Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

March 29, 2007,

among

UMBRELLA ACQUISITION, INC.,

(to be merged with and into UNIVISION COMMUNICATIONS INC.)

and

UNIVISION OF PUERTO RICO INC.,

as the Borrowers,

THE LENDERS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, First-Lien Collateral Agent

and Second-Lien Collateral Agent

 

--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners for the First-Lien Facilities,

DEUTSCHE BANK SECURITIES INC.

and

CREDIT SUISSE,

as Joint Lead Arrangers and Joint Bookrunners for the Second-Lien Facility,

BANC OF AMERICA SECURITIES LLC,

as Documentation Agent for the Credit Facilities,

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

WACHOVIA BANK, NATIONAL ASSOCIATION,

THE ROYAL BANK OF SCOTLAND, PLC,

and

LEHMAN BROTHERS INC.,

as Joint Syndication Agents for the Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I         Definitions

   2

SECTION 1.01.

   Defined Terms    2

SECTION 1.02.

   Terms Generally    57

SECTION 1.03.

   Classification of Loans and Borrowings    57

SECTION 1.04.

   Rounding    58

SECTION 1.05.

   References to Agreements and Laws    58

SECTION 1.06.

   Times of Day    58

SECTION 1.07.

   Timing of Payment or Performance    58

SECTION 1.08.

   Letter of Credit Amounts    58

SECTION 1.09.

   Exchange Rate; Currency Equivalents Generally    58

SECTION 1.10.

   Alternative Currencies    59

SECTION 1.11.

   Pro Forma Calculations    59

ARTICLE II         The Credits

   60

SECTION 2.01.

   Commitments    60

SECTION 2.02.

   Loans    61

SECTION 2.03.

   Borrowing Procedure    63

SECTION 2.04.

   Evidence of Debt; Repayment of Loans    63

SECTION 2.05.

   Fees    64

SECTION 2.06.

   Interest on Loans    66

SECTION 2.07.

   Default Interest    66

SECTION 2.08.

   Alternate Rate of Interest    66

SECTION 2.09.

   Termination and Reduction of Commitments    67

SECTION 2.10.

   Conversion and Continuation of Borrowings    67

SECTION 2.11.

   Repayment of Term Borrowings    69

SECTION 2.12.

   Optional Prepayment    69

SECTION 2.13.

   Mandatory Prepayments    70

SECTION 2.14.

   Reserve Requirements; Change in Circumstances    72

SECTION 2.15.

   Change in Legality    73

SECTION 2.16.

   Indemnity    74

SECTION 2.17.

   Pro Rata Treatment    75

SECTION 2.18.

   Sharing of Setoffs    75

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 2.19.

   Payments    76

SECTION 2.20.

   Taxes    76

SECTION 2.21.

   Assignment of Commitments under Certain Circumstances; Duty to Mitigate    78

SECTION 2.22.

   Swingline Loans    80

SECTION 2.23.

   Letters of Credit    81

SECTION 2.24.

   Incremental Credit Extensions    86

SECTION 2.25.

   Concerning Joint and Several Liability of the Borrowers    87

ARTICLE III         Representations and Warranties

   88

SECTION 3.01.

   Organization; Powers    88

SECTION 3.02.

   Authorization    89

SECTION 3.03.

   Enforceability    89

SECTION 3.04.

   Governmental Approvals    89

SECTION 3.05.

   Financial Statements    89

SECTION 3.06.

   No Material Adverse Change    90

SECTION 3.07.

   Title to Properties    90

SECTION 3.08.

   Subsidiaries    90

SECTION 3.09.

   Litigation; Compliance with Laws    90

SECTION 3.10.

   Federal Reserve Regulations    91

SECTION 3.11.

   Investment Company Act    91

SECTION 3.12.

   Taxes    91

SECTION 3.13.

   No Material Misstatements    91

SECTION 3.14.

   Employee Benefit Plans    92

SECTION 3.15.

   Environmental Matters    92

SECTION 3.16.

   Security Documents    92

SECTION 3.17.

   Location of Real Property and Leased Premises    92

SECTION 3.18.

   Labor Matters    93

SECTION 3.19.

   Solvency    93

SECTION 3.20.

   Intellectual Property    93

SECTION 3.21.

   Subordination of Junior Financing    93

SECTION 3.22.

   Special Representations Relating to FCC Licenses, Etc    93

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE IV Conditions of Lending    94

SECTION 4.01.

   All Credit Events    94

SECTION 4.02.

   First Credit Event    95

ARTICLE V Affirmative Covenants

   97

SECTION 5.01.

   Existence; Compliance with Laws; Businesses and Properties    97

SECTION 5.02.

   Insurance    98

SECTION 5.03.

   Taxes    98

SECTION 5.04.

   Financial Statements, Reports, etc    98

SECTION 5.05.

   Notices    100

SECTION 5.06.

   Information Regarding Collateral    100

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings    100

SECTION 5.08.

   Use of Proceeds    101

SECTION 5.09.

   Further Assurances    101

SECTION 5.10.

   Interest Rate Protection    103

SECTION 5.11.

   Designation of Subsidiaries    103

SECTION 5.12.

   Broadcast License Subsidiaries    105

SECTION 5.13.

   Post-Closing Obligations    105

ARTICLE VI Negative Covenants

   105

SECTION 6.01.

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock    105

SECTION 6.02.

   Liens    112

SECTION 6.03.

   Restricted Payments    112

SECTION 6.04.

   Fundamental Changes    118

SECTION 6.05.

   Asset Sales    120

SECTION 6.06.

   Transactions with Affiliates    121

SECTION 6.07.

   Restrictive Agreements    123

SECTION 6.08.

   Business of the US Borrower and its Restricted Subsidiaries    124

SECTION 6.09.

   Modification of Junior Financing Documentation    125

SECTION 6.10.

   Financial Covenant    125

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 6.11.

   Accounting Changes    125

ARTICLE VII         Events of Default

   126

SECTION 7.01.

   Events of Default    126

SECTION 7.02.

   Right to Cure    128

ARTICLE VIII         The Administrative Agent and the Collateral Agent

   129

ARTICLE IX           Miscellaneous

   134

SECTION 9.01.

   Notices    134

SECTION 9.02.

   Survival of Agreement    135

SECTION 9.03.

   Binding Effect    135

SECTION 9.04.

   Successors and Assigns    135

SECTION 9.05.

   Expenses; Indemnity    139

SECTION 9.06.

   Right of Setoff; Payments Set Aside    141

SECTION 9.07.

   Applicable Law    142

SECTION 9.08.

   Waivers; Amendment    142

SECTION 9.09.

   Interest Rate Limitation    144

SECTION 9.10.

   Entire Agreement    145

SECTION 9.11.

   WAIVER OF JURY TRIAL    145

SECTION 9.12.

   Severability    145

SECTION 9.13.

   Counterparts    145

SECTION 9.14.

   Headings    145

SECTION 9.15.

   Jurisdiction; Consent to Service of Process    146

SECTION 9.16.

   Confidentiality    146

SECTION 9.17.

   Release of Collateral    147

SECTION 9.18.

   USA PATRIOT Act Notice    148

SECTION 9.19.

   Other Liens on Collateral; Terms of Intercreditor Agreement; Etc    148

SECTION 9.20.

   Lender Action    149

SECTION 9.21.

   Effectiveness of Merger    149

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

Schedule 1.01(a)

   –    Subsidiary Guarantors

Schedule 1.01(b)

   –    Disqualified Institutions

Schedule 1.01(c)

   –    Existing Letters of Credit

Schedule 2.01

   –    Lenders and Commitments

Schedule 3.08

   –    Subsidiaries

Schedule 3.17(a)

   –    Owned Real Property

Schedule 3.17(b)

   –    Leased Real Property

Schedule 3.22

   –    Closing Date Broadcast License Subsidiaries

Schedule 4.02(c)

   –    Specified Loan Parties

Schedule 5.12

   –    Third Party Consents

Schedule 5.13

   –    Post-Closing Matters

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens EXHIBITS

Exhibit A

   –    Form of Administrative Questionnaire

Exhibit B

   –    Form of Assignment and Acceptance

Exhibit C

   –    Form of Borrowing Request

Exhibit D-1

   –    Form of First-Lien Guarantee and Collateral Agreement

Exhibit D-2

   –    Form of Second-Lien Guarantee and Collateral Agreement

Exhibit E

   –    Form of Non-Bank Certificate

Exhibit F-A1

   –    Form of First-Lien Trademark Security Agreement

Exhibit F-A2

   –    Form of First-Lien Patent Security Agreement

Exhibit F-A3

   –    Form of First-Lien Copyright Security Agreement

Exhibit F-B1

   –    Form of Second-Lien Trademark Security Agreement

Exhibit F-B2

   –    Form of Second-Lien Patent Security Agreement

Exhibit F-B3

   –    Form of Second-Lien Copyright Security Agreement

Exhibit G

   –    Form of Intercompany Subordination Agreement

Exhibit H

   –    Form of Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 29, 2007 (this “Agreement”), among UMBRELLA
ACQUISITION, INC., a Delaware corporation (“Merger Sub”), to be merged with and
into UNIVISION COMMUNICATIONS INC., a Delaware corporation (the “Company”) and
UNIVISION OF PUERTO RICO INC., a Delaware corporation (“Subsidiary Borrower”;
and together with the US Borrower (as defined herein), the “Borrowers” and each,
a “Borrower”), the Lenders (as defined herein), and DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as Administrative Agent and First-Lien Collateral Agent (in
each case, as defined herein) for the First-Lien Lenders (as defined herein) and
as Administrative Agent and Second-Lien Collateral Agent (in each case, as
defined herein) for the Second-Lien Lenders (as defined herein), DEUTSCHE BANK
SECURITIES INC. (“DBSI”) and BANC OF AMERICA SECURITIES LLC, as Arrangers (as
defined herein) for the First-Lien Facilities, DBSI and CREDIT SUISSE, as
Arrangers for the Second-Lien Facility, BANC OF AMERICA SECURITIES LLC, as
documentation agent, and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK,
NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND, PLC and LEHMAN BROTHERS INC.,
as joint syndication agents. Capitalized terms used herein shall have the
meanings set forth in Article I.

RECITALS

A. The Sponsors have formed Broadcast Media Partners Holdings, Inc., a Delaware
corporation (“Holdings”), which in turn owns all of the Equity Interests of
Merger Sub. Pursuant to the terms of the Merger Agreement, Merger Sub will merge
with and into the Company, with the Company surviving the Merger as a
wholly-owned subsidiary of Holdings.

B. To fund a portion of the Merger, the Sponsors and certain other investors
(including the Management Investors) will contribute an amount in cash to
Holdings and/or a direct or indirect parent thereof in exchange for Equity
Interests (which cash will be contributed to Merger Sub in exchange for Equity
Interests in Merger Sub), which together with the amount of any rollover equity
issued to existing shareholders of the Company, shall be no less than 20.0% of
the total funds necessary to consummate the Merger, exclusive of Revolving Loans
and Letters of Credit (such contribution and rollover, collectively, the “Equity
Investment”).

C. To consummate the transactions contemplated by the Merger Agreement, Merger
Sub will issue $1,500,000,000 in original aggregate principal amount of its
9.75% senior notes due 2015.

D. The Borrowers have requested (a) the First-Lien Lenders to extend credit in
the form of (i) Initial Term Loans on the Closing Date in an aggregate principal
amount not in excess of $7,000,000,000, (ii) Revolving Loans at any time and
from time to time prior to the Revolving Credit Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $750,000,000,
(iii) Delayed Draw Term Loans at any time and from time to time prior to the
Delayed Draw Expiration Date in an aggregate principal amount not in excess of
$450,000,000, (b) the Swingline Lender to extend credit in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$50,000,000, (c) the Issuing Bank to issue Letters of Credit, in an aggregate
face amount at any time outstanding not in excess of $100,000,000 and (d) the
Second-Lien Lenders to extend credit in the form of Second-Lien Loans on the
Closing Date in an aggregate principal amount not in excess of $500,000,000.



--------------------------------------------------------------------------------

E. The Lenders are willing to extend such credit to the Borrowers and the
Issuing Bank is willing to issue Letters of Credit for the joint and several
account of the Borrowers, in each case, on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(a).

“Adjusted Consolidated Leverage Ratio” shall mean, with respect to the US
Borrower and its Restricted Subsidiaries as of the end of any fiscal quarter of
the US Borrower, the ratio of Adjusted Consolidated Total Debt on such date to
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date.

“Adjusted Consolidated Total Debt” shall mean, at any time with respect to any
Person and its subsidiaries, the total Indebtedness of such Person in respect of
borrowed money, Capitalized Lease Obligations and purchase money Indebtedness,
minus the amount of unrestricted cash and Cash Equivalents held by such Person
and its Subsidiaries (other than cash and Cash Equivalents restricted in favor
of the Administrative Agent or the Collateral Agents).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administration Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agent” shall mean DBNY, in its capacity as administrative agent
for the Lenders, and shall include any successor administrative agent appointed
pursuant to Article VIII.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any of its Affiliates) shall be deemed to
be an Affiliate of the US Borrower or any of its subsidiaries by virtue of its
capacity as a Lender hereunder.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate
amount of the First-Lien Lenders’ Revolving Credit Exposures at such time.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Alternative Currency” shall mean each currency (other than dollars) that is
approved in accordance with Section 1.10.

“Applicable Percentage” shall mean, for any day, (a) with respect to any
First-Lien Term Loan, a percentage per annum equal to (i) in the case of
Eurodollar First-Lien Term Loans, 2.25% and (ii) in the case of ABR First-Lien
Term Loans, 1.25%, less, in each case if (but only if) either (i) the Adjusted
Consolidated Leverage Ratio as set forth in the most recent Pricing Certificate
received by the Administrative Agent pursuant to Section 5.04(c) is less than
9.50 to 1.00, or (ii) the Moody’s Applicable Corporate Rating then most recently
published is Ba3 or higher (with at least a stable outlook), 0.25%, (b) (i) with
respect to any Eurodollar Second-Lien Term Loan, a percentage per annum equal to
2.50% and (ii) with respect to any ABR Second-Lien Term Loan, a percentage per
annum equal to 1.50%, (c) with respect to any Swingline Loan, the applicable
percentage per annum set forth below under the caption “ABR Spread”, (d) with
respect to any Eurodollar Revolving Loan or ABR Revolving Loan, the applicable
percentage per annum set forth below under the caption “Eurodollar Spread” or
“ABR Spread” and (e) with respect to the Commitment Fee, the applicable
percentage per annum set forth below under the caption “Fee Percentage”, as the
case may be (in the case of clauses (c), (d) and (e) above, based upon the
Adjusted Consolidated Leverage Ratio as of the relevant date of determination):

 

3



--------------------------------------------------------------------------------

Adjusted Consolidated Leverage Ratio

   Eurodollar Spread   ABR Spread   Fee Percentage

Category 1

Greater than 9.50 to 1.00

   2.25%   1.25%   0.500%

Category 2

Less than or equal to 9.50 to 1.00 but greater than 8.50 to 1.00

   2.00%   1.00%   0.500%

Category 3

Less than or equal to 8.50 to 1.00 but greater than 7.00 to 1.00

   1.75%   0.75%   0.500%

Category 4

Less than or equal to 7.00 to 1.00

   1.50%   0.50%   0.375%

In respect of clauses (a), (c), (d) and (e) of this definition, each change in
the Applicable Percentage resulting from a change in the Adjusted Consolidated
Leverage Ratio (or, in the case of clause (a) only, the Moody’s Applicable
Corporate Rating) shall be effective on and after the date of delivery to the
Administrative Agent of the Section 5.04 Financials and a Pricing Certificate
indicating such change (or, in the case of clause (a) only, on and after the
date of the then most recent Moody’s Applicable Corporate Rating is published)
until and including the date immediately preceding the next date of delivery of
such financial statements and the related Pricing Certificate indicating another
such change (or, in the case of clause (a) only, the publication of a revised
Moody’s Applicable Corporate Rating or the date Moody’s ceases to maintain or
publish a Moody’s Applicable Corporate Rating (of any level)). Notwithstanding
the foregoing, until the US Borrower shall have delivered the Section 5.04
Financials and the related Pricing Certificate covering a period that includes
the first fiscal quarter of the US Borrower ended after the Closing Date, (I) in
the case of clause (a), no effect shall be given to the proviso thereto and (II)
in the case of clauses (c), (d) and (e), the Adjusted Consolidated Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentage. In addition, at the option of the Administrative Agent
and the Required Lenders, (x) at any time during which the US Borrower has
failed to deliver the Section 5.04 Financials or the related Pricing Certificate
by the date required thereunder or (y) at any time after the occurrence and
during the continuance of an Event of Default, then (A) in the case of clause
(a), no effect shall be given to the proviso thereto and (B) in the case of
clauses (c), (d) and (e), the Adjusted Consolidated Leverage Ratio shall be
deemed to be in the then-existing Category for the purposes of determining the
Applicable Percentage (but only for so long as such failure or Event of Default
continues, after which the proviso in clause (a) shall be given effect, and in
the case of clauses (c), (d) and (e), the Category shall be otherwise as
determined as set forth above).

“Arrangers” shall mean (a) DBSI and Banc of America Securities LLC in their
capacity as joint lead arrangers and joint bookrunners for the First-Lien
Facilities and (b) DBSI and Credit Suisse in their capacity as joint lead
arrangers and joint bookrunners for the Second-Lien Facility.

 

4



--------------------------------------------------------------------------------

“Asset Sale” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the US Borrower or
any of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;

in each case, other than:

(i) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(ii) the disposition of all or substantially all of the assets of the US
Borrower and its Restricted Subsidiaries in a manner permitted pursuant to the
provisions described above under Section 6.04 or any disposition that
constitutes a Change of Control;

(iii) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(iv) any disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than $50,000,000; provided that so long as
any Second-Lien Loans are outstanding, the transactions described in this clause
(iv) shall constitute an Asset Sale for purposes of the definition of Prepayment
Asset Sale;

(v) any disposition of property or assets or issuance of securities (A) by a
Restricted Subsidiary of the US Borrower to the US Borrower or (B) by the US
Borrower or a Restricted Subsidiary of the US Borrower to another Restricted
Subsidiary of the US Borrower; provided that in the case of any event described
in clause (B) where the transferee or purchaser is not a Guarantor, then at the
option of the US Borrower, either (1) such disposition shall constitute an Asset
Sale for purposes of the definition of Prepayment Asset Sale or (2) the Net Cash
Proceeds thereof, when aggregated with the amount of Permitted Investments made
pursuant to clauses (a) and (c) of the definition thereof, shall not exceed the
dollar amount set forth in the final proviso of such definition;

(vi) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(vii) the sale, lease, assignment or sub-lease of any real or personal property
in the ordinary course of business;

 

5



--------------------------------------------------------------------------------

(viii) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(ix) foreclosures on assets;

(x) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(xi) any financing transaction with respect to property built or acquired by the
US Borrower or any Restricted Subsidiary after the Closing Date, including Sale
and Lease-Back Transactions and asset securitizations permitted under this
Agreement;

(xii) sales of accounts receivable in connection with the collection or
compromise thereof;

(xiii) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(xiv) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the US Borrower or
a Restricted Subsidiary are not material to the conduct of the business of the
US Borrower and its Restricted Subsidiaries taken as a whole;

(xv) voluntary terminations of Hedging Obligations; and

(xvi) any disposition of Specified Assets.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the US Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(c).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, except as provided in Section 2.10(b), in the
case of Eurodollar Loans, as to which a single Interest Period is in effect, or
(b) a Swingline Loan; provided that upon a DDTL Allocation, any newly-made
Delayed Draw Term Loans shall be deemed to be part of the related Borrowing of
the then outstanding Initial Term Loans to which such newly-made Delayed Draw
Term Loans are added as contemplated by Section 2.10(b).

 

6



--------------------------------------------------------------------------------

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Broadcast License Subsidiary” shall mean a direct or indirect Restricted
Subsidiary of the US Borrower that owns no material tangible assets other than
FCC Licenses and related rights and has no material liabilities other than
(a) liabilities arising under the Loan Documents to which it is a party and
(b) trade payables incurred in the ordinary course of business, tax liabilities
incidental to ownership of such rights and other liabilities incurred in the
ordinary course of business, including those in connection with agreements
necessary or desirable to operate a Station, including retransmission consent,
affiliation, programming, syndication, time brokerage, joint sales, lease and
similar agreements.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are generally not
open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the such Person.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, as to any Person, for any
period, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities) by a Person and its subsidiaries that are Restricted Subsidiaries
during such period in respect of purchased software or internally developed
software and software enhancements that, in conformity with GAAP, are or are
required to be reflected as capitalized costs on the consolidated balance sheet
of such Person and such subsidiaries.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(a) dollars;

(b) (i) euro, or any national currency of any participating member state of the
EMU; or

(ii) in the case of the US Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;

(k) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

8



--------------------------------------------------------------------------------

(l) solely for purposes of calculating the Consolidated Leverage Ratio and the
Consolidated Secured Debt Ratio, the Equity Interests in Entravision
Communications Corporation held by the Company on the Closing Date (or such
lesser amount then held by the Company on any date of determination); provided
that such common stock shall be valued at 90% of the average closing price over
the last 30 trading days preceding on date of determination.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

A “Change of Control” shall be deemed to have occurred if:

(a) the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Equity Interests of the US Borrower representing a
majority of the ordinary voting power for the election of directors (or
equivalent governing body) of the US Borrower; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) the Permitted Investors otherwise have the right,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of the US Borrower or (B) the Permitted Investors own,
directly or indirectly, of record and beneficially an amount of Equity Interests
of the US Borrower having ordinary voting power that is equal to or more than
50% of the amount of Equity Interests of the US Borrower having ordinary voting
power owned, directly or indirectly, by the Permitted Investors of record and
beneficially as of the Closing Date (determined by taking into account any stock
splits, stock dividends or other events subsequent to the Closing Date that
changed the amount of Equity Interests, but not the percentage of Equity
Interests, held by the Permitted Investors) and such ownership by the Permitted
Investors represents the largest single block of Equity Interests of the US
Borrower having ordinary voting power held by any person or related group for
purposes of Section 13(d) of the Securities Exchange Act of 1934, or

(ii) at any time after the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as in effect on
the date hereof, but excluding any employee benefit plan of such Person and its
subsidiaries, and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Investors, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than the greater of
(x) 35% of outstanding Equity Interests of the US Borrower having ordinary
voting power and (y) the percentage of the then outstanding Equity Interests of
the US Borrower having ordinary voting power owned, directly or indirectly,
beneficially and of record by the Permitted Investors, and (B) during each
period of 12 consecutive months, a majority of the board of directors of the US
Borrower shall consist of the Continuing Directors; or

 

9



--------------------------------------------------------------------------------

(b) any change in control (or similar event, however denominated) with respect
to the US Borrower or any Restricted Subsidiary shall occur under and as defined
in the New Senior Notes Documentation to the extent the New Senior Notes
constitute Material Indebtedness of the US Borrower or any Restricted
Subsidiary; or

(c) at any time prior to the consummation of a Qualified Public Offering,
Holdings shall directly own, beneficially and of record, less than 100% of the
issued and outstanding Equity Interests of the US Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement or, in the case of an assignee, an adoption after the
date such Person became a party to this Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or, in the case of an
assignee, a change after the date such Person became a party to this Agreement,
or (c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
of any Governmental Authority made or issued after the date the relevant Lender
or Issuing Bank becomes a party to this Agreement.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans, Delayed Draw Term Loans, Second-Lien Loans or Swingline Loans, and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Initial Term Loan Commitment, Delayed Draw Term
Commitment, Second-Lien Commitment or Swingline Commitment; provided that upon a
DDTL Allocation, such newly allocated Delayed Draw Term Loans shall be deemed to
be a part of the same Class as the Initial Term Loans.

“Closing Date” shall mean March 29, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and shall include the Mortgaged Properties, but shall not
include Equity Interests representing more than 65% of the total combined voting
power of any Foreign Subsidiary.

“Collateral Agents” shall mean the First-Lien Collateral Agent and/or the
Second-Lien Collateral Agent, as the context may require.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the Revolving Credit Commitments, Initial Term Loan
Commitments, Delayed Draw Commitments, Second-Lien Commitments and Swingline
Commitment.

 

10



--------------------------------------------------------------------------------

“Communications Act” shall mean the Communications Act of 1934, as amended.

“Company” shall have the meaning assigned to such term in the preamble.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2007, relating to the syndication of the Credit
Facilities.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the US Borrower
and its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated First-Lien Debt” shall mean, at any time with respect to any
Person and its subsidiaries, the total Indebtedness of such Person in respect of
borrowed money, Capitalized Lease Obligations and purchase money Indebtedness,
in each case, secured by a first-priority Lien on the assets of the US Borrower
and/or its Restricted Subsidiaries determined on a consolidated basis, minus the
amount of unrestricted cash and Cash Equivalents held by such Person and its
Subsidiaries (other than cash and Cash Equivalents restricted in favor of the
Administrative Agent or the Collateral Agents).

“Consolidated First-Lien Leverage Ratio” shall mean, with respect to the US
Borrower and its Restricted Subsidiaries as of the end of any fiscal quarter of
the US Borrower, the ratio of Consolidated First-Lien Debt on such date to
EBITDA for the period of 4 consecutive fiscal quarters most recently ended on or
prior to such date.

“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness of the US
Borrower and its Restricted Subsidiaries, plus (b) the greater of the aggregate
liquidation value and maximum fixed repurchase price without regard to any
change of control or redemption premiums of all Disqualified Stock of the US
Borrower and the Restricted Guarantors and all Preferred Stock of its Restricted
Subsidiaries that are not Guarantors, in each case, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest

 

11



--------------------------------------------------------------------------------

expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, and (v) net payments, if any, pursuant to
interest rate Hedging Obligations with respect to Indebtedness, and excluding
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (y) any expensing of bridge, commitment and other financing
fees and (z) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Receivables Facility); plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the US
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, as of the date of determination, the
ratio of (a) the Consolidated Indebtedness of the US Borrower and its Restricted
Subsidiaries on such date less the amount of cash and Cash Equivalents in excess
of any Restricted Cash that would be stated on the balance sheet of the US
Borrower and its Restricted Subsidiaries and held by the US Borrower and its
Restricted Subsidiaries as of such date of determination, as determined in
accordance with GAAP, to (b) EBITDA of the US Borrower and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which internal financial statements are available.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that (without duplication),

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans shall be
excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(c) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the US Borrower, shall be excluded,

 

12



--------------------------------------------------------------------------------

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided, that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Subsidiary thereof that is the US Borrower or a Restricted
Subsidiary in respect of such period,

(f) solely for the purpose of determining the amount available under clause (a)
of the definition of Restricted Payment Applicable Amount, the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded if the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its Net Income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided, that Consolidated
Net Income of the US Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) to the US Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,

(g) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(h) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(i) any impairment charge or asset write-off, in each case, pursuant to GAAP and
the amortization of intangibles arising pursuant to GAAP shall be excluded,

(j) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights shall be
excluded,

(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
acquisition, Investment, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction (including any
amounts paid to the FCC within the three month period prior to the Closing Date)
shall be excluded, and

 

13



--------------------------------------------------------------------------------

(l) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (d) of the definition of Restricted Payment Available Amount), there
shall be excluded from Consolidated Net Income any income arising from any sale
or other disposition of Restricted Investments made by the US Borrower and its
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from the US Borrower and its Restricted Subsidiaries, any repayments
of loans and advances which constitute Restricted Investments by the US Borrower
or any of its Restricted Subsidiaries, any sale of the stock of an Unrestricted
Subsidiary or any distribution or dividend from an Unrestricted Subsidiary, in
each case only to the extent such amounts increase the amount of Restricted
Payments permitted under paragraph (d) of the definition of Restricted Payment
Available Amount.

“Consolidated Secured Debt Ratio” shall mean, as of the date of determination,
the ratio of (a) the Consolidated Indebtedness of the US Borrower and its
Restricted Subsidiaries on such date that is secured by Liens less the amount of
cash and Cash Equivalents in excess of any Restricted Cash that would be stated
on the balance sheet of the US Borrower and its Restricted Subsidiaries and held
by the US Borrower and its Restricted Subsidiaries as of such date of
determination, as determined in accordance with GAAP, to (b) EBITDA of the US
Borrower and its Restricted Subsidiaries for the most recently ended four fiscal
quarters ending immediately prior to such date for which internal financial
statements are available.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that, in
each case, do not constitute Indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(b) to advance or supply funds

(i) for the purchase of payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof.

“Continuing Directors” shall mean the directors of the US Borrower on the
Closing Date, as elected or appointed after giving effect to the Merger and the
other transactions contemplated hereby, and each other director, if, in each
case, such other director’s nomination for election to the board of directors of
the US Borrower is recommended by a majority of the then Continuing Directors or
such other director receives the vote of the Permitted Investors in his or her
election by the stockholders of the US Borrower.

 

14



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the First-Lien Facilities and the Second-Lien
Facility.

“Credit Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the US Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the US Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments) and (b) in the event that a Receivables
Facility is accounted for off-balance sheet, (x) gross accounts receivable
comprising part of the assets subject to such Receivables Facility less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the US Borrower and its Restricted Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) outstanding Revolving Loans, L/C Exposure and Swingline Loans,
(c) accruals of consolidated interest expense (excluding consolidated interest
expense that is due and unpaid), (d) accruals for current or deferred Taxes
based on income or profits and (e) accruals of any costs or expenses related to
restructuring reserves to the extent permitted to be included in the calculation
of EBITDA pursuant to clause (a)(v) thereof.

“DBNY” shall have the meaning assigned to such term in the preamble.

“DBSI” shall have the meaning assigned to such term in the preamble.

“DDTL Allocation” shall have the meaning assigned to such term in
Section 2.10(b).

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean any Lender that (a) has failed (which failure has
not been cured) to fund any portion of the Revolving Loans, Term Loans or
participations in the L/C Exposure required to be funded by it hereunder on the
date required to be funded by it hereunder, (b) has otherwise failed (which
failure has not been cured) to pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder on the date when
due,

 

15



--------------------------------------------------------------------------------

unless the subject of a good faith dispute, (c) has notified the Administrative
Agent and/or the US Borrower that it does not intend to comply with the
obligations under Sections 2.02, 2.22 or 2.23 or (d) is insolvent or is the
subject of a bankruptcy or insolvency proceeding.

“Delayed Draw Expiration Date” shall mean October 20, 2008.

“Delayed Draw Facility Fee” shall have the meaning assigned to such term in
Section 2.05(d).

“Delayed Draw Term Borrowing” shall mean a Borrowing comprised of Delayed Draw
Term Loans.

“Delayed Draw Term Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Term Loans hereunder as set forth
on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Delayed Draw Term Commitment, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to (i) Section 2.13(b),
(ii) Section 6.01(b)(xii) or (iii) assignments by or to such Lender pursuant to
Section 9.04.

“Delayed Draw Term Lender” shall mean a Lender with a Delayed Draw Term
Commitment or a Delayed Draw Term Loan.

“Delayed Draw Term Loan” shall mean the term loans made by the First-Lien
Lenders to the US Borrower pursuant to Section 2.01(b).

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the US Borrower or a Restricted Subsidiary in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by the principal financial officer of the US Borrower,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the US Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the US Borrower or a Restricted Subsidiary or an employee stock ownership plan
or trust established by the US Borrower or its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by the principal financial officer of the US Borrower, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in the definition of Restricted Payment Applicable Amount.

“Disqualified Institutions” shall mean those institutions set forth on
Schedule 1.01(b) hereto or any Persons who are competitors of the US Borrower
and its subsidiaries as identified to the Administrative Agent from time to
time.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for

 

16



--------------------------------------------------------------------------------

which it is putable or exchangeable, or upon the happening of any event, matures
or is mandatorily redeemable (other than solely for Capital Stock which is not
Disqualified Stock) pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (in each case, other than solely
as a result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale shall
be subject to the occurrence of the Termination Date or such repurchase or
redemption is otherwise permitted by this Agreement (including as a result of a
waiver or amendment hereunder)), in whole or in part, in each case prior to the
date 91 days after the Term Loan Maturity Date; provided, however, that if such
Capital Stock is issued to any plan for the benefit of employees of the US
Borrower or its subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased in order to satisfy applicable statutory or regulatory
obligations.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
dollars as determined by the Issuing Bank at such time on the basis of the rate
(as determined in accordance with Section 1.09 as of the date of the relevant
determination) for the purchase of dollars with such Alternative Currency.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes, foreign withholding
taxes and foreign unreimbursed value added taxes of such Person and such
subsidiaries paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; provided that the aggregate amount of
unreimbursed value added taxes to be added back for any four consecutive quarter
period shall not exceed $2,000,000; plus

(ii) Fixed Charges of such Person and such subsidiaries for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) fees payable in
respect of letters of credit and (z) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and such
subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

 

17



--------------------------------------------------------------------------------

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred under this Agreement (including a refinancing thereof) (whether or not
successful), including (x) such fees, expenses or charges related to the
offering of the New Senior Notes and the Credit Facilities, (y) any amendment or
other modification of the Existing Senior Notes and the New Senior Notes and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility, and, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(v) other than for the purpose of determining the amount available for
Restricted Payments under paragraph (a) of the definition of Restricted Payment
Applicable Amount, the amount of any business optimization expense and
restructuring charge or reserve deducted (and not added back) in such period in
computing Consolidated Net Income, including any restructuring costs incurred in
connection with acquisitions after the Closing Date, costs related to the
closure and/or consolidation of facilities, retention charges, systems
establishment costs, conversion costs and excess pension charges and consulting
fees incurred in connection with any of the foregoing; plus

(vi) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(vii) the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) other than for the purpose of determining the amount available for
Restricted Payments under paragraph (a) of the definition of Restricted Payment
Applicable Amount, the amount of management, monitoring, consulting, transaction
and advisory fees and related expenses paid in such period to the Sponsors to
the extent otherwise permitted under Section 6.06 deducted (and not added back)
in computing Consolidated Net Income; plus

(ix) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

(x) any costs or expense deducted (and not added back) in computing Consolidated
Net Income by such Person or any such subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the

 

18



--------------------------------------------------------------------------------

extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the US Borrower or net cash proceeds of an issuance of Equity
Interest of the US Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation set forth in the
definition of Restricted Payment Applicable Amount; plus

(xi) (A) other than for the purpose of determining the amount available for
Restricted Payments under clause (a) of the definition of Restricted Payment
Applicable Amount, any costs or expense (other than those described in clause
(B) below) deducted (and not added back) in computing Consolidated Net Income by
such Person or any such Subsidiary relating to the defense of the pending
litigation proceedings with Televisa, S.A. de C.V. and any future claims related
thereto and (B) any program license fee overcharges and any program license fee
payments under protest in connection with such litigation, in each case deducted
(and not added back) in computing Consolidated Net Income; provided that, with
respect to this clause (B) only, if either (1) a final decision shall have been
determined and such decision either is not subject to appeal or an appeal of
such decision is not filed by such Person with 30 days of such decision or
(2) such litigation has been settled by the parties, then EBITDA shall be
increased by the amount of such program license fee overcharges and such program
license payments under protest less the amount, if any, of any of such payments
which are retained by Televisa, S.A. De C.V. or its Affiliates pursuant to the
decision or settlement;

(b) decreased by (without duplication) (i) non-cash gains increasing
Consolidated Net Income of such Person and such subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (ii) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary to the extent such minority interest income is
included in Consolidated Net Income; and

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Adjusted Consolidated Leverage Ratio as of the end of a fiscal
year is (a) less than or equal to 6.00 to 1.00 but greater than 5.00 to 1.00,
then the ECF Percentage with respect to such fiscal year shall mean 25% and
(b) less than or equal to 5.00 to 1.00, then the ECF Percentage with respect to
such fiscal year shall mean 0%.

 

19



--------------------------------------------------------------------------------

“Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case. relating to protection of the
environment, natural resources, or to human health and safety as it relates to
environmental protection.

“Equity Cure Proceeds” shall mean the proceeds received by the US Borrower in
respect of any Cure Amount.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investment” shall have the meaning assigned to such term in the
recitals.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the US Borrower or of a direct or indirect parent of the US
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-8;

(b) issuances to the US Borrower or any subsidiary of the US Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing or a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any

 

20



--------------------------------------------------------------------------------

Loan Party or any ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Pension Plan or Multiemployer Plan or to
appoint a trustee to administer any Pension Plan, (e) the adoption of any
amendment to a Pension Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (f) the receipt by any Loan
Party or any ERISA Affiliate of any notice concerning statutory liability
arising from the withdrawal or partial withdrawal of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, (g) the occurrence of a “prohibited transaction” (within the
meaning of Section 4975 of the Code) with respect to which the US Borrower or
any Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the US Borrower or any
Restricted Subsidiary could reasonably be expected to have any liability,
(h) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Pension Plan or Multiemployer Plan or the appointment
of a trustee to administer any Pension Plan or (i) any other extraordinary event
or condition with respect to a Pension Plan or Multiemployer Plan which could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

“euro” shall mean the single currency of participating member states of the EMU.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the US Borrower, the
excess of:

(a) the sum, without duplication, of

(i) EBITDA;

(ii) reductions to working capital of the US Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the US Borrower and/or the Restricted Subsidiaries;

(iii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA;

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations;

 

21



--------------------------------------------------------------------------------

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on Asset
Sales), to the extent not otherwise included in calculating EBITDA; and

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;

minus

(b) the sum, without duplication, of

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, state, franchise and similar Taxes, foreign withholding Taxes and
foreign unreimbursed value added Taxes (to the extent added in calculating
EBITDA), and including penalties and interest on any of the foregoing, in each
case, payable in cash by the US Borrower and its Restricted Subsidiaries (to the
extent not otherwise deducted in calculating EBITDA), including payments made
pursuant to any tax sharing agreements or arrangements among the US Borrower,
its Restricted Subsidiaries and any direct or indirect parent company of the US
Borrower (so long as such tax sharing payments are attributable to the
operations of the US Borrower and its Restricted Subsidiaries);

(ii) Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), to the extent payable in cash and not otherwise deducted in
calculating EBITDA;

(iii) foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA;

(iv) without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, Capital Expenditures of the US Borrower and its
subsidiaries made in cash, to the extent financed with Internally Generated
Cash;

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Loans
pursuant to Section 2.11 and, to the extent made with the Net Cash Proceeds of a
Prepayment Asset Sale that resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, Section 2.13(b), but excluding
all other prepayments of the Loans), made by the US Borrower and its Restricted
Subsidiaries, but only to the extent that such repayments (x) by their terms
cannot be reborrowed or redrawn and (y) are not financed with the proceeds of
long-term Indebtedness (other than revolving Indebtedness);

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the US Borrower and/or the Restricted Subsidiaries;

 

22



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xviii) below
in a prior fiscal year, the amount of Investments made by the US Borrower and
its Restricted Subsidiaries pursuant to Section 6.03 (other than Permitted
Investments in (x) Cash Equivalents and Government Securities and (y) the US
Borrower or any of its Restricted Subsidiaries), in cash, to the extent such
Investments were financed with Internally Generated Cash;

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA;

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA;

(x) cash fees and expenses incurred in connection with the Transactions, any
Investment permitted under Section 6.03, any disposition not prohibited under
Section 6.05, any recapitalization, any Equity Offering, the issuance of any
Indebtedness or any exchange, refinancing or other early extinguishment of
Indebtedness permitted by this Agreement (in each case, whether or not
consummated);

(xi) cash charges added to EBITDA pursuant to clauses (a)(v), (ix) and
(xi) thereof;

(xii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors permitted by Section 6.06, to the extent
not otherwise deducted in calculating EBITDA;

(xiii) the amount of Restricted Payments made by the US Borrower to the extent
permitted by clauses (iv), (xi) and (xv) (but, with respect to
Section 6.03(b)(xv)(H), only to the extent such amounts would have been
permitted to be deducted under clause (b) of this definition if the US Borrower
or Restricted Subsidiary had instead made such Investment) of Section 6.03(b) to
the extent that such Restricted Payments were financed with Internally Generated
Cash;

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39 and their respective pronouncements and interpretations), to
the extent not otherwise deducted in calculating EBITDA;

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business;

(xvi) cash payments by the US Borrower and its Restricted Subsidiaries in
respect of long-term liabilities (other than Indebtedness) of the US Borrower
and its Restricted Subsidiaries;

 

23



--------------------------------------------------------------------------------

(xvii) the aggregate amount of expenditures actually made by the US Borrower and
its Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed; and

(xviii) without duplication of amounts deducted from Excess Cash Flow in a prior
fiscal year, the aggregate consideration required to be paid in cash by the US
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted under Section 6.03 (other than Investments in
(x) Cash Equivalents and Government Securities and (y) the US Borrower or any of
its Restricted Subsidiaries) or Capital Expenditures to be consummated or made
during the period of 4 consecutive fiscal quarters of the US Borrower following
the end of such fiscal year provided that to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Capital Expenditures
or Investments during such period of 4 consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of 4 consecutive
fiscal quarters.

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the US Borrower (other than
Equity Cure Proceeds) from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the US Borrower or a Subsidiary of the US Borrower
or to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the US Borrower or a Subsidiary of the US
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the US Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary (unless such non-Wholly-Owned Subsidiary is a product of a
restructuring as a result of FCC attribution rules), (b) any Immaterial
Subsidiary, (c) any subsidiary that is prohibited by applicable law or
contractual obligations from guaranteeing the Obligations, (d) any Restricted
Subsidiary acquired pursuant to an acquisition permitted by Section 6.03
financed with secured Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xi) (but only to the extent such Indebtedness is otherwise
permitted to be secured under clause (u) of the definition of Permitted Liens)
and Section 6.01(b)(xviii) and each Restricted Subsidiary thereof that
guarantees such Indebtedness; provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (d) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness, as applicable, (e) any other
subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, the cost or other consequences of providing a guarantee of
the Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits)
and (f) any Receivables Subsidiary.

 

24



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income Taxes
imposed on (or measured by) its income and franchise (and similar) Taxes imposed
on it in lieu of income Taxes pursuant to the laws of the jurisdiction in which
such recipient is organized or in which the principal office or applicable
lending office of such recipient is located (or any political subdivision
thereof), (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in
clause (a) above and (c) in the case of a recipient (other than an assignee
pursuant to a request by the US Borrower under Section 2.21(a)), any withholding
Tax that (i) is imposed on amounts payable to such recipient at the time such
recipient becomes a party to this Agreement (or designates a new lending office)
or (ii) is attributable to such recipient’s failure to comply with
Section 2.20(e), (f) or (g), as applicable, except in the case of clause (i) to
the extent that such recipient (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.20(a).

“Existing Debt” shall mean Indebtedness (other than letters of credit which
constitute Existing Letters of Credit) outstanding under that certain Credit
Agreement dated as of March 17, 2006 by and among the Company and the Subsidiary
Borrower, as borrowers, the subsidiaries of the Company party thereto, the
lenders from time to time party thereto, Bank of America, N.A., as
administrative agent and L/C Issuer, and the other agents party thereto.

“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date as more fully described on Schedule 1.01(c).

“Existing Senior Notes” shall mean the Company’s (i) 7.85% Senior Notes due
2011, (ii) 3.5% Senior Notes due 2007 and (iii) 3.875% Senior Notes due 2008
(and includes any Refinancing Indebtedness in respect thereof permitted by
Section 6.01 (without duplication of amounts otherwise permitted by
clause (b)(iii) thereof) and any notes issued in exchange or replacement thereof
on substantially identical terms).

“Existing Senior Notes Documentation” shall mean any indenture and/or agreement
governing the Existing Senior Notes and any documentation delivered pursuant
thereto.

“FCC” shall mean the Federal Communications Commission or any successor thereto.

“FCC Licenses” shall mean any licenses, permits and authorizations issued by the
FCC to the US Borrower or any of its Restricted Subsidiaries in connection with
the operation of the Stations.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

25



--------------------------------------------------------------------------------

“Fee Letter” shall mean the Fee Letter, dated the Closing Date, among the US
Borrower and DBNY.

“Fees” shall mean the Commitment Fee, the Delayed Draw Facility Fee, the
Administration Fee, the L/C Participation Fee and the Issuing Bank Fee.

“Financial Officer” of any Person shall mean the chief executive officer, chief
financial officer, any vice president, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“First-Lien Agents” shall have the meaning assigned to such term in
Article VIII.

“First-Lien Collateral” shall mean the Collateral securing the First-Lien
Secured Obligations.

“First-Lien Collateral Agent” shall mean DBNY, in its capacity as collateral
agent for the First-Lien Secured Parties, and shall include any successor
collateral agent appointed pursuant to Article VIII.

“First-Lien Facilities” shall mean the revolving credit, swingline and letter of
credit facilities provided hereunder, and the term loan facilities contemplated
by Section 2.01(a) and (b) and Section 2.24, if any.

“First-Lien Guarantee and Collateral Agreement” shall mean the First-Lien
Guarantee and Collateral Agreement, substantially in the form of Exhibit D-1,
among the Loan Parties party thereto and the First-Lien Collateral Agent for the
benefit of the First-Lien Secured Parties (and, to the extent provided therein,
for the benefit of the holders of the Existing Senior Notes).

“First-Lien Intellectual Property Security Agreement” shall mean any of the
following agreements executed on or after the Closing Date (a) a Trademark
Security Agreement substantially in the form of Exhibit F-A1, (b) a Patent
Security Agreement substantially in the form of Exhibit F-A2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit F-A3.

“First-Lien Lenders” shall mean (a) the Persons listed on Schedule 2.01 under
the heading “First-Lien Facilities” (other than any such Person that has ceased
to be a party hereto pursuant to an Assignment and Acceptance or pursuant to
Section 2.21(a)) and (b) any Person that has become a party hereto pursuant to
an Assignment and Acceptance in respect of the First-Lien Facilities. Unless the
context indicates otherwise, the term “First-Lien Lenders” shall include the
Swingline Lender.

“First-Lien Mortgages” shall mean the mortgages, deeds of trust and other
security documents granting a Lien on any fee owned real property or interest
therein to secure the First-Lien Secured Obligations, each in a form reasonably
satisfactory to the First-Lien Collateral Agent.

 

26



--------------------------------------------------------------------------------

“First-Lien Obligations” shall mean all Obligations in respect of the First-Lien
Facilities.

“First-Lien Secured Obligations” shall mean all obligations defined as
“Obligations” in the First-Lien Guarantee and Collateral Agreement and the other
First-Lien Security Documents.

“First-Lien Secured Parties” shall mean the “Secured Parties” as defined in the
First-Lien Guarantee and Collateral Agreement.

“First-Lien Security Documents” shall mean the First-Lien Mortgages, First-Lien
Guarantee and Collateral Agreement, the Intercreditor Agreement and the
First-Lien Intellectual Property Security Agreements and each of the other
instruments and documents executed and delivered with respect to the First-Lien
Collateral pursuant to Section 5.09.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

(a) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the US Borrower or a Restricted Subsidiary
during such period; plus

(c) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the US Borrower or a Restricted Subsidiary
during such period.

“Foreign Lender” shall mean any Lender or Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the US Borrower is located,
unless such Lender or Issuing Bank is a disregarded entity for U.S. federal
income tax purposes owned by a non-disregarded U.S. entity. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the US
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean any subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Total Assets” shall mean the total assets of Foreign
Subsidiaries of the US Borrower, determined on a consolidated basis in
accordance with GAAP, as of the most recent balance sheet of the US Borrower.

“GAAP” shall mean United States generally accepted accounting principles.

 

27



--------------------------------------------------------------------------------

“Government Securities” shall mean securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of principal of or interest on the Government Securities
evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreements” shall mean the First-Lien Guarantee and
Collateral Agreement and/or the Second-Lien Guarantee and Collateral Agreement,
as the context may require.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holdings” shall have the meaning assigned to such term in the recitals and
shall include any successors to such Person or assigns.

“Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the US
Borrower (other than (a) the Subsidiary Borrower, (b) any Broadcast License
Subsidiary or (c) any other

 

28



--------------------------------------------------------------------------------

Restricted Subsidiary that holds FCC Licenses) for which (i) on the Closing
Date, (A) the assets of such Restricted Subsidiary constitute less than 2.5% of
the total assets of the US Borrower and its Restricted Subsidiaries on a
consolidated basis and (B) the EBITDA of such Restricted Subsidiary accounts for
less than 2.5% of the EBITDA of the US Borrower and its Restricted Subsidiaries
on a consolidated basis and (ii) thereafter, (A) the assets of all relevant
Restricted Subsidiaries constitute 5% or less than the total assets of the US
Borrower and its Restricted Subsidiaries on a consolidated basis, and (B) the
EBITDA of all relevant Restricted Subsidiaries accounts for less than 5.0% of
the EBITDA of the US Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.24(b).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (B) liabilities accrued
in the ordinary course of business; or

(iv) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

 

29



--------------------------------------------------------------------------------

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business and (y) obligations under or in respect of Receivables Facilities.
The amount of Indebtedness of any person under clause (c) above shall be deemed
to equal the lesser of (x) the aggregate unpaid amount of such Indebtedness
secured by such Lien and (y) the fair market value of the property encumbered
thereby as determined by such person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the US
Borrower, qualified to perform the task for which it has been engaged.

“Initial Term Borrowing” shall mean a Borrowing comprised of Initial Term Loans.

“Initial Term Loan” shall mean the term loans made by the First-Lien Lenders to
the US Borrower pursuant to Section 2.01(a).

“Initial Term Loan Commitment” shall mean, with respect to each First-Lien
Lender, the commitment of such First-Lien Lender to make Initial Term Loans
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Initial Term Loan Commitment or
Initial Term Loans, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

“Initial Term Loan Lender” shall mean a First-Lien Lender with an Initial Term
Loan Commitment or an outstanding Initial Term Loan.

“Intellectual Property Security Agreement” shall mean any First-Lien
Intellectual Property Security Agreement and/or Second-Lien Intellectual
Property Security Agreement, as the context may require.

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement, substantially in the form attached as Exhibit G.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, substantially
in the form of Exhibit H, among the US Borrower, Holdings, the subsidiaries of
the US Borrower from time to time party thereto and the Collateral Agents.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last day of each March, June, September and December,
commencing June

 

30



--------------------------------------------------------------------------------

30, 2007 and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to such Loan and, in the case of a Eurodollar
Borrowing with an Interest Period of more than 3 months’ duration, each day that
would have been an Interest Payment Date had successive Interest Periods of 3
months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, except as otherwise provided in Section 2.10(b),
with respect to any Eurodollar Borrowing, the period commencing on the date of
such Borrowing and ending on the numerically corresponding day (or, if there is
no numerically corresponding day, on the last day) in the calendar month that is
1, 2, 3 or 6 (or 9 or 12, if agreed to by all of the relevant Lenders) months
thereafter, as the relevant Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internally Generated Cash” shall mean any amount expended by the US Borrower
and its Restricted Subsidiaries and not representing (a) a reinvestment by the
US Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of long-term Indebtedness of the US
Borrower or any Restricted Subsidiary (other than Indebtedness under any
revolving credit facility) or (c) any credit received by the US Borrower or any
Restricted Subsidiary with respect to any trade in of property for substantially
similar property or any “like kind exchange” of assets.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the US Borrower and its subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

31



--------------------------------------------------------------------------------

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, issuances of letters of credit or similar financial
accommodations or capital contributions (excluding accounts receivable, trade
credit, advances to customers, commission, travel and similar advances to
directors, officers and employees, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the US Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the US Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the US
Borrower or applicable Restricted Subsidiary shall be deemed to continue to have
a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(i) the US Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; less

(ii) the portion (proportionate to the US Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the US Borrower.

“Issuing Bank” shall mean, as the context may require, (a) DBNY, acting through
any of its Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder, (b) Bank of America, N.A., in respect of the Existing Letters
of Credit and (c) any other Person that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued at the time
such Person was a Lender. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates or branches of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate or branch with respect to Letters of Credit issued by such Affiliate
or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Junior Financing” shall mean any Subordinated Indebtedness (including any
Permitted Senior Subordinated Debt) which is Material Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

 

32



--------------------------------------------------------------------------------

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the Issuing Bank which may be drawn by the Issuing Bank to
satisfy any obligations of the Borrowers in respect of such Letter of Credit or
(b) cash or Cash Equivalents deposited with the Issuing Bank to satisfy any
obligation of the Borrowers in respect of such Letter of Credit, in each case,
on terms and pursuant to arrangements (including, if applicable, any appropriate
reimbursement agreement) reasonably satisfactory to the respective Issuing Bank.

“L/C Commitment” shall mean the commitment of an Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time, in each case, calculated using the Dollar Equivalent at such time of
all outstanding Letters of Credit denominated in an Alternative Currency. The
L/C Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean the First-Lien Lenders and the Second-Lien Lenders.

“Letter of Credit” shall mean any letter of credit issued (or, in the case of an
Existing Letter of Credit, deemed issued) pursuant to Section 2.23.

“Letter of Credit Application” shall have the meaning assigned to such term in
Section 2.23(b).

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.23(c).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is 2 Business Days prior
to the commencement of such Interest Period by reference to the Reuters Screen
LIBOR01 for deposits in dollars (or such other comparable page as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is 2 Business Days prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind

 

33



--------------------------------------------------------------------------------

in respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the UCC (or equivalent statutes) of any jurisdiction;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

“Loan Documents” shall mean this Agreement, the Security Documents, the
Intercreditor Agreement and the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans, the Second-Lien Loans
and the Swingline Loans.

“Management Investors” shall have the meaning assigned to such term in the
definition of “Permitted Investors.”

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Target Material Adverse Effect and (b) after the Closing Date a material adverse
effect (i) on the business, operations, assets, financial condition or results
of operations of the US Borrower and its Restricted Subsidiaries, taken as a
whole or (ii) on any material rights and remedies of the Administrative Agent
and the Lenders under any Loan Document, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or Hedging Obligations, of any one or more of the US
Borrower and its Restricted Subsidiaries in an aggregate principal amount
greater than or equal to $100,000,000. For purposes of determining “Material
Indebtedness”, the “principal amount” of the obligations of the US Borrower or
any Restricted Subsidiary in respect of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the US Borrower or such Restricted Subsidiary would be required to pay if the
relevant hedging agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger” shall mean the merger of Merger Sub with and into the Company, with the
Company as the surviving entity of such merger, as contemplated by the Merger
Agreement.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of June 26, 2006 by and among Umbrella Holdings LLC, Merger Sub and the Company.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

34



--------------------------------------------------------------------------------

“Moody’s Applicable Corporate Rating” shall mean the corporate family rating
assigned to the US Borrower by Moody’s.

“Mortgaged Properties” shall mean each parcel of fee owned real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09 or Section 5.13 to secure the Obligations.

“Mortgages” shall mean the First-Lien Mortgages and the Second Lien Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the US Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates has any obligation or
liability (contingent or otherwise).

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar taxes incurred by the US Borrower
and its Restricted Subsidiaries in connection therewith), and the US Borrower’s
good faith estimate of Taxes paid or payable (including payments under any tax
sharing agreement or arrangement of the type described in clause (b)(i) of the
definition of Excess Cash Flow), in connection with such Asset Sale (including,
in the case of any Asset Sale in respect of property of any Foreign Subsidiary,
Taxes payable upon the repatriation of any such proceeds), (ii) amounts provided
as a reserve, in accordance with GAAP, against any (x) liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale and (y) other liabilities associated with the asset disposed of and
retained by the US Borrower or any of its Restricted Subsidiaries after such
disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters (provided that to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness or other obligation which
is secured by a Lien on the asset sold that has priority over the Lien securing
the Obligations and which is repaid (other than Indebtedness hereunder) and
(iv) in the case of any Asset Sale or Property Loss Event by a non-Wholly-Owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (iv)) attributable to minority
interests and not available for distribution to or for the account of the US
Borrower or a wholly owned Restricted Subsidiary as a result thereof and
(b) with respect to any incurrence of Indebtedness, the cash proceeds thereof,
net of all Taxes (including, in the case of such Indebtedness incurred by a
Foreign Subsidiary, Taxes payable upon the repatriation of any such proceeds)
and customary fees, commissions, costs and other expenses incurred by the US
Borrower and its Restricted Subsidiaries in connection therewith.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person and its Subsidiaries that are Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

 

35



--------------------------------------------------------------------------------

“New Senior Notes” shall mean the US Borrower’s 9.75% Senior Notes due 2015 in
the original principal amount of $1,500,000,000, as such amount may be increased
from time to time in respect of the payment of interest thereunder and any
additional notes issued pursuant to the terms of the New Senior Notes
Documentation representing the payment of interest (and includes any Refinancing
Indebtedness in respect thereof permitted by Section 6.01 (but without
duplication of any amounts otherwise permitted by clause (b)(ii) thereof) and
any notes issued in exchange or replacement of any of the foregoing on
substantially identical terms).

“New Senior Notes Documentation” shall mean any indenture and/or other agreement
governing the New Senior Notes and all documentation delivered pursuant thereto.

“Non-Consenting Lenders” shall have the meaning assigned to such term in
Section 2.21.

“Notes” shall mean the New Senior Notes and the Existing Senior Notes.

“Notes Documentation” shall mean the New Senior Notes Documentation and the
Existing Senior Notes Documentation.

“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 7.02.

“Obligations” shall mean the unpaid principal of and interest on the Loans and
all other obligations and liabilities of the Borrowers or any other Loan Party
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the US Borrower.

“Officer’s Certificate” shall mean a certificate signed on behalf of the US
Borrower by an Officer of the US Borrower, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the US Borrower, that meets the requirements set forth in
this Agreement.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
acceptable to the relevant Agent. The counsel may be an employee of or counsel
to the Borrowers or the relevant Agent.

“Other Closing Date Representations” shall mean those representations and
warranties set forth in this Agreement that (a) are material to the interests of
the Lenders and (b) a breach of any of which would permit Holdings and/or Merger
Sub to terminate their respective obligations under the Merger Agreement.

 

36



--------------------------------------------------------------------------------

“Other Pari Passu Lien Obligations” shall mean all obligations with respect to
any Indebtedness incurred in compliance with Section 6.01 and not constituting
Subordinated Indebtedness, which Indebtedness and other obligations are secured
on an equal and ratable basis with the Obligations pursuant to intercreditor
arrangements substantially identical to those provided in the First-Lien
Guarantee and Collateral Agreement with respect to the Existing Senior Notes or
otherwise on terms reasonably satisfactory to the First-Lien Collateral Agent.

“Other Pari Passu or Junior Lien Obligations” shall mean all obligations with
respect to any Indebtedness incurred in compliance with Section 6.01 and not
constituting Subordinated Indebtedness, which Indebtedness and other obligations
are (a) secured on an equal and ratable basis with the Obligations pursuant to
intercreditor arrangements substantially identical to those provided in the
First-Lien Guarantee and Collateral Agreement with respect to the Existing
Senior Notes or otherwise on terms reasonably satisfactory to the First-Lien
Collateral Agent or (b) secured on a junior basis with the Obligations pursuant
to intercreditor arrangements substantially identical to those provided with
respect to the Second-Lien Loans in the Intercreditor Agreement or otherwise on
terms reasonably satisfactory to the First-Lien Collateral Agent.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes arising from the execution, delivery or enforcement of any Loan Document.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

“Pari Passu Lien” shall mean, with respect to any Collateral, the Lien therein
created to secure the repayment of the Existing Senior Notes.

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

 

37



--------------------------------------------------------------------------------

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the US Borrower or any of its Restricted
Subsidiaries and another Person, including, without limitation, the transactions
contemplated by that certain Agreement and Plan of Merger dated as of April 7,
2006 by and among Coconut Palm Acquisition Corp., Equity Broadcasting
Corporation and certain shareholders of Equity Broadcasting Corporation.

“Permitted Investments” shall mean:

(a) any Investment in the US Borrower or any of its Restricted Subsidiaries;

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) any Investment by the US Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(i) such Person becomes a Restricted Subsidiary; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the US Borrower or a Restricted
Subsidiary,

and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 6.05 or any other disposition of assets not
constituting an Asset Sale;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date; provided, that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Closing Date or
(ii) as otherwise permitted under this Agreement;

(f) any Investment acquired by the US Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the US
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

 

38



--------------------------------------------------------------------------------

(ii) as a result of a foreclosure by the US Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (h) that
are at that time outstanding, not to exceed the greater of $300,000,000 and 2.0%
of Total Assets at the time of such Investment; provided, that, the fair market
value of Investments in Unrestricted Subsidiaries made pursuant to this clause
(h), together with the fair market value of Investments in Unrestricted
Subsidiaries made in reliance on clause (m), shall not exceed the greater of
$200,000,000 or 2.0% of Total Assets (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

(i) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock and those issued in exchange for Equity Cure Proceeds) of the
US Borrower or any of its direct or indirect parent companies; provided,
however, that such Equity Interests will not increase the Restricted Payments
Applicable Amount;

(j) Indebtedness permitted under Section 6.01;

(k) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (j) and (n) thereof);

(l) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(m) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (m) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of $300,000,000 and 2.0% of Total Assets
at the time of such Investment; provided, that the fair market value of
Investments in Unrestricted Subsidiaries made pursuant to this clause (m),
together with the fair market value of Investments in Unrestricted Subsidiaries
made in reliance on clause (h), shall not exceed the greater of $200,000,000 or
2.0% of Total Assets (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(n) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the US Borrower, are necessary or advisable to effect any
Receivables Facility;

(o) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $20,000,000 outstanding at any one
time, in the aggregate;

(p) loans and advances to officers, directors and employees for moving expenses
and other similar expenses, in each case incurred in the ordinary course of
business or to fund such Person’s purchase of Equity Interests of the US
Borrower or any direct or indirect parent company thereof;

 

39



--------------------------------------------------------------------------------

(q) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(r) Investments by the US Borrower or any of its Restricted Subsidiaries in any
other Person pursuant to a “local marketing agreement” or similar arrangement
relating to a station owned or licensed by such Person; and

(s) Investments in joint ventures in an aggregate amount not to exceed
$25,000,000 outstanding at any one time, in the aggregate;

provided that the fair market value of all Investments in any Restricted
Subsidiary that is not a Subsidiary Guarantor made pursuant to clauses
(a) and/or (c) above shall not exceed, when aggregated with the aggregate amount
of Net Cash Proceeds from dispositions of assets described in clause (v) of the
definition of “Asset Sale” which are excluded for purposes of the definition of
“Prepayment Asset Sale,” $400,000,000 in the aggregate (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value).

“Permitted Investors” shall mean (a) the Sponsors, their respective limited
partners and any Person making an Investment in Parent, Holdings or its
subsidiaries concurrently with the Sponsors and (b) the members of management of
the Parent, Holdings and its subsidiaries who are investors, directly or
indirectly, in the US Borrower (collectively, the “Management Investors”).

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

 

40



--------------------------------------------------------------------------------

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xvii) or (xviii); provided, that Liens securing
Indebtedness permitted to be incurred pursuant to clause (xvii) extend only to
the assets of Foreign Subsidiaries and Liens securing Indebtedness permitted to
be incurred pursuant to paragraphs (b)(iv) and (b)(xviii) are solely on the
assets financed, purchased, constructed, improved, acquired or assets of the
acquired entity, as the case may be;

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens securing the Existing Senior Notes pursuant to the equal and ratable
provisions of the indentures governing the Existing Senior Notes;

(i) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the US Borrower or any of its Restricted Subsidiaries;

(j) Liens on property at the time the US Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the US Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that the Liens may not extend to any other property owned by the US Borrower or
any of its Restricted Subsidiaries;

(k) Liens securing Indebtedness or other obligations of the US Borrower or a
Restricted Subsidiary owing to the US Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(l) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is, and is permitted
to be under the Indenture, secured by a Lien on the same property securing such
Hedging Obligations;

 

41



--------------------------------------------------------------------------------

(m) Liens on specific items of inventory of other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(n) leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the US Borrower or any of its Restricted Subsidiaries and do
not secure any Indebtedness;

(o) Liens arising from UCC financing statement filings regarding operating
leases entered into by the US Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(p) Liens in favor of either Borrower or any Restricted Guarantor;

(q) Liens on equipment of the US Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the US Borrower’s or such
Restricted Subsidiary’s client at which equipment is located;

(r) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(s) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h) (provided that in the case of the Existing Senior Notes referred to in
clauses (a) and (b) thereof, so long as the Delayed Draw Term Commitments are
reduced on a dollar-for-dollar basis by the principal amount of the Indebtedness
subject to any such refinancing, refunding, renewal or replacement), (i) and
(j); provided, however, that (i) such new Lien shall be limited to all or part
of the same property that secured the original Lien (plus improvements on such
property), and (ii) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (f), (g), (h), (i) and (j) at the time the original Lien became a
Permitted Lien hereunder, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;

(t) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(u) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $100,000,000 at any one time outstanding;

(v) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

42



--------------------------------------------------------------------------------

(w) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(x) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided, that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(z) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(aa) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the US Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the US Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the US Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(bb) Liens securing the Obligations and the Secured Obligations; provided the
Liens securing the Second-Lien Obligations are subject to the terms of the
Intercreditor Agreement; and

(cc) Liens incurred to secure any Other Pari Passu or Junior Lien Obligations
permitted to be incurred under Section 6.01; provided that at the time of
incurrence and after giving pro forma effect thereto, the Consolidated Secured
Debt Ratio would be no greater than 7.0 to 1.0 from the Closing Date through and
including June 30, 2009 and 6.0 to 1.0 thereafter; provided that with respect to
any Liens incurred in reliance on clauses (i), (j) and (s) (but only to the
extent clause (s) relates to clauses (i) and (j)) above, either (1) the
aggregate principal amount of all Indebtedness secured by such Liens, together
with all Refinancing Indebtedness in respect thereof, shall not exceed
$400,000,000 or (2) after giving pro forma effect to the respective acquisition
of a Person or property, the Consolidated Secured Debt Ratio is less than the
Consolidated Secured Debt Ratio immediately prior to such acquisition.

“Permitted Senior Unsecured Debt” shall mean unsecured, senior Indebtedness of
the US Borrower; provided, that no such Indebtedness shall be (a) guaranteed by
any Person other than a Guarantor, (b) subject to scheduled amortization or have
a final maturity, in either case, prior to the date occurring 91 days following
the Term Loan Maturity Date (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirement of clause (c) hereof) and (c) such Indebtedness has covenants,
events of default

 

43



--------------------------------------------------------------------------------

and remedies no less favorable to the US Borrower than the terms of the senior
debt securities of comparable issuers issued in the capital markets at such time
(it being understood that notwithstanding the foregoing, those contained in the
New Senior Notes Documentation are acceptable).

“Permitted Senior Subordinated Debt” shall mean unsecured, senior subordinated
Indebtedness of the US Borrower; provided, that no such Indebtedness shall be
(a) guaranteed by any Person other than a Guarantor, (b) subject to scheduled
amortization or have a final maturity, in either case, prior to the date
occurring 91 days following the Term Loan Maturity Date (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirement of clause (c) hereof), (c) such
Indebtedness has covenants, events of default and remedies no less favorable to
the US Borrower than the terms of the senior subordinated debt securities of
comparable issuers issued in the capital markets at such time (it being
understood that notwithstanding the foregoing, those contained in the New Senior
Notes Documentation are acceptable) and (d) such Indebtedness (and any
guarantees thereof) are subordinated to the Obligations (and any refinancing
thereof) on terms no less favorable to the Lenders than subordination terms
customary for senior subordinated debt securities of comparable issuers issued
in the capital markets or on terms reasonably acceptable to the Administrative
Agent.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreements.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Asset Sale, to the extent that (a) the
aggregate Net Cash Proceeds realized in a single transaction or series of
related transactions exceed $10,000,000 and (b) the aggregate Net Cash Proceeds
of all such Asset Sales during any fiscal year exceed $25,000,000; provided that
so long as no Net Cash Proceeds were excluded from application under
Section 2.13(b) in reliance on clauses (a) or (b) hereof in respect of any
fiscal year during which the Second-Lien Loans have been repaid in full, the
foregoing baskets shall be available with respect to any Asset Sales occurring
during such fiscal year but subsequent to such repayment. Notwithstanding the
foregoing, the sale of Equity Interests in Entravision Communications
Corporation subject to the 2003 Consent Decree between the Company and the
Department of Justice, shall not constitute a Prepayment Asset Sale.

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is announced as being effective. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually available.

 

44



--------------------------------------------------------------------------------

“Property Loss Event” shall mean any event that gives rise to the receipt by the
US Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property to the extent that the aggregate Net Cash Proceeds
(a) realized as a result of a single event or a series of related events exceed
$10,000,000 and (b) of all such events during any fiscal year exceed
$25,000,000.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages of any Revolving
Credit Lender shall be determined on the basis of the Revolving Credit
Commitments most recently in effect, giving effect to any subsequent
assignments.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the US
Borrower in good faith.

“Qualified Public Offering” shall mean the issuance by the US Borrower or any
direct or indirect parent of the US Borrower of its common Equity Interests in
an underwritten primary public offering (other than a public offering pursuant
to a registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the New Senior Notes publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the US Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the US Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the US
Borrower or any of its Restricted Subsidiaries sells their accounts receivable
to either (A) a Person that is not a Restricted Subsidiary or (B) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

 

45



--------------------------------------------------------------------------------

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the US Borrower or a Restricted Subsidiary in exchange for assets
transferred by the US Borrower or a Restricted Subsidiary shall not be deemed to
be Related Business Assets if they consist of securities of a Person, unless
upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Required First-Lien Lenders” shall mean, at any time, First-Lien Lenders having
Revolving Credit Exposure, unused Revolving Credit Commitments, Term Loans and
Term Loan Commitments representing more than 50% of the sum of all Revolving
Credit Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required First-Lien Lenders.

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure unused Revolving Credit Commitments, Term Loans, Term Loan Commitments
and Second-Lien Loans representing more than 50% of the sum of all Revolving
Credit Exposure, unused Revolving Credit Commitments, Term Loans, Term Loan
Commitments and Second-Lien Loans at such time; provided that any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

46



--------------------------------------------------------------------------------

“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure and unused Revolving Commitments representing more than 50% of
the sum of all Revolving Credit Exposure and unused Revolving Credit Commitments
at such time; provided that any Defaulting Lender shall be excluded for purposes
of making a determination of Required Revolving Lenders.

“Required Second-Lien Lenders” shall mean, at any time, Second-Lien Lenders
holding more than 50% of all Second-Lien Loans at the time; provided that any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Second-Lien Lenders.

“Required Term Lenders” shall have the meaning assigned to such term in
Section 9.08(b).

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

“Restricted Cash” shall mean cash and Cash Equivalents held by the US Borrower
and its Restricted Subsidiaries that are contractually restricted from being
distributed to the US Borrower, except for such restrictions that are contained
in agreements governing Indebtedness permitted under Section 6.01 and that is
secured by such cash or Cash Equivalents, or that are classified as “restricted
cash” on the consolidated balance sheet of the US Borrower prepared in
accordance with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the US Borrower’s or any Restricted Subsidiary’s
Equity Interests, including any dividend or distribution payable in connection
with any merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the US Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the US Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

 

47



--------------------------------------------------------------------------------

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the US Borrower or any direct or indirect
parent of the US Borrower, including in connection with any merger or
consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any New Senior
Notes or any Subordinated Indebtedness other than:

(i) Indebtedness permitted under Section 6.01(b)(vii), except to the extent
prohibited by the Intercompany Subordination Agreement; or

(ii) the purchase, repurchase or other acquisition of any New Senior Notes or
Subordinated Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year (or, in the case of the New Senior Notes, 9 months) of the date of
purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

“Restricted Payment Applicable Amount” shall mean, at any time, an amount equal
to the sum (without duplication) of:

(a) EBITDA of the US Borrower and its Restricted Subsidiaries on a consolidated
basis for the period beginning January 1, 2009, to the end of the US Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, less the product of 1.4 times
the Consolidated Interest Expense of the US Borrower and its Restricted
Subsidiaries for the same period; plus

(b) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the US Borrower, of marketable securities or other
property received by the US Borrower or a Restricted Subsidiary (without the
issuance of additional Equity Interests in such Restricted Subsidiary) since
immediately after the Closing Date (other than (i) to the extent used to fund
the Transactions and (ii) net cash proceeds to the extent such net cash proceeds
have been used pursuant to Section 6.01(b)(xi)(A)) from the issue or sale of:

(i) (A) Equity Interests of the US Borrower, including Treasury Capital Stock,
but excluding cash proceeds and the fair market value, as determined in good
faith by the US Borrower, of marketable securities or other property received
from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
US Borrower, Restricted Subsidiaries and any direct or indirect parent company
of the US Borrower, after the Closing Date to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 6.03(b)(iv); and

(y) Designated Preferred Stock; and

 

48



--------------------------------------------------------------------------------

(B) to the extent such net cash proceeds or other property are actually
contributed to the capital of the US Borrower or any Restricted Subsidiary
(without the issuance of additional Equity Interests of such Restricted
Subsidiary), Equity Interests of the US Borrower’s direct or indirect parent
companies (excluding contributions of the proceeds from the sale of Designated
Preferred Stock of such companies or contributions to the extent such amounts
have been applied to Restricted Payments made in accordance with
Section 6.03(b)(iv)); or

(ii) debt of the US Borrower or any Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the US Borrower or a
direct or indirect parent company of the US Borrower;

provided, however, that this paragraph (b) shall not include the proceeds from
(v) the exercise of any Cure Right, (w) Refunding Capital Stock, (x) Equity
Interests or convertible debt securities sold to the US Borrower or a Restricted
Subsidiary, as the case may be, (y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (z) Excluded Contributions; plus

(c) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the US Borrower, of marketable securities or other
property contributed to the capital of the US Borrower following the Closing
Date (other than (i) net cash proceeds to the extent utilized pursuant to
Section 6.01(b)(xi)(A), (ii) to the extent applied to fund the Transactions,
(iii) by a Restricted Subsidiary, (iv) Equity Cure Proceeds and (v) any Excluded
Contributions); plus

(d) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the US Borrower, of marketable securities or other
property received by the US Borrower or a Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the US Borrower or a Restricted
Subsidiary) of Restricted Investments made by the US Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the US Borrower or its Restricted Subsidiaries and repayments of loans or
advances, and releases of guarantees, which constitute Restricted Investments by
the US Borrower or its Restricted Subsidiaries, in each case after the Closing
Date; or

(ii) the sale or other disposition (other than to the US Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary (other than to
the extent the Investment in such Unrestricted Subsidiary was made by the US
Borrower or a Restricted Subsidiary pursuant to Section 6.03(b)(vii) or to the
extent such Investment constituted a Permitted Investment) or a dividend or
distribution from an Unrestricted Subsidiary after the Closing Date; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the US Borrower in
good faith or if such fair market value may exceed $100,000,000, in writing by
an Independent Financial Advisor, at the time of the

 

49



--------------------------------------------------------------------------------

redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, other
than an Unrestricted Subsidiary to the extent the Investment in such
Unrestricted Subsidiary was made by the US Borrower or a Restricted Subsidiary
pursuant to Section 6.03(b)(vii) or to the extent such Investment constituted a
Permitted Investment;

provided, however, that, with respect to paragraph (b), (c) and (d) above, to
the extent the property received or contributed includes a “stick” station or
stations or Equity Interests of a Person whose assets include a “stick” station
or stations, the fair market value of such property shall be determined in good
faith by the board of directors of the US Borrower.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the US Borrower (including any Foreign Subsidiary) that is not
then an Unrestricted Subsidiary; provided, however, that upon the occurrence of
an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.24(b).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each First-Lien
Lender, the commitment of such First-Lien Lender to make Revolving Loans (and
acquire participations in Letters of Credit and Swingline Loans) hereunder as
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such First-Lien Lender assumed its Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or 2.21(a) and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any First-Lien Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such First-Lien Lender, plus the aggregate amount at such
time of such First-Lien Lender’s L/C Exposure, plus the aggregate amount at such
time of such First-Lien Lender’s Swingline Exposure.

“Revolving Credit Lender” shall mean a First-Lien Lender with a Revolving Credit
Commitment or any Revolving Credit Exposure.

“Revolving Credit Maturity Date” shall mean March 29, 2014.

“Revolving Loans” shall mean the revolving loans made by the First-Lien Lenders
to the Borrowers pursuant to Section 2.01(c).

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

 

50



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the US Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the US Borrower or such Restricted Subsidiary to a third Person
in contemplation of such leasing.

“SEC “ shall mean the U.S. Securities and Exchange Commission.

“Second-Lien Agents” shall have the meaning assigned to such term in
Article VIII.

“Second-Lien Collateral” shall mean the Collateral securing the Second-Lien
Secured Obligations.

“Second-Lien Collateral Agent” shall mean DBNY, in its capacity as collateral
agent for the Second-Lien Secured Parties and shall include any successor
collateral agent appointed pursuant to Article VIII.

“Second-Lien Commitment” shall mean, with respect to each Second-Lien Lender,
the commitment of such Second-Lien Lender to make Second-Lien Loans as set forth
on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Second-Lien Commitment or Second-Lien Loans, as applicable,
as the same may be reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Second-Lien Facility” shall mean the term loan facility contemplated by
Section 2.01(d).

“Second-Lien Guarantee and Collateral Agreement” shall mean the Second-Lien
Guarantee and Collateral Agreement, substantially in the form of Exhibit D-2,
among the Loan Parties party thereto and the Second-Lien Collateral Agent, for
the benefit of the Second-Lien Secured Parties.

“Second-Lien Intellectual Property Security Agreement” shall mean any of the
following agreements executed on or after the Closing Date (a) a Trademark
Security Agreement substantially in the form of Exhibit F-B1, (b) a Patent
Security Agreement substantially in the form of Exhibit F-B2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit F-B3.

“Second-Lien Lenders” shall mean (a) the Persons listed on Schedule 2.01 under
the heading “Second-Lien Lenders” (other than any such Person that has ceased to
be a party hereto pursuant to an Assignment and Acceptance or pursuant to
Section 2.21(a)) and (b) any Person that has become a party hereto pursuant to
an Assignment and Acceptance.

“Second-Lien Loan” shall mean the term loan made by the Second-Lien Lenders to
the US Borrower pursuant to Section 2.01(d).

“Second-Lien Maturity Date” shall mean March 29, 2009; provided that at the
option of the US Borrower, if, as of March 29, 2009, the US Borrower or any of
its Restricted Subsidiaries is party to a purchase and sale (or similar)
agreement in respect of any assets which, in the US

 

51



--------------------------------------------------------------------------------

Borrower’s determination (as certified by the US Borrower to the Administrative
Agent), will generate Net Cash Proceeds which will be sufficient, when taken
with the lesser of $250,000,000 and the unused amount of the Revolving Credit
Commitment as of March 29, 2009, to repay in full the then-outstanding principal
balance of the Second-Lien Loans, then the Second-Lien Maturity Date shall
instead be the earliest to occur of (a) 1 Business Day following the
consummation of such asset sale, (b) the termination of such purchase and sale
(or similar) agreement and (c) September 29, 2009.

“Second-Lien Mortgages” shall mean the mortgages, deeds of trust and other
security documents granting a Lien on any fee owned real property or interest
therein to secure the Second-Lien Secured Obligations, each in a form reasonably
satisfactory to the Second-Lien Collateral Agent.

“Second-Lien Obligations” shall mean all Obligations in respect of the
Second-Lien Facility.

“Second-Lien Secured Obligations” shall mean all obligations defined as
“Obligations” in the Second-Lien Guarantee and Collateral Agreement and the
other Second-Lien Security Documents.

“Second-Lien Secured Parties” shall mean the Secured Parties under, and as
defined in, the Second-Lien Guarantee and Collateral Agreements.

“Second-Lien Security Documents” shall mean the Second-Lien Mortgages, the
Second-Lien Guarantee and Collateral Agreement, the Intercreditor Agreement, the
Second-Lien Intellectual Property Agreements and each of the other instruments
and documents executed and delivered with respect to the Second-Lien Collateral
pursuant to Section 5.09.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 5.04(a) or (b).

“Secured Indebtedness” shall mean any Indebtedness of the US Borrower or any of
its Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all First-Lien Secured Obligations and/or all
Second-Lien Secured Obligations, as the context may require.

“Secured Parties” shall mean the First-Lien Secured Parties and/or the
Second-Lien Secured Parties, as the context may require.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean, collectively, the First-Lien Security Documents
and the Second-Lien Security Documents, as the context may require.

 

52



--------------------------------------------------------------------------------

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Company and its subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.

“Solvent” shall mean, with respect to any Person, (a) the consolidated fair
value of the assets of such Person and its subsidiaries, at a fair valuation,
will exceed their consolidated debts and liabilities, subordinated, contingent
or otherwise; (b) the consolidated present fair saleable value of the property
of such Person and its subsidiaries will be greater than the amount that will be
required to pay the probable liability of their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Person and its subsidiaries
will be able to pay their consolidated debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) such Person and its subsidiaries, taken as a whole, will not
have unreasonably small capital with which to conduct the business in which they
are engaged. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Assets” shall mean all of the shares of capital stock of Entravision
Communications Corporation owned by the US Borrower or its Affiliates on the
Closing Date.

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(b).

“Specified Loan Party” shall mean each Loan Party set forth on Schedule 4.02(c).

“Sponsors” shall mean (a) Madison Dearborn Partners, LLC, Providence Equity
Partners Inc., Saban Capital Group, Texas Pacific Group and Thomas H. Lee
Partners and each of their respective Affiliates but not including, however, any
operating portfolio companies of any of the foregoing and (b) any Person that
acquires Capital Stock of Broadcasting Media Partners, Inc. or Broadcast Media
Partners Holdings, Inc. on or prior to the Closing Date and any Affiliate of
such Person.

“Sponsor Management Agreement” shall mean the management agreement between
certain management companies associated with the Sponsors and the US Borrower
and any direct or indirect parent company, as in effect on the Closing Date.

“Stations” means all radio and television broadcast stations owned by the US
Borrower or any of its Restricted Subsidiaries.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

53



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean any Indebtedness of either Borrower and
the Guarantors which is by its terms subordinated in right of payment to the
Obligations of the US Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the US Borrower.

“Subsidiary Borrower” shall have the meaning assigned to such term in the
preamble.

“Subsidiary Borrower Sublimit” shall mean an amount equal to the lesser of
(a) the Total Revolving Credit Commitments and (b) $200,000,000. The Subsidiary
Borrower Sublimit is part of, and not in addition to, the Commitments.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary, (b) any Foreign Subsidiary and (c) any Domestic Subsidiary
that is a disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded non-U.S. entity.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean DBNY, acting through any of its Affiliates or
branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Target Material Adverse Effect” shall mean any change, effect or circumstance
that individually or in the aggregate with any other changes, effects and
circumstances, has had or would reasonably be expected to have a material
adverse effect on the business, operations, results of operations or financial
condition of the Company and its subsidiaries taken as a whole, other than any
change, effect or circumstance relating to or resulting from (a) changes in
general economic conditions or securities markets in general, (b) any events,
circumstances, changes or

 

54



--------------------------------------------------------------------------------

effects that affect the general television or radio broadcasting, music or
internet industries, except if the Company and its subsidiaries are
disproportionately affected thereby, (c) the case entitled Televisa, S.A. de
C.V. v. Univision Communications, Inc., Case No. CV-05-344-ABC MANx, first filed
in the United States District Court for the Central District of California on
June 16, 2005), including any settlement, compromise or consent made in
compliance with the terms of the Merger Agreement or any claims of material
breach to any programming agreements by and between Televisa Internacional S.A.
de C.V. and the Company, (d) any changes after the date hereof in Laws (as
defined below) applicable to the Company or any of its subsidiaries or any of
their respective properties or assets, except if the Company and its
subsidiaries are disproportionately affected thereby, (e) any outbreak or
escalation of hostilities or war or any act of terrorism or (f) the announcement
or the existence of, or compliance with, the Merger Agreement and the
transactions contemplated thereby.

For the purposes of this definition, the term “Laws” means any and all domestic
(federal, state or local) or foreign laws, rules, regulations, orders, judgments
or decrees promulgated by, any Governmental Authority, including (i) United
States v. Univision Communications Inc., No: 1:03CV00758 (D.D.C.) (Final
Judgment entered Dec. 22, 2003) and (ii) any laws relating to the protection of
the environment, natural resources, and human health and safety.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Borrowing” shall mean a Borrowing comprised of Initial Term Loans or
Delayed Draw Term Loans, as the case may be.

“Term Loan Commitment” shall mean, with respect to each Lender, its Initial Term
Loan Commitment and/or its Delayed Draw Term Commitment.

“Term Loan Maturity Date” shall mean September 29, 2014.

“Term Loans” shall mean the Initial Term Loans and each Delayed-Draw Term Loan.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.

“Total Assets” shall mean total assets of the US Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the US Borrower and its Restricted Subsidiaries
as may be expressly stated.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Closing Date is $750,000,000.

 

55



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Sponsors, the US Borrower (or any direct or indirect parent of the US Borrower)
or any of its subsidiaries in connection with the Transactions (including
expenses in connection with hedging transactions), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the Merger, (b) the Equity
Investment, (c) the issuance of the New Senior Notes, (d) the funding of the
Loans and the other transactions contemplated by this Agreement and the other
Loan Documents, (e) the consummation of the refinancing of the Existing
Indebtedness as contemplated by Sections 4.02(l) and (f) the payment of
Transaction Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the US Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the US Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“US Borrower” shall mean (a) prior to the consummation of the Merger, Merger Sub
and (b) upon and after consummation of the Merger, the Company.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

 

56



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Adjusted Consolidated Leverage Ratio, the
Consolidated First-Lien Leverage Ratio, the Consolidated Leverage Ratio, and the
Consolidated Secured Debt Ratio (and the financial definitions used therein)
shall be construed in accordance with GAAP, as in effect on the Closing Date;
provided, however, that if the US Borrower notifies the Administrative Agent
that the US Borrower wishes to amend the Adjusted Consolidated Leverage Ratio,
the Consolidated First-Lien Leverage Ratio, the Consolidated Leverage Ratio, the
Consolidated Secured Debt Ratio or any financial definition used therein to
implement the effect of any change in GAAP or the application thereof occurring
after the Closing Date on the operation thereof (or if the Administrative Agent
notifies the US Borrower that the Required Lenders wish to amend the Adjusted
Consolidated Leverage Ratio, the Consolidated First-Lien Leverage Ratio, the
Consolidated Leverage Ratio, the Consolidated Secured Debt Ratio or any
financial definition used therein for such purpose), then the US Borrower and
the Administrative Agent shall negotiate in good faith to amend the Adjusted
Consolidated Leverage Ratio, the Consolidated First-Lien Leverage Ratio, the
Consolidated Leverage Ratio, the Consolidated Secured Debt Ratio or the
definitions used therein (subject to the approval of the Required Lenders) to
preserve the original intent thereof in light of such changes in GAAP; provided
that all determinations made pursuant to the Adjusted Consolidated Leverage
Ratio, the Consolidated First-Lien Leverage Ratio, the Consolidated Leverage
Ratio, the Consolidated Secured Debt Ratio or any financial definition used
therein shall be determined on the basis of GAAP as applied and in effect
immediately before the relevant change in GAAP or the application thereof became
effective, until the Adjusted Consolidated Leverage Ratio, the Consolidated
First-Lien Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated
Secured Debt Ratio or such financial definition is amended.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by

 

57



--------------------------------------------------------------------------------

Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

SECTION 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time.

SECTION 1.09. Exchange Rate; Currency Equivalents Generally. For purposes of
determining compliance with the provisions of this Agreement on any date of
determination (including the issuance, amendment or extension of a Letter of
Credit), any Alternative Currency will be converted to dollars based on the rate
of exchange quoted by the Reuters World Currency Page for the applicable
Alternative Currency at 11:00 a.m. (London time) on such day (or, in the event
such rate does not appear on any Reuters World Currency page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the US Borrower, or, in the absence
of such agreement, such rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such Alternative Currency are then
being conducted, at or about 10:00 a.m. on such date for the purchase of dollars
for

 

58



--------------------------------------------------------------------------------

delivery 2 Business Days later). Notwithstanding the foregoing, for purposes of
determining compliance with Article II and Sections 6.01, 6.02 and 6.03 of this
Agreement with respect to any amount of Indebtedness or Investment denominated
in an Alternative Currency, no Default shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or made; provided that, for the avoidance
of doubt, the foregoing provisions of this Section 1.09 shall otherwise apply to
such Article and such Sections, including with respect to determining whether
any Indebtedness or Investment (not previously incurred or made on any date) may
be incurred or made under such Article and such Sections.

SECTION 1.10. Alternative Currencies. (a) The US Borrower may from time to time
request that Letters of Credit be issued in an Alternative Currency (subject to
the approval of the relevant Issuing Bank), provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into dollars. Any such request shall be made to the
Administrative Agent, and the Administrative Agent shall promptly notify the
relevant Issuing Bank thereof. The relevant Issuing Bank shall notify the
Administrative Agent, not later than 1:00 p.m., 10 Business Days after receipt
of such request whether it consents to the issuance of Letters of Credit in such
requested currency. Any failure by the relevant Issuing Bank to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by the relevant Issuing Bank to permit Letters of Credit
to be issued in such requested currency. If the relevant Issuing Bank consents
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the US Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
the purposes of any Letter of Credit issuances by such Issuing Bank. If the
relevant Issuing Bank does not consent to any request for an additional currency
under this Section 1.10, the Administrative Agent shall promptly so notify the
US Borrower.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the US Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

SECTION 1.11. Pro Forma Calculations. For purposes of determining whether any
action is otherwise permitted to be taken hereunder, the Adjusted Consolidated
Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated Secured Debt
Ratio and the Consolidated First-Lien Leverage Ratio shall be calculated as
follows:

(a) In the event that the US Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio is being calculated but prior to or simultaneously
with the event for which the calculation of such ratio is made (a “Ratio
Calculation Date”), then such ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.

 

59



--------------------------------------------------------------------------------

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the US
Borrower or any of its Restricted Subsidiaries has determined to make and/or
made during the four-quarter reference period or subsequent to such reference
period and on or prior to or simultaneously with such Ratio Calculation Date
shall be calculated on a pro forma basis in accordance with GAAP assuming that
all such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the US Borrower or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation or operational change, in each case with respect to an operating unit
of a business, that would have required adjustment pursuant to this definition,
then such ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation,
discontinued operation or operational change had occurred at the beginning of
the applicable four-quarter period.

(b) For purposes of this Section 1.11, whenever pro forma effect is to be given
to any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the US Borrower. Any such pro forma calculation may
include adjustments appropriate, in the reasonable determination of the US
Borrower as set forth in an Officer’s Certificate, to reflect (i) operating
expense reductions and other operating improvements or synergies reasonably
expected to result from any acquisition, amalgamation, merger or operational
change (including, to the extent applicable, from the Transactions) and (ii) all
adjustments of the nature used in connection with the calculation of “Adjusted
EBITDA” as set forth in footnote (1) to the “Summary Historical and Pro Forma
Consolidated Financial Data” under “Offering Circular Summary” in the offering
circular for the New Senior Notes to the extent such adjustments, without
duplication, continue to be applicable to such four-quarter period; provided
that (x) such operating expense reductions and other operating improvements or
synergies are reasonably identifiable and factually supportable, (y) with
respect to operational changes, such actions are taken no later than 48 months
after the Closing Date and (z) the aggregate amount of projected operating
expense reductions, operating improvements and synergies in respect of
operational changes (not resulting from an acquisition) included in any pro
forma calculation shall not exceed $80,000,000 for any four consecutive quarter
period.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions herein set forth,
each Lender agrees, severally and not jointly, (a) to make an Initial Term Loan
to the US Borrower on the Closing Date in a principal amount not to exceed its
Initial Term Loan

 

60



--------------------------------------------------------------------------------

Commitment, (b) to make up to 4 (or such greater number as the Administrative
Agent may agree to) Delayed Draw Term Loans to the US Borrower on or prior to
the Delayed Draw Expiration Date in a principal amount not to exceed such
Lender’s Delayed Draw Term Commitment in effect at such time, (c) to make
Revolving Loans to the Borrowers, at any time and from time to time on and
after the Closing Date, and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment or the Revolving Credit
Exposure attributable to the Subsidiary Borrower exceeding the Subsidiary
Borrower Sublimit; provided, however, that the aggregate principal amount of
Revolving Loans and Swingline Loans made on the Closing Date shall not exceed
$200,000,000 and (d) to make a Second-Lien Loan to the US Borrower on the
Closing Date in a principal amount not to exceed its Second-Lien Commitment.
Within the limits set forth in clause (c) of the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid in
respect of Term Loans and Second-Lien Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f) and subject to Section 2.22, the Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
$500,000 and not less than $2,500,000 or (ii) equal to the remaining available
balance of the applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as a Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than twenty Eurodollar
Borrowings outstanding hereunder at any time.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(f) and
subject to Sections 2.03 and 2.22, each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City as the Administrative Agent may
designate not later than 1:00 p.m. and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the relevant Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders.

 

61



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the relevant Borrower to but excluding the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrowers, a rate
per annum equal to the interest rate applicable to the Loans comprising such
Borrowing at the time and (ii) in the case of such Lender, for the first such
day, the Federal Funds Effective Rate, and for each day thereafter, the
Alternate Base Rate plus the Applicable Percentage for ABR Revolving Loans. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement and (x) the relevant Borrower’s obligation to repay
the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease and (y) if the relevant Borrower pays such amount to
the Administrative Agent, the amount so paid shall constitute a repayment of
such Borrowing by such amount.

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date, the Term Loan Maturity Date or the Second-Lien Maturity Date, as
applicable.

(f) If the relevant Issuing Bank shall not have received from the relevant
Borrower the payment required to be made by Section 2.23(e) within the time
specified in such Section, such Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof (and, in the case of any L/C Disbursement made in an
Alternative Currency, calculated using the Dollar Equivalent of such L/C
Disbursement, as determined on the date on which such L/C Disbursement was made
by the relevant Issuing Bank). Each Revolving Credit Lender shall pay by wire
transfer of immediately available funds in dollars to the Administrative Agent
not later than 2:00 p.m. on such date (or, if such Revolving Credit Lender shall
have received such notice later than 12:00 (noon) on any day, not later than
10:00 a.m. on the immediately following Business Day), an amount equal to such
Lender’s Pro Rata Percentage of such L/C Disbursement as determined above (it
being understood that such amount shall be deemed to constitute an ABR Revolving
Loan of such Lender and such payment shall be deemed to have reduced the L/C
Exposure), and the Administrative Agent will promptly pay to the relevant
Issuing Bank amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the relevant Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments

 

62



--------------------------------------------------------------------------------

and to such Issuing Bank, as their interests may appear. If any Revolving Credit
Lender shall not have made its Pro Rata Percentage of such L/C Disbursement
available to the Administrative Agent as provided above, such Lender and the
relevant Borrower severally agrees to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the relevant Issuing Bank at (i) in the
case of the relevant Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate (or, in
the case of amounts owed in an Alternative Currency, at the respective Issuing
Bank’s customary rate for interbank advances denominated in such Alternative
Currency), and for each day thereafter, the interest rate applicable to ABR
Revolving Loans.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the relevant Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m. 3 Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 1:00 p.m. 1
Business Day before a proposed Borrowing. Each such telephonic request shall be
irrevocable, shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be
an Initial Term Borrowing, a Delayed Draw Term Borrowing, a Second-Lien
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. Except as otherwise provided in
Section 2.10(b), if no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Eurodollar Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the relevant Borrower shall be deemed to have selected an
Interest Period of 1 month’s duration. The Administrative Agent shall promptly
advise the applicable Lenders of any notice given pursuant to this Section 2.03
(and the contents thereof), and of each Lender’s portion of the requested
Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) (i) The US Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender, (x) the principal amount of each Term Loan of such
Lender as provided in Section 2.11, (y) the principal amount of the Second-Lien
Loan of such Lender on the Second-Lien Maturity Date and (z) on the Revolving
Credit Maturity Date, the then unpaid principal amount of each Revolving Loan of
such Lender made to the US Borrower and (ii) the Subsidiary Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender on the Revolving Credit Maturity Date, the then unpaid principal
amount of each Revolving Loan made by such Lender to the Subsidiary Borrower.
Each Borrower hereby promises to pay to the Swingline Lender on the Revolving
Credit Maturity Date the then unpaid principal amount of each Swingline Loan
made to such Borrower.

 

63



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the relevant Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the relevant Borrower, (ii) the amount of each Loan made hereunder, the
Class and Type thereof and, if applicable, the Interest Period applicable
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the relevant Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers or any Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the relevant Borrower shall execute and deliver
to such Lender a promissory note payable to such Lender and its permitted
registered assigns in form and substance reasonably acceptable to the
Administrative Agent. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

SECTION 2.05. Fees. (a) The US Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last day of March, June,
September and December of each year, commencing June 30, 2007, and on each date
on which the Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
the Applicable Percentage per annum on the daily unused amount of the Revolving
Credit Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitment of such Lender shall
be terminated); provided any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the US Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such Commitment Fee shall otherwise have been
due and payable by the US Borrower prior to such time; and provided, further,
that no Commitment Fee shall accrue on the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. For
purposes of calculating the Commitment Fee only, no portion of the Revolving
Credit Commitments shall be deemed utilized as a result of outstanding Swingline
Loans.

 

64



--------------------------------------------------------------------------------

(b) The US Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administration Fee”).

(c) The relevant Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last day of March, June, September and
December of each year, commencing June 30, 2007, and on the date on which the
Revolving Credit Commitment of such Lender shall be terminated as provided
herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the daily aggregate undrawn amounts of all outstanding Letters of
Credit) during the preceding quarter (or shorter period commencing with the
Closing Date or ending with the Revolving Credit Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Percentage from time to time used to determine the
interest rate on Eurodollar Revolving Credit Borrowings minus the Issuing Bank
Fees referred to in clause (ii)(A) below, and (ii) to the Issuing Bank (A) with
respect to each outstanding Letter of Credit a fronting fee that shall accrue at
a rate of 0.125% per annum (or such lesser rate as shall be separately agreed
upon between the relevant Borrower and the Issuing Bank) on the undrawn amount
of such Letter of Credit, payable quarterly in arrears on the last day of March,
June, September and December of each year, commencing June 30, 2007, and upon
expiration of the applicable Letter of Credit or any earlier termination of the
Revolving Credit Commitment and (B) within 30 days after demand therefor the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or processing of
drawings thereunder (the fees in this clause (ii) being collectively the
“Issuing Bank Fees”).

(d) The US Borrower agrees to pay to each Delayed Draw Term Lender, through the
Administrative Agent, on the last day of March, June, September and December of
each year, commencing June 30, 2007, and on each date on which the Delayed Draw
Term Commitment of such Lender shall expire or be terminated as provided herein,
a fee (a “Delayed Draw Facility Fee”) equal to 1.00% per annum on the daily
unused amount of the Delayed Draw Term Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending
with the Delayed Draw Expiration Date or the date on which the Delayed Draw Term
Commitment of such Lender shall be terminated); provided that any fee accrued
with respect to the Delayed Draw Term Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the US Borrower so long as such Lender
shall be a Defaulting Lender, except to the extent that such fee shall otherwise
have been due and payable by the US Borrower prior to such time; and provided,
further, that no fee shall accrue on the Delayed Draw Term Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(e) All Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days, and shall be paid, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders
and the Issuing Bank, except that the Issuing Bank Fees shall be paid directly
to the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

 

65



--------------------------------------------------------------------------------

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect or, pursuant to
Section 2.10(b), deemed to be in effect, for such Borrowing plus the Applicable
Percentage in effect from time to time.

(c) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (or, when the Alternate Base Rate is determined by reference to the Prime
Rate over a year of 365 or 366 days, as applicable) and shall be calculated from
and including the date of the relevant Borrowing to, but excluding, the date of
repayment thereof. Interest on each Loan shall be payable on the Interest
Payment Dates applicable to such Loan, except as otherwise provided in this
Agreement. The applicable Alternate Base Rate or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.07. Default Interest. If the Borrowers shall default in the payment
when due of any principal of or interest on any Loan or reimbursement of any L/C
Disbursement or payment of any Fee or other amount due hereunder, by
acceleration or otherwise, then, until such defaulted amount shall have been
paid in full, to the extent permitted by law, such overdue amount shall bear
interest (after as well as before judgment), payable on demand, (a) in the case
of principal of a Loan, at the rate otherwise applicable to such Loan pursuant
to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum equal to the rate that would be applicable to an ABR Revolving Loan plus
2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day 2 Business Days prior to the commencement of any Interest Period
for a Eurodollar Borrowing the Administrative Agent shall have reasonably
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which dollar deposits are being offered in the London
interbank market will not adequately and fairly reflect the cost to any
participating Lender of making or maintaining its Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period, the Administrative Agent shall, as
soon as practicable thereafter, give written or fax notice of such determination
to the US Borrower and the Lenders. In the event of any such determination,
until the Administrative Agent shall have advised the US Borrower and the
participating Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to give promptly after such
circumstances no longer exist), any request by the Borrowers for a Eurodollar
Borrowing shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments. (a) The Initial Term
Loan Commitments shall automatically terminate upon the making of the Initial
Term Loans on the Closing Date. The Second-Lien Commitments shall automatically
terminate upon the making of the Second-Lien Loans on the Closing Date. The
Delayed Draw Term Commitments shall automatically terminate on the Delayed Draw
Expiration Date and shall be automatically and permanently reduced upon the
making of, and by the aggregate principal amount of, each Delayed Draw Term Loan
and as described in Section 2.13(b). The Revolving Credit Commitments and the
Swingline Commitment shall automatically terminate on the Revolving Credit
Maturity Date. The L/C Commitment shall automatically terminate on the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
date 5 days prior to the Revolving Credit Maturity Date, unless otherwise agreed
by each Issuing Bank and the US Borrower.

(b) Upon at least 3 Business Days’ prior written or fax notice to the
Administrative Agent, the US Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the unused Delayed
Draw Term Commitments, the Revolving Credit Commitments or the Swingline
Commitment; provided, however, that (i) each partial reduction of the Delayed
Draw Term Commitments or the Revolving Credit Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000 (and
$1,000,000 in the case of the Swingline Commitment) and (ii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure then in effect (after giving effect to any
repayment or prepayment effected simultaneously therewith). Any notice given by
the US Borrower pursuant to this Section 2.09(b) shall be irrevocable; provided
that any such notice delivered by the US Borrower may state that such notice is
conditioned upon the effectiveness of other financing arrangements, in which
case such notice may be revoked by the US Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(c) Each reduction in the Delayed Draw Term Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments; provided that neither the Swingline
Commitment nor the Subsidiary Borrower Sublimit shall be reduced unless the
Revolving Commitment is reduced to an amount less than the Swingline Commitment
or Subsidiary Borrower Sublimit, as applicable, then in effect (and then only to
the extent of such deficit). The Borrowers shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders, on the date of each termination
or reduction of the Revolving Credit Commitments, the Commitment Fees on the
amount of the Revolving Credit Commitments so terminated or reduced accrued to
but excluding the date of such termination or reduction. The US Borrower shall
pay to the Administrative Agent for the account of the Delayed Draw Term
Lenders, on the date of each termination or reduction of the Delayed Draw Term
Commitments, the Delayed Draw Facility Fee on the amount of the Delayed Draw
Term Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. (a) The Borrowers shall
have the right at any time upon prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) to the Administrative Agent (i) not
later than 1:00 p.m., 1 Business Day prior to conversion, to convert any
Eurodollar Borrowing into an ABR

 

73



--------------------------------------------------------------------------------

Borrowing and (ii) not later than 1:00 p.m., 3 Business Days prior to conversion
or continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, subject in each case to the following:

(w) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(x) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(y) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan (or portion thereof) being converted shall be paid by the
relevant Borrower at the time of conversion; and

(z) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the relevant Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16.

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the relevant Borrower requests be
converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the relevant Borrower shall be deemed to
have selected an Interest Period of 1 month’s duration. The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section 2.10 and
of each Lender’s portion of any converted or continued Borrowing. If the
relevant Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into a Eurodollar Borrowing with an Interest Period of 1 month’s
duration. This Section shall not apply to Swingline Loans.

(b) Notwithstanding anything to the contrary in this Agreement, (i) on the date
of each incurrence of Delayed Draw Term Loans and immediately after giving
effect thereto, all Delayed-Draw Term Loans advanced on such date shall be
automatically (and without further action) proportionately added to (and
thereafter be deemed to constitute a part of) each then

 

68



--------------------------------------------------------------------------------

existing Borrowing of Initial Term Loans (it being understood that each Delayed
Draw Term Loan so added to a Borrowing of Initial Term Loans shall for all
purposes bear interest at the rate otherwise applicable to the Borrowing of
Initial Term Loans to which such amounts were added but only from and after such
date, and provided that the Interest Period applicable to the portion of such
Delayed Draw Term Loan so added shall be deemed to commence on the date of the
borrowing of such Delayed Draw Term Loan and shall end upon the expiration of
the Interest Period then applicable to the Borrowing of Initial Term Loans to
which such portion of the Delayed Draw Term Loan was added (each, a “DDTL
Allocation”), it being understood that Section 2.16 shall not apply to any DDTL
Allocation.

SECTION 2.11. Repayment of Term Borrowings. (a) The US Borrower shall repay to
the Administrative Agent in dollars for the ratable account of the Term Lenders
on March 31, June 30, September 30 and December 31 of each year, commencing with
the first fiscal quarter ended after the third anniversary of the Closing Date,
an aggregate amount equal to 0.625% of the sum of (i) the aggregate principal
amount of the Initial Term Loans advanced on the Closing Date plus (ii) the
original aggregate principal amount of the Delayed Draw Term Loans; provided
that commencing with the first fiscal quarter ended after the fifth anniversary
of the Closing Date such amount shall be reduced to 0.25% of the sum of (x) the
aggregate principal amount of the Initial Term Loans advanced on the Closing
Date plus (y) the original aggregate principal amount of the Delayed Draw Term
Loans (which payments in each case shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.12(b) and 2.13(e)).

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least 3 Business Days’ prior written or fax notice by the US Borrower (or
telephone notice promptly confirmed by written or fax notice) in the case of
Eurodollar Loans, or written or fax notice by the US Borrower (or telephone
notice promptly confirmed by written or fax notice) at least 1 Business Day
prior to the date of prepayment in the case of ABR Loans, to the Administrative
Agent before 1:00 p.m.; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Notwithstanding the foregoing, in no event shall any voluntary
prepayment of the Second-Lien Loans be permitted at any time while any Term
Loans are outstanding unless such Second-Lien Loans are prepaid with the
proceeds (i) from the issuance of any Equity Interests (other than Disqualified
Stock) by a direct or indirect parent of the US Borrower (and contributed as
cash to the capital of the US Borrower) or (ii) of any Permitted Senior
Unsecured Debt or Permitted Senior Subordinated Debt.

(b) Optional prepayments of Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11 in the

 

69



--------------------------------------------------------------------------------

manner specified by the US Borrower or, if not so specified on or prior to the
date of such optional prepayment, in direct order of maturity. Optional
prepayments of Term Loans and any Incremental Term Loans shall be applied
ratably among the outstanding Term Loans and Incremental Term Loans.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the relevant Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided that if a notice
of optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but otherwise without premium or penalty. All Eurodollar
Loan prepayments under this Section 2.12 shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.

SECTION 2.13. Mandatory Prepayments. (a) Each Borrower shall, on the date of
termination of all Revolving Credit Commitments, repay or prepay all of its
outstanding Revolving Credit Borrowings and all outstanding Swingline Loans and
replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the relevant Issuing Bank with respect
to) all of its outstanding Letters of Credit. If, after giving effect to any
partial reduction of the Revolving Credit Commitments, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the US
Borrower shall (and to the extent the Subsidiary Borrower Sublimit would exceed
the Total Revolving Credit Commitment, then the Subsidiary Borrower shall), on
the date of such reduction, repay or prepay Revolving Credit Borrowings or
Swingline Loans (or a combination thereof) and, after the Revolving Credit
Borrowings and Swingline Loans shall have been repaid or prepaid in full,
replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the relevant Issuing Bank with respect
to) Letters of Credit in an amount sufficient to eliminate such excess.

(b) Not later than the tenth Business Day following the receipt by the US
Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds in respect
of any Prepayment Asset Sale or Property Loss Event, the US Borrower shall apply
an amount equal to 100% of the Net Cash Proceeds received by the US Borrower or
any of its Restricted Subsidiaries with respect thereto (subject to the
restrictions set forth herein) to prepay outstanding Term Loans and Second-Lien
Loans in accordance with Section 2.13(e); provided, however, that, from and
after the repayment in full of the Second-Lien Loans, the foregoing percentage
shall be reduced to (i) 50% if the Adjusted Consolidated Leverage Ratio is less
than or equal to 8.00 to 1.00 but greater than 6.00 to 1.00 and (ii) 0% if the
Adjusted Consolidated Leverage Ratio is less than or equal to 6.00 to 1.00, in
each case, determined by reference to the most recently delivered Pricing
Certificate at the time of receipt of such Net Cash Proceeds; and provided,
further, that, except as provided in the next sentence, from and after the
repayment in full of the Second-Lien Obligations (other than contingent
obligations) if (x) prior to the date any such prepayment is required to be
made, the US Borrower notifies the Administrative Agent of its intent to
(A) reinvest such Net Cash Proceeds in assets of a kind then used or usable in
the business of the US Borrower and its Restricted Subsidiaries or (B) repay any
Other Pari Passu Lien Obligations (other than the

 

70



--------------------------------------------------------------------------------

Loans) of the US Borrower and its Restricted Subsidiaries (and, in the case of
any revolving loans, to the extent accompanied by a permanent reduction of the
related commitment), which repayment shall (1) except in the case of any
prepayment or redemption of the Existing Senior Notes, be made on a ratable
basis among such Other Pari Passu Lien Obligations and the Term Loans and (2) in
the case of any prepayment or redemption of the Existing Senior Notes, shall
result in a dollar-for-dollar reduction of the Delayed Draw Term Commitments by
the amount of such Existing Senior Notes so prepaid or redeemed and (y) no Event
of Default shall have occurred and be continuing at the time of such notice, and
no Event of Default under clause (a), (b), (g) or (h) of Section 7.01 (each, a
“Specified Default”) shall have occurred and shall be continuing at the time of
proposed reinvestment (unless, in the case of such Specified Default, such
reinvestment is made pursuant to a binding commitment entered into at a time
when no Specified Default was continuing), then the US Borrower shall not be
required to prepay Term Loans hereunder in respect of such Net Cash Proceeds to
the extent that such Net Cash Proceeds are so reinvested or such Indebtedness is
repaid (together with any ratable repayment of Term Loans required by clause
(B)(1) above) within 2 years after the date of receipt of such Net Cash Proceeds
(or, in the case of a reinvestment pursuant to clause (A) above, within such
2-year period, the US Borrower or any of its Restricted Subsidiaries enters into
a binding commitment to so reinvest in such Net Cash Proceeds, and such Net Cash
Proceeds are so reinvested within 180 days after such binding commitment is so
entered into); provided, however, that (I) if any Net Cash Proceeds are not
reinvested or applied as a repayment on or prior to the last day of the
applicable application period, such Net Cash Proceeds shall be applied within 5
Business Days to the prepayment of the Term Loans as set forth above (without
regard to the immediately preceding proviso) and (II) if, as a result of any
Prepayment Asset Sale or Property Loss Event, the US Borrower would be required
to make an “offer to purchase” the New Senior Notes pursuant to the terms of the
New Senior Notes Documentation or any other Material Indebtedness, in any such
case prior to the expiry of the foregoing reinvestment or repayment periods, the
US Borrower shall apply the relevant percentage of such Net Cash Proceeds as
required above by this paragraph (b) to prepay Term Loans in accordance with
Section 2.13(e) on the day immediately preceding the date of such required
“offer to purchase” (without regard to the immediately preceding proviso).
Notwithstanding the foregoing, prior to the repayment in full of the Second-Lien
Obligations, any “cash boot” received by the US Borrower or any Restricted
Subsidiary pursuant to a Permitted Asset Swap may be reinvested or applied in
the manner provided contemplated by clauses (x) and (y) of the second preceding
proviso in this Section 2.13(b), so long as the amount of such “cash boot” per
Permitted Asset Swap does not exceed the greater of $10,000,000 and 25% of the
aggregate transaction value for such Permitted Asset Swap.

(c) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials (commencing with the fiscal year ended December 31,
2007), the US Borrower shall prepay outstanding Term Loans and Second-Lien Loans
in accordance with Section 2.13(e) in an aggregate principal amount equal to the
excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow for the
fiscal year then ended over (ii) the aggregate principal amount of Term Loans,
Second-Lien Loans and Revolving Loans (to the extent accompanied by a permanent
reduction of the Revolving Credit Commitments) prepaid pursuant to Section 2.12
during such fiscal year or on or prior to the date such payment is required to
be made (without duplication), in each case to the extent such prepayments are
not funded with the proceeds of long-term Indebtedness (other than revolving
Indebtedness).

 

71



--------------------------------------------------------------------------------

(d) In the event that the US Borrower or any of its Restricted Subsidiaries
shall receive Net Cash Proceeds from the issuance or incurrence of Indebtedness
(other than any cash proceeds from the issuance or incurrence of Indebtedness
permitted pursuant to Section 6.01), the US Borrower shall no later than the
tenth Business Day next following the receipt of such Net Cash Proceeds, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans and Second-Lien Loans in accordance with Section 2.13(e).

(e) Prior to the repayment in full of all Second-Lien Obligations, all
prepayments required pursuant to clause (b) of this Section 2.13 shall be
applied first, to the extent no Default or Event of Default then exists, to the
repayment of the outstanding principal balance of the Second-Lien Loans until
paid in full and then to the repayment of the outstanding principal balance of
the Term Loans (applied against the remaining scheduled installments of
principal due in respect of the Term Loans in direct order of maturity). Prior
to the repayment in full of all Term Loans and all Obligations relating thereto,
all other prepayments required by this Section 2.13 shall be applied first to
the repayment of the Term Loans until paid in full (applied against the
remaining scheduled installments of principal due in respect of the Term Loans
in the direct order of maturity) and then, (x) to the extent no Default or Event
of Default then exists, to the repayment of the outstanding principal balance of
the Second-Lien Loans until paid in full or (y) to the extent a Default or Event
of Default then exists, to the repayment in full of all then outstanding
Revolving Loans and Swingline Loans (and the cash collateralization of Letters
of Credit on terms reasonably acceptable to the Issuing Bank) (but without any
reduction in the related Commitments) and, thereafter, to the repayment of the
outstanding principal balance of the Second-Lien Loans until repaid in full.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or such Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or such Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or such Issuing Bank to be material, then the relevant Borrower will pay to such
Lender or such Issuing Bank, as the case may be, upon demand such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Loans purchased by such
Lender pursuant hereto or the Letters of Credit issued by such Issuing Bank
pursuant hereto to a level below that which such Lender or such Issuing

 

72



--------------------------------------------------------------------------------

Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender or such Issuing Bank to be material, then the relevant Borrower shall pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the US Borrower, shall describe the applicable Change in Law, the
resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
relevant Borrower shall pay such Lender or such Issuing Bank, as applicable, the
amount shown as due on any such certificate delivered by it within 30 days after
its receipt of the same.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the relevant Borrower shall not be under any obligation to compensate any
Lender or any Issuing Bank under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request; provided further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period, The
protection of this Section shall be available to each Lender and the respective
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed;
provided that if, after the payment of any amounts by the Borrowers under this
Section, any Change of Law in respect of which a payment was made is thereafter
determined to be invalid or inapplicable to the relevant Lender or Issuing Bank,
then such Lender or Issuing Bank shall, within 30 days after such determination,
repay any amounts paid to it by the Borrowers hereunder in respect of such
Change in Law.

(e) Notwithstanding anything in this Section 2.14 to the contrary, this
Section 2.14 shall not apply to any Change in Law with respect to Taxes, which
shall be governed exclusively by Section 2.20.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the US Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or

 

73



--------------------------------------------------------------------------------

to convert an ABR Borrowing to a Eurodollar Borrowing or to continue a
Eurodollar Borrowing for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert a Eurodollar Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by such
Lender shall be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the US Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the US
Borrower. Such Lender shall withdraw such notice promptly following any date on
which it becomes lawful for such Lender to make and maintain Eurodollar Loans or
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan.

SECTION 2.16. Indemnity. The Borrowers shall jointly and severally indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the relevant Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period (exclusive of any loss of anticipated
profits). A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the US Borrower and shall be conclusive absent manifest error.

 

74



--------------------------------------------------------------------------------

SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.14, 2.15, 2.16,
2.20 or 2.21, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fee, the L/C Participation Fee and the Delayed Draw Facility Fee, each reduction
of the Delayed Draw Term Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their respective applicable outstanding Loans). For
purposes of determining the available Revolving Credit Commitments of the
Lenders at any time (but subject to the last sentence of Section 2.05(a), each
outstanding Swingline Loan shall be deemed to have utilized the Revolving Credit
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Subject to the terms of the Intercreditor
Agreement, each Lender agrees that if it shall, through the exercise of a right
of banker’s lien, setoff or counterclaim against either Borrower or any other
Loan Party, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or L/C Disbursement as
a result of which the unpaid principal portion of its Loans and participations
in L/C Disbursements shall be proportionately less than the unpaid principal
portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid principal amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposure then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant. The
Borrowers expressly consent to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrowers to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrowers in the amount of such participation.

 

75



--------------------------------------------------------------------------------

SECTION 2.19. Payments. The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
2:00 p.m. on the date when due in immediately available dollars (which, in the
case of any reimbursement of an L/C Disbursement made in an Alternative
Currency, shall be the Dollar Equivalent of the Alternative Currency in which
the respective Letter of Credit is denominated), without setoff (except as
otherwise provided herein), defense or counterclaim. Each such payment (other
than (i) Issuing Bank Fees, which shall be paid directly to the relevant Issuing
Bank and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender, except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at
Harborside Financial Center, 100 Plaza One, Mail Stop JCY03-0895, Jersey City,
New Jersey 07311-3988; Attn: Ms Helaine Griffin-Williams; Tel: (201) 593 2171;
Fax: (732) 544 5891; Email: helaine.griffin-williams@db.com. All payments
hereunder and under the other Loan Documents shall be made in dollars. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the either Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if any Indemnified Taxes or
Other Taxes are required to be withheld or deducted from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) such Borrower or such Loan Party shall make such deductions or withholdings
and (iii) such Borrower or such Loan Party shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, in each case, whether or not such Indemnified Taxes
(but not Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that if, after the payment of any
amounts by the Borrowers under this Section, any such Indemnified Taxes in
respect of which a payment was made are thereafter determined to have been
incorrectly or illegally imposed, then the relevant recipient of such

 

76



--------------------------------------------------------------------------------

payment shall, within 30 days after such determination, repay any amounts paid
to it by the Borrowers hereunder in respect of such Indemnified Taxes. A
certificate as to the amount of such payment or liability delivered to the US
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on
behalf of itself, a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers or any other Loan Party to a Governmental Authority, the US
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall (a) furnish to the Borrowers (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) 2 accurate and complete originally executed copies of U.S. Internal
Revenue Service (“IRS”) Form W-8BEN (or successor form), (ii) 2 accurate and
complete originally executed copies of IRS Form W-8ECI (or successor form) or
(iii) 2 accurate and complete originally executed copies of IRS Form W-8IMY (or
successor form) together with any required attachments, certifying, in any case,
to such Foreign Lender’s legal entitlement to an exemption or reduction from
U.S. federal withholding tax with respect to all payments hereunder and
(b) provide to the Borrowers (with a copy to the Administrative Agent) a new
Form W-8BEN (or successor form), Form W-8ECI (or successor form) or Form W-8IMY
(or successor form) together with any required attachments upon (i) the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any payment hereunder, (ii) the occurrence of
any event requiring a change in the most recent form previously delivered by it
and (iii) from time to time if requested by the Borrowers or the Administrative
Agent; provided that any Foreign Lender that is relying on the so-called
“portfolio interest exemption” shall also furnish a “Non-Bank Certificate” in
the form of Exhibit E together with a Form W-8BEN. Notwithstanding any other
provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver.

(f) Any Lender or Issuing Bank that is a United States Person, as defined in
Section 7701(a)(30) of the Code, shall (unless such Lender or Issuing Bank may
be treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrowers (with a
copy to the Administrative Agent), at the times specified in Section 2.20(e), 2
accurate and complete original signed copies of IRS Form W-9, or any successor
form that such Person is entitled to provide at such time, in order to qualify
for an exemption from United States back-up withholding requirements.

(g) In the event that a Borrower is resident in or conducts business in Puerto
Rico, each Lender or Issuing Bank that is not a resident of Puerto Rico for
Puerto Rican Tax purposes shall file any certificate or document reasonably
requested by such Borrower and, when prescribed by applicable law and reasonably
requested by such Borrower, update or renew any such certificate or document,
pursuant to any applicable law or regulation, if such filing (i) would eliminate
or reduce the amount of withholding Taxes imposed by Puerto Rico with respect to
any payment hereunder and (ii) would not, in the sole discretion of such Lender,
result in a legal, economic or regulatory disadvantage to such Lender.

 

77



--------------------------------------------------------------------------------

(h) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay to
the relevant Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that (i) the relevant Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority and (ii) nothing herein contained shall interfere with
the right of a Lender or Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Administrative Agent to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

SECTION 2.21. Assignment of Commitments under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank requests
compensation pursuant to Section 2.14, (ii) any Lender or any Issuing Bank
delivers a notice described in Section 2.15, (iii) any Borrower is required to
pay any additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.20,
(iv) any Lender shall become a Defaulting Lender or (v) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the US Borrower that requires the consent of all affected Lenders
in accordance with the terms of Section 9.08 or all the Lenders with respect to
a certain Class of Loans and such amendment, waiver or other modification is
consented to by the Required Lenders (any such Lender, a “Non-Consenting
Lender”), the US Borrower may, at its sole cost and expense, upon notice to such
Lender or such Issuing Bank, as the case may be, and the Administrative Agent,
either:

(x) replace such Lender or Issuing Bank, as the case may be, by causing such
Lender or Issuing Bank to (and such Lender or Issuing Bank shall be obligated
to) assign 100% of its relevant Commitments and the principal of its relevant
outstanding Loans plus any accrued and unpaid interest and fees pursuant to
Section 9.04 (with the assignment fee to be waived in such instance) all of its
relevant rights and obligations under this Agreement to one or more Persons
(which Persons shall otherwise be subject to the approval rights set forth in
Section 9.04(b)); provided that (A) the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree,
(B) neither the Administrative Agent nor any Lender shall have any

 

78



--------------------------------------------------------------------------------

obligation to the Borrowers to find a replacement Lender or other such Person
and (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments; or

(y) terminate the Commitment of such Lender or Issuing Bank, as the case may be,
and (1) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of each Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an Issuing Bank, repay all Obligations of each Borrower owing to such
Issuing Bank relating to the Loans and participations held by the Issuing Bank
as of such termination date other than any Obligations pertaining to any Subject
Letters of Credit.

Notwithstanding anything to the contrary contained above in this Section 2.21,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the US Borrower exercises its rights under this Section 2.21 (in which
case the provisions of Section 2.23(i) shall apply), any Issuing Bank having
undrawn Letters of Credit issued by it (the “Subject Letters of Credit”) whose
Commitments and Obligations are to be repaid or terminated pursuant to the
foregoing provisions of this Section 2.21 shall (x) remain a party hereto until
the expiration or termination of the Subject Letters of Credit, (y) not issue
(or be required to issue) any further Letters of Credit hereunder and
(z) continue to have all rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents solely with respect to the Subject
Letters of Credit until all of the Subject Letters of Credit have expired, been
terminated or become subject to an L/C Backstop (including all rights of
reimbursement pursuant to Sections 2.23(d), (e), (f) and (h) for any L/C
Disbursement made by such Issuing Bank and all voting rights of an Issuing Bank
(but such voting rights shall be limited to pertain solely to L/C Disbursements
in respect of the Subject Letters of Credit, any Fee payable to the Issuing Bank
in respect of the Subject Letters of Credit, and the rights or duties of the
Issuing Bank in respect of the Subject Letters of Credit), but excluding any
consent rights as an Issuing Bank under Section 9.04(b)).

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(b) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be material) (x) to file any certificate or document reasonably
requested by the US Borrower or (y) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.

 

79



--------------------------------------------------------------------------------

SECTION 2.22. Swingline Loans. (a) Subject to the terms and conditions herein
set forth, the Swingline Lender agrees to make loans to the Borrowers at any
time and from time to time on or after the Closing Date and until the earlier of
the Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the principal amount of all Swingline Loans exceeding
$50,000,000 in the aggregate, (ii) the Aggregate Revolving Credit Exposure
exceeding the Total Revolving Credit Commitment or (iii) the Revolving Credit
Exposure attributable to the Subsidiary Borrower exceeding the Subsidiary
Borrower Sublimit; provided that notwithstanding the foregoing, the Swingline
Lender shall not be obligated to make any Swingline Loans at a time when a
Revolving Credit Lender is a Defaulting Lender, unless the Swingline Lender has
entered into arrangements reasonably satisfactory to it and the US Borrower to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s Pro Rata Percentage of the outstanding amount of Swingline
Loans. Each Swingline Loan shall be in a principal amount that is an integral
multiple of $250,000. The Swingline Commitment may be terminated or reduced from
time to time as provided herein. Within the foregoing limits, the Borrowers may
borrow, pay or prepay and reborrow Swingline Loans hereunder, subject to the
terms, conditions and limitations set forth herein.

(b) The relevant Borrower shall notify the Swingline Lender by fax, or by
telephone (promptly confirmed by fax), not later than 1:00 p.m. on the day of a
proposed Swingline Loan. Such notice shall be delivered on a Business Day, shall
be irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan. The
Swingline Lender shall make each Swingline Loan available to such requesting
Borrower by means of a credit to an account designated by the relevant Borrower
promptly on the date such Swingline Loan is so requested.

(c) Each Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice by such Borrower (or telephone notice promptly confirmed by written, or
fax notice) to the Swingline Lender before 1:00 p.m. on the date of prepayment
at the Swingline Lender’s address for notices specified in Section 9.01;
provided that any such notice delivered by a Borrower may state that such notice
is conditioned upon the effectiveness of other financing arrangements, in which
case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(d) Each Swingline Loan shall be an ABR Loan and, subject to the provisions of
Section 2.07, shall bear interest as provided in Section 2.06(a).

(e) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. The
Administrative Agent will, promptly upon receipt of such notice,

 

80



--------------------------------------------------------------------------------

give notice to each Revolving Credit Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan. In furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Pro Rata Percentage of such Swingline Loan. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations
of the Lenders) and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent shall notify the US Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
relevant Borrower (or other party on behalf of the Borrowers) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative Agent
and be distributed by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the relevant Borrower (or other
party liable for obligations of the Borrowers) of any default in the payment
thereof.

SECTION 2.23. Letters of Credit. (a) Each Borrower may request the issuance of a
Letter of Credit on a sight basis for its own account or for the account of any
of its subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time on or after the
Closing Date and prior to the earlier to occur of (i) the termination of the
Revolving Credit Commitments and (ii) the date that is 5 Business Days prior to
the Revolving Credit Maturity Date. This Section shall not be construed to
impose an obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Letters of Credit
may be denominated in dollars or in one or more Alternative Currencies. On and
as of the Closing Date each Existing Letter of Credit shall be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date.

(b) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the relevant Borrower shall deliver a
notice (a “Letter of Credit Application”) to the relevant Issuing Bank and the
Administrative Agent (reasonably, and in any event, unless waived by the
relevant Issuing Bank, no later than 2 Business Days in advance of the requested
date of issuance, amendment, renewal or extension) requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended and specifying (i) the date of issuance, amendment, renewal or
extension, (ii) the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) below), (iii) the amount of such Letter of
Credit, if applicable pursuant to Section 1.10, (iv) the currency in which such
Letter of Credit is requested to be denominated, (v) the name and address of the

 

81



--------------------------------------------------------------------------------

beneficiary thereof and (vi) such other information as the relevant Issuing Bank
may request with respect to such Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the relevant Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed
$100,000,000, (ii) the Aggregate Revolving Credit Exposure shall not exceed the
Total Revolving Credit Commitment and (iii) the Revolving Credit Exposure
attributable to the Subsidiary Borrower shall not exceed the Subsidiary Borrower
Sublimit. Promptly after receipt of any Letter of Credit Application, the
relevant Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the relevant Borrower and, if not, such Issuing Bank
will provide the Administrative Agent with a copy thereof. Subject to the terms
and conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the relevant Issuing Bank will
also deliver to the relevant Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

(c) Each Letter of Credit shall expire at the close of business on the earlier
of the date 1 year after the date of the issuance of such Letter of Credit and
the date that is 5 Business Days prior to the Revolving Credit Maturity Date,
unless such Letter of Credit expires by its terms on an earlier date; provided,
however, that a Letter of Credit may, upon the request of the relevant Borrower,
include a provision whereby such Letter of Credit (an “Auto-Renewal Letter of
Credit”) shall be renewed automatically for additional consecutive periods of 12
months or less (but not beyond the date that is 5 Business Days prior to the
Revolving Credit Maturity Date) unless the relevant Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable Letter of Credit
Expiration Date that such Letter of Credit will not be renewed. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the relevant Issuing
Bank to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided that the
relevant Issuing Bank shall not permit any such renewal if (i) the relevant
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.23(l) or otherwise) or (ii) it has
received notice (which may be by telephone or in writing) 5 Business Days prior
to the day that is 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable Letter of Credit Expiration Date
from the Administrative Agent, any Revolving Credit Lender or the relevant
Borrower that one or more of the applicable conditions specified in Section 4.01
is not then satisfied.

(d) By the issuance of a Letter of Credit and without any further action on the
part of an Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Revolving Credit Lender, and each such Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Credit Lender hereby

 

82



--------------------------------------------------------------------------------

absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the relevant
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Upon any change in the
Revolving Credit Commitments or Pro Rata Percentages of the Revolving Credit
Lenders pursuant to Section 2.21 or 9.04(b), it is hereby agreed that, with
respect to all outstanding Letters of Credit and unreimbursed L/C Disbursements
relating thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 2.23(d) to reflect the new Pro Rata Percentages of each
Revolving Credit Lender.

(e) If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, the relevant Borrower shall pay to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on the immediately
following Business Day. In the case of a Letter of Credit denominated in an
Alternative Currency, the relevant Borrower shall reimburse the relevant Issuing
Bank in the Dollar Equivalent of such Alternative Currency on the date of such
L/C Disbursement. The Issuing Bank shall notify the relevant Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.

(f) (i) Each Borrower’s obligations to reimburse L/C Disbursements as provided
in paragraph (e) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, and irrespective of the existence of
any claim, setoff, defense or other right that the Borrowers or any other Person
may at any time have against the beneficiary under any Letter of Credit, the
Issuing Bank, the Administrative Agent or any Lender or any other Person,
including any defense based on the failure of any draft or other document
presented under a Letter of Credit to comply with the terms of such Letter of
Credit; provided that the Borrowers shall not be obligated to reimburse the
Issuing Bank for any wrongful payment made by the Issuing Bank as a result of
the Issuing Bank’s gross negligence, bad faith, willful misconduct or breach of
its obligations in determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.

(ii) Each Lender and each Borrower agree that, in paying any drawing under a
Letter of Credit, the relevant Issuing Bank shall not have any responsibility to
obtain any document (other than any draft, demand, certificate or other document
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any Issuing Bank shall be liable to any Lender for (x) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable, (y) any action taken or
omitted in the absence of gross negligence or willful misconduct or (z) the due
execution, effectiveness, validity or enforceability of any document or
instrument related

 

83



--------------------------------------------------------------------------------

to any Letter of Credit or Letter of Credit Application. Each Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude either Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement.

(g) The relevant Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The relevant Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax, to the Administrative Agent and the
relevant Borrower of such demand for payment and whether such Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the relevant Borrower of
its obligations to reimburse such Issuing Bank and the Revolving Credit Lenders
with respect to any such L/C Disbursement.

(h) If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, then, unless the relevant Borrower shall reimburse such L/C Disbursement
in full on the same day that such LC Disbursement is made, the unpaid amount
thereof shall bear interest for the account of an Issuing Bank, for each day
from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by the relevant Borrower or the date on which
interest shall commence to accrue thereon as provided in Section 2.02(f), at the
rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.

(i) An Issuing Bank may be removed at any time by the Borrowers by notice from
the US Borrower to such Issuing Bank, the Administrative Agent and the Lenders.
Upon the acceptance of any appointment as an Issuing Bank hereunder by a Lender
that shall agree to serve as successor Issuing Bank (which Lender shall be
reasonably acceptable to the Administrative Agent), such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank. At the time such removal shall become effective, the
Borrowers shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form reasonably satisfactory to the US Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
removal of an Issuing Bank hereunder, the retiring Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such removal, but shall not be required
to issue additional Letters of Credit.

(j) If the maturity of any of the Loans under the First-Lien Facilities has been
accelerated and the Borrowers shall have received notice from the Administrative
Agent or the Required Revolving Lenders, the Borrowers shall deposit in an
account with the First-Lien Collateral Agent, for the benefit of the Revolving
Credit Lenders, an amount in cash equal to the

 

84



--------------------------------------------------------------------------------

L/C Exposure as of such date. Such deposit shall be held by the First-Lien
Collateral Agent as collateral for the payment and performance of the First-Lien
Obligations. The First-Lien Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits in Cash Equivalents,
which investments shall be made at the option and sole discretion of the
First-Lien Collateral Agent, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall (i) automatically be applied by the Administrative Agent to
reimburse each Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of the Borrowers for the L/C Exposure at such time and (iii) subject to the
consent of the Required Revolving Lenders, be applied to satisfy the First-Lien
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the acceleration of the Loans under the
First-Lien Facilities, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers within 3 Business Days to the extent any such
acceleration has been rescinded.

(k) The US Borrower may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such First-Lien Lender, designate one or more additional First-Lien
Lenders to act as an issuing bank under the terms of this Agreement. Any
First-Lien Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such First-Lien Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such First-Lien Lender.

(l) An Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular;

(ii) the issuance of such Letter of Credit would violate any applicable laws
binding upon such Issuing Bank; and

(iii) any Revolving Credit Lender is a Defaulting Lender at such time, unless
such Issuing Bank has entered into arrangements reasonably satisfactory to it
and the US Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the L/C
Exposure.

(m) Notwithstanding anything else to the contrary in this Agreement, in the
event of any conflict or inconsistency between the terms hereof and the terms of
any Letter of Credit Applications, reimbursement agreements or similar
agreements, the terms hereof shall control.

 

85



--------------------------------------------------------------------------------

SECTION 2.24. Incremental Credit Extensions. (a) The US Borrower may at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the First-Lien Lenders), request (i) one or more additional tranches of term
loans (the “Incremental Term Loans”) or (ii) one or more increases in the amount
of the Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase” and, together with any Incremental Term Loans, a “Credit Increase”);
provided that (x) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and (y) after giving effect to such Credit Increase
and the use of the proceeds thereof, the Consolidated First-Lien Leverage Ratio
shall be less than or equal to the Consolidated First-Lien Leverage Ratio on the
Closing Date. Each Credit Increase shall be in an aggregate principal amount
that is not less than $100,000,000 (or such lower amount that either
(A) represents all remaining availability under the limit set forth in the next
sentence or (B) is acceptable to the Administrative Agent). Notwithstanding
anything to the contrary herein, the aggregate amount of the Credit Increases
shall not exceed $750,000,000. Each Incremental Term Loan (1) shall rank pari
passu in right of payment and of security with the Revolving Credit Loans and
the then-existing Term Loans, (2) shall not mature earlier than the Term Loan
Maturity Date, (3) shall have an average life to maturity not shorter than the
remaining weighted average life to maturity of the then-existing Term Loans and
(4) shall be treated in the same manner as the Term Loans for purposes of
Section 2.13(e). Each notice from the US Borrower pursuant to this Section 2.24
shall set forth the requested amount and proposed terms of the relevant Credit
Increases. Incremental Term Loans may be made, and Revolving Commitment
Increases may be provided, by any existing First-Lien Lender or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that the relevant
Persons under Section 9.04(b) shall have consented (in each case, not to be
unreasonably withheld or delayed) to such First-Lien Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases, if such consent would be required under
Section 9.04(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such First-Lien Lender or Additional Lender.

(b) Commitments in respect of Credit Increases shall become Commitments (or in
the case of a Revolving Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by each Borrower, each First-Lien Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the US Borrower, to effect the provisions of this Section 2.24. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.01 (it being understood that all
references to “the date of such Credit Event” or similar language in such
Section 4.01 shall be deemed to refer to the effective date of such Incremental
Amendment). The US Borrower may use the proceeds of Incremental Term Loans for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Credit Increases unless it so agrees

 

86



--------------------------------------------------------------------------------

in its sole discretion. Upon each increase in the Revolving Credit Commitments
pursuant to this Section, (a) each Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Commitment Increase
(each a “Revolving Commitment Increase Lender”) in respect of such increase, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Loans outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Loans
made hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.16.

(c) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

SECTION 2.25. Concerning Joint and Several Liability of the Borrowers. (a) Each
of the Borrowers is accepting joint and several liability with respect to the
Revolving Credit Exposure of the Revolving Credit Lenders in consideration of
the financial accommodation to be provided by the Revolving Credit Lenders under
this Agreement and the other Loan Documents, for the mutual benefit, directly
and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them, regardless of which Borrower actually receives
the benefit of such Revolving Credit Exposure or the amount of such Revolving
Credit Exposure or the manner in which the Revolving Credit Lenders account for
such Revolving Credit Exposure on their books and records. Each Borrower’s
obligations with respect to Revolving Credit Exposure made to it, and each
Borrower’s obligations arising as a result of the joint and several liability of
such Borrower hereunder, with respect to Revolving Credit Exposure of the other
Borrower hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each Borrower.

(b) Each Borrower’s obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Revolving Credit Exposure
in respect of the other Borrower hereunder shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability or subordination of such Obligations of the other Borrower,
(ii) the absence of any attempt to collect such Obligations from the other
Borrower, any other guarantor, or any other security therefor, or the absence of
any other action to enforce the same, (iii) the waiver, consent, extension,
forbearance or granting of any indulgence by the Administrative Agent or the
Revolving Credit Lenders with respect to such Obligations of the other Borrower,
or any part thereof, or any other agreement now or hereafter executed by the
other Borrower and delivered to the First-Lien Collateral Agent or the Revolving
Credit Lenders,

 

87



--------------------------------------------------------------------------------

(iv) the failure by the Administrative Agent or the Revolving Credit Lenders to
take any steps to perfect and maintain their security interest in, or to
preserve its rights to, any security or collateral for such Obligations of the
other Borrower or (v) any other circumstances which might constitute a legal or
equitable discharge or defense of a guarantor or of the other Borrower (other
than the occurrence of the Termination Date). With respect to each Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder with respect to the Revolving Credit Exposure of the other
Borrower hereunder, such Borrower waives, until the Termination Date, any right
to enforce any right of subrogation or any remedy which the Administrative Agent
or any Revolving Credit Lender now has or may hereafter have against such
Borrower, any endorser or any guarantor of all or any part of such Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to the Administrative Agent or any Revolving Credit Lender to secure
payment of such Obligations or any other liability of the Borrowers to the
Administrative Agent or the Revolving Credit Lenders.

(c) Upon the occurrence and during the continuation of any Event of Default, the
Revolving Credit Lenders may proceed directly and at once, without notice,
against any Borrower to collect and recover the full amount, or any portion of
the Obligations constituting Revolving Credit Exposure, without first proceeding
against the other Borrower or any other Person, or against any security or
collateral for such Obligations. Each Borrower consents and agrees that the
Revolving Credit Lenders shall be under no obligation to marshal any assets in
favor of any Borrower or against or in payment of any or all of such
Obligations.

(d) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or any Hedging Obligation, the obligations of the
Subsidiary Borrower hereunder shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable fraudulent conveyance or fraudulent
transfer law or similar law of any state, nation or other governmental unit.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to (a) the Administrative Agent, the
Second-Lien Collateral Agent and each Second-Lien Lender on the Closing Date and
(b) the Administrative Agent, the First-Lien Collateral Agent, each Issuing Bank
and each of the Lenders that:

SECTION 3.01. Organization; Powers. The US Borrower and each of its Restricted
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to exist (other than in the case of each
Borrower) or be in good standing could not reasonably be expected to result in a
Material Adverse Effect, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, except where
the failure to have such power and authority could not reasonably be expected to
result in a Material Adverse

 

88



--------------------------------------------------------------------------------

Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the requisite power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is a
party.

SECTION 3.02. Authorization. The execution, delivery and performance of the Loan
Documents (a) have been duly authorized by all requisite corporate or other
organizational and, if required, stockholder or member action and (b) will not
(i) violate (A) any provision of (x) any applicable law, statute, rule or
regulation, or (y) of the certificate or articles of incorporation, bylaws or
other constitutive documents of any Loan Party, (B) any applicable order of any
Governmental Authority, (C) any provision of the Notes Documentation or (D) any
provision of any other indenture, agreement or other instrument to which the US
Borrower or any of its Restricted Subsidiaries is a party or by which any of
them or any of their property is bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under or give rise to any right to require the prepayment, repurchase or
redemption of any obligation under (x) the Notes Documentation or (y) any other
such indenture, agreement or other instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the US Borrower or any Restricted Subsidiary (other
than Liens created or permitted hereunder or under the Security Documents and
the Pari Passu Lien); except with respect to clauses (b)(i) through (b)(iii)
(other than clauses (b)(i)(A)(y), (b)(i)(C) and (b)(ii)(x)), to the extent that
such violation, conflict, breach, default, or creation or imposition of Lien
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party party
thereto. This Agreement and each other Loan Document delivered on the Closing
Date constitutes, and each other Loan Document when executed and delivered by
each Loan Party party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles.

SECTION 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the Loan Documents, except for (a) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agents, (b) such as have been made or
obtained and are in full force and effect and (c) the filing of certain of the
Loan Documents with the FCC pursuant to the requirements of the Communications
Act.

SECTION 3.05. Financial Statements. (a) The Company’s consolidated balance
sheets and related statements of income, stockholder’s equity and cash flows as
of and for the fiscal years ended December 31, 2005 and December 31, 2006,
audited by and accompanied by the

 

89



--------------------------------------------------------------------------------

report of Ernst & Young present fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
consolidated subsidiaries as of such dates and for such periods. Such financial
statements were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise noted therein.

(b) The Company has heretofore delivered to the Administrative Agent its
unaudited pro forma consolidated balance sheet and related pro forma statements
of income and cash flows as of the fiscal quarter ended December 31, 2006,
prepared giving effect to the Transactions as if they had occurred, with respect
to such balance sheet, on such date and, with respect to such other financial
statements, on the first day of the four-fiscal quarter period ending on such
date. Such pro forma financial statements have been prepared in good faith by
the US Borrower, based on the assumptions believed by the US Borrower on the
date of delivery thereof to be reasonable, are based in all material respects on
the information reasonably available to the US Borrower as of the date of
delivery thereof, reflect in all material respects the adjustments required to
be made to give effect to the Transactions, it being understood that actual
adjustments may vary from the pro forma adjustments and actual results may vary
from such projected results and, in each case, such variations may be material.

SECTION 3.06. No Material Adverse Change. Since the Closing Date, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07. Title to Properties. Each of the US Borrower and its Restricted
Subsidiaries has good and indefeasible title in fee simple to, or valid
leasehold interests in, all its material properties and assets other than
(i) minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
(ii) except where the failure to have such title or other property interests
described above could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such material properties and
assets are free and clear of Liens, other than Liens permitted by Section 6.02.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries, the jurisdiction of their formation or organization,
as the case may be, and the percentage ownership interest of such subsidiary’s
parent company therein, and such Schedule shall denote which subsidiaries as of
the Closing Date are not Subsidiary Guarantors.

SECTION 3.09. Litigation; Compliance with Laws. (a) Except for the case entitled
Televisa, S.A. de C.V. v. Univision Communications, Inc., Case No. Cv-05-344 ABC
MANx, first filed in the United States District Court for the Central District
of California on June 16, 2005 (and any other lawsuit(s) alleging substantially
the same substance as the foregoing), there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of the Borrowers, threatened in writing against the US Borrower
or any Restricted Subsidiary or any business, property or rights of any such
Person that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

(b) None of the US Borrower or any of its Restricted Subsidiaries or any of
their respective material properties is in violation of any applicable law, rule
or regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of the US Borrower or any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of purchasing or carrying Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used
(i) to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or (ii) for a purpose in
violation of Regulation U or X issued by the Board.

SECTION 3.11. Investment Company Act. None of the US Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Taxes. Each of the US Borrower and its Restricted Subsidiaries
has, except where the failure to so file or pay could not be reasonably expected
to have a Material Adverse Effect, filed or caused to be filed all Federal,
state and other Tax returns required to have been filed by it and has paid,
caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by it, except such Taxes and
assessments that are not overdue by more than 30 days or the amount or validity
of which are being contested in good faith by appropriate proceedings and for
which the US Borrower or such Restricted Subsidiary, as applicable, shall have
set aside on its books adequate reserves in accordance with GAAP.

SECTION 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrowers, the Confidential Information Memorandum and other
written information, reports, financial statements, exhibits and schedules
furnished by or on behalf of the Borrowers to the Administrative Agent or the
Lenders (other than projections and other forward looking information and
information of a general economic or industry specific nature) on or prior to
the Closing Date in connection with the transactions contemplated hereby (taken
as a whole) did not and, as of the Closing Date, does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading. The projections contained in the Confidential
Information Memorandum were prepared in good faith on the basis of reasonable
assumptions in light of the conditions existing at the time of delivery of such
projections, and represented, at the time of delivery thereof, a reasonable good
faith estimate of future financial performance by the Borrowers (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrowers, that
actual results may vary from projected results and such variances may be
material and that the Borrowers make no representation as to the attainability
of such projections or as to whether such projections will be achieved or will
materialize).

 

91



--------------------------------------------------------------------------------

SECTION 3.14. Employee Benefit Plans. No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.15. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (i) the US Borrower and each of its subsidiaries are
in compliance with all applicable Environmental Laws, and have obtained, and are
in compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the
Borrowers, threatened against the US Borrower or any of its subsidiaries under
any Environmental Law, (iii) neither the US Borrower nor any of its subsidiaries
has agreed to assume or accept responsibility, by contract, for any liability of
any other Person under Environmental Laws and (iv) there are no facts,
circumstances or conditions relating to the past or present business or
operations of the US Borrower, any of its subsidiaries, or any of their
respective predecessors (including the disposal of any wastes, hazardous
substances or other materials), or to any past or present assets of the US
Borrower or any of its subsidiaries, that could reasonably be expected to result
in the US Borrower or any subsidiary incurring any claim or liability under any
Environmental Law.

SECTION 3.16. Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated by, the Security Documents have been duly made or taken or
otherwise provided for in a manner reasonably acceptable to the Collateral
Agents to the extent required by the terms of such Security Documents and the
Security Documents create in favor of the relevant Collateral Agent, for the
benefit of the relevant Secured Parties, as applicable, a valid, and together
with such filings and other actions, perfected Lien in the Collateral, securing
the payment of the relevant Obligations, in each case, having the priority
contemplated by and subject to the terms of the Intercreditor Agreement and
subject to Liens permitted by Section 6.02.

Notwithstanding anything herein (including this Section 3.16) or in any other
Loan Document to the contrary, neither the US Borrower nor any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Collateral Agents or any Lender with respect thereto, under
foreign law.

SECTION 3.17. Location of Real Property and Leased Premises.
(a) Schedule 3.17(a) lists completely and correctly (in all material respects)
as of the Closing Date all real property owned by the US Borrower and its
Restricted Subsidiaries and the addresses thereof, to the extent reasonably
available. Except as otherwise provided in Schedule 3.17(a), the US Borrower and
its Restricted Subsidiaries own in fee all the real property set forth on such
schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

(b) Schedule 3.17(b) lists completely and correctly (in all material respects)
as of the Closing Date all real property leased by the US Borrower and its
Restricted Subsidiaries and the addresses thereof. Except as otherwise provided
on Schedule 3.17(b), the US Borrower and its Restricted Subsidiaries have valid
leasehold interests in all the real property set forth on such schedule, except
to the extent the failure to have such valid leasehold interest could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.18. Labor Matters. Except in the aggregate to the extent the same has
not had and could not be reasonably expected to have a Material Adverse Effect,
(a) there are no strikes, lockouts, slowdowns or other labor disputes against
the US Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Borrowers, threatened in writing, and (b) the hours worked by and payments made
to employees of the US Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters.

SECTION 3.19. Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties, taken as a whole, are Solvent.

SECTION 3.20. Intellectual Property. The US Borrower and each of its Restricted
Subsidiaries own, license or possess the right to use all intellectual property,
free from burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights or the imposition of such
restrictions could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.21. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 3.22. Special Representations Relating to FCC Licenses, Etc. (a) The FCC
Licenses constitute all of the material licenses, permits and other
authorizations issued by the FCC to the US Borrower or its Restricted
Subsidiaries that are necessary or required for the US Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted. Schedule 3.22 hereto lists each material FCC License
held by the US Borrower or any Restricted Subsidiary as of the Closing Date
(including all pending applications for renewals thereof). With respect to each
FCC License listed on Schedule 3.22 hereto, the description includes the call
sign, channel or frequency, community of license, file number, the date of grant
of the most recent license renewal and the license expiration date.

(b) All material FCC Licenses held by the US Borrower and its Restricted
Subsidiaries are in full force and effect in accordance with their terms. Except
as set forth on Schedule 3.22, as of the Closing Date, (i) neither the US
Borrower nor any Restricted Subsidiary has received any notice of apparent
liability, notice of violation, order to show cause or other writing from the
FCC that could reasonably be expected to result in a Material Adverse Effect,
(ii) there is no proceeding pending or, to the knowledge of the US Borrower,
threatened by or before the FCC relating to the US Borrower or any Restricted
Subsidiary or any Station that could reasonably be expected to result in a
Material Adverse Effect, (iii) to the knowledge of the

 

93



--------------------------------------------------------------------------------

US Borrower, no complaint or investigation is pending or threatened by or before
the FCC (other than rulemaking proceedings of general applicability to the
broadcasting industry) that could reasonably be expected to result in a Material
Adverse Effect. The US Borrower and the Restricted Subsidiaries have timely
filed all required reports and notices with the FCC and have paid all amounts
due in timely fashion on account of fees and charges to the FCC, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(c) Except as set forth in Schedule 3.22, as of the Closing Date all FCC
Licenses are held by one or more Broadcast License Subsidiaries.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of the making of each Loan,
including the making of a Swingline Loan and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”; it being understood that the conversion into or
continuation of a Eurodollar Loan and any DDTL Allocation does not constitute a
Credit Event):

(b) The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the relevant Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(c) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, however, that solely for
purposes of representations and warranties made on the Closing Date, such
representations and warranties shall be limited in all respects to the
representations and warranties in Sections 3.01, 3.02, 3.03, 3.10, 3.11 and 3.21
and the Other Closing Date Representations.

(d) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers to the relevant Lenders and/or Issuing Banks on the date of such
Credit Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

 

94



--------------------------------------------------------------------------------

SECTION 4.02. First Credit Event. On the Closing Date:

(a) This Agreement shall have been duly executed and delivered by the Borrowers.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, an opinion of (i) Weil, Gotshal & Manges LLP,
special counsel for the Loan Parties and (ii) Covington & Burling LLP, special
regulatory counsel for the Loan Parties, in each case, dated the Closing Date
and addressed to each Issuing Bank, the Administrative Agent and the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Specified Loan Party, certified as of a recent date by the Secretary of
State of the state of its organization, and a certificate as to the good
standing (where relevant) of each Specified Loan Party as of a recent date, from
such Secretary of State or similar Governmental Authority and (ii) a certificate
of the Secretary or Assistant Secretary of each Specified Loan Party dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or operating (or limited liability company) agreement of
such Specified Loan Party as in effect on the Closing Date, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or equivalent body) of such Specified Loan Party authorizing the
execution, delivery and performance of the Specified Loan Documents to which
such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that (except in connection with
the Merger) the certificate or articles of incorporation or organization of such
Specified Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Specified Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of Merger Sub, certifying
(i) compliance with the conditions precedent set forth in paragraphs (b) and
(c) of Section 4.01 and (ii) that the assets of the Specified Loan Parties
constitute at least 90% of the total assets of the US Borrower and its
Restricted Subsidiaries on a consolidated basis and the net revenues of the
Specified Loan Party’s accounts for at least 90% of the net revenues of the US
Borrower and its Restricted Subsidiaries on a consolidated basis.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced
at least 3 Business Days prior to the Closing Date, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by Merger Sub
hereunder or under any other Loan Document.

(f) The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. Subject to the terms of the Intercreditor Agreement, all
actions necessary to establish that the

 

95



--------------------------------------------------------------------------------

First-Lien Collateral Agent will have a perfected first priority Lien on the
Collateral and the Second-Lien Collateral Agent will have a perfected second
priority Lien on the Collateral (subject, in each case, to Liens permitted by
Section 6.02) shall have been taken; provided that with respect to any
Collateral the Lien in which may not be perfected by filing of a UCC financing
statement, if the perfection of the Collateral Agents’ security interest in such
Collateral may not be accomplished prior to the Closing Date without undue
delay, burden or expense, then delivery of documents and instruments for
perfection of such security interest shall not constitute a condition precedent
to the initial Credit Event so long as the US Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be required to perfect such security interests,
within the time frames set forth on Schedule 5.13.

(g) The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) bankruptcy,
judgment and tax lien searches, made with respect to the Specified Loan Parties
in the states (or other jurisdictions) of formation of such Person, together
with (in the case of clause (i)) copies of the financing statements (or similar
documents) disclosed by such search.

(h) From December 31, 2005, except as otherwise contemplated or permitted by the
Merger Agreement, there shall not have been a Material Adverse Effect.

(i) The Administrative Agent shall have received a certificate as to coverage
under the insurance policies required by Section 5.02.

(j) The Administrative Agent shall have received a certified copy of the Merger
Agreement, duly executed by the parties thereto (together with all exhibits and
schedules thereto). The Merger shall be consummated concurrently with the
initial funding of Loans on the Closing Date in accordance with and on the terms
described in the Merger Agreement, and no provision of the Merger Agreement
shall have been amended or waived in any respect materially adverse to the
interests of the Lenders without the prior written consent of the Arrangers, not
to be unreasonably withheld.

(k) Substantially simultaneously with the initial funding of Loans on the
Closing Date (i) the Equity Investment shall have been made and (ii) Merger Sub
shall have received gross cash proceeds of not less than $1,500,000,000 from the
issuance of the New Senior Notes.

(l) All amounts due or outstanding in respect of the Existing Debt (other than
Existing Letters of Credit) shall have been (or substantially simultaneously
with the initial funding of the Loans on the Closing Date shall be) paid in
full, all commitments (if any) respect thereof terminated and all guarantees (if
any) thereof discharged and released. After giving effect to the Transactions,
substantially all of the Indebtedness of the Borrowers and their subsidiaries
shall have been repaid other than (i) Indebtedness under the Loan Documents,
(ii) the Notes, (iii) Indebtedness permitted under the Merger Agreement,
(iv) immaterial Capitalized Lease Obligations and (v) other Indebtedness
permitted by Section 6.01.

 

96



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received a solvency opinion from
American Appraisal Associates certifying that the Company and its subsidiaries,
on a consolidated basis after giving effect to the Transactions, are Solvent as
of the Closing Date.

(n) The Lenders shall have received from the Loan Parties, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(o) Each Loan Party and each other Restricted Subsidiary which is an obligee or
obligor with respect to any intercompany Indebtedness shall have duly
authorized, executed and delivered the Intercompany Subordination Agreement, and
the Intercompany Subordination Agreement shall be in full force and effect.

ARTICLE V

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that until the Termination
Date such Borrower will, and will cause each of the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things reasonably necessary to preserve, renew and keep
in full force and effect its legal existence under the laws of its jurisdiction
of organization, except (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted under Section 6.04 or Section 6.05.

(b) Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full force and effect the material rights,
licenses (including FCC Licenses), permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary or desirable to the conduct of
its business, (ii) comply in all material respects with applicable laws, rules,
regulations and decrees and orders of any Governmental Authority (including
Environmental Laws and ERISA), whether now in effect or hereafter enacted and
(iii) maintain and preserve all property necessary or desirable to the conduct
of such business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needed repairs,
renewals, additions, improvements and replacements thereto necessary or
desirable to the conduct of its business.

(c) Operate all of the Stations in material compliance with the Communications
Act and the FCC’s rules, regulations and published policies promulgated
thereunder and with the terms of the FCC Licenses, (ii) timely file all required
reports and notices with the FCC and pay all amounts due in timely fashion on
account of fees and charges to the FCC and (iii) timely file and prosecute all
applications for renewal or for extension of time with respect to all of the FCC
Licenses, except in the case of each of the foregoing clauses, where a failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. (a) Keep its material insurable properties adequately
insured in all material respects at all times by financially sound and reputable
insurers to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations.

(b) Subject to the Intercreditor Agreement, cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and, to the extent available on commercially reasonable
terms, cause each such policy to provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium unless not less than 10
days’ prior written notice thereof is given by the insurer to the Administrative
Agent and the Collateral Agents (giving the Administrative Agent and the
Collateral Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason unless not less than 30 days’ prior written notice
thereof is given by the insurer to the Administrative Agent and the Collateral
Agents.

SECTION 5.03. Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 30 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) within 90 days after the end of each fiscal year (commencing with the fiscal
year ending December 31, 2007), its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the US Borrower and its consolidated subsidiaries as of the close
of such fiscal year and the results of its operations and the operations of such
Persons during such year, together with comparative figures for the immediately
preceding fiscal year, all in reasonable detail and prepared in accordance with
GAAP, all audited by Ernst & Young or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the US Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 45 days after the end of each of the first 3 fiscal quarters of each
fiscal year, its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the US
Borrower and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such Persons
during such fiscal quarter and the then elapsed portion of the fiscal year, and
for each fiscal quarter occurring after the first anniversary of the Closing
Date, comparative figures for the same periods in the immediately preceding
fiscal year, all certified by one of its Financial

 

98



--------------------------------------------------------------------------------

Officers as fairly presenting in all material respects the financial condition
and results of operations of the US Borrower and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the US Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, reasonably specifying the nature
thereof and (ii) setting forth (x) to the extent applicable, computations in
reasonable detail demonstrating compliance with Section 6.10, (y) in the case of
a certificate delivered with the financial statements required by
paragraph (a) above (commencing with the fiscal year ended December 31, 2007),
setting forth the US Borrower’s calculation of Excess Cash Flow;

(d) within 90 days after the commencement of each fiscal year of the US
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the material assumptions used for purposes of preparing such budget;

(e) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.04(a) and 5.04(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) simultaneously with the delivery of each set of financial statements
referred to in Sections 5.04(a) and (b) above, management’s discussion and
analysis of the important operational and financial developments of the US
Borrower and its Restricted Subsidiaries during the respect fiscal year or
fiscal quarter, as the case may be;

(g) after the request by any Lender, all documentation and other information
that such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;

(h) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of the
US Borrower or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request;

(i) concurrently with the delivery of the certificate delivered pursuant to
clause (c) above, the US Borrower shall deliver to the Collateral Agent a
certificate executed by a Responsible Officer of the US Borrower attaching
updated versions of the Schedules (other than Schedule IV) to the Guarantee and
Collateral Agreement or in the alternative, setting forth any and all changes to
(or confirming that there has been no change in) the information set forth in or
contemplated by such Schedules since the date of the most recent certificate
delivered pursuant to this paragraph (i); and

 

99



--------------------------------------------------------------------------------

(j) Within the time frame set forth in Section 7.02, on each occasion permitted
therein, a Notice of Intent to Cure if a Cure Right will be exercised
thereunder.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange commission at http://www.sec.gov or on the website of
the US Borrower. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

SECTION 5.05. Notices. Promptly upon any Responsible Officer of the US Borrower
or any Restricted Subsidiary becoming aware thereof, furnish to the
Administrative Agent notice of the following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the Pricing Certificate following such change and the date
which is 45 days after the end of the most recently ended fiscal quarter
following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. Keep proper books of record and account in which full,
true and correct entries in conformity with GAAP are made. Permit any
representatives designated by the Administrative Agent (or any Lender if
accompanying the Administrative Agent) to visit and inspect during normal
business hours the financial records and the properties of the US Borrower or
the Restricted Subsidiaries upon reasonable advance notice, and to make extracts
from and copies of such financial records, and permit any such representatives
to discuss the affairs, finances and condition of such Person with the officers
thereof and independent accountants therefor; provided that the Administrative
Agent shall give the US Borrower an opportunity to participate in any
discussions with its accountants; provided, further, that in the absence of the
existence of an Event of Default, the Administrative Agent shall not exercise
its rights under this Section 5.07 more often than two times during any fiscal
year and only one such time shall be at the US Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent (or any
Lender if accompanying the Administrative Agent) and their respective designees
may do any of the foregoing at the expense of the US Borrower at any time during
normal business hours and upon reasonable advance notice.

 

100



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Initial Term Loans and the
Second-Lien Loans, together with the Equity Investment, the New Senior Notes and
New Subordinated Notes, shall be used solely to pay the cash consideration for
the Merger, to repay the Existing Debt and to pay Transaction Expenses. The
proceeds of the Delayed Draw Term Loans shall be used solely to repay,
repurchase, defease or prepay the Existing Senior Notes and to pay related fees
and expenses. The proceeds of the Revolving Loans and Swingline Loans, shall be
used for working capital, general corporate purposes and any other purpose not
prohibited by this Agreement; provided, however, that up to $200,000,000 of the
Revolving Loans may be drawn on the Closing Date and used to repay a portion of
the Existing Debt and to pay Transaction Expenses; and provided further that no
proceeds of the Revolving Loans shall be used to voluntarily prepay the
Second-Lien Loans except that up to $250,000,000 of Revolving Loans may be
utilized to repay the Second-Lien Loans on or after March 29, 2009. The Letters
of Credit shall be used solely to support obligations of the US Borrower and its
subsidiaries incurred for working capital, general corporate purposes and any
other purpose not prohibited by this Agreement.

SECTION 5.09. Further Assurances. (a) Subject to the terms of the Intercreditor
Agreement, from time to time duly authorize, execute and deliver, or cause to be
duly authorized, executed and delivered, such additional instruments,
certificates, financing statements, agreements or documents, and take all
reasonable actions (including filing UCC and other financing statements but
subject to the limitations set forth in the Security Documents), as the
Administrative Agent or the Collateral Agents may reasonably request, for the
purposes of perfecting the rights of the Administrative Agent, the Collateral
Agents and the Secured Parties with respect to the Collateral (or with respect
to any additions thereto or replacements or proceeds or products thereof or with
respect to any other property or assets hereafter acquired by the US Borrower or
any other Loan Party which may be deemed to be part of the Collateral) pursuant
hereto or thereto.

(b) Subject to the terms of the Intercreditor Agreement, with respect to any
assets acquired by any Loan Party after the Closing Date of the type
constituting Collateral under the Guarantee and Collateral Agreements and as to
which each Collateral Agent, for the benefit of the relevant Secured Parties
(and, to the extent provided therein, the holders of the Existing Senior Notes),
does not have a perfected security interest, on or prior to the later to occur
of (i) 30 days following such acquisition and (ii) the earlier of the date of
the required delivery of the Pricing Certificate following the date of such
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter, (x) execute and deliver to the Administrative Agent and
the Collateral Agents such amendments to the Guarantee and Collateral Agreements
or such other Security Documents as the Administrative Agent deems necessary to
grant to each Collateral Agent, for the benefit of the relevant Secured Parties
(and, to the extent provided therein, the holders of the Existing Senior Notes),
a security interest in such assets and (y) take all commercially reasonable
actions necessary to grant to, or continue on behalf of, such Collateral Agent,
for the benefit of the relevant Secured Parties (and, to the extent provided
therein, the holders of the Existing Senior Notes), a perfected security
interest in such assets (subject only to Liens permitted under Section 6.02),
including the filing of UCC financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreements or as may be reasonably
requested by the Administrative Agent or the Collateral Agents.

 

101



--------------------------------------------------------------------------------

(c) Subject to the terms of the Intercreditor Agreement, with respect to any
wholly owned Restricted Subsidiary (other than a Foreign Subsidiary, an Excluded
Subsidiary, or a Domestic Subsidiary that is a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity) created
or acquired after the Closing Date, on or prior to the later to occur of (i) 30
days following the date of such creation or acquisition and (ii) the earlier of
the date of the required delivery of the Pricing Certificate following such
creation or acquisition and the date which is 45 days after the end of the most
recently ended fiscal quarter, (x) execute and deliver to the Administrative
Agent and the Collateral Agents such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary to grant to each
Collateral Agent, for the benefit of the relevant Secured Parties (and, to the
extent provided therein, the holders of the Existing Senior Notes), a valid,
perfected security interest in the Equity Interests in such new subsidiary that
are owned by any of the Loan Parties to the extent the same constitute
Collateral under the terms of the Guarantee and Collateral Agreements,
(y) deliver to the relevant Collateral Agent the certificates representing any
of such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor and (z) cause such Restricted Subsidiary (A) to become a
party to each Guarantee and Collateral Agreement, the Intercreditor Agreement,
the Intercompany Subordination Agreement and, to the extent applicable, each
Intellectual Property Security Agreement and (B) to take such actions necessary
to grant to each Collateral Agent, for the benefit of the relevant Secured
Parties (and, to the extent provided therein, the holders of the Existing Senior
Notes), a perfected security interest in any assets required to be Collateral
pursuant to such Guarantee and Collateral Agreement and each Intellectual
Property Security Agreement with respect to such Restricted Subsidiary,
including, if applicable, the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of UCC financing statements in such jurisdictions as may be required by
such Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or such Collateral Agent.

(d) Subject to the terms of the Intercreditor Agreement, with respect to any
Equity Interests in any Foreign Subsidiary that are acquired after the Closing
Date by any Loan Party (including as a result of formation of a new Foreign
Subsidiary), on or prior to the later to occur of (i) 30 days following the date
of such acquisition and (ii) the earlier of the date of the required delivery of
the Pricing Certificate following the date of such acquisition and the date
which is 45 days after the end of the most recently ended fiscal quarter,
(x) execute and deliver to the Administrative Agent and each Collateral Agent
such amendments to the Guarantee and Collateral Agreements as the Administrative
Agent reasonably deems necessary in order to grant to such Collateral Agent, for
the benefit of the relevant Secured Parties (and, to the extent provided
therein, the holders of the Existing Senior Notes), a perfected security
interest (subject only to Liens permitted under Section 6.02) in the Equity
Interests in such Foreign Subsidiary that are owned by the Loan Parties to the
extent the same constitutes Collateral under the terms of the Guarantee and
Collateral Agreements (provided that in no event shall more than 65% of the
total outstanding voting Equity Interests in any Foreign Subsidiary be required
to be so pledged) and (y) deliver to the relevant Collateral Agent any
certificates representing any such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor, as the case may be, and take such
other action as may be necessary to perfect the security interest of the
Collateral Agent thereon.

 

102



--------------------------------------------------------------------------------

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the US Borrower shall cause such subsidiary to
become an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the US Borrower.

(f) With respect to any fee interest in any real property located in the United
States with a book value in excess of $15,000,000 (as reasonably estimated by
the Borrower) acquired after the Closing Date by any Loan Party, within 90 days
following the date of such acquisition (i) execute and deliver Mortgages in
favor of the Collateral Agents, for the benefit of the Secured Parties, covering
such real property and complying with the provisions herein and in the Security
Documents and (ii) comply with the requirements of Section 5.13 with respect to
any Mortgages to be provided after the Closing Date pursuant to such Section.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document (1) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Administrative Agent and (2) Liens required to be
granted pursuant to this Section 5.09 shall be subject to exceptions and
limitations consistent with those set forth in the Security Documents as in
effect on the Closing Date (to the extent appropriate in the applicable
jurisdiction).

SECTION 5.10. Interest Rate Protection. No later than 150 days after the Closing
Date, the US Borrower shall incur, and for a minimum of 2 years after the
Closing Date maintain, Hedging Obligations such that, after giving effect
thereto, at least 50% of the aggregate principal amount of its consolidated
funded long-term Indebtedness outstanding on the Closing Date (excluding
Revolving Loans) is effectively subject to a fixed or maximum interest rate.

SECTION 5.11. Designation of Subsidiaries.

(a) The US Borrower may designate any subsidiary (including any existing
subsidiary and any newly acquired or newly formed subsidiary) to be an
Unrestricted Subsidiary unless such subsidiary or any of its subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the US Borrower or any Restricted Subsidiary (other than solely any
Unrestricted Subsidiary of the subsidiary to be so designated); provided that

(i) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the US
Borrower;

 

103



--------------------------------------------------------------------------------

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Default or Event of Default shall have occurred and be continuing;

(iv) either:

(A) the US Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Consolidated Leverage Ratio test described in Section 6.01; or

(B) each of the Consolidated Leverage Ratio and the Consolidated Secured Debt
Ratio for the US Borrower and its Restricted Subsidiaries would be less than or
equal to such ratio immediately prior to such designation,

in each case on a pro forma basis taking into account such designation; and

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the US Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Notes or any Junior
Financing.

(b) The US Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing and either:

(i) the US Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Consolidated Leverage Ratio test described in Section 6.01; or

(ii) each of the Consolidated Leverage Ratio and the Consolidated Secured Debt
Ratio for the US Borrower and its Restricted Subsidiaries would be less than
such ratio immediately prior to such designation,

in each case on a pro forma basis taking into account such designation.

Any such designation by the US Borrower shall be notified by the US Borrower to
the Administrative Agent by promptly filing with the Administrative Agent a copy
of the resolution of the board of directors of the US Borrower or any committee
thereof giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing provisions.

 

104



--------------------------------------------------------------------------------

SECTION 5.12. Broadcast License Subsidiaries.

(a) Promptly after the Closing Date, use commercially reasonable efforts to
cause all material FCC Licenses held by the US Borrower or any of its Restricted
Subsidiaries to be held at all times by one or more Broadcast License
Subsidiaries.

(b) Ensure that each Broadcast License Subsidiary engages only in the business
of holding FCC Licenses and rights and activities related thereto.

(c) Ensure that the FCC Licenses held by each Broadcast License Subsidiary are
not (i) commingled with the property of any Borrower and any subsidiary thereof
other than another Broadcast License Subsidiary or (ii) except as set forth on
Schedule 5.12, subject to any agreement (other than corporate governance
documents) which provides consent rights to any third party with regards to its
sale or transfer.

(d) Ensure that no Broadcast License Subsidiary has any Indebtedness or other
material liabilities except those permitted to be incurred in accordance with
the definition of “Broadcast License Subsidiary.”

SECTION 5.13. Post-Closing Obligations. The US Borrower shall, and shall cause
its Restricted Subsidiaries to, take the actions set forth in Schedule 5.13
within the timeframes set forth therein.

ARTICLE VI

Negative Covenants

The Borrowers covenant and agree that, until the Termination Date the Borrowers
will not, nor will they cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the US Borrower and the Restricted
Guarantors will not issue any shares of Disqualified Stock and will not permit
any Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the US Borrower
and the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Consolidated Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 9.5 to 1.0 from the Closing Date through and
including June 30, 2009, and 8.5 to 1.0 thereafter, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom

 

105



--------------------------------------------------------------------------------

had occurred at the beginning of the most recently ended four fiscal quarters
for which internal financial statements are available; provided, further, that
any incurrence of Indebtedness or issuance of Disqualified Stock or Preferred
Stock by a Restricted Subsidiary that is not a Guarantor pursuant to this
paragraph (a) is subject to the limitations of paragraph (g) below.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) the Indebtedness under the Loan Documents of the US Borrower or any of its
Restricted Subsidiaries (including letters of credit and bankers’ acceptances
thereunder);

(ii) the incurrence by the US Borrower and any Restricted Guarantor of
Indebtedness represented by the New Senior Notes;

(iii) Indebtedness of the US Borrower and its Restricted Subsidiaries in
existence on the Closing Date (other than Indebtedness described in clauses
(b)(i) and (ii)) of this Section 6.01) and set forth in all material respects on
Schedule 6.01;

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the US Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets in an aggregate principal amount, together with any Refinancing
Indebtedness in respect thereof and all other Indebtedness, Disqualified Stock
and/or Preferred Stock incurred and outstanding under this clause (iv), not to
exceed $150,000,000 at any time outstanding; so long as such Indebtedness exists
at the date of such purchase, lease or improvement, or is created within 270
days thereafter;

(v) Indebtedness incurred by the US Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such bankers’ acceptances
and letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 30 days following such drawing or incurrence;

(vi) Indebtedness arising from agreements of the US Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FIN 45 as a result of an amendment to an
obligation in existence on the Closing Date) of the US Borrower or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(vi));

 

106



--------------------------------------------------------------------------------

(vii) Indebtedness of (A) the US Borrower to a Restricted Subsidiary and (B) any
Restricted Subsidiary to the US Borrower or to another Restricted Subsidiary;
provided that any such Indebtedness owing by the US Borrower or a Guarantor to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Obligations on the terms of the Intercompany Subordination
Agreement; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the US Borrower or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien) shall be deemed,
in each case, to be an incurrence of such Indebtedness not permitted by this
clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the US
Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
US Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the US Borrower or any of its Restricted Subsidiaries in the ordinary course
of business;

(xi) (A) Indebtedness or Disqualified Stock of the US Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 100.0% of the net cash proceeds received by
the US Borrower and its Restricted Subsidiaries since immediately after the
Closing Date from the issue or sale of Equity Interests of the US Borrower or
cash contributed to the capital of the US Borrower (in each case, other than
Equity Cure Proceeds, Equity Interests the proceeds of which are used to fund
the Transactions and proceeds of Disqualified Stock or sales of Equity Interests
to, or contributions received from, the US Borrower or any of its Subsidiaries)
as determined in accordance with paragraphs (b) and (c) of the definition of
Restricted Payment Applicable Amount (to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
or other Investments, payments or exchanges pursuant to of Section 6.03(b) or to
make Permitted Investments (other than Permitted Investments specified in
clauses (a) and (c) of the

 

107



--------------------------------------------------------------------------------

definition thereof) and (B) Indebtedness or Disqualified Stock of the US
Borrower or a Restricted Guarantor and Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that is not a Guarantor not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference, which when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred pursuant to this clause (xi)(B), does not at any
one time outstanding exceed $500,000,000 (it being understood that any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (xi)(B) shall cease to be deemed incurred or outstanding for purposes of
this clause (xi)(B) but shall be deemed incurred for the purposes of
Section 6.01(a) from and after the first date on which the US Borrower or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or Preferred Stock under Section 6.01(a) without reliance on this
clause (xi)(B);

(xii) the incurrence by the US Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund or
refinance any Indebtedness, Disqualified Stock or Preferred Stock permitted
under Section 6.01(a) and clauses (ii), (iii) (provided that in the case of the
Existing Senior Notes referred to in clauses (a) and (b) of the definition
thereof, so long as the Delayed Draw Term Commitments are reduced on a
dollar-for-dollar basis by the amount of any such Indebtedness, Disqualified
Stock or Preferred Stock), (iv), (xi)(A), (xiii) and (xx) of this
Section 6.01(b) or any Indebtedness, Disqualified Stock or Preferred Stock
issued to so refund or refinance such Indebtedness, Disqualified Stock or
Preferred Stock, including, in each case, additional Indebtedness, Disqualified
Stock or Preferred Stock incurred to pay premiums (including tender premiums),
defeasance costs and fees and expenses in connection therewith (collectively,
the “Refinancing Indebtedness”) prior to its respective maturity; provided,
however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded or (2) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the US Borrower;

 

108



--------------------------------------------------------------------------------

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the US Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) in the case of any Refinancing Indebtedness in respect of the Indebtedness
referred to in clause (xx), such Refinancing Indebtedness shall meet the
requirements of the definition of Permitted Senior Subordinated Debt or
Permitted Senior Unsecured Debt, as the case may be;

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) shall be subject to the
limitations set forth in Section 6.01(g) to the same extent as the Indebtedness
refinanced.

(xiii) Indebtedness, Disqualified Stock or Preferred Stock of (x) the US
Borrower or a Restricted Subsidiary incurred to finance an acquisition or
(y) Persons that are acquired by the US Borrower or any Restricted Subsidiary or
merged into the US Borrower or a Restricted Subsidiary in accordance with the
terms of this Agreement or that is assumed by the US Borrower or any Restricted
Subsidiary in connection with such acquisition so long as:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall not be Secured Indebtedness and shall not mature (and
shall not be mandatorily redeemable in the case of Disqualified Stock of
Preferred Stock) or require any payment of principal (other than in a manner
consistent with the terms of the New Senior Notes Documentation), in each case,
prior to the date which is 91 days after the Term Loan Maturity Date;

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (y) above shall not have been incurred in contemplation of such
acquisition and either (1) the aggregate principal amount of such Indebtedness
constituting Secured Indebtedness, together with all Refinancing Indebtedness in
respect thereof, shall not exceed $400,000,000 or (2) after giving pro forma
effect to such acquisition or merger, the Consolidated Secured Debt Ratio is
less than the Consolidated Secured Debt Ratio immediately prior to such
acquisition or merger;

(D) after giving pro forma effect to such acquisition or merger either (1) the
Consolidated Leverage Ratio is less than the Consolidated Leverage Ratio
immediately prior to such acquisition or merger or (2) the US Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to
Section 6.01(a);

 

109



--------------------------------------------------------------------------------

provided, that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below.

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xv) Indebtedness of the US Borrower or any of its Restricted Subsidiaries
supported by a Letter of Credit in a principal amount not to exceed the face
amount of such Letter of Credit;

(xvi) (A) any guarantee by the US Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness is permitted under this Agreement, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the US Borrower;

provided that, in each case, (x) such Restricted Subsidiary shall comply with
its obligations under Section 5.09 and (y) in the case of any guarantee of
Indebtedness of the US Borrower or any Subsidiary Guarantor by any Restricted
Subsidiary that is not a Subsidiary Guarantor, such Restricted Subsidiary
becomes a Subsidiary Guarantor under this Agreement;

(xvii) Indebtedness of any Foreign Subsidiary in an amount not to exceed at any
one time outstanding, together with any other Indebtedness incurred under this
clause (xvii), 5.0% of the Foreign Subsidiary Total Assets; provided, that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by a Restricted Subsidiary that is not a Guarantor pursuant to this
clause (xvii) is subject to the limitations of paragraph (g) below;

(xviii) Indebtedness, Disqualified Stock or Preferred Stock of the US Borrower
or a Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $300,000,000 in the aggregate at
any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xviii); provided, that
any incurrence of Indebtedness or issuance of Disqualified Stock or Preferred
Stock by a Restricted Subsidiary that is not a Guarantor pursuant to this
clause (xviii) is subject to the limitations of paragraph (g) below;

(xix) Indebtedness issued by the US Borrower or any of its Restricted
Subsidiaries to future, current or former officers, directors, employees and
consultants thereof or any direct or indirect parent thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the US Borrower, a
Restricted Subsidiary or any of their respective direct or indirect parent
companies to the extent described in Section 6.03(b)(iv);

 

110



--------------------------------------------------------------------------------

(xx) Permitted Senior Subordinated Debt and Permitted Senior Debt used to
refinance the Second-Lien Loans; and

(xxi) cash management obligations and Indebtedness in respect of netting
services, employee credit card programs and similar arrangements in connection
with cash management and deposit accounts.

(c) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the US Borrower, in its sole discretion, may classify or
reclassify such item (other than amounts described in clauses (xvii) and
(xviii) of clause (b) above, in the case of a reclassification as an incurrence
pursuant to Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) and will only be required to include the amount
and type of such Indebtedness, Disqualified Stock or Preferred Stock in one of
the above permitted clauses; and

(ii) at the time of incurrence or permitted reclassification, the US Borrower
will be entitled to divide and classify an item of Indebtedness in one or more
types of Indebtedness. Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided, that if such Indebtedness is incurred
to refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the US Borrower that is not a Subsidiary
Guarantor shall incur any

 

111



--------------------------------------------------------------------------------

Indebtedness or issue any Disqualified Stock or Preferred Stock in reliance on
Section 6.01(a) or (b)(xiii), (xvii) (except Indebtedness under any working
capital facility or otherwise incurred in the ordinary course of business to
finance the operations of such Restricted Subsidiary) or (b)(xviii) (the
“Limited Non-Guarantor Debt Exceptions”) if the amount of such Indebtedness,
Disqualified Stock or Preferred Stock, when aggregated with the amount of all
other Indebtedness, Disqualified Stock or Preferred Stock outstanding under such
Limited Non-Guarantor Debt Exceptions, together with any Refinancing
Indebtedness in respect thereof, would exceed $500,000,000; provided, that in no
event shall any Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Subsidiary Guarantor (i) existing at the
time it became a Restricted Subsidiary or (ii) assumed in connection with any
acquisition, merger or acquisition of minority interests of a non-Wholly-Owned
Subsidiary (and in the case of clauses (i) and (ii), not created in
contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, merger or acquisition of minority interests) be deemed to be
Indebtedness outstanding under the Limited Non-Guarantor Debt Exceptions for
purposes of this Section 6.01(g).

SECTION 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien (except Permitted Liens) on any asset or property of the US
Borrower or any Restricted Subsidiary, or any income or profits therefrom, or
assign or convey any right to receive income therefrom.

SECTION 6.03. Restricted Payments. Directly or indirectly, make any Restricted
Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the US Borrower and its Restricted
Subsidiaries after the Closing Date (including Restricted Payments permitted by
clauses (i), (ii) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (C) thereof only), (vi)(C) and (ix) of Section 6.03(b),
but excluding all other Restricted Payments permitted by this Section 6.03(b))
not to exceed the Restricted Payment Applicable Amount; provided, that (i) no
Default shall have occurred and be continuing or would occur as a consequence
thereof; and (ii) immediately after giving effect to such transaction on a pro
forma basis, the US Borrower could incur $1.00 of additional Indebtedness
pursuant to Section 6.01(a);

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
(1) Equity Interests (“Treasury Capital Stock”) of the US Borrower or any
Restricted Subsidiary or Subordinated Indebtedness of the US Borrower or any
Guarantor or (2) Equity Interests of any direct or indirect parent company of
the US Borrower, in the case of each of clause (1) and (2), in exchange for, or
out of the proceeds of the substantially concurrent sale (other than to the US
Borrower or a Restricted Subsidiary) of, Equity Interests of the US Borrower, or
any direct or indirect parent company of the US

 

112



--------------------------------------------------------------------------------

Borrower to the extent contributed to the capital of the US Borrower or any
Restricted Subsidiary (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”), (B) the declaration and payment of dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the US Borrower or a Restricted Subsidiary) of the Refunding
Capital Stock, and (C) if immediately prior to the retirement of Treasury
Capital Stock, the declaration and payment of dividends thereon was permitted
under clauses (vi)(A) or (B) of this Section 6.03(b), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent company
of the US Borrower) in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that were declarable and payable on such
Treasury Capital Stock immediately prior to such retirement;

(iii) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the US Borrower or a Restricted Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the US Borrower or a Restricted Guarantor, as the case may
be, which is incurred in compliance with Section 6.01 so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value, plus
the amount of any premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired and any fees and expenses incurred in connection with the issuance of
such new Indebtedness;

(B) such new Indebtedness is subordinated to the Obligations at least to the
same extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value;

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the US Borrower or any of its direct or indirect parent companies held
by any future, present or former employee, director or consultant of the US
Borrower, any of its Subsidiaries or any of their respective direct or indirect
parent companies pursuant to any management equity plan or stock option plan or
any other management or employee

 

113



--------------------------------------------------------------------------------

benefit plan or agreement; provided, however, that the aggregate Restricted
Payments made under this clause (iv) do not exceed in any calendar year
$75,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $150,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock and Equity Cure Proceeds) of the US Borrower and, to the extent
contributed to the capital of the US Borrower, Equity Interests of any of the
direct or indirect parent companies of the US Borrower, in each case to members
of management, directors or consultants of the US Borrower, any of its
Subsidiaries or any of their respective direct or indirect parent companies that
occurs after the Closing Date (other than Equity Interests the proceeds of which
are used to fund the Transactions or to fund a Cure Right), to the extent the
cash proceeds from the sale of such Equity Interests have not otherwise been
applied to the payment of Restricted Payments by virtue of Section 6.03(a); plus

(B) the cash proceeds of key man life insurance policies received by the US
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the US
Borrower from members of management of the US Borrower, any of its Subsidiaries
or its direct or indirect parent companies in connection with a repurchase of
Equity Interests of the US Borrower or any of the US Borrower’s direct or
indirect parent companies will not be deemed to constitute a Restricted Payment
for purposes of this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the US Borrower or any of its Restricted Subsidiaries
issued in accordance with Section 6.01;

(vi) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the US Borrower or any of its Restricted Subsidiaries after the Closing Date,
provided, that the amount of dividends paid pursuant to this clause (A) shall
not exceed the aggregate amount of cash actually received by the US Borrower or
a Restricted Subsidiary from the issuance of such Designated Preferred Stock;

(B) a Restricted Payment to a direct or indirect parent company of the US
Borrower, the proceeds of which will be used to fund the payment of dividends to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) of such parent corporation issued after the Closing Date,
provided, that the amount of Restricted Payments paid pursuant to this clause
(B) shall not exceed the aggregate amount of cash actually contributed to the
capital of the US Borrower from the sale of such Designated Preferred Stock; or

 

114



--------------------------------------------------------------------------------

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);

provided, however, in the case of each of clause (A), (B) and (C) of this
clause (vi), that for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock or the declaration of such
dividends on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance or declaration on a pro forma basis, the US Borrower
could incur $1.00 of additional Indebtedness pursuant to Section 6.01(a);

(vii) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to any
distribution pursuant to clause (xvi) of this Section 6.03(b) or the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed 1.5% of Total Assets at the time
of such Investment (with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(viii) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(ix) the declaration and payment of dividends on the US Borrower’s common stock
(or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Closing Date, of up to 6% per
annum of the net cash proceeds received by (or, in the case of a Restricted
Payment to a direct or indirect parent entity, contributed to the capital of)
the US Borrower in or from any such public Equity Offering;

(x) Restricted Payments that are made with Excluded Contributions;

(xi) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (xi) not to exceed
$150,000,000, or if the Consolidated Leverage Ratio is less than 9.5 to 1.0 on a
pro forma basis after giving effect to such transaction, 3.0% of Total Assets at
the time made;

(xii) distributions or payments of Receivables Fees;

(xiii) any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or owed to Affiliates, in each case to the extent
permitted under Section 6.06;

 

115



--------------------------------------------------------------------------------

(xiv) the repurchase, redemption or other acquisition or retirement for value of
any New Senior Notes or Subordinated Indebtedness upon the occurrence of a
Change of Control (so long as such Change of Control has been waived by the
Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the US Borrower to, or the making of loans or advances to, any
of their respective direct or indirect parents in amounts required for any
direct or indirect parent companies to pay, in each case without duplication,

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

(B) federal, foreign, state and local income or franchise taxes; provided, that,
in each fiscal year, the amount of such payments shall be equal to the amount
that the US Borrower and its Restricted Subsidiaries would be required to pay in
respect of federal, foreign, state and local income or franchise taxes if such
entities were corporations paying taxes separately from any parent entity at the
highest combined applicable federal, foreign, state, local or franchise tax rate
for such fiscal year;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the US Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the US Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the US Borrower to the extent such costs and expenses
are attributable to the ownership or operation of the US Borrower and its
Restricted Subsidiaries;

(E) amounts payable to the Sponsors pursuant to the Sponsor Management Agreement
as in effect on the Closing Date;

(F) fees and expenses other than to Affiliates of the US Borrower related to
(1) any equity or debt offering of such parent entity (whether or not
successful) and (2) any Investment otherwise permitted under this covenant
(whether or not successful);

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the US Borrower or any direct or indirect
parent; and

(H) to finance Investments otherwise permitted to be made pursuant to this
Section 6.03; provided, that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to

 

116



--------------------------------------------------------------------------------

the capital of the US Borrower or one of its Restricted Subsidiaries or (y) the
merger of the Person formed or acquired into the US Borrower or one of its
Restricted Subsidiaries (to the extent not prohibited by Section 6.04) in order
to consummate such Investment, in each case, subject to the limitations set
forth in clauses (s), (h) and (m) of, and the proviso set forth at the end of,
the definition of Permitted Investment; (3) such direct or indirect parent
company and its Affiliates (other than the US Borrower or a Restricted
Subsidiary) receives no consideration or other payment in connection with such
transaction except to the extent the US Borrower or a Restricted Subsidiary
could have given such consideration or made such payment in compliance with the
Indenture, (4) any property received by the US Borrower shall not increase
amounts available for Restricted Payments pursuant to Section 6.03(a) and
(5) such Investment shall be deemed to be made by the US Borrower or such
Restricted Subsidiary by another paragraph of this Section 6.03 (other than
pursuant to clause (x) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (i) thereof);

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the US Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents that were contributed to such
Unrestricted Subsidiaries as an Investment pursuant to clause (vii) of this
Section 6.03(b)); and

(xvii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the US Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided, that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ix) (as determined at the time of
the declaration of such dividend), (xi) and (xvi), no Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) As of the Closing Date, all of the subsidiaries of the US Borrower will be
Restricted Subsidiaries. The US Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section 5.11(a).
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the US Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investment.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 6.03(a) or (b)(vii), (x) or (xi), or pursuant
to the definition of “Permitted Investments,” and if such subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
will not be subject to any of the restrictive covenants set forth in the Loan
Documents.

 

117



--------------------------------------------------------------------------------

SECTION 6.04. Fundamental Changes.

(a) Neither the US Borrower nor the Subsidiary Borrower may consolidate or merge
with or into or wind up into (whether or not the US Borrower is the surviving
corporation), and may not sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of the properties or assets of the US
Borrower and its Restricted Subsidiaries, taken as a whole, in one or more
related transactions, to any Person unless:

(i) the US Borrower or the Subsidiary Borrower, as the case may be, is the
surviving corporation or the Person formed by or surviving any such
consolidation or merger (if other than the US Borrower or the Subsidiary
Borrower) or the Person to whom such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the US Borrower or the Subsidiary
Borrower, expressly assumes all the Obligations of the US Borrower or the
Subsidiary Borrower, as the case may be, pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to Section 6.01(a); or

(B) each of the Consolidated Leverage Ratio and the Consolidated Secured Debt
Ratio for the US Borrower and its Restricted Subsidiaries would be equal to or
less than the each ratio immediately prior to such transaction; and

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case clause (1)(B) of Section 6.04(c) shall apply, shall have
confirmed that its Obligations under the Loan Documents to which it is a party
pursuant to documentation reasonably satisfactory to the Administrative Agent;

(vi) the Borrowers shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

provided, that the US Borrower shall promptly notify the Administrative Agent of
any such transaction and shall take all required actions either prior to or upon
the later to occur of 30 days following such transaction (or the earlier of the
date of the required delivery of the next Pricing Certificate and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

 

118



--------------------------------------------------------------------------------

The Successor Company will succeed to, and be substituted for the US Borrower
under the Loan Documents. Notwithstanding the foregoing, clause (iv) shall not
apply to the Transactions (including the Merger).

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) the US Borrower or a Restricted Subsidiary may consolidate with or merge
into or transfer all or part of its properties and assets to the US Borrower or
a Restricted Guarantor; and

(ii) the US Borrower may merge with an Affiliate of the US Borrower solely for
the purpose of reorganizing the US Borrower in a State of the United States so
long as the amount of Indebtedness of the US Borrower and its Restricted
Subsidiaries is not increased thereby.

(c) No Restricted Guarantor will, and the US Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the US Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrowers shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

(ii) the transaction does not violate Section 6.05;

provided, that the US Borrower shall promptly notify the Administrative Agent of
any such transaction and shall take all required actions either prior to or upon
the later to occur of 30 days following such transaction (or the earlier of the
date of the required delivery of the next Pricing

 

119



--------------------------------------------------------------------------------

Certificate and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent) in order to preserve and protect the Liens on the Collateral
securing the Secured Obligations.

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or either Borrower.

SECTION 6.05. Asset Sales. Cause, make or suffer to exist an Asset Sale, unless:

(a) the US Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the US Borrower) of the assets sold or
otherwise disposed of; and

(b) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the US Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that the amount of:

(i) any liabilities (as shown on the US Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto) of the US
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Obligations or that are owed to the US Borrower or a
Restricted Subsidiary, that are assumed by the transferee of any such assets and
for which the US Borrower and all of its Restricted Subsidiaries have been
validly released by all creditors in writing,

(ii) any securities received by the US Borrower or such Restricted Subsidiary
from such transferee that are converted by the US Borrower or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of such Asset Sale, and

(iii) any Designated Non-Cash Consideration received by the US Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of $300,000,000 and 2.0% of Total Assets at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

120



--------------------------------------------------------------------------------

SECTION 6.06. Transactions with Affiliates. Except for transactions by or among
Loan Parties (or by and among the US Borrower and its Restricted Subsidiaries),
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in each case, involving aggregate payments or consideration in
excess of $25,000,000 unless:

(a) such transaction is on terms that are not materially less favorable to the
US Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the US Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) the US Borrower delivers to the Administrative Agent with respect to any
such transaction or series of related transactions involving aggregate payments
or consideration in excess of $75,000,000, a resolution adopted by the majority
of the board of directors of the US Borrower approving such transaction and set
forth in an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) the US Borrower or any Restricted Subsidiary may engage in any of the
foregoing transactions at prices and on terms and conditions not less favorable
to the US Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(ii) the US Borrower and its Restricted Subsidiaries may pay fees, expenses and
make indemnification payments directly or indirectly to the Sponsors pursuant to
and in accordance with the Sponsor Management Agreement (as in effect on the
Closing Date);

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by the US Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of the US Borrower
and its Restricted Subsidiaries (or any direct or indirect parent of the US
Borrower) and reimbursement of reasonable out-of-pocket costs of the directors
of the US Borrower and its subsidiaries (or any direct or indirect parent of the
US Borrower) in the ordinary course of business, in the case of any direct or
indirect parent to the extent attributable to the operations of the US Borrower
and its Restricted Subsidiaries);

(vi) expense reimbursement and employment, severance and compensation
arrangements entered into by the US Borrower and its Restricted Subsidiaries
with their officers, employees and consultants in the ordinary course of
business;

(vii) payments by the US Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms;

 

121



--------------------------------------------------------------------------------

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of the US Borrower and its Restricted Subsidiaries (or
any direct or indirect parent of the US Borrower) in the ordinary course of
business, in the case of any direct or indirect parent to the extent
attributable to the operations of the US Borrower and its Restricted
Subsidiaries;

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date (other than the Sponsor Management Agreement) and any amendment thereto to
the extent such an amendment is not adverse to the interests of the Lenders in
any material respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) payments by the US Borrower and its Restricted Subsidiaries to the Sponsors
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by a majority of
the board of directors of the US Borrower, in good faith;

(xii) loans and other transactions among the US Borrower and its subsidiaries
(and any direct and indirect parent company of the US Borrower) to the extent
permitted under this Article VI; provided that any Indebtedness of any Loan
Party owed to a Restricted Subsidiary that is not a Loan Party shall be subject
to subordination provisions no less favorable to the Lenders than the
subordination provisions set forth in the Intercompany Subordination Agreement;

(xiii) the existence of, or the performance by the US Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the US Borrower
or any of its Restricted Subsidiaries of obligations under any future amendment
to any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (m) to the extent that
the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

(xiv) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business which are
fair to the US Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the US Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

(xv) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

 

122



--------------------------------------------------------------------------------

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of the US Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of the US Borrower in good faith; and

(xvii) Investments by the Sponsors in debt securities of the US Borrower or any
of its Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities.

SECTION 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of the US Borrower or any Restricted Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
Obligations;

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the US Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the US Borrower or any other Restricted Subsidiary; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the US Borrower or any of its Restricted
Subsidiaries;

provided, that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale, provided such restrictions and conditions
apply only to the Person or property that is to be sold;

(iii) restrictions and conditions (x) on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
or (y) by the terms of the documentation governing any Receivables Facility that
in the good faith determination of the US Borrower are necessary or advisable to
effect such Receivables Facility;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

 

123



--------------------------------------------------------------------------------

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the US Borrower that is not a Loan Party, which
Indebtedness, Disqualified Stock or Preferred Stock is permitted by
Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the US Borrower, no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; and

(d) clause (a) of the foregoing shall not apply to customary provisions in
leases, subleases, licenses, sublicenses and other contracts restricting the
assignment thereof, in each case entered into in the ordinary course of
business.

SECTION 6.08. Business of the US Borrower and its Restricted Subsidiaries.
Engage in any material line of business substantially different from (a) those
lines of business conducted by the US Borrower or any Restricted Subsidiary on
the date hereof or (b) any line of business similar, reasonably related,
incidental or ancillary thereto.

 

124



--------------------------------------------------------------------------------

SECTION 6.09. Modification of Junior Financing Documentation. Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of the New Senior Notes Documentation, Permitted
Senior Notes Documentation or any Junior Financing Documentation, in the case of
this clause (y), in any manner materially adverse to the interests of the
Lenders and, in each case, without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld).

SECTION 6.10. Financial Covenant. As long as any Revolving Loans, Swingline
Loans or any Letter of Credit is outstanding, commencing with the fiscal quarter
ending on or around June 30, 2008, permit the Consolidated First-Lien Leverage
Ratio as at the last day of any fiscal quarter set forth below to be greater
than the ratio set forth below opposite such date below:

 

Fiscal Quarters Ended:

   Ratio

June 30, 2008 and September 30, 2008

   13.25

Thereafter and on or before September 30, 2009

   11.75

Thereafter and on or before September 30, 2010

   10.75

Thereafter and on or before September 30, 2011

   9.25

Thereafter and on or before September 30, 2012

   8.50

Thereafter and on or before September 30, 2013

   7.50

Thereafter

   6.75

unless for the purpose of this Section 6.10, on the last day of the applicable
fiscal quarter (or, if applicable, on the expiration of the last day of the
period set forth in Section 7.02 as to which the Cure Right may be exercised, to
the extent a Notice of Intent to Cure has been delivered in respect of such
fiscal quarter) there are no Revolving Loans or Swingline Loans outstanding and
all outstanding Letters of Credit have expired, been terminated or been cash
collateralized on terms and conditions reasonably satisfactory to the relevant
Issuing Bank in an amount equal to 101% of the aggregate amount available to be
drawn under such Letters of Credit.

SECTION 6.11. Accounting Changes. Make any change in its fiscal year; provided,
however, that the US Borrower may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the US Borrower and the Administrative
Agent will, and are hereby authorized by Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

 

125



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any document
required to be furnished pursuant to any Loan Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any reimbursement with respect to
any L/C Disbursement, interest on any Loan or L/C Disbursement or any Fee or
other amount (other than an amount referred to in clause (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of 5 Business Days;

(d) default shall be made in the due observance or performance by the Borrowers
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to either Borrower), 5.05(a) or in Article VI;
provided that any Event of Default under Section 6.10 shall not constitute an
Event of Default with respect to any Term Loan or any Second-Lien Loan until the
earlier of (x) the date that is 30 days after the date such Event of Default
arises and (y) the date on which the Administrative Agent terminates the
Revolving Credit Commitments and declares the outstanding Revolving Loans and
Swingline Loans to be forthwith due and payable in accordance with this Article
VII (but, if any New Senior Notes constituting Material Indebtedness are then
outstanding, only to the extent that any such action permits the holders of the
New Senior Notes to accelerate such Indebtedness pursuant to the New Senior
Notes Documentation);

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the US Borrower;

(f) (i) the Borrowers or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to

 

126



--------------------------------------------------------------------------------

become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that clause (ii) shall not
apply to secured Material Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Material
Indebtedness if such sale or transfer is otherwise permitted hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of either Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary), or of a substantial part of the property or assets of
either Borrower or a Restricted Subsidiary (other than an Immaterial
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for either
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of the property or assets of either Borrower or a
Restricted Subsidiary (other than an Immaterial Subsidiary) or (iii) the
winding-up or liquidation of either Borrower or any Restricted Subsidiary (other
than an Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) either Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of any
proceeding or the filing of any petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for either Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) or for a substantial
part of the property or assets of either Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary), (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its general inability or fail generally to pay its
debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage) shall be rendered against either
Borrower and/or any Restricted Subsidiary and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed;

(j)(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to a Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan

 

127



--------------------------------------------------------------------------------

Document; or any Loan Party denies in writing that it has any or further
liability thereunder (other than as a result of the discharge of such Loan Party
in accordance with the terms of the Loan Documents);

(l) other than with respect to de minimis items of Collateral not exceeding
$10,000,000 in the aggregate, any Lien purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid, perfected Lien having the priority contemplated thereby or
by the Intercreditor Agreement (except as otherwise expressly provided in this
Agreement or such Security Document) Lien on the securities, assets or
properties purported to be covered thereby, except to the extent that any lack
of validity, perfection or priority results from any act or omission of any
Collateral Agent, the Administrative Agent, or any Lender (so long as such act
or omission does not result from the breach or non-compliance by a Loan Party
with the Loan Documents);

(m) there shall have occurred a Change of Control; or

(n) the principal broadcasting licenses of any station, or any other material
authorizations, licenses or permits issued by the FCC, shall be revoked or
cancelled or expire by the terms thereof and not be renewed, or shall be
modified, in each case in a manner which would have a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or, in the case of an Event of Default arising as a result
of a breach of Section 6.10, the Required Revolving Lenders, but solely with
respect to the Revolving Credit Facility) shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrowers described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in this Article VII, in the event that the US Borrower fails to comply with the
requirements of Section 6.10 as of the end of any relevant fiscal quarter, the
Borrower shall have the right (the “Cure Right”) (at any time during such fiscal
quarter or thereafter until the date that is 20 days after the date the Pricing
Certificate is required to be delivered pursuant to Section 5.04(c)) to

 

128



--------------------------------------------------------------------------------

issue Equity Interests (other than Disqualified Stock) for cash or otherwise
receive cash contributions to its common equity (the “Cure Amount”), and
thereupon the US Borrower’s compliance with Section 6.10 shall be recalculated
giving effect to the following pro forma adjustments: (i) EBITDA shall be
increased, solely for the purposes of determining compliance with Section 6.10,
including determining compliance with Section 6.10 as of the end of such fiscal
quarter and applicable subsequent periods that include such fiscal quarter by an
amount equal to the Cure Amount and (ii) if, after giving effect to the
foregoing recalculations (but not, for the avoidance of doubt, taking into
account any repayment of Indebtedness in connection therewith), the requirements
of Section 6.10 shall be satisfied, then the requirements of Section 6.10 shall
be deemed satisfied as of the end of the relevant fiscal quarter with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of Section 6.10 that had occurred shall be
deemed cured for the purposes of this Agreement. Notwithstanding anything herein
to the contrary, (x) in each four fiscal quarter period there shall be a period
of at least one fiscal quarter in which the Cure Right is not exercised, (y) the
Cure Amount shall be no greater than the amount required for purposes of
complying with Section 6.10 and (z) upon the Administrative Agent’s receipt of a
notice from the US Borrower that it intends to exercise the Cure Right (a
“Notice of Intent to Cure”), until the 20th day following date of delivery of
the Pricing Certificate under Section 5.04(c) to which such Notice of Intent to
Cure relates, none of the Administrative Agent nor any Lender shall exercise the
right to accelerate the Loans or terminate the Commitments and none of the
Administrative Agent, the Collateral Agents nor any other Lender or Secured
Party shall exercise any right to foreclose on or take possession of the
Collateral solely on the basis of an Event of Default having occurred and being
continuing under Section 6.10.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the First-Lien Lenders and each Issuing Bank hereby irrevocably appoints
the Administrative Agent and the First-Lien Collateral Agent (the Administrative
Agent and the First-Lien Collateral Agent are referred to collectively as the
“First-Lien Agents”) its agent and authorizes the First-Lien Agents to take such
actions on its behalf and to exercise such powers as are delegated to such
First-Lien Agent by the terms of the Loan Documents, together with such actions
and powers as are reasonably incidental thereto. Without limiting the generality
of the foregoing, the First-Lien Agents are hereby expressly authorized to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the First-Lien Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.

The Second-Lien Lenders hereby irrevocably appoint the Administrative Agent and
the Second-Lien Collateral Agent (the Administrative Agent and the Second-Lien
Collateral Agent are referred to collectively as the “Second-Lien Agents;” and
together with the First-Lien Agents, the “Agents”) its agent and authorizes the
Second-Lien Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Second-Lien Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Second-Lien
Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Second-Lien Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents.

 

129



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent and/or the Collateral Agents
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrowers or any subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), (c) each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the relevant Required Lenders as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
relevant Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action and (d) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of the subsidiaries thereof that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence, bad faith or
willful misconduct or material breach of the Loan Documents (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). Neither
Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to such Agent by the US
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the perfection or priority of
any Lien or security interest created or purported to be created under the
Collateral Documents or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have

 

130



--------------------------------------------------------------------------------

been made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers or any Affiliate thereof), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith and in accordance with the advice of any such counsel, accountants
or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor First-Lien Agent as
provided below, any First-Lien Agent may resign at any time by notifying in
writing the relevant Lenders, each Issuing Bank (if applicable) and the US
Borrower. Upon receipt of any such notice of resignation of the Administrative
Agent or the First-Lien Collateral Agent, the Required First-Lien Lenders shall
have the right, with the consent of the US Borrower (such consent not to be
unreasonably withheld, and provided that no such consent of the US Borrower
shall be required if an Event of Default has occurred and is continuing under
paragraphs (g)(i) or (h) of Article VII), to appoint a successor (other than a
Disqualified Institution) which shall be a commercial banking institution
organized under the laws of the United States or any State or a United States
branch or agency of a commercial banking institution, in each case having a
combined capital and surplus of at least $500,000,000.

Subject to the appointment and acceptance of a successor Second-Lien Agent as
provided below, either Second-Lien Agent may resign at any time by notifying in
writing the Second-Lien Lenders and the US Borrower. Upon receipt of any such
notice of resignation of the Administrative Agent or the Second-Lien Collateral
Agent, the Required Second-Lien Lenders shall have the right, with the consent
of the US Borrower (such consent not to be unreasonably withheld, and provided
that no such consent of the US Borrower shall be required if an Event of Default
has occurred and is continuing under paragraphs (g)(i) or (h) of Article VII),
to appoint a successor (other than a Disqualified Institution) which shall be a
commercial banking institution organized under the laws of the United States or
any States or a United States branch or agency of a commercial banking
institution, in each case having a combined capital and surplus of at least
$500,000,000.

If no successor agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its notice, the resigning Agent
may appoint, after consulting

 

131



--------------------------------------------------------------------------------

with the relevant Lenders and the US Borrower, a successor agent from among the
relevant Lenders. If no successor agent has accepted appointment as the
successor agent by the date which is 30 days following the retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the relevant Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required
First-Lien Lenders or Required Second-Lien Lenders, as applicable, appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
an Agent hereunder by a successor and upon the execution and filing or recording
of such financing statements, or amendments thereto, and such amendments or
supplements to the Security Documents, and such other instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order
to (a) continue the perfection of the Liens granted or purported to be granted
by the Security Documents or (b) otherwise ensure that the obligations under
Section 5.09 are satisfied, the successor Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. The fees payable by the US Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the US Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “documentation agent,” “bookrunner”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

 

132



--------------------------------------------------------------------------------

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and
each Collateral Agent (irrespective of whether the Obligations shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the First-Lien Obligations
or Second-Lien Obligations, as applicable and to file such other documents as
may be necessary or advisable in order to have the claims of the First-Lien
Lenders and each First-Lien Agent or the Second-Lien Lenders and each
Second-Lien Agent, as applicable (including any claim for the reasonable
compensation, expenses, disbursements and advances of such Lenders and each such
Agent and their respective agents and counsel and all other amounts due such
Lenders and the Administrative Agent under Section 2.05 and 9.05) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any relevant Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any relevant Lender to authorize such Agent to vote in respect
of the claim of any such Lender in any such proceeding.

Each Issuing Bank shall act on behalf of the First-Lien Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (i) provided to
the Agents in this Article VIII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the applications and agreements for letters
of credit pertaining to such Letters of Credit as fully as if the term “Agent”
as used in this Article VIII included such Issuing Bank with respect to such
acts or omissions and (ii) as additionally provided herein with respect to such
Issuing Bank.

 

133



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrowers, to them at:

500 Frank W. Burr Boulevard, 6th Floor, Teaneck, NJ 07666; Attention of: Chief
Financial Officer (Fax No. (201) 287-9577),

and

5999 Center Drive, Los Angeles, California 90045; Attention: General Counsel
(Fax No. (310) 348-3678);

with a copy to (which shall not constitute notice):

Angela Fontana, Esq., Weil, Gotshal & Manges LLP, 200 Crescent Court, Suite 300,
Dallas, TX 75201 (Fax No. (214) 746-7777);

Mr. Michael Cole, Madison Dearborn Partners LLC, 3 First National Plaza, Suite
3800, Chicago, Illinois (Fax No. (312) 895-1281);

Mr. Al Dobron, Providence Equity Partners, 50 Kennedy Plaza, 18th Floor,
Providence, Rhode Island 02903 (Fax No. (401) 751-9340);

Ms. Niveen Tadros, Saban Capital Group, 10100 Santa Monica Boulevard, Suite
2600, Los Angeles, California 90067 (Fax No. (310) 557-5144);

Mr. David Trujillo, Texas Pacific Group, 345 California Street, 33rd Floor, San
Francisco, California 94104 (Fax No. (415) 438-1459); and

Mr. Jim Carlisle, Thomas H. Lee Partners, 100 Federal Street, 35th Floor,
Boston, Massachusetts 02110 (Fax No. (617) 227-3514);

(b) if to DBNY as an Agent, or as Issuing Bank or Swingline Lender, to DBNY,
60 Wall Street, (MS NYC60-0208), New York, NY 10005, Attention of: Susan LeFevre
(Fax No. (212) 797-5690); and

(c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date 3 Business Days after dispatch by certified or registered mail if
mailed, in each case, delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to

 

134



--------------------------------------------------------------------------------

among the US Borrower, the Administrative Agent and the applicable Lenders from
time to time in writing, notices and other communications may also be delivered
or furnished by e-mail; provided that the foregoing shall not apply to notices
pursuant to Article II or to Pricing Certificates unless otherwise agreed by the
Administrative Agent; provided, further, that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein or any other Loan Document, shall be
considered to have been relied upon by the Agents, the Lenders and the Issuing
Banks and shall survive the making by the Lenders of the Loans and the issuance
of Letters of Credit by each Issuing Bank, regardless of any investigation made
by the Agents, the Lenders or such Issuing Bank or on their behalf, and
notwithstanding that any Agent, any Lender or any Issuing Bank may have had
notice or actual knowledge of any Default at the time of any Credit Event shall
continue in full force and effect until the Termination Date. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, each Collateral Agent, any Lender or any Issuing
Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, the Administrative Agent, the
Collateral Agents, any Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Administrative Agent and the US Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment made to a Lender or an Affiliate or Related Fund
of a Lender (in each case, other than to Disqualified Institutions) (each, an
“Eligible Assignee”) and the consent of the US Borrower shall not be required
during the continuance of any Event of Default arising under

 

135



--------------------------------------------------------------------------------

clause (b), (c), (g)(i) or (h) of Article VII, (ii) in the case of any
assignment of a Revolving Credit Commitment, each Issuing Bank (to the extent
its L/C Exposure equals or exceeds $5,000,000) must give its prior written
consent (which consent shall not be unreasonably withheld or delayed),
(iii) (A) in the case of any assignment, other than assignments to any Eligible
Assignee, the amount of the Revolving Credit Commitment of the assigning Lender
(or, in the case of an assignment of Loans after the Revolving Credit Commitment
has expired or been terminated, the aggregate principal amount of the loans of
the assigning Lenders) subject to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or, if
less, the entire remaining amount of such Lender’s Revolving Credit Commitment
(or Loans) and shall be in an amount that is an integral multiple of $1,000,000
(or the entire remaining amount of such Lender’s Revolving Credit Commitment (or
Loans) of the applicable Class) and the amount of the Term Loan Commitment or
Term Loans or Second-Lien Commitment or Second-Lien Loans, as applicable, of the
assigning Lender subject to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 (or if less, the
entire remaining amount of such Lender’s Term Loan Commitment or Term Loans) and
shall be in an amount that is an integral multiple of $1,000,000 (or the entire
remaining amount of such Lender’s Term Loan Commitment or Term Loans or
Second-Lien Commitment or Second-Lien Loans, as applicable of the applicable
Class), provided, however, that simultaneous assignments to two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, and (B) in the case of any assignment to any
Eligible Assignee, after giving effect to such assignment, the aggregate
Revolving Credit Commitments (or Loans), Term Loan Commitments or Term Loans or
Second-Lien Commitment or Second-Lien Loans, as applicable, of the assigning
Lender and its Affiliates and Related Funds shall be zero or not less than
$1,000,000 and the aggregate Revolving Credit Commitments (or Loans) or Term
Loan Commitments or Term Loans or Second-Lien Commitment or Second-Lien Loans,
as applicable, of the assignee Lenders and their Affiliates and Related Funds
shall be not less than $1,000,000, (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance (such Assignment and Acceptance to be (A) electronically executed and
delivered to the Administrative Agent via an electronic settlement system then
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and (B) delivered together with a processing
and recordation fee of $3,500, unless waived or reduced by the Administrative
Agent in its sole discretion; provided that only one such fee shall be payable
in connection with simultaneous assignments by or to two or more Related Funds)
and (v) the assignee, if it shall not be a Lender immediately prior to the
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and the tax forms required under Section 2.20(e), (f) or (g), as
applicable. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall

 

136



--------------------------------------------------------------------------------

cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 9.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment, as well as to any Fees
accrued for its account and not yet paid). Any assignment or transfer that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section 9.04.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Second-Lien Commitment, Term Loan Commitment and Revolving Credit Commitment,
and the outstanding balances of its Second-Lien Loans, Term Loans and Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, the Borrowers or any subsidiary or the performance or observance by
Holdings, the Borrowers or any subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04, the Intercreditor Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agents, such assigning Lender or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(vi) such assignee agrees to be bound by the Intercreditor Agreement, (vii) such
assignee appoints and authorizes the Administrative Agent and the relevant
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto and (viii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and any changes thereto, whether by assignment or
otherwise, and the Commitment of, and principal amount of the Loans (and related
interest amount and fees with respect to such Loan) owing and paid to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and the Borrowers, the
Administrative Agent, each Issuing Bank, each Collateral Agent and the Lenders
may treat each Person whose name is recorded in

 

137



--------------------------------------------------------------------------------

the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers at any reasonable time and from time
to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, the Borrowers and the Issuing Banks to such assignment (in
each case to the extent required pursuant to paragraph (b) above) and any
applicable tax forms required by Section 2.20(e), (f) or (g), as applicable, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrowers, the Swingline Lender,
any Issuing Bank or the Administrative Agent sell participations to one or more
banks or other Persons (other than to Disqualified Institutions) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it and its participations in
the L/C Exposure and/or Swingline Loans); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other Persons
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant and in the case of Section 2.20,
only if such participant shall have provided any form of information that it
would have been required to provide under such Section if it were a Lender),
(iv) to the extent permitted by applicable law, each participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, so long as
such participant agrees to be subject to Section 2.18 as though it were a Lender
and (v) the Borrowers, the Administrative Agent, each Issuing Bank, the
Swingline Lender and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers described in clauses (i),
(ii) and (iii) of Section 9.08(b) as it pertains to the Loans or Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, and (ii) shall provide the Administrative Agent and the
Borrowers with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant was a
Lender hereunder.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to

 

138



--------------------------------------------------------------------------------

the assignee or participant or proposed assignee or participant any non-public
information relating to the Borrowers furnished to such Lender by or on behalf
of the Borrowers; provided that prior to any such disclosure, each such assignee
or participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such non-public information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender; provided that no such assignment shall release a Lender from any
of its obligations hereunder or substitute any such assignee for such Lender as
a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (x) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers hereunder, (y) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender) and (z) the
Granting Lender shall for all purposes remain the Lender of record hereunder. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (A) with notice to, but without the prior written
consent of, the US Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender and (B) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(j) Neither the US Borrower nor the Subsidiary Borrower (unless the US Borrower
has assumed in writing all Obligations of the Subsidiary Borrower hereunder)
shall assign or delegate any of its rights or duties hereunder (other than in a
transaction permitted by Section 6.04) without the prior written consent of the
Administrative Agent, each Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.

SECTION 9.05. Expenses; Indemnity. (a) Each Borrower agrees, jointly and
severally, to pay (i) all reasonable out-of-pocket expenses (but limited, as to
legal fees and expenses, to those of White & Case LLP, counsel for the Agents
and the Arrangers taken as a whole, and, if necessary, of one local counsel and
one regulatory counsel in any relevant jurisdiction) incurred by the Arrangers
and the Agents, in connection with the syndication of the Credit Facilities and
the preparation and administration of this Agreement and the other Loan
Documents or in

 

139



--------------------------------------------------------------------------------

connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) and (ii) all reasonable out-of-pocket
expenses (but limited, as to legal fees and expenses, to one counsel for all
such Persons taken as a whole, and, if necessary, of one local counsel and one
regulatory counsel to all such Persons taken as a whole in any relevant
jurisdiction) incurred by the Agents, any Issuing Bank, the Swingline Lender or
any Lender in connection with the enforcement or protection of its rights or
remedies in connection with this Agreement and the other Loan Documents or in
connection with the Loans made or Letters of Credit issued hereunder.

(b) Each Borrower agrees, jointly and severally, to indemnify each Arranger, the
Administrative Agent, the Collateral Agent, each Lender, each Issuing Bank, the
Swingline Lender and each Related Party of any of the foregoing Persons and
their successors and assigns (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all costs, expenses
(including reasonable fees, out-of-pocket disbursements and other charges of one
primary counsel, one regulatory counsel and one local counsel to the Indemnitees
taken as a whole in each relevant jurisdiction; provided that if (i) one or more
Indemnitees shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to one
or more other Indemnitees or (ii) the representation of the Indemnitees (or any
portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction),
and liabilities of such Indemnitee arising out of or in connection with (w) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (x) the use of the proceeds of the Loans
or issuance of Letters of Credit, (y) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrowers, any other Loan Party
or any of their respective Affiliates), or (z) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by Holdings, the Borrowers or any of the subsidiaries, or any liability
under Environmental Laws related in any way to Holdings, the Borrowers or the
subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such costs, expenses or liabilities (x) resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
(or its Related Parties) or material breach of its (or its Related Parties’)
obligations hereunder, (y) relate to the presence or Release of Hazardous
Materials that first occur at any property owned by Holdings or the Borrowers
after such property is transferred to any Indemnitee or its successors or
assigns by foreclosure, deed-in-lieu of foreclosure or similar transfer or
(z) resulted from any dispute solely among Indemnitees and not involving the
Borrowers, the Sponsors or their respective Affiliates. Notwithstanding the
foregoing, this Section 9.05 shall not apply to Tax matters, which shall be
governed exclusively by Section 2.20.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to (i) the Arrangers, the Administrative Agent or any other Indemnitee
related thereto under

 

140



--------------------------------------------------------------------------------

paragraph (a) or (b) of this Section (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Arrangers, such Indemnitee and
the Administrative Agent, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, (ii) the First-Lien Collateral Agent, the Issuing Banks, the
Swingline Lender or any other Indemnitee related thereto under paragraph (a) or
(b) of this Section 9.05, each First-Lien Lender (other than, in the case of the
Issuing Banks and the Swingline Lender, any Term Lender) severally agrees to pay
to the First-Lien Collateral Agent, such Issuing Bank, the Swingline Lender or
any other Indemnitee related thereto, as the case may be, such First-Lien
Lender’s pro rata share (determined as if the time that the applicable
unreimbursed expense or indemnity is sought) of such unpaid amount and (iii) the
Second-Lien Collateral Agent or any other Indemnitee related thereto under
paragraphs (a) or (b) of this Section 9.05, each Second-Lien Lender severally
agrees to pay the Second-Lien Collateral Agent or any other Indemnitee related
thereto such Second-Lien Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Arrangers, the Agents, the Issuing Banks, the Swingline
Lender or such Indemnitee in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” (x) in the case of clause (i) above, shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and Second-Lien Loans and unused Commitments at
the time, (y) in the case of clause (ii) above, shall be determined based on its
share of the sum of the Aggregate Revolving Credit Exposure, outstanding Term
Loans and unused Revolving Credit Commitments and Term Loan Commitments at the
time and (z) in the case of clause (iii) above, shall be determined based upon
its share of the outstanding Second-Lien Loans and unused Second-Lien
Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agents, any
Lender or the Issuing Banks. All amounts due under this Section 9.05 shall be
payable within 30 days after receipt of an invoice relating thereto setting
forth such amounts in reasonable detail.

SECTION 9.06. Right of Setoff; Payments Set Aside. (a) If an Event of Default
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time, except to the extent prohibited by law, without
prior notice to any Borrower or any other Loan Party, any such notice being
waived by each Borrower (on its own behalf and on behalf of each Loan Party and
its subsidiaries) to set off and apply any and all deposits (general or special,

 

141



--------------------------------------------------------------------------------

time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees promptly to
notify the US Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set off and application.

(b) To the extent that any payment by or on behalf of any Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, each
Collateral Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or

 

142



--------------------------------------------------------------------------------

consent to any departure by the Borrowers or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
clause (b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.

(b) Subject to Section 2.24, clause (d) below, the Intercreditor Agreement and
except for those actions expressly permitted to be taken by the Agents, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Required Lenders and the Loan Parties that are
party thereto and are affected by such waiver, amendment or modification;
provided, however, that no such agreement shall (i) reduce the principal amount
of, or extend or waive the final scheduled maturity date or date for the payment
of any interest on, any Loan or any date for reimbursement of an L/C
Disbursement, forgive any such payment or any part thereof, or decrease the rate
of interest on any Loan or L/C Disbursement, without the prior written consent
of each Lender directly and adversely affected thereby (it being understood that
any change to the component definitions of the Consolidated First-Lien Leverage
Ratio affecting the determination of interest shall only require the consent of
the US Borrower and the Required Lenders), (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender (it being understood that any
change to the component definitions of the Consolidated First-Lien Leverage
Ratio affecting the determination of any Fee shall only require the consent of
the US Borrower and the Required Lenders), (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 2.18, the provisions of
Section 9.04(j) (it being understood that any change to Section 6.04 shall only
require approval of the Required Lenders) or the provisions of this Section
(except as set forth below) or release all or substantially all of the
Guarantors or all or substantially all of the Collateral (except as permitted
under the Intercreditor Agreement, Section 6.04 and the Guarantee and Collateral
Agreement), without the prior written consent of each Lender, (iv) decrease the
amount of any scheduled amortization payment, or extend the date for payment
under Section 2.11(a), in respect of any Term Loan without the consent of
Lenders holding more than 50% of the sum of the Term Loan Commitments and the
outstanding Term Loans (the “Required Term Lenders”), or (v) reduce the
percentage contained in the definition of the term “Required Lenders,” “Required
Revolving Lenders,” “Required First-Lien Lenders,” or “Required Second-Lien
Lenders” without the prior written consent of each Lender, each Revolving Credit
Lender, each First-Lien Lender or each Second-Lien Lender, respectively (it
being understood that with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders, Required Revolving Lenders, Required
First-Lien Lenders and Required Second-Lien Lenders on substantially the same
basis as the Commitments and extensions of credit thereunder on the date hereof
and this Section may be amended to reflect such extension of credit); provided,
further, that (x) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Collateral Agents, any Issuing
Bank or the Swingline Lender hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such Collateral Agent,
such Issuing Bank or the Swingline Lender, as the case may be, and (y) Section
9.04(i) may not be amended, waived or otherwise modified without the consent of
each Granting Lender all or any part of whose Loans are being funded by an SPC
at the time of such amendment, waiver or other modification.

 

143



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, but subject to the terms of the Intercreditor
Agreement, in addition to any credit extensions and related Incremental
Amendments effectuated without the consent of Lenders in accordance with
Section 2.24, this Agreement (including this Section 9.08 and Section 2.17) may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and Fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new credit facilities.

(d) Notwithstanding the foregoing, (i) any amendment, modification, waiver of or
consent with respect to any of the terms and provisions of Section 6.10 and
related definitions as used in determining compliance with Section 6.10 shall be
effective only with the written consent of the Required Revolving Lenders and
the Borrowers and (ii) (x) subject to the Intercreditor Agreement, any
amendment, modification, waiver of or consent with respect to any of the terms
and provisions (and related definitions) of the Second-Lien Security Documents
shall be effective only with the written consent of the Required Second-Lien
Lenders and the Loan Parties that are party thereto and (y) any amendment,
modification or waiver of, or consent with respect to Section 2.13(e) with
respect to the application of any mandatory prepayment that results in a Class
of Lenders being allocated a lesser repayment than such Class would otherwise
have been entitled to in the absence of such amendment, modification or waiver,
shall require the consent of the Required Term Lenders, the Required Revolving
Lenders or Required Second-Lien Lenders, as applicable for such affected Class
(except in the case where additional extensions of terms loans are being
afforded substantially the same treatment afforded to the Term Loans pursuant to
this Agreement on the Closing Date).

(e) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Loans and Commitments.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.

 

144



--------------------------------------------------------------------------------

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Indemnitees, the
Arrangers, the Related Parties of each of the Administrative Agent, the
Collateral Agents, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

145



--------------------------------------------------------------------------------

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agents, the Issuing Banks or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrowers, Holdings or their respective
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, each Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ trustees, officers, directors, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) in connection with the transactions contemplated or
permitted hereby, (b) to the extent requested by any Governmental Authority
having jurisdiction over such Person (including any Governmental Authority
regulating any Lender or its Affiliates), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that the Administrative Agent, such Collateral Agent, such Issuing
Bank or such Lender that discloses any Information pursuant to this
clause (c) shall provide the US Borrower with prompt notice of such disclosure
to the extent permitted by applicable law), (d) to the extent reasonably
necessary in connection with the exercise of any remedies hereunder or under the
other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.16 (or
as otherwise may be acceptable to the US Borrower), to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers, any subsidiary or any Affiliate thereof or any of their
respective obligations, (f) with the written consent of the US Borrower, (g) to
any

 

146



--------------------------------------------------------------------------------

Rating Agency when required by it (it being understood that, prior to any such
disclosure, such Rating Agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Person)
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Information” shall mean all information received from the US Borrower or
Holdings and related to the Borrowers or their business, other than any such
information that is publicly available to the Administrative Agent, each
Collateral Agent, any Issuing Bank or any Lender, other than by reason of
disclosure by Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender in breach of this Section 9.16.

SECTION 9.17. Release of Collateral. (a) The Lenders irrevocably authorize the
Agents (and the Agents agree):

(i) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (y) subject to
Section 9.01, if approved, authorized or ratified in writing by the Required
Lenders, or (z) owned by a Subsidiary Guarantor upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (iii) below;

(ii) at the request of the US Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clauses (f), (i) and
(u) of the definition of Permitted Liens;

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the New Senior Notes, any Junior Financing and any Refinancing
Indebtedness in respect thereof unless and until such Guarantor is (or is being
simultaneously) released from its guarantee with respect to the New Senior
Notes, such Junior Financing and any Refinancing Indebtedness in respect
thereof; and

(iv) to enter into the intercreditor arrangements contemplated by the
definitions of “Pari Passu Lien” and “Other Pari Passu or Junior Lien
Obligations”.

(b) The Second-Lien Lenders irrevocably authorize the Second-Lien Agents (and
the Second-Lien Agents agree) to release (i) any Lien on any property granted to
or held by the Second-Lien Collateral Agent or the Administrative Agent under
any Loan Document and (ii) each Loan Party from its obligations under the
Second-Lien Security Documents, in each case, upon the payment in full of all
Second-Lien Obligations (other than any contingent obligations).

 

147



--------------------------------------------------------------------------------

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.17. In each case as
specified in this Section 9.17, the relevant Agent will, at the US Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents, or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.17.

SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the USA PATRIOT Act.

SECTION 9.19. Other Liens on Collateral; Terms of Intercreditor Agreement; Etc.

(a) EACH SECOND-LIEN LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT ANY LIENS CREATED ON THE COLLATERAL PURSUANT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS IN RESPECT OF THE FIRST LIEN FACILITIES SHALL BE SENIOR TO
THE LIENS CREATED UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RELATING TO
THE SECOND-LIEN FACILITY PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT
AND THE SECOND-LIEN COLLATERAL SHALL BE REQUIRED TO BE SUBJECT TO THE
SUBORDINATION PROVISIONS (TO THE EXTENT APPLICABLE) OF THE INTERCREDITOR
AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO HAS OTHER PROVISIONS WHICH ARE
BINDING UPON THE SECURED PARTIES PURSUANT TO THIS AGREEMENT. PURSUANT TO THE
EXPRESS TERMS OF SECTION 8.1 OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTION THE RELEVANT COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF SUCH
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 9.19 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS

 

148



--------------------------------------------------------------------------------

RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS
AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

(d) To the extent any obligation of any Loan Party hereunder or under any other
Second-Lien Security Document, including without limitation any obligation to
grant sole possession or control or deliver or assign property or funds to a
Collateral Agent or any other Person conflicts or is inconsistent with (or any
representation or warranty hereunder or under any other Second-Lien Security
Document would, if required to be true, conflict or be inconsistent with) the
obligations or requirements under a substantially similar provision of any
First-Lien Security Document, such obligations or requirements under the
First-Lien Security Documents shall control, and such Loan Party shall not be
required to fulfill such obligations (or make such representations and
warranties) hereunder or under any Second-Lien Security Document, and shall be
deemed not to be in violation of this Agreement or any other Loan Document as a
result of its performance of the obligations or requirements of such First-Lien
Security Document. For the avoidance of doubt, the absence of any specific
reference to this Section 9.19 in any other provision of this Agreement or in
any Loan Document shall not be deemed to limit the generality of this
Section 9.19.

SECTION 9.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.20 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

SECTION 9.21. Effectiveness of Merger. Upon the consummation of the Merger, the
Company shall succeed to all the rights and obligations of Merger Sub under this
Agreement, without any further action by any Person.

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BROADCAST MEDIA PARTNERS

HOLDINGS, INC.

By:  

/s/ Andrew W. Hobson

  Name:   Andrew W. Hobson   Title:   Senior Executive Vice President   UMBRELLA
ACQUISITION, INC.   By:  

/s/ Andrew W. Hobson

  Name:   Andrew W. Hobson   Title:   Senior Vice President   UNIVISION OF
PUERTO RICO INC.   By:  

/s/ Andrew W. Hobson

  Name:   Andrew W. Hobson   Title:   Executive Vice President  

 

UNIVISION COMMUNICATIONS INC.

HEREBY ABSOLUTELY, IRREVOCABLY

AND UNCONDITIONALLY ASSUMES ALL

OBLIGATIONS OF UMBRELLA

ACQUISITION, INC. UNDER THE LOAN

DOCUMENTS.

UNIVISION COMMUNICATIONS INC. By:  

/s/ Andrew W. Hobson

  Name:   Andrew W. Hobson   Title:   Senior Executive Vice President  



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

individually and as Administrative Agent, First-

Lien Collateral Agent, Second-Lien Collateral

Agent, Swingline Lender and Issuing Bank

By:  

/s/ David Mayhew

  Name:   David Mayhew   Title:   Managing Director   By:  

/s/ Stephen Cayer

  Name:   Stephen Cayer   Title:   Director  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: BANK OF AMERICA, N.A. By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: CREDIT SUISSE, CAYMAN ISLANDS BRANCH By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Director By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Brandon Annett

Name:   Brandon Annett Title:   Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Steve Crino

Name:   Steve Crino Title:   Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UMVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY THERETO,
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN COLLATERAL
AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC. AND BANC
OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES, DEUTSCHE
BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE SECOND-LIEN
FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT, AND CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION, THE ROYAL
BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION AGENTS NAME
OF INSTITUTION: Lehman Commercial Paper Inc. By:  

/s/ Laurie Perper

Name:   Laurie Perper Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: NATIXIS By:  

/s/ Frank H. Madden, Jr.

Name:   Frank H. Madden, Jr. Title:   Managing Director By:  

/s/ Elizabeth A. Harker

Name:   Elizabeth A. Harker Title:   Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: BANK OF SCOTLAND Bv:  

/s/ Karen Weich

Name:   Karen Weich Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 29, 2007, AMONG
UMBRELLA ACQUISITION, INC. (TO BE MERGED WITH AND INTO UNIVISION COMMUNICATIONS
INC.) AND UNIVISION OF PUERTO RICO INC., AS BORROWERS, THE LENDERS PARTY
THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT, FIRST-LIEN
COLLATERAL AGENT AND SECOND-LIEN COLLATERAL AGENT, DEUTSCHE BANK SECURITIES INC.
AND BANC OF AMERICA SECURITIES LLC, AS ARRANGERS FOR THE FIRST-LIEN FACILITIES,
DEUTSCHE BANK SECURITIES INC. AND CREDIT SUISSE, AS ARRANGERS FOR THE
SECOND-LIEN FACILITIES, BANC OF AMERICA SECURITIES LLC, AS DOCUMENTATION AGENT,
AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC AND LEHMAN BROTHERS INC., AS JOINT SYNDICATION
AGENTS NAME OF INSTITUTION: CIT LENDING SERVICES CORPORATION By:  

/s/ Anthony Holland

Name:   Anthony Holland Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

to the Credit Agreement

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

$8,700.0 SENIOR SECURED CREDIT FACILITIES

Please complete and fax to Deutsche Bank, Deal Administration Unit

Helaine Griffin-Williams

Phone: (201) 593-2172

Fax: (201) 593-2310

Email: helaine.griffin-williams@db.com

 

      YOUR INSTITUTION INFORMATION

Full Legal Name of Bank:

    

(for credit agreement signature purposes)

    

Name & Title of Person:

    

(executing credit agreement)

    

 

   AGENT’S CREDIT CONTACT   LENDER’S CREDIT CONTACT

Name:

   Susan LeFevre    

Company:

   Deutsche Bank Trust Company Americas    

Title:

   Director    

Address:

   60 Wall Street, New York, NY 10005    

Telephone:

   (212) 250-6114    

Facsimile:

   (212) 797-5692    

E-Mail Address:

   susan.lefevre@db.com        AGENT’S OPERATIONS CONTACT   LENDER’S OPERATIONS
CONTACT

Name:

   Helaine Griffin-Williams    

Company:

   Deutsche Bank Trust Company Americas    

Title:

   Assistant Vice President    

Address:

   100 Plaza One, Jersey City, NJ 07311    

Telephone:

   (201) 593-2172    

Facsimile:

   (201) 593-2310    

E-Mail Address:

   helaine.griffin-williams@db.com        USD MOVEMENT OF FUNDS   LENDER’S USD
WIRE INSTRUCTIONS

Name:

   Deutsche Bank Trust Company Americas    

City, State:

   New York, New York    

ABA Number:

   0210-0103-3    

Account Name:

   Commercial Loan Division    

Account No.:

   60200119    

Attention:

   Helaine Griffin-Williams    

Reference:

   Univision Communications Inc.    

FOR WITHHOLDING TAX PURPOSES, PLEASE IDENTIFY YOUR BANK/COMPANY’S STATUS:

US CORPORATION                      NON-US (FOREIGN) CORPORATION
                    

 

A-1



--------------------------------------------------------------------------------

Please advise Helaine Griffin-Williams if there are changes to this form after
the effective date.

 

Prepared by:    Telephone #:       

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

to the Credit Agreement

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date (as defined below) and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Commitments or Loans
identified below (including without limitation the Term Loans, the Revolving
Loans, the Second-Lien Loans, any Letters of Credit and Swingline Loans) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor except as set
forth in The Standard Terms and Conditions.

 

B-1



--------------------------------------------------------------------------------

1.    Assignor (the “Assignor”):      2.    Assignee (the “Assignee”):      3.
   Borrowers (the “Borrowers”):    Umbrella Acquisition, Inc. (to be merged with
and into Univision Communications Inc.) and Univision of Puerto Rico Inc. 4.   
Administrative Agent:    Deutsche Bank AG New York Branch, as the Administrative
Agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of March [ ], 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Umbrella
Acquisition, Inc. (to be merged with and into Univision Communications Inc.) and
Univision of Puerto Rico Inc., as Borrowers, the lenders party thereto (the
“Lenders”), Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”), as First-Lien Collateral Agent for the
First-Lien Lenders and as Second-Lien Collateral Agent for the Second-Lien
Lenders (such terms and each other capitalized term used but not defined herein
having the meaning given it in Article I of the Credit Agreement), Deutsche Bank
Securities Inc. (“DBSI”) and Banc of America Securities LLC, as Arrangers for
the First-Lien Facilities, DBSI and Credit Suisse, as Arrangers for the
Second-Lien Facilities, Banc of America Securities LLC, as documentation agent,
and Credit Suisse, Cayman Islands Branch, Wachovia Bank, National Association,
The Royal Bank of Scotland PLC and Lehman Brothers Inc., as joint syndication
agents

 

B-2



--------------------------------------------------------------------------------

6. Assigned Interest:                  

Assignor

   Assignee   

Class of

Commitments/

Loans
Assigned

  

Aggregate
Amount of
Commitments/
Loans1

for all Lenders

  

Amount of
Commitment/

Loans
Assigned

  

Percentage
Assigned of
Commitment/

Loans2

   CUSIP
Number                  

 

7. Effective Date of Assignment (the “Effective Date”):                     
    , 20     3

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:     Name:     Title:     ASSIGNEE: [NAME OF
ASSIGNEE] By:     Name:     Title:    

--------------------------------------------------------------------------------

1

The outstanding amount of Loans should be included only to the extent the
related Commitment therefor has terminated.

2

Set forth, to at least 9 decimals.

3

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.

 

B-3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:     Name:     Title:     [Consented to:

UNIVISION COMMUNICATIONS INC.,

as a Borrower

By:     Name:     Title:  

                                                                       ]5

Consented to: [ISSUING BANK(S)] as an Issuing Bank By:     Name:     Title:  

                                                                       ]6

--------------------------------------------------------------------------------

4

Consent of the Administrative Agent is not required for assignments made to a
Lender or an Affiliate or a Related Fund of a Lender.

5

Consent of the US Borrower is not required for assignments made (A) to a Lender
or an Affiliate or a Related Fund of a Lender or (B) during the continuance of
any Event of Default arising under clause (b), (c), (g)(i) or (h) of Article VII
of the Credit Agreement.

6

Consent of each Issuing Bank (to the extent its L/C Exposure equals or exceeds
$5,000,000) is required for any assignment of a Revolving Credit Commitment.

 

B-4



--------------------------------------------------------------------------------

ANNEX I

to Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document delivered pursuant thereto (other than this
Assignment), or any other collateral thereunder, (iii) the financial condition
of the Borrowers, any subsidiary, or any other person or any Loan Document or
(iv) the performance or observance by the Borrowers, any of their subsidiaries
or Affiliates or any other person of any of their respective obligations under
the Credit Agreement or any other Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is legally
authorized to enter into this Assignment and Acceptance, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 3.05(a) thereof or delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and
(vii) attached to the Assignment and Acceptance is any documentation required to
be delivered by it pursuant to Section 2.20(e), 2.20(f) or 2.20(g) of the Credit
Agreement, as applicable, duly completed and executed by the Assignee;
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan

 

B-5



--------------------------------------------------------------------------------

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (c) appoints and authorizes each of the
Administrative Agent, the Syndication Agent and any Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon the Administrative Agent, the Syndication Agent or such
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto.

1.3 Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

1.4 Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) the Assignee shall be
a party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Loan Documents.

1.5 General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York
(including, without limitation, Section 5.1401 of the General Obligations Law).

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

to the Credit Agreement

FORM OF

BORROWING REQUEST

Deutsche Bank AG New York

Branch, Administrative Agent

Harborside Financial Center

100 Plaza One

Mail Stop JCY03-0895

Jersey City, NJ 07311-3988

ATTN: Helaine Griffin-Williams

with copy to:

Deutsche Bank AG New York

Branch, as Administrative Agent

60 Wall Street

New York, NY 10005

ATTN: Susan Lefevre

[DATE]7

Ladies and Gentlemen:

The undersigned, [Umbrella Acquisition, Inc., a Delaware corporation (to be
merged with and into Univision Communications Inc., a Delaware corporation)]8
[Univision Communications Inc., a Delaware Corporation]9 [and Univision of
Puerto Rico Inc., a Delaware corporation], refers to the Credit Agreement dated
as of March [ ], 2007 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the lenders from time to time party thereto (the “Lenders”), Deutsche
Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”), as First-Lien Collateral Agent for the First-Lien
Lenders and as Second-Lien Collateral Agent for the Second-Lien Lenders (such
terms and each other capitalized term used but not defined herein having the
meaning given it in Article I of the Credit Agreement), Deutsche Bank Securities
Inc. (“DBSI”) and Banc of America Securities LLC, as Arrangers for the
First-Lien

--------------------------------------------------------------------------------

7

Must be notified irrevocably by telephone (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m. (New York City time), three Business Days
before a proposed Borrowing, and (b) in the case of an ABR Borrowing, not later
than 1:00 p.m. (New York City time), one Business Day before a proposed
Borrowing, in each case to be promptly confirmed by hand delivery or fax.

8

Use this bracketed language for borrowings on the Closing Date.

9

Use this bracketed language for borrowings after the Closing Date.

 

C-1



--------------------------------------------------------------------------------

Facilities, DBSI and Credit Suisse, as Arrangers for the Second-Lien Facilities,
Banc of America Securities LLC, as documentation agent, and Credit Suisse,
Cayman Islands Branch, Wachovia Bank, National Association, The Royal Bank of
Scotland PLC and Lehman Brothers Inc., as joint syndication agents.

The Borrower[s] hereby give you notice pursuant to Section 2.03 of the Credit
Agreement that [it][they] request a Borrowing under the Credit Agreement, and in
connection with such borrowing sets forth below the terms on which the Borrowing
is requested to be made:

 

(A)    Type of Borrowing:10            (B)    Date of Borrowing:11           
(C)    Account Number and Location for disbursement of funds:         (D)   
Principal Amount of Borrowing12:         (E)    Interest Period:13           

[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

10

Specify an Initial Term Borrowing, a Revolving Credit Borrowing, a Delayed Draw
Term Borrowing or a Second-Lien Borrowing, and either a Eurodollar Borrowing or
an ABR Borrowing.

11

Date of Borrowing must be a Business Day.

12

Minimum Borrowing amount is $2.5 million and $500,000 increments in excess
thereof.

13

If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto. Note that Delayed Draw Term Loan Borrowings may have special
Interest Periods associated with them. Please see Section 2.10(b) of the Credit
Agreement.

[SIGNATURE PAGE TO INITIAL BORROWING REQUEST]



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants to the Administrative Agent and
the relevant Lenders that, on the date of the related Borrowing, the conditions
to lending specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement have been satisfied.

 

UMBRELLA ACQUISITION, INC. By:  

/s/ Andrew W. Hobson

Name:   Andrew W. Hobson Title:   Senior Executive Vice President

[SIGNATURE PAGE TO INITIAL BORROWING REQUEST]



--------------------------------------------------------------------------------

EXHIBIT D-1

to the Credit Agreement

 

--------------------------------------------------------------------------------

FORM OF

FIRST-LIEN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

March 29, 2007

among

BROADCAST MEDIA PARTNERS HOLDINGS, INC.,

UMBRELLA ACQUISITION, INC.

(to be merged with and into UNIVISION COMMUNICATIONS INC.),

the Subsidiaries of UNIVISION COMMUNICATIONS INC.

from time to time party hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

  Definitions    1

            SECTION 1.01.

          Credit Agreement    1

            SECTION 1.02.

          Other Defined Terms    2

            SECTION 1.03.

          Intercreditor Agreement    9

ARTICLE II

  Guarantee    9

            SECTION 2.01.

          Guarantee    9

            SECTION 2.02.

          Guarantee of Payment    10

            SECTION 2.03.

          No Limitations, Etc    10

            SECTION 2.04.

          Reinstatement    11

            SECTION 2.05.

          Agreement To Pay; Subrogation    11

            SECTION 2.06.

          Information    11

ARTICLE III

  Security Interests in Personal Property    12

            SECTION 3.01.

          Security Interest    12

            SECTION 3.02.

          Representations and Warranties    14

            SECTION 3.03.

          Covenants    16

            SECTION 3.04.

          Other Actions    17

            SECTION 3.05.

          Voting Rights; Dividends and Interest, Etc    19

            SECTION 3.06.

          Additional Covenants Regarding Patent, Trademark and Copyright
Collateral    19

ARTICLE IV

  Remedies    21

            SECTION 4.01.

          Pledged Collateral    21

            SECTION 4.02.

          Uniform Commercial Code and Other Remedies    22

            SECTION 4.03.

          Application of Proceeds    24

            SECTION 4.04.

          Grant of License to Use Intellectual Property    24

            SECTION 4.05.

          Securities Act, Etc    25

ARTICLE V

  Indemnity, Subrogation and Subordination    26

            SECTION 5.01.

          Indemnity and Subrogation    26

            SECTION 5.02.

          Contribution and Subrogation    26

            SECTION 5.03.

          Subordination    26

ARTICLE VI

  Equal and Ratable Provisions    27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

            SECTION 6.01.

          Equal and Ratable Security    27

            SECTION 6.02.

          Termination    27

ARTICLE VII

  Miscellaneous    27

            SECTION 7.01.

          Notices    27

            SECTION 7.02.

          Survival of Agreement    27

            SECTION 7.03.

          Binding Effect; Several Agreement    27

            SECTION 7.04.

          Successors and Assigns    28

            SECTION 7.05.

          First-Lien Collateral Agent’s Fees and Expenses; Indemnification    28

            SECTION 7.06.

          First-Lien Collateral Agent Appointed Attorney-in-Fact    29

            SECTION 7.07.

          Applicable Law    30

            SECTION 7.08.

          Waivers; Amendment    30

            SECTION 7.09.

          WAIVER OF JURY TRIAL    30

            SECTION 7.10.

          Severability    31

            SECTION 7.11.

          Counterparts    31

            SECTION 7.12.

          Headings    31

            SECTION 7.13.

          Jurisdiction; Consent to Service of Process    31

            SECTION 7.14.

          Termination or Release    32

            SECTION 7.15.

          FCC Compliance    33

            SECTION 7.16.

          Additional Subsidiaries    34

            SECTION 7.17.

          Security Interest and Obligations Absolute    35

            SECTION 7.18.

          Limitation on First-Lien Collateral Agent’s Responsibilities with
Respect to Existing Senior Notes         Holders    35

            SECTION 7.19.

          Effectiveness of Merger    35

 

ii



--------------------------------------------------------------------------------

Schedules

  

Schedule I

   Subsidiary Guarantors

Schedule II

   Equity Interests; Pledged Debt Securities

Schedule III

   Intellectual Property

Schedule IV

   Offices for UCC Filings

Schedule V

   UCC Information

Schedule VI

   Commercial Tort Claims and Chattel Paper

Exhibits

  

Exhibit A

   Form of Supplement



--------------------------------------------------------------------------------

FIRST-LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of March 29, 2007 (this
“Agreement”), among BROADCAST MEDIA PARTNERS HOLDINGS, INC., a Delaware
corporation (“Holdings”), UMBRELLA ACQUISITION, INC., a Delaware corporation
(“Merger Sub”) to be merged with and into UNIVISION COMMUNICATIONS INC. (the
“Company”), UNIVISION OF PUERTO RICO INC., a Delaware corporation (“Subsidiary
Borrower” and together with the US Borrower (as defined in the Credit Agreement
referred to below), the “Borrowers” and each, a “Borrower”), the subsidiaries of
the US Borrower from time to time party hereto and DEUTSCHE BANK AG NEW YORK
BRANCH, as first-lien collateral agent (in such capacity, the “First-Lien
Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of March 29, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto (the “Lenders”) and Deutsche Bank AG New York Branch,
as administrative agent (in such capacity, the “Administrative Agent”), the
First-Lien Collateral Agent and Deutsche Bank AG New York Branch, as second-lien
collateral agent (in such capacity, the “Second-Lien Collateral Agent”).

The First-Lien Lenders and each Issuing Bank (such term and each other
capitalized term used but not defined in this preliminary statement having the
meaning given or ascribed to it in Article I) have agreed to extend credit to
the Borrowers, in each case pursuant to, and upon the terms and conditions
specified in, the Credit Agreement. The Hedge Creditors have agreed (or may in
the future agree) to enter into Hedging Obligations with one or more Loan
Parties. The obligations of the First-Lien Lenders and each Issuing Bank to
extend credit to the Borrowers, and the agreement of the Hedge Creditors to
enter into and maintain Hedging Obligations with one or more Loan Parties, are,
in each case, conditioned upon, among other things, the execution and delivery
of this Agreement by each Borrower and each Guarantor. Each Guarantor is an
affiliate of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and from the
entering into and/or maintaining of such Hedging Obligations and is willing to
execute and deliver this Agreement in order to induce the First-Lien Lenders and
the Issuing Banks to extend such credit or the Hedge Creditors to enter into and
maintain such Hedging Obligations. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC unless the context requires otherwise; the term “Instrument” shall have the
meaning specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(e).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Bankruptcy Default” shall mean an Event of Default of the type described in
Sections 7.01(g) and (h) of the Credit Agreement.

“Borrowers” shall have the meaning assigned to such term in the preamble.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the First-Lien
Collateral Agent for the benefit of the Secured Parties (and, to the extent
provided in Section 6.01, for the equal and ratable benefit of the Existing
Senior Note Holders) into which shall be deposited cash collateral in respect of
Letters of Credit.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Company” shall have the meaning assigned to such term in the preamble.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

2



--------------------------------------------------------------------------------

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including those listed on Schedule
III and (c) all causes of action arising prior to or after the date hereof for
infringement of any Copyright or unfair competition regarding the same.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.

“Excluded Collateral” shall mean:

(a) all cash and cash equivalents;

(b) any Deposit Accounts and Securities Accounts;

(c) all vehicles the perfection of a security interest in which is excluded from
the UCC in the relevant jurisdiction;

(d) subject in all respects to clause (h) of this definition below, any General
Intangibles or other rights arising under contracts, Instruments, licenses,
license agreements or other documents, to the extent (and only to the extent)
that the grant of a security interest would (i) constitute a violation of a
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, (ii) give any other party to such
contract, Instrument, license, license agreement or other document the right to
terminate its obligations thereunder, or (iii) violate any law, provided,
however, that (1) any portion of any such General Intangible or other right
shall cease to constitute Excluded Collateral pursuant to this clause (d) at the
time and to the extent that the grant of a security interest therein does not
result in any of the consequences specified above and (2) the limitation set
forth in this clause (d) above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
General Intangible or other right, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the UCC;

(e) any Letter-of-Credit Rights, to the extent the relevant Grantor is required
by applicable law to apply the proceeds of such Letter of Credit Rights for a
specified purpose;

(f) Investment Property consisting of voting Equity Interests of any non-U.S.
subsidiary in excess of 65% of the Equity Interests representing the total
combined voting power of all classes of Equity Interests of such non-U.S.
subsidiary entitled to vote;

 

3



--------------------------------------------------------------------------------

(g) as to which the Collateral Agent, at the request of the US Borrower,
reasonably determines that the costs of obtaining a security interest in any
specifically identified assets or category of assets (or perfecting the same)
are excessive in relation to the benefit to the Secured Parties of the security
afforded thereby;

(h) any FCC License, to the extent that any law, regulation, permit, order or
decree of any Governmental Authority in effect at the time applicable thereto
prohibits the creation of a security interest therein, provided, however, that
(i) the right to receive any payment of money in respect of such FCC License
(including, without limitation, general intangibles for money due or to become
due), and (ii) any proceeds, products, offspring, accessions, rents, profits,
income or benefits of any FCC License shall not constitute Excluded Collateral,
provided further, however, that in the event that such law, regulation, permit,
order or decree shall be amended, modified or interpreted to permit (or shall be
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would permit) the creation of a security interest in such FCC
License, such FCC License will automatically be deemed to be a part of the
Collateral (and shall cease to be Excluded Collateral);

(i) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement, if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capitalized Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment;

(j) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties;

(k) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(l) subject to Section 7.14(e), any Equity Interests in any subsidiary and/or
other securities issued by any subsidiary to the extent that the pledge of such
Equity Interests and/or such other securities would result in the US Borrower
being required to file separate financial statements of such subsidiary with the
SEC pursuant to Rule 3-10 or Rule 3-16 of Regulation S-X promulgated under the
Exchange Act of 1934, as amended, but only to the extent necessary to not be
subject to such requirement and only with respect to the relevant Existing
Senior Notes affected; and

 

4



--------------------------------------------------------------------------------

(m) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Collateral.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral.

“Existing Senior Notes Indenture” shall mean the Indenture dated as of July 18,
2001, between the Company, as issuer, and The Bank of New York, as trustee, as
supplemented and any Officer’s Certificate issued thereunder with respect to the
Existing Senior Notes.

“Existing Senior Note Holders” shall mean the holders from time to time of the
Existing Senior Notes.

“Existing Senior Note Obligations” shall mean (a) the due and punctual payment
of the unpaid principal amount of, and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on, the Existing Senior Notes, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (b) the due and punctual performance of all other obligations
of the Company under or pursuant to the Existing Senior Notes Indenture.

“Existing Senior Note Trustee” shall mean the trustee under the Existing Senior
Notes Indenture.

“Existing Senior Notes” shall mean the collective reference to (a) the Company’s
7.85% Notes due 2011, (b) the Company’s 3.50% Senior Notes due 2007 and (c) the
Company’s 3.875% Senior Notes due 2008.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“First-Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble.

“First-Lien Loan Documents” shall mean the Credit Agreement, each First-Lien
Security Document and each other Loan Document that evidences or governs any
First-Lien Obligations.

“First-Lien Loans” shall mean all Loans under, and as defined in, the Credit
Agreement (other than Second-Lien Loans).

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the Borrowers and the Guarantors.

 

5



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hedge Creditor” shall mean, with respect to the Hedging Obligations of a Loan
Party, a counterparty that is the Administrative Agent or a First-Lien Lender or
an Affiliate of the Administrative Agent or a First-Lien Lender as of the
Closing Date or at the time such Hedging Obligation is entered into.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, software and databases and all other proprietary
information, including but not limited to Domain Names, and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accrued or accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
any and all First-Lien Loans, in each case in accordance with the rate specified
in the Credit Agreement as when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by a Borrower under the Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral in respect of any Letter of Credit,
(iii) any and all sums advanced by the First-Lien Collateral Agent in order to
preserve the Collateral or to preserve its security interest therein, in each
case, to the extent permitted by the First-Lien Loan Documents and (iv) all
other monetary obligations of the Borrowers to any of the Secured Parties under
the Credit Agreement and each of the other First-Lien Loan Documents, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual

 

6



--------------------------------------------------------------------------------

performance of all other obligations of the Borrowers under or pursuant to the
Credit Agreement and each of the other First-Lien Loan Documents, and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to this Agreement and each of the other First-Lien
Loan Documents, in each case, whether outstanding on the date hereof or incurred
or arising from time to time after the date of this Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

“Obligations” shall mean (a) the Loan Document Obligations and (b) the due and
punctual payment and performance of all Hedging Obligations of each Loan Party
owing to a Hedge Creditor, in each case, whether outstanding on the date hereof
or arising from time to time following the date of this Agreement.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on Schedule
III, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Permitted Liens” shall mean (a) with respect to the Obligations, all “Permitted
Liens” as such term is defined in the Credit Agreement and (b) with respect to
any series of Existing Senior Notes, all “Permitted Liens” as such term is
defined in the Officer’s Certificate applicable for such series issued under the
Existing Senior Notes Indenture.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b)

 

7



--------------------------------------------------------------------------------

above, (d) subject to Section 3.05, all rights of such Grantor with respect to
the securities and other property referred to in clauses (a), (b) and (c) above
and (e) all Proceeds of any of the foregoing.

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) as of the Closing Date, the Equity Interests of
the US Borrower and (b) thereafter, to the extent the same do not constitute
Excluded Collateral, (i) the Equity Interests owned by any Grantor (including
all such Equity Interests listed on Schedule II) and (ii) any other Equity
Interest obtained in the future by such Grantor and (b) the certificates, if
any, representing all such Equity Interests.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” shall mean (a) the First-Lien Lenders, (b) the Administrative
Agent, (c) the First-Lien Collateral Agent, (d) the Issuing Banks, (e) each
Hedge Creditor, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any First-Lien Loan Document and (g) the
permitted successors and assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 3.01.

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Closing Date.

“Termination Date” shall mean the date upon which all Commitments (other than
the Second-Lien Commitments) have terminated, no Letters of Credit are
outstanding (or if Letters of Credit remain outstanding, as to which an L/C
Backstop exists), and the First-Lien Loans and L/C Exposure, together with all
interest, Fees and other non-contingent First-Lien Obligations, have been paid
in full in cash.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

 

8



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

SECTION 1.03. Intercreditor Agreement. All rights and obligations of the
First-Lien Collateral Agent, the other Secured Parties, the Existing Senior
Noteholders and the Existing Senior Note Trustee under this Agreement shall be
subject to the Intercreditor Agreement. In the event of any conflict between the
terms hereof and of the Intercreditor Agreement, the Intercreditor Agreement
shall govern and control.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Guarantor
waives (to the extent permitted by applicable law) presentment to, demand of
payment from and protest to the Borrowers or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Agreement
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Agreement or such Lien to constitute a Fraudulent
Conveyance, and this Agreement shall automatically be deemed to have been

 

9



--------------------------------------------------------------------------------

amended accordingly at all relevant times. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance or fraudulent transfer under
Section 548 of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right (except such as shall be required by applicable
law and cannot be waived) to require that any resort be had by the First-Lien
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the First-Lien Collateral Agent or any other Secured Party in favor of
the Borrowers or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.14, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the First-Lien Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document (other than pursuant to the terms of a waiver,
amendment, modification or release of this Agreement in accordance with the
terms hereof) or any other agreement, including with respect to the release of
any other Guarantor under this Agreement and so long as any such amendment,
modification or waiver of any Loan Document is made in accordance with
Section 9.08 of the Credit Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the First-Lien Collateral Agent or any other Secured Party for the Obligations
or any of them, (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the occurrence of the Termination Date). Each Guarantor expressly authorizes the
First-Lien Collateral Agent, in accordance with the Credit Agreement and
applicable law, to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of either Borrower or any other

 

10



--------------------------------------------------------------------------------

Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrowers or
any other Loan Party, other than the occurrence of the Termination Date. The
First-Lien Collateral Agent and the other Secured Parties may, in accordance
with the Credit Agreement and applicable law, at their election, foreclose on
any security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with either Borrower or any other Loan Party or exercise any other right or
remedy available to them against either Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against either Borrower
or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the First-Lien Collateral Agent or any other Secured
Party upon the bankruptcy or reorganization of either Borrower, any other Loan
Party or otherwise, notwithstanding the occurrence of the Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the First-Lien Collateral Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of either Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the First-Lien
Collateral Agent for distribution to the Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
First-Lien Collateral Agent as provided above, all rights of such Guarantor
against either Borrower or any other Guarantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the First-Lien Collateral Agent nor any other Secured Party will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Security Interests In Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations (and, to the extent provided in
Section 6.01, the Existing Senior Note Obligations), each Grantor hereby assigns
and pledges to the First-Lien Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties (and, to the extent
provided in Section 6.01, for the equal and ratable benefit of the Existing
Senior Note Holders), and hereby grants to the First-Lien Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured Parties
(and, to the extent provided in Section 6.01, for the equal and ratable benefit
of the Existing Senior Note Holders), a security interest (the “Security
Interest”), in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (but excluding any Excluded Collateral,
collectively, the “Collateral”):

(i) all Accounts;

(ii) the Cash Collateral Account and all cash, securities, Instruments and other
property deposited or required to be deposited therein;

(iii) all Commercial Tort Claims;

(iv) all Chattel Paper;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all Intellectual Property;

(xiii) all Letter-of-Credit Rights;

(xiv) all Pledged Collateral;

(xv) all books and records pertaining to the Collateral;

 

12



--------------------------------------------------------------------------------

(xvi) all Supporting Obligations; and

(xvii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding the foregoing, Collateral shall include cash, cash equivalents
and securities to the extent the same constitute Proceeds and products of any
item set forth in clauses (i) through (xvii) above, but in no event shall any
control agreements be required to be obtained in respect thereof.

(b) Each Grantor hereby authorizes the First-Lien Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (y) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates. Each Grantor
agrees to provide such information to the First-Lien Collateral Agent promptly
upon written request. The First-Lien Collateral Agent agrees, upon request by
the US Borrower and at its expense, to furnish copies of such filings to the US
Borrower.

(c) The First-Lien Collateral Agent is further authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office) such documents as may be necessary for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the First-Lien Collateral
Agent as secured party. The First-Lien Collateral Agent agrees, upon request by
the US Borrower and at its expense, to furnish copies of such filings to the US
Borrower.

(d) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the First-Lien Collateral Agent or
any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.
Nothing contained in this Agreement shall be construed to make the First-Lien
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership, neither the First-Lien
Collateral Agent nor any other Secured Party by virtue of this Agreement or
otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or as a partner in any partnership. The parties hereto expressly agree
that, unless the First-Lien Collateral Agent shall become the owner of Pledged
Collateral consisting of a limited liability company interest or a partnership
interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the First-Lien Collateral Agent, any other
Secured Party, any Grantor and/or any other Person.

 

13



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the First-Lien Collateral Agent and the Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the First-Lien Collateral Agent, for the
ratable benefit of the Secured Parties (and, to the extent provided in
Section 6.01, for the equal and ratable benefit of the Existing Senior Note
Holders), the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement.

(b) Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been prepared by the First-Lien Collateral
Agent based upon the information provided to the First-Lien Collateral Agent and
the Secured Parties by the Grantors for filing in each governmental, municipal
or other office specified on Schedule IV hereof (or specified by notice from the
US Borrower to the First-Lien Collateral Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 5.09 of the
Credit Agreement), which are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in the Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary as of the Closing Date (or after
the Closing Date, in the case of filings, recordings or registrations required
by Section 5.09 of the Credit Agreement) to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the First-Lien Collateral Agent (for the ratable benefit of the Secured
Parties (and, to the extent provided in Section 6.01, for the equal and ratable
benefit of the Existing Senior Note Holders)) in respect of all Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that, to the
extent the Collateral consists of Intellectual Property, a fully executed
agreement in the form hereof or, alternatively, each applicable short form
security agreement in the form attached to the Credit Agreement as Exhibits
F-A1, F-A2 and F-A3, and containing a description of all Collateral consisting
of Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights has been or
will be delivered to the First-Lien Collateral Agent for recording by the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any

 

14



--------------------------------------------------------------------------------

other necessary jurisdiction, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the First-Lien
Collateral Agent (for the ratable benefit of the Secured Parties (and, to the
extent provided in Section 6.01, for the equal and ratable benefit of the
Existing Senior Note Holders)) in respect of all Collateral consisting of
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of United States
federally registered Patents, Trademarks and Copyrights (and applications
therefor) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Collateral securing the payment and performance of the Obligations (and, to
the extent provided in Section 6.01, the Existing Senior Note Obligations),
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (iii) subject to the filings described in Section 3.02(b), a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or the
applicable short form security agreement) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Collateral, other than Permitted Liens.

(d) Schedule II correctly sets forth as of the Closing Date the percentage of
the issued and outstanding shares or units of each class of the Equity Interests
of the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.

(e) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other loss affecting creditors’ rights generally and general
principles of equity or at law.

(f) Schedule V correctly sets forth as of the Closing Date (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the mailing address of each Grantor, (iv) the organizational
identification number, if any, issued by the jurisdiction of organization of
each Grantor, (v) the identity or type of organization of each Grantor and
(vi) the Federal Taxpayer Identification Number, if any, of each Grantor which
is a Specified Loan Party. The US Borrower agrees to update the information
required pursuant to the preceding sentence as provided in Sections 5.04(i) and
5.06 of the Credit Agreement.

 

15



--------------------------------------------------------------------------------

(g) The Collateral is owned by the Grantors free and clear of any Lien, except
for Permitted Liens.

(h) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in Collateral to the extent such
creation or perfection would require (i) any filing other than a filing in the
United States of America, any state thereof and the District of Columbia or
(ii) other action under the laws of any jurisdiction other than the United
States of America, any state thereof and the District of Columbia.

(i) As of the Closing Date, no Grantor holds (i) any Commercial Tort Claims or
(ii) any interest in any Chattel Paper, in each case, in an amount in excess of
$10,000,000 individually, except as described in Schedule VI hereto.

(j) Each Grantor represents and warrants that (x) the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof and (y) all Domain
Names listed on Schedule III include all Domain Names in which such Grantor has
rights as of the date hereof that are material to the conduct of its business as
of the date hereof.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(h), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the First-Lien Collateral and the priority thereof against any Lien which
does not constitute a Permitted Lien.

(b) Subject to Section 3.02(h), each Grantor agrees, upon written request by the
First-Lien Collateral Agent and at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the First-Lien Collateral Agent may from time to
time reasonably deem necessary to obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so, the First-Lien Collateral Agent may discharge
past due Taxes, assessments, charges, fees or Liens at any time levied or placed
on the Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and

 

16



--------------------------------------------------------------------------------

preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement, and each Grantor jointly and severally agrees
to reimburse the First-Lien Collateral Agent within 30 days after demand for any
reasonable payment made or any reasonable expense incurred by the First-Lien
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the First-Lien Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to Taxes, assessments, charges, fees or Liens and
maintenance as set forth herein or in the other Loan Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the First-Lien Collateral Agent
to enforce, the Security Interest in the Collateral, each Grantor agrees, in
each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in excess of $10,000,000 individually, such Grantor shall forthwith
endorse, assign and deliver the same to the First-Lien Collateral Agent,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the First-Lien Collateral Agent may from time to time
reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, such Grantor shall
forthwith endorse, assign and deliver the same to the First-Lien Collateral
Agent, accompanied by such undated instruments of transfer or assignment duly
executed in blank as the First-Lien Collateral Agent may from time to time
reasonably specify. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof and supplement any prior schedule so
delivered; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities and shall not in
and of itself result in any Default or Event of Default. Each certificate
representing an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 3.01 shall be physically
delivered to the First-Lien Collateral Agent in accordance with the terms of the
Credit Agreement and endorsed to the First-Lien Collateral Agent or endorsed in
blank.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in an amount in excess of $10,000,000
individually in any Electronic Chattel Paper or any “transferable record”, as
that term is defined in Section 201 of the Federal Electronic Signatures

 

17



--------------------------------------------------------------------------------

in Global and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the First-Lien Collateral Agent thereof and, at the request of
the First-Lien Collateral Agent, shall take such action as the First-Lien
Collateral Agent may reasonably request to vest in the First-Lien Collateral
Agent control under New York UCC Section 9-105 of such Electronic Chattel Paper
or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The First-Lien Collateral Agent agrees with such Grantor
that the First-Lien Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the First-Lien Collateral Agent and so long as such
procedures will not result in the First-Lien Collateral Agent’s loss of control,
for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit in excess of $10,000,000 individually, now or hereafter issued
in favor of such Grantor, such Grantor shall notify the First-Lien Collateral
Agent thereof and, at the reasonable request and option of the First-Lien
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the First-Lien Collateral Agent, use
commercially reasonable efforts to either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the First-Lien
Collateral Agent of the proceeds of any drawing under the letter of credit or
(ii) arrange for the First-Lien Collateral Agent to become the transferee
beneficiary of the letter of credit, with the First-Lien Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in excess of $10,000,000 individually, the Grantor shall
notify the First-Lien Collateral Agent thereof in a writing signed by such
Grantor including a summary description of such claim and grant to the
First-Lien Collateral Agent, for the ratable benefit of the Secured Parties
(and, to the extent provided in Section 6.01, for the equal and ratable benefit
of the Existing Senior Note Holders), in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
First-Lien Collateral Agent.

(f) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account

 

18



--------------------------------------------------------------------------------

Debtor or any other Person the value of which equals or exceeds $10,000,000 to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the First-Lien Collateral Agent for the benefit of the
Secured Parties. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the First-Lien Collateral Agent shall have given the
Grantors notice of its intent to exercise its rights under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents and the Existing Senior Notes
Indenture and applicable law.

(b) The First-Lien Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to each Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents, the Existing Senior Notes Indenture and
applicable law; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Collateral, shall be and
become part of the Pledged Collateral, and, if received by any Grantor, shall be
held in trust for the benefit of the First-Lien Collateral Agent and the Secured
Parties (and, to the extent provided in Section 6.01, for the equal and ratable
benefit of the Existing Senior Note Holders) and shall be delivered to the
First-Lien Collateral Agent in the same form as so received (with any necessary
endorsement reasonably requested by the First-Lien Collateral Agent) on or prior
to the later to occur of (i) 30 days following the receipt thereof and (ii) the
earlier of the date of the required delivery of the Pricing Certificate
following the receipt of such items and the date which is 45 days after the end
of the most recently ended fiscal quarter.

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, each Grantor agrees that it will not, and will use commercially
reasonable efforts to not permit any of its licensees to, do any act, or omit to
do any act, whereby any Patent that is material to the conduct of such Grantor’s
business may become invalidated or dedicated to the public.

 

19



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, use commercially reasonable efforts to maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use.

(c) Except as could not reasonably be expected to have a Material Adverse Effect
(and subject to Section 7.15(a) hereof), each Grantor (either itself or through
its licensees or sublicensees) will, for each work covered by a material
Copyright, use commercially reasonable efforts to continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice as necessary to establish and preserve its rights under applicable
copyright laws.

(d) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, each Grantor will take all reasonable and necessary
steps that are consistent with the practice in any proceeding before the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States or in any other
country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(e) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the Collateral subject to the terms and conditions of this Agreement. At the
time of any required delivery of information pursuant to Section 5.04(i) of the
Credit Agreement, the relevant Grantor shall sign and deliver to the First-Lien
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable U.S. federally registered (or application for U.S.
federally registered) After-Acquired Intellectual Property owned by it as of the
last day of applicable fiscal quarter, to the extent that such Intellectual
Property is not covered by any previous Intellectual Property Security Agreement
so signed and delivered by it.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral. (a) Upon the occurrence and during the
continuance of an Event of Default and with notice to the US Borrower, the
First-Lien Collateral Agent, on behalf of the Secured Parties (and, to the
extent provided in Section 6.01, for the equal and ratable benefit of the
Existing Senior Note Holders), shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the First-Lien Collateral
Agent. Upon the occurrence and during the continuance of an Event of Default and
with notice to the relevant Grantor, the First-Lien Collateral Agent shall at
all times have the right to exchange the certificates representing any Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the First-Lien Collateral Agent shall have notified the US Borrower in writing
of the suspension of their rights under paragraph (c) of Section 3.05, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (c) of
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the First-Lien Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
in trust for the benefit of the First-Lien Collateral Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the First-Lien Collateral Agent upon demand in the same form as so received
(with any necessary endorsement or instrument of assignment). Any and all money
and other property paid over to or received by the First-Lien Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
First-Lien Collateral Agent in an account to be established by the First-Lien
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.03. After all Events of
Default have been cured or waived, the First-Lien Collateral Agent shall
promptly repay to each applicable Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (c) of Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
with notice to the US Borrower, all rights of any Grantor to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a) of Section 3.05, and the obligations of the First-Lien Collateral
Agent under paragraph (b) of Section 3.05, shall cease, and all such rights
shall thereupon become vested in the First-Lien Collateral Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided, however, that, unless otherwise directed
by the Required First-Lien Lenders, the First-Lien Collateral Agent shall have
the right from time to time following and during the

 

21



--------------------------------------------------------------------------------

continuance of an Event of Default and the provision of the notice referred to
above to permit the Grantors to exercise such rights. To the extent the notice
referred to in the first sentence of this paragraph (c) has been given, after
all Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a) of Section 3.05, and the First-Lien Collateral Agent shall again
have the obligations under paragraph (b) of Section 3.05.

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the First-Lien
Collateral Agent shall not be required to give any notice referred to in
Section 3.05 or this Section 4.01 in order to exercise any of its rights
described in said Sections, and the suspension of the rights of each of the
Grantors under said Sections shall be automatic upon the occurrence of such
Bankruptcy Default.

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the First-Lien Collateral Agent on demand,
and it is agreed that the First-Lien Collateral Agent shall have the right to
take any of or all the following actions at the same or different times:
(a) with respect to any Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantor to the
First-Lien Collateral Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Collateral throughout the world on such terms and conditions and in such
manner as the First-Lien Collateral Agent shall determine (other than in
violation of any then-existing licensing arrangements), and (b) to withdraw any
and all cash or other Collateral from the Cash Collateral Account and to apply
such cash and other Collateral to the payment of any and all Obligations (and to
the extent provided in Section 6.01, to the payment of any and all Existing
Senior Note Obligations) in the manner provided in Section 4.03, (c) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral without breach of the peace,
and subject to the terms of any related lease agreement, to enter any premises
where the Collateral may be located for the purpose of taking possession of or
removing the Collateral, and (d) generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the First-Lien Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange upon such commercially reasonable terms and
conditions as it may deem advisable, for cash, upon credit or for future
delivery as the First-Lien Collateral Agent shall deem appropriate. The
First-Lien Collateral Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the First-Lien Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or

 

22



--------------------------------------------------------------------------------

purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The First-Lien Collateral Agent shall give each applicable Grantor 10 Business
Days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the First-Lien Collateral Agent’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the First-Lien Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the First-Lien
Collateral Agent may (in its sole and absolute discretion) determine. The
First-Lien Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The First-Lien
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the First-Lien Collateral
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the First-Lien Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party (and, to the extent provided in
Section 6.01, any Existing Senior Note Holder) may bid for or purchase, free (to
the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party (and, to
the extent provided in Section 6.01, such Existing Senior Note Holder) from any
Grantor as a credit against the purchase price, and such Secured Party (and, to
the extent provided in Section 6.01, such Existing Senior Note Holder) may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the First-Lien Collateral Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the First-Lien Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations (and to the extent required by

 

23



--------------------------------------------------------------------------------

Section 6.01, the Existing Senior Note Obligations) paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
First-Lien Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

Each Grantor irrevocably makes, constitutes and appoints the First-Lien
Collateral Agent (and all officers, employees or agents designated by the
First-Lien Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
under the Credit Agreement or to pay any premium in whole or part relating
thereto, the First-Lien Collateral Agent may, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
First-Lien Collateral Agent deems advisable. All sums disbursed by the
First-Lien Collateral Agent in connection with this paragraph, including
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the First-Lien Collateral Agent and
shall be additional Obligations secured hereby.

SECTION 4.03. Application of Proceeds. If an Event of Default shall have
occurred and be continuing the First-Lien Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral in accordance with the requirements of the Intercreditor Agreement.
Upon any sale of Collateral by the First-Lien Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the First-Lien Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the First-Lien
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 4.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the First-Lien Collateral Agent to exercise rights and remedies under
this Agreement at such time as the First-Lien Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
First-Lien Collateral Agent an irrevocable (until the termination of this
Agreement), nonexclusive license, subject in all respects to any existing
licenses (exercisable without payment of royalty or other compensation to the
Grantors), to use, license or sublicense any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of

 

24



--------------------------------------------------------------------------------

such license by the First-Lien Collateral Agent may be exercised, at the option
of the First-Lien Collateral Agent, only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the First-Lien Collateral Agent
in accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the First-Lien Collateral Agent if the First-Lien
Collateral Agent were to attempt to dispose of all or any part of the Pledged
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
First-Lien Collateral Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that to the
extent such restrictions and limitations apply to any proposed sale of Pledged
Collateral, the First-Lien Collateral Agent may, with respect to any sale of
such Pledged Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that to the extent such restrictions and
limitations apply to any proposed sale of Pledged Collateral, the First-Lien
Collateral Agent, in its sole and absolute discretion (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
First-Lien Collateral Agent shall incur no responsibility or liability for
selling all or any part of the Pledged Collateral at a price that the First-Lien
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 4.05 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the First-Lien Collateral Agent sells.

 

25



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrowers agree that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrowers shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party (and, to
the extent provided in Section 6.01, any Existing Senior Note Holder), the
Borrowers shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party (and, to the extent provided in
Section 6.01, to the Existing Senior Note Holders), and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by a Borrower
as provided in Section 5.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 5.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 5.01 to the extent of such payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Loan Document Obligations (and, to
the extent Section 6.01 is applicable, the Existing Senior Note Obligations)
until the Termination Date; provided, that if any amount shall be paid to such
Grantor on account of such subrogation rights at any time prior to the
Termination Date, such amount shall be held in trust for the benefit of the
Secured Parties (and, to the extent provided in Section 6.01, for the equal and
ratable benefit of the Existing Senior Note Holders) and shall forthwith be paid
to the First-Lien Collateral Agent to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 4.03. No
failure on the part of a Borrower or any Guarantor to make the payments required
by Sections 5.01 and 5.02 (or any other payments required under applicable law
or

 

26



--------------------------------------------------------------------------------

otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of its obligations hereunder.

ARTICLE VI

Equal and Ratable Provisions

SECTION 6.01. Equal and Ratable Security. This Agreement and the other Security
Documents (a) secure the Existing Senior Note Obligations equally and ratably
with all other Obligations to the extent (but only to the extent) required by
Section 1008 of the Existing Senior Notes Indenture, (b) shall be construed and
enforced accordingly and (c) shall be enforced in accordance with the terms of
the Intercreditor Agreement.

SECTION 6.02. Termination. This Article VI shall cease to apply if and when
(i) all of the Existing Senior Note Obligations have been fully satisfied and
discharged (including in accordance with Article XIII of the Existing Senior
Notes Indenture) or (ii) the Existing Senior Notes Indenture shall have been
amended such that the Existing Senior Note Obligations are no longer required to
be secured equally and ratably with the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the US Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the First-Lien Lenders and the Issuing Banks and shall
survive the execution and delivery of the Loan Documents and the making of any
First-Lien Loans and issuance of any Letters of Credit, regardless of any
investigation made by any First-Lien Lender or Issuing Bank or on their behalf
and notwithstanding that the First-Lien Collateral Agent, any Issuing Bank or
any First-Lien Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect until the
Termination Date.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf

 

27



--------------------------------------------------------------------------------

of such Loan Party shall have been delivered to the First-Lien Collateral Agent
and a counterpart hereof shall have been executed on behalf of the First-Lien
Collateral Agent, and thereafter shall be binding upon such Loan Party and the
First-Lien Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the First-Lien
Collateral Agent and the other Secured Parties (and, to the extent provided in
Section 6.01, the Existing Senior Note Holders) and their respective successors
and permitted assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void), except as
contemplated or permitted by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the First-Lien Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.05. First-Lien Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the First-Lien Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the First-Lien
Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all costs, expenses (including reasonable fees,
out-of-pocket disbursements and other charges of one primary counsel, one
regulatory counsel and one local counsel to the Indemnitees (taken as a whole)
in each relevant jurisdiction; provided, however, that if (i) one or more
Indemnitees shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to one
or more other Indemnitees or (ii) the representation of the Indemnitees (or any
portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction)
and liabilities arising out of or in connection with the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any Indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such costs, expenses or liabilities
(x) resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or material

 

28



--------------------------------------------------------------------------------

breach of its (or its Related Parties’) obligations hereunder or (y) resulted
from any dispute solely among Indemnitees and not involving the Grantors or
their respective Affiliates. To the extent permitted by applicable law, no party
hereto shall assert, and each party hereto hereby waives any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other First-Lien Security Documents. The
provisions of this Section 7.05 shall survive the Termination Date.

SECTION 7.06. First-Lien Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the First-Lien Collateral Agent as the attorney-in-fact
of such Grantor for the purpose of, upon the occurrence and during the
continuance of an Event of Default, carrying out the provisions of this
Agreement and taking any action and executing any instrument that the First-Lien
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest; provided,
however, that the First-Lien Collateral Agent shall not execute on behalf of
Grantors any application or other instrument to be submitted to the FCC. Without
limiting the generality of the foregoing, the First-Lien Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the First-Lien Collateral
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof,
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral, (c) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral,
(d) to send verifications of Accounts to any Account Debtor, (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the First-Lien
Collateral Agent or the Cash Collateral Account, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the First-Lien Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the First-Lien
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the First-Lien Collateral Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The First-Lien Collateral Agent and the
Secured Parties (and, to the extent provided in Section 6.01, the Existing
Senior Note

 

29



--------------------------------------------------------------------------------

Holders) shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence,
willful misconduct or bad faith. The foregoing powers of attorney being coupled
with an interest, are irrevocable until the Security Interest shall have
terminated in accordance with the terms hereof.

SECTION 7.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF).

SECTION 7.08. Waivers; Amendment. (a) No failure or delay by the First-Lien
Collateral Agent, the Administrative Agent, any Issuing Bank or any First-Lien
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver hereof or thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the First-Lien Collateral Agent, the Administrative Agent, the
Issuing Banks and the First-Lien Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the First-Lien Collateral Agent, any First-Lien Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time. Except as otherwise
provided herein, no notice or demand on any Loan Party in any case shall entitle
any Loan Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First-Lien Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

(c) In no event shall the consent of any Existing Senior Note Holder be required
in connection with any amendment, amendment and restatement, supplement, waiver
or other modification of this Agreement.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY AND EACH EXISTING SENIOR NOTE HOLDER, BY ITS ACCEPTANCE OF THE BENEFITS
HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY

 

30



--------------------------------------------------------------------------------

RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors and the Secured Parties (and, to the extent provided by Section 6.01,
the Existing Senior Note Holders), by their acceptance of the benefits of this
Agreement hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties and the Secured
Parties, by their acceptance of the benefits of this Agreement hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Loan Parties and
the Secured

 

31



--------------------------------------------------------------------------------

Parties (and, to the extent provided in Section 6.01, the Existing Senior Note
Holders), by their acceptance of the benefits of this Agreement agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the First-Lien Collateral Agent, the Administrative Agent,
any Issuing Bank or any First-Lien Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.

(b) Each of the Loan Parties, the Secured Parties and, to the extent provided by
Section 6.01, the Existing Senior Note Holders, by their acceptance of the
benefits of this Agreement hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the Loan Parties,
the Secured Parties and, to the extent provided by Section 6.01, the Existing
Senior Note Holders, by their acceptance of the benefits of this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each of the Loan Parties, the Secured Parties and, to the extent provided by
Section 6.01, the Existing Senior Note Holders, by their acceptance of the
benefits of this Agreement hereby irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of the First-Lien Collateral Agent
or the Grantors to serve process in any other manner permitted by law.

SECTION 7.14. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate on the Termination Date
(other than to the extent any funds are on deposit in the Cash Collateral
Account in respect of any L/C Backstop, in which case, the Security Interest in
such Cash Collateral Account shall continue until released by the relevant
Issuing Bank).

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a subsidiary.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Borrower or a
Grantor, or, upon the effectiveness of any written consent to the release of the
Security Interest granted hereby in any Collateral pursuant to Section 9.08 of
the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

 

32



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the First-Lien Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 7.14 shall be without recourse to or
representation or warranty by the First-Lien Collateral Agent (other than any
representation and warranty that the First-Lien Collateral Agent has the
authority to execute and deliver such documents) or any Secured Party, including
the Existing Senior Note Holders as provided by Section 6.01. Without limiting
the provisions of Section 7.05, the Borrowers shall reimburse the First-Lien
Collateral Agent upon demand for all reasonable out-of-pocket costs and
expenses, including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.14.

(e) In the event that Rule 3-16 of Regulation S-X under the Securities Act is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) such subsidiary’s Equity Interests and/or other securities
issued by such subsidiary to secure the Obligations in excess of the amount then
pledged without the filing with the SEC (or any other Governmental Authority) of
separate financial statements of such subsidiary, then the Equity Interests
and/or other securities issued by such subsidiary will automatically be deemed
to be a part of the Collateral (and shall cease to be Excluded Collateral) for
the relevant Obligations but only to the extent necessary to not be subject to
any such financial statement requirement.

(f) At any time that the respective Grantor desires that the First-Lien
Collateral Agent take any action described in preceding paragraph (d) above, it
shall, upon request of the First-Lien Collateral Agent, deliver to the
Collateral Agent an officer’s certificate certifying that the release of the
respective Collateral is permitted pursuant to paragraph (a), (b) or (c). The
First-Lien Collateral Agent shall have no liability whatsoever to any Secured
Party as the result of any release of Collateral by it as permitted (or which
the First-Lien Collateral Agent in good faith believes to be permitted) by this
Section 7.14.

SECTION 7.15. FCC Compliance. (a) Notwithstanding anything to the contrary
contained herein or in any other agreement, instrument or document executed in
connection herewith, no party hereto shall take any actions hereunder that would
constitute or result in a transfer or assignment of any FCC License or a change
of control over such FCC License requiring the prior approval of the FCC without
first obtaining such prior approval of the FCC. In addition, the parties
acknowledge that the voting rights of the Pledged Stock shall remain with the
relevant Grantor thereof even upon the occurrence and during the continuance of
an Event of Default until the FCC shall have given its prior consent to the
exercise of stockholder rights by a purchaser at a public or private sale of
such Pledged Stock or the exercise of such rights by the First-Lien Collateral
Agent or by a receiver, trustee, conservator or other agent duly appointed
pursuant to applicable law.

 

33



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and is continuing, each Grantor
shall take any action which the First-Lien Collateral Agent may reasonably
request in the exercise of its rights and remedies under this Agreement in order
to transfer or assign the Collateral to the First-Lien Collateral Agent or to
such one or more third parties as the First-Lien Collateral Agent may designate,
or to a combination of the foregoing. To enforce the provision of this
Section 7.15, the First-Lien Collateral Agent is empowered to seek from the FCC
and any other Governmental Authority, to the extent required, consent to or
approval of any involuntary transfer of control of any entity whose Collateral
is subject to this Agreement for the purpose of seeking a bona fide purchaser to
whom control ultimately will be transferred. Each Grantor agrees to cooperate
with any such purchaser and with the First-Lien Collateral Agent in the
preparation, execution and filing of any forms and providing any information
that may be necessary or helpful in obtaining the FCC’s consent to the
assignment to such purchaser of the Collateral. Each Grantor hereby agrees to
consent to any such voluntary or involuntary transfer after and during the
continuation of an Event of Default and, without limiting any rights of the
First-Lien Collateral Agent under this Agreement, to authorize the First-Lien
Collateral Agent to nominate a trustee or receiver to assume control of the
Collateral, subject only to required judicial, FCC or other consents required by
Governmental Authorities, in order to effectuate the transactions contemplated
by this Section 7.15. Such trustee or receiver shall have all the rights and
powers as provided to it by law or court order, or to the First-Lien Collateral
Agent under this Agreement. Each Grantor shall cooperate fully in obtaining the
consent of the FCC and the approval or consent of each other Governmental
Authority required to effectuate the foregoing.

(c) Without limiting the obligations of any Grantor hereunder in any respect,
each Grantor further agrees that if such Grantor, upon or after the occurrence
(and during the continuance) of an Event of Default, should fail or refuse for
any reason whatsoever, without limitation, including any refusal to execute any
application necessary or appropriate to obtain any governmental consent
necessary or appropriate for the exercise of any right of the First-Lien
Collateral Agent hereunder, such Grantor agrees that such application may be
executed on such Grantor’s behalf by the clerk of any court of competent
jurisdiction without notice to such Grantor pursuant to court order.

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, each Restricted Subsidiary (other than a Foreign Subsidiary, an
Excluded Subsidiary, or a Domestic Subsidiary that is a disregarded entity for
U.S. federal income tax purposes owned by a non-disregarded non-U.S. entity)
that was not in existence or not a subsidiary on the Closing Date is required to
enter into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming
such a subsidiary. Upon execution and delivery by the First-Lien Collateral
Agent and such subsidiary of a supplement in the form of Exhibit A hereto, such
subsidiary shall become a Subsidiary Guarantor and a Grantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor and a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 7.17. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, all rights of the First-Lien Collateral Agent hereunder,
the Security Interest, the grant of a security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, or any other agreement or instrument (so long as the same are made in
accordance with the terms of Section 9.08 of the Credit Agreement), (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 7.18. Limitation on First-Lien Collateral Agent’s Responsibilities with
Respect to Existing Senior Notes Holders. The obligations of the First-Lien
Collateral Agent to the Existing Senior Note Holders and the Existing Senior
Note Trustee hereunder shall be limited as provided in the Intercreditor
Agreement.

SECTION 7.19. Effectiveness of Merger. Upon the consummation of the Merger, the
Company shall succeed to all the rights and obligations of Merger Sub under this
Agreement, without any further action by any Person.

[Remainder of page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BROADCAST MEDIA PARTNERS HOLDINGS, INC. By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President UMBRELLA
ACQUISITION, INC. By:  

 

Name:   Andrew W. Hobson Title:   Senior Vice President UNIVISION OF PUERTO RICO
INC. By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

 

UNIVISION COMMUNICATIONS INC. HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY
ASSUMES ALL OBLIGATIONS OF UMBRELLA ACQUISITION, INC. UNDER THIS AGREEMENT.
UNIVISION COMMUNICATIONS INC. By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

THE UNIVISION NETWORK LIMITED PARTNERSHIP By:  

Univision Communications Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

EDIMONSA CORPORATION EL TRATO, INC. FONOHITS MUSIC PUBLISHING, INC. FONOMUSIC,
INC. FONOVISA, INC. GALAVISION, INC. HPN NUMBERS, INC. KCYT-FM LICENSE CORP.
KECS-FM LICENSE CORP. KESS-AM LICENSE CORP. KESS-TV LICENSE CORP. KHCK-FM
LICENSE CORP. KICI-AM LICENSE CORP. KICI-FM LICENSE CORP. KLSQ-AM LICENSE CORP.
KLVE-FM LICENSE CORP. KMRT-AM LICENSE CORP. KTNQ-AM LICENSE CORP. LICENSE CORP.
NO. 1 LICENSE CORP. NO. 2 MI CASA PUBLICATIONS, INC. PTI HOLDINGS, INC.

SERVICIO DE INFORMACION PROGRAMATIVA, INC.

SPANISH COAST-TO-COAST LTD. SUNSHINE ACQUISITION CORP. T C TELEVISION, INC.
TELEFUTURA NETWORK TELEFUTURA OF SAN FRANCISCO, INC. TELEFUTURA ORLANDO INC.
TELEFUTURA TELEVISION GROUP, INC. TICHENOR LICENSE CORPORATION TMS LICENSE
CALIFORNIA, INC. UNIVISION HOME ENTERTAINMENT, INC. UNIVISION INVESTMENTS, INC.
UNIVISION MANAGEMENT CO. UNIVISION MUSIC, INC. UNIVISION OF ATLANTA INC.
UNIVISION OF NEW JERSEY INC. UNIVISION OF RALEIGH, INC. UNIVISION ONLINE, INC.

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION PUERTO RICO STATIO ACQUISITION COMPANY

UNIVISION PUERTO RICO STATION OPERATING COMPANY

UNIVISION PUERTO RICO STATION PRODUCTION COMPANY

UNIVISION RADIO CORPORATE SALES, INC.

UNIVISION RADIO FRESNO, INC.

UNIVISION RADIO GP, INC.

UNIVISION RADIO HOUSTON LICENSE CORPORATION

UNIVISION RADIO ILLINOIS, INC.

UNIVISION RADIO INVESTMENTS, INC.

UNIVISION RADIO LAS VEGAS, INC.

UNIVISION RADIO LICENSE CORPORATION

UNIVISION RADIO LOS ANGELES, INC.

UNIVISION RADIO MANAGEMENT COMPANY, INC.

UNIVISION RADIO NEW MEXICO, INC.

UNIVISION RADIO NEW YORK, INC.

UNIVISION RADIO PHOENIX, INC.

UNIVISION RADIO SACRAMENTO, INC.

UNIVISION RADIO SAN DIEGO, INC.

UNIVISION RADIO SAN FRANCISCO, INC.

UNIVISION RADIO TOWER COMPANY, INC.

UNIVISION TELEVISION GROUP, INC.

WADO RADIO, INC.

WADO-AM LICENSE CORP.

WLXX-AM LICENSE CORP.

WPAT-AM LICENSE CORP.

WQBA-AM LICENSE CORP.

WQBA-FM LICENSE CORP.

WURZBURG, INC.

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION RADIO, INC. By:  

 

Name:   Andrew W. Hobson Title:   Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

HBCI, LLC UNIVISION RADIO FLORIDA, LLC By:  

Univision Radio, Inc.,

its sole member

By:  

 

Name:   Andrew W. Hobson Title:   Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

TELEFUTURA SAN FRANCISCO LLC By:  

Telefutura San Francisco, Inc.,

its sole member

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION NEW YORK LLC

UNIVISION PHILADELPHIA LLC

By:  

Univision of New Jersey Inc.,

its sole member

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DISA LLC By:  

Univision Music, Inc.,

its member

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President By:  

DISA Holdco LLC,

its member

By:  

Univision Communications Inc.,

its member

By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DISA LATIN PUBLISHING, LLC By:  

 

Name:   Dave Palacio Title:   Manager

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

STATION WORKS, LLC TELEFUTURA ALBUQUERQUE LLC TELEFUTURA BAKERSFIELD LLC
TELEFUTURA BOSTON LLC TELEFUTURA CHICAGO LLC TELEFUTURA D.C. LLC TELEFUTURA
DALLAS LLC TELEFUTURA FRESNO LLC TELEFUTURA HOUSTON LLC TELEFUTURA LOS ANGELES
LLC TELEFUTURA MIAMI LLC TELEFUTURA SACRAMENTO LLC TELEFUTURA SOUTHWEST LLC
TELEFUTURA TAMPA LLC By:  

Telefutura Television Group, Inc.,

its sole member

By:  

 

Name:     Andrew W. Hobson Title:     Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

TELEFUTURA PARTNERSHIP OF DOUGLAS

TELEFUTURA PARTNERSHIP OF FLAGSTAFF

TELEFUTURA PARTNERSHIP OF FLORESVILLE

TELEFUTURA PARTNERSHIP OF PHOENIX

TELEFUTURA PARTNERSHIP OF SAN ANTONIO

TELEFUTURA PARTNERSHIP OF TUCSON

By:

 

Telefutura Television Group, Inc.,

its general partner

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Executive Vice President

By:

 

Telefutura Southwest LLC,

its general partner

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION MUSIC LLC By:  

Univision Music, Inc.,

its managing member

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION ATLANTA LLC By:  

Univision of Atlanta Inc.,

its sole member

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

WUVC LICENSE PARTNERSHIP G.P. By:  

Univision of Raleigh, Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President By:  

Univision Television Group, Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

KAKW LICENSE PARTNERSHIP, L.P. KUVN LICENSE PARTNERSHIP, L.P. KWEX LICENSE
PARTNERSHIP, L.P. KXLN LICENSE PARTNERSHIP, L.P. UVN TEXAS L.P. By:  

Univision Television Group, Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

KDTV LICENSE PARTNERSHIP, G.P. KFTV LICENSE PARTNERSHIP, G.P. KMEX LICENSE
PARTNERSHIP, G.P. KTVW LICENSE PARTNERSHIP, G.P. KUVI LICENSE PARTNERSHIP, G.P.
KUVS LICENSE PARTNERSHIP, G.P. WGBO LICENSE PARTNERSHIP, G.P. WLTV LICENSE
PARTNERSHIP, G.P. WXTV LICENSE PARTNERSHIP, G.P. By:  

Univision Television Group, Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President By:  

PTI Holdings, Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

WLII/WSUR LICENSE PARTNERSHIP, G.P. By:  

Univision of Puerto Rico Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION RADIO BROADCASTING PUERTO RICO, L.P.

UNIVISION RADIO BROADCASTING TEXAS, L.P.

By:  

Univision Radio GP, Inc.,

its general partner

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION CLEVELAND LLC By:  

Univision Television Group, Inc.,

its sole member

By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION TEXAS STATIONS LLC By:  

 

Name:   Ray Rodriguez Title:   Manager

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION NETWORK PUERTO RICO PRODUCTION LLC

By:

 

The Univision Network Limited Partnership,

its sole member

By:

 

Univision Communications Inc.,

its general partner

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Senior Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION-EV HOLDINGS, LLC By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to the

First-Lien Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

Schedule II to the

First-Lien Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interest

 

Percentage

of Equity Interests

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal

Amount

 

Date of Note

 

Maturity Date



--------------------------------------------------------------------------------

Schedule III to the

First-Lien Guarantee and

Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations

 

Title

 

Reg. No.

 

Author

Pending U.S. Copyright Applications for Registration

 

Title

 

Author

 

Class

 

Date Filed



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents

 

Patent No.

 

Issue Date

U.S. Patent Applications

 

Patent Application No.

 

Filing Date

 

III-2



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations

 

Mark

 

Reg. Date

 

Reg. No.

U.S. Trademark Applications

 

Mark

 

Filing Date

 

Application No.

 

III-3



--------------------------------------------------------------------------------

Schedule IV to the

First-Lien Guarantee and

Collateral Agreement

UCC FILING OFFICES



--------------------------------------------------------------------------------

Schedule V to the

First-Lien Guarantee and

Collateral Agreement

SCHEDULE V

UCC INFORMATION



--------------------------------------------------------------------------------

Schedule VI to the

First-Lien Guarantee and

Collateral Agreement

SCHEDULE VI

COMMERCIAL TORT CLAIMS AND CHATTEL PAPER



--------------------------------------------------------------------------------

Exhibit A to the

First-Lien Guarantee and

Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the First-Lien
Guarantee and Collateral Agreement dated as of March 29, 2007 (the “Guarantee
and Collateral Agreement”), among BROADCAST MEDIA PARTNERS HOLDINGS, INC., a
Delaware corporation (“Holdings”), UMBRELLA ACQUISITION, INC., a Delaware
corporation (“Merger Sub”) to be merged with and into UNIVISION COMMUNICATIONS
INC. (the “Company”), UNIVISION OF PUERTO RICO INC., a Delaware corporation
(“Subsidiary Borrower” and together with the US Borrower referred to in the
Credit Agreement below, the “Borrowers” and each, a “Borrower”), each subsidiary
of the Borrowers from time to time party thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, the Borrowers and Holdings are referred
to collectively herein as the “Grantors”) and DEUTSCHE BANK AG NEW YORK BRANCH,
as First-Lien collateral agent (in such capacity, the “First-Lien Collateral
Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement dated as of March 29, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto (the “Lenders”), and Deutsche Bank AG New York
Branch, as administrative agent for the Lenders, as First-Lien Collateral Agent
and as second-lien collateral agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the First Lien Guarantee and Collateral
Agreement in order to induce the First-Lien Lenders to make First Lien Loans and
the Issuing Banks to issue Letters of Credit. Section 7.16 of the Guarantee and
Collateral Agreement provides that additional Restricted Subsidiaries of the
Borrowers may become Subsidiary Guarantors and Grantors under the First Lien
Guarantee and Collateral Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Guarantor and a Grantor under the First Lien
Guarantee and Collateral Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit as
consideration for Loans previously made and Letters of Credit previously issued,
and to induce the Hedge Creditors to enter into and/or maintain Hedging
Obligations with one or more Loan Parties.



--------------------------------------------------------------------------------

Accordingly, the First-Lien Collateral Agent and the New Subsidiary agree as
follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the Closing
Date were to the date hereof). In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the First-Lien Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties (and, to the
extent provided in Section 6.01 of the Guarantee and Collateral Agreement, for
the equal and ratable benefit of the Existing Senior Note Holders), their
successors and permitted assigns, a security interest in and lien on all of the
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference
to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the First-Lien
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the First-Lien Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary and the First-Lien
Collateral Agent. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and

 

A-2



--------------------------------------------------------------------------------

(ii) any and all Intellectual Property now owned by the New Subsidiary and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the First-Lien Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF).

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the First-Lien Guarantee and Collateral Agreement shall not in any
way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the First-Lien Guarantee and Collateral Agreement) be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
in care of the Borrowers as provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the First-Lien Collateral
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the First-Lien Collateral Agent.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the First-Lien Collateral Agent have
duly executed this Supplement to the First Lien Guarantee and Collateral
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY], by  

 

Name:   Title:   Address:   Legal Name: Jurisdiction of Formation: DEUTSCHE BANK
AG NEW YORK BRANCH, as First-Lien Collateral Agent, by:  

 

Name:   Title:   by;  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interest

 

Percentage

of Equity

Interests

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule III to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

EXHIBIT D-2

to the Credit Agreement

FORM OF

SECOND-LIEN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

March 29, 2007

among

BROADCAST MEDIA PARTNERS HOLDINGS, INC.,

UMBRELLA ACQUISITION, INC.

(to be merged with and into UNIVISION COMMUNICATIONS INC.),

the Subsidiaries of UNIVISION COMMUNICATIONS INC.

from time to time party hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Second-Lien Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

  Definitions    1

            SECTION 1.01.

          Credit Agreement    1

            SECTION 1.02.

          Other Defined Terms    2

ARTICLE II

  Guarantee    8

            SECTION 2.01.

          Guarantee    8

            SECTION 2.02.

          Guarantee of Payment    9

            SECTION 2.03.

          No Limitations, Etc    9

            SECTION 2.04.

          Reinstatement    10

            SECTION 2.05.

          Agreement To Pay; Subrogation    10

            SECTION 2.06.

          Information    11

ARTICLE III

  Security Interests in Personal Property    11

            SECTION 3.01.

          Security Interest    11

            SECTION 3.02.

          Representations and Warranties    13

            SECTION 3.03.

          Covenants    15

            SECTION 3.04.

          Other Actions    16

            SECTION 3.05.

          Voting Rights; Dividends and Interest, Etc    18

            SECTION 3.06.

          Additional Covenants Regarding Patent, Trademark and Copyright
Collateral    19

ARTICLE IV

  Remedies    20

            SECTION 4.01.

          Pledged Collateral    20

            SECTION 4.02.

          Uniform Commercial Code and Other Remedies    21

            SECTION 4.03.

          Application of Proceeds    23

            SECTION 4.04.

          Grant of License to Use Intellectual Property    24

            SECTION 4.05.

          Securities Act, Etc    24

ARTICLE V

  Indemnity, Subrogation and Subordination    25

            SECTION 5.01.

          Indemnity and Subrogation    25

            SECTION 5.02.

          Contribution and Subrogation    25

            SECTION 5.03.

          Subordination    26

ARTICLE VI

  Equal and Ratable Provisions    26

            SECTION 6.01.

          Equal and Ratable Security    26

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

            SECTION 6.02.

          Termination    26

ARTICLE VII

  Miscellaneous    26

            SECTION 7.01.

          Notices    26

            SECTION 7.02.

          Survival of Agreement    26

            SECTION 7.03.

          Binding Effect; Several Agreement    27

            SECTION 7.04.

          Successors and Assigns    27

            SECTION 7.05.

          Second-Lien Collateral Agent’s Fees and Expenses; Indemnification   
27

            SECTION 7.06.

          Second-Lien Collateral Agent Appointed Attorney-in-Fact    28

            SECTION 7.07.

          Applicable Law    29

            SECTION 7.08.

          Waivers; Amendment    29

            SECTION 7.09.

          WAIVER OF JURY TRIAL    30

            SECTION 7.10.

          Severability    30

            SECTION 7.11.

          Counterparts    30

            SECTION 7.12.

          Headings    30

            SECTION 7.13.

          Jurisdiction; Consent to Service of Process    31

            SECTION 7.14.

          Termination or Release    31

            SECTION 7.15.

          FCC Compliance    32

            SECTION 7.16.

          Additional Subsidiaries    33

            SECTION 7.17.

          Security Interest and Obligations Absolute    34

            SECTION 7.18.

          Limitation on Second-Lien Collateral Agent’s Responsibilities with
Respect to Existing Senior         Notes Holders    34

            SECTION 7.19.

          Effectiveness of Merger    34

            SECTION 7.20.

          Intercreditor Agreement    34

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Subsidiary Guarantors Schedule II    Equity
Interests; Pledged Debt Securities Schedule III    Intellectual Property
Schedule IV    Offices for UCC Filings Schedule V    UCC Information Schedule VI
   Commercial Tort Claims and Chattel Paper Exhibits    Exhibit A    Form of
Supplement



--------------------------------------------------------------------------------

SECOND-LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of March 29, 2007 (this
“Agreement”), among BROADCAST MEDIA PARTNERS HOLDINGS, INC., a Delaware
corporation (“Holdings”), UMBRELLA ACQUISITION, INC., a Delaware corporation
(“Merger Sub”) to be merged with and into UNIVISION COMMUNICATIONS INC. (the
“Company”), UNIVISION OF PUERTO RICO INC., a Delaware corporation, and the other
subsidiaries of the US Borrower (as defined in the Credit Agreement referred to
below) from time to time party hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
second-lien collateral agent (in such capacity, the “Second-Lien Collateral
Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of March 29, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto (the “Lenders”) and Deutsche Bank AG New York Branch,
as administrative agent (in such capacity, the “Administrative Agent”), the
First-Lien Collateral Agent (in such capacity, the “First-Lien Collateral
Agent”) and the Second-Lien Collateral Agent.

The Second-Lien Lenders (such term and each other capitalized term used but not
defined in this preliminary statement having the meaning given or ascribed to it
in Article I) have agreed to extend credit to the US Borrower, upon the terms
and conditions specified in the Credit Agreement. The obligations of the
Second-Lien Lenders to extend credit to the US Borrower are conditioned upon,
among other things, the execution and delivery of this Agreement by the
US Borrower and each Guarantor. Each Guarantor is an affiliate of the
US Borrower, will derive substantial benefits from the extension of credit to
the US Borrower pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce the Second-Lien Lenders to extend such
credit Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC unless the context requires otherwise; the term “Instrument” shall have the
meaning specified in Article 9 of the New York UCC.

(b ) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(e).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Bankruptcy Default” shall mean an Event of Default of the type described in
Sections 7.01(g) and (h) of the Credit Agreement.

“Borrowers” shall have the meaning assigned to such term in the preamble.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Company” shall have the meaning assigned to such term in the preamble.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including those listed on Schedule
III and (c) all causes of action arising prior to or after the date hereof for
infringement of any Copyright or unfair competition regarding the same.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.

“Excluded Collateral” shall mean:

(a) all cash and cash equivalents;

(b) any Deposit Accounts and Securities Accounts;

(c) all vehicles the perfection of a security interest in which is excluded from
the UCC in the relevant jurisdiction;

(d) subject in all respects to clause (h) of this definition below, any General
Intangibles or other rights arising under contracts, Instruments, licenses,
license agreements or other documents, to the extent (and only to the extent)
that the grant of a security interest would (i) constitute a violation of a
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, (ii) give any other party to such
contract, Instrument, license, license agreement or other document the right to
terminate its obligations thereunder, or (iii) violate any law, provided,
however, that (1) any portion of any such General Intangible or other right
shall cease to constitute Excluded Collateral pursuant to this clause (d) at the
time and to the extent that the grant of a security interest therein does not
result in any of the consequences specified above and (2) the limitation set
forth in this clause (d) above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
General Intangible or other right, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the UCC;

(e) any Letter-of-Credit Rights, to the extent the relevant Grantor is required
by applicable law to apply the proceeds of such Letter of Credit Rights for a
specified purpose;

(f) Investment Property consisting of voting Equity Interests of any non-U.S.
subsidiary in excess of 65% of the Equity Interests representing the total
combined voting power of all classes of Equity Interests of such non-U.S.
subsidiary entitled to vote;

(g) as to which the Collateral Agent, at the request of the US Borrower,
reasonably determines that the costs of obtaining a security interest in any
specifically identified assets or category of assets (or perfecting the same)
are excessive in relation to the benefit to the Secured Parties of the security
afforded thereby;

(h) any FCC License, to the extent that any law, regulation, permit, order or
decree of any Governmental Authority in effect at the time applicable thereto
prohibits the creation of a security interest therein, provided, however, that
(i) the right to

 

3



--------------------------------------------------------------------------------

receive any payment of money in respect of such FCC License (including, without
limitation, general intangibles for money due or to become due), and (ii) any
proceeds, products, offspring, accessions, rents, profits, income or benefits of
any FCC License shall not constitute Excluded Collateral, provided further,
however, that in the event that such law, regulation, permit, order or decree
shall be amended, modified or interpreted to permit (or shall be replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) the creation of a security interest in such FCC License,
such FCC License will automatically be deemed to be a part of the Collateral
(and shall cease to be Excluded Collateral);

(i) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement, if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capitalized Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment;

(j) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties;

(k) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(l) subject to Section 7.14(e), any Equity Interests in any subsidiary and/or
other securities issued by any subsidiary to the extent that the pledge of such
Equity Interests and/or such other securities would result in the US Borrower
being required to file separate financial statements of such subsidiary with the
SEC pursuant to Rule 3-10 or Rule 3-16 of Regulation S-X promulgated under the
Exchange Act of 1934, as amended, but only to the extent necessary to not be
subject to such requirement and only with respect to the relevant Existing
Senior Notes affected; and

(m) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Collateral.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral.

“Existing Senior Notes Indenture” shall mean the Indenture dated as of July 18,
2001, between the Company, as issuer, and The Bank of New York, as trustee, as
supplemented and any Officer’s Certificate issued thereunder with respect to the
Existing Senior Notes.

 

4



--------------------------------------------------------------------------------

“Existing Senior Note Holders” shall mean the holders from time to time of the
Existing Senior Notes.

“Existing Senior Note Obligations” shall mean (a) the due and punctual payment
of the unpaid principal amount of, and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on, the Existing Senior Notes, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (b) the due and punctual performance of all other obligations
of the Company under or pursuant to the Existing Senior Notes Indenture.

“Existing Senior Note Trustee” shall mean the trustee under the Existing Senior
Notes Indenture.

“Existing Senior Notes” shall mean the collective reference to (a) the Company’s
7.85% Notes due 2011, (b) the Company’s 3.50% Senior Notes due 2007 and (c) the
Company’s 3.875% Senior Notes due 2008.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the US Borrower and the Guarantors.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, software and databases and all other proprietary
information, including but not limited to Domain Names, and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

 

5



--------------------------------------------------------------------------------

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accrued or accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
any and all Second-Lien Loans, in each case in accordance with the rate
specified in the Credit Agreement as when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by a Borrower under the Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral in respect of any Letter of Credit,
(iii) any and all sums advanced by the Second-Lien Collateral Agent in order to
preserve the Collateral or to preserve its security interest therein, in each
case, to the extent permitted by the Second-Lien Loan Documents and (iv) all
other monetary obligations of the Borrowers to any of the Secured Parties under
the Credit Agreement and each of the other Second-Lien Loan Documents, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrowers
under or pursuant to the Credit Agreement and each of the other Second-Lien Loan
Documents, and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Second-Lien Loan Documents, in each case, whether outstanding
on the date hereof or incurred or arising from time to time after the date of
this Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

“Obligations” shall mean the Loan Document Obligations.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and

 

6



--------------------------------------------------------------------------------

Trademark Office (or any successor or any similar offices in any other country),
including those listed on Schedule III, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Permitted Liens” shall mean (a) with respect to the Obligations, all “Permitted
Liens” as such term is defined in the Credit Agreement and (b) with respect to
any series of Existing Senior Notes, all “Permitted Liens” as such term is
defined in the Officer’s Certificate applicable for such series issued under the
Existing Senior Notes Indenture.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) as of the Closing Date, the Equity Interests of
the US Borrower and (b) thereafter, to the extent the same do not constitute
Excluded Collateral, (i) the Equity Interests owned by any Grantor (including
all such Equity Interests listed on Schedule II) and (ii) any other Equity
Interest obtained in the future by such Grantor and (b) the certificates, if
any, representing all such Equity Interests.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Second-Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble.

“Second-Lien Loan Document” shall mean the Credit Agreement, each Second-Lien
Security Document and each other Loan Document that evidences or governs any
Second-Lien Obligation.

 

7



--------------------------------------------------------------------------------

“Secured Parties” shall mean (a) the Second-Lien Lenders, (b) the Administrative
Agent, (c) the Second-Lien Collateral Agent, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Second-Lien
Loan Document and (e) the permitted successors and assigns of each of the
foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 3.01.

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Closing Date.

“Termination Date” shall mean the date upon which all Second-Lien Commitments
have terminated, and the Second-Lien Loans, together with all interest, Fees and
other non-contingent Second-Lien Obligations, have been paid in full in cash.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any

 

8



--------------------------------------------------------------------------------

Obligation. Each Guarantor waives (to the extent permitted by applicable law)
presentment to, demand of payment from and protest to the Borrowers or any other
Loan Party of any Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Agreement
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Agreement or such Lien to constitute a Fraudulent
Conveyance, and this Agreement shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance or fraudulent transfer under
Section 548 of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right (except such as shall be required by applicable
law and cannot be waived) to require that any resort be had by the Second-Lien
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Second-Lien Collateral Agent or any other Secured Party in favor of
the Borrowers or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.14, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Second-Lien Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document (other than pursuant to the terms of a waiver,
amendment, modification or release of this Agreement in accordance with the
terms hereof) or any other agreement, including with respect to the release of
any other Guarantor under this Agreement and so long as any such amendment,
modification or waiver of any Loan Document is made in accordance with
Section 9.08 of the Credit Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Second-Lien Collateral Agent or any other Secured Party for the Obligations
or

 

9



--------------------------------------------------------------------------------

any of them, (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the occurrence of the Termination Date). Each Guarantor expressly authorizes the
Second-Lien Collateral Agent, in accordance with the Credit Agreement and
applicable law, to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of either Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrowers or
any other Loan Party, other than the occurrence of the Termination Date. The
Second-Lien Collateral Agent and the other Secured Parties may, in accordance
with the Credit Agreement and applicable law, at their election, foreclose on
any security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with either Borrower or any other Loan Party or exercise any other right or
remedy available to them against either Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against either Borrower
or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Second-Lien Collateral Agent or any other Secured
Party upon the bankruptcy or reorganization of either Borrower, any other Loan
Party or otherwise, notwithstanding the occurrence of the Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Second-Lien Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of either Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Second-Lien
Collateral Agent for distribution to the Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Second-Lien Collateral Agent as provided above, all rights of such Guarantor
against either Borrower or any other Guarantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.

 

10



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Second-Lien Collateral Agent nor any other Secured Party will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations (and, to the extent provided in
Section 6.01, the Existing Senior Note Obligations), each Grantor hereby assigns
and pledges to the Second-Lien Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties (and, to the extent
provided in Section 6.01, for the equal and ratable benefit of the Existing
Senior Note Holders), and hereby grants to the Second-Lien Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured Parties
(and, to the extent provided in Section 6.01, for the equal and ratable benefit
of the Existing Senior Note Holders), a security interest (the “Security
Interest”), in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (but excluding any Excluded Collateral,
collectively, the “Collateral”):

(i) all Accounts;

(ii) all Commercial Tort Claims;

(iii) all Chattel Paper;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

 

11



--------------------------------------------------------------------------------

(xi) all Intellectual Property;

(xii) all Letter-of-Credit Rights;

(xiii) all Pledged Collateral;

(xiv) all books and records pertaining to the Collateral;

(xv) all Supporting Obligations; and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding the foregoing, Collateral shall include cash, cash equivalents
and securities to the extent the same constitute Proceeds and products of any
item set forth in clauses (i) through (xvi) above, but in no event shall any
control agreements be required to be obtained in respect thereof.

(b) Each Grantor hereby authorizes the Second-Lien Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (y) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates. Each Grantor
agrees to provide such information to the Second-Lien Collateral Agent promptly
upon written request. The Second-Lien Collateral Agent agrees, upon request by
the US Borrower and at its expense, to furnish copies of such filings to the US
Borrower.

(c) The Second-Lien Collateral Agent is further authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office) such documents as may be necessary for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Second-Lien Collateral
Agent as secured party. The Second-Lien Collateral Agent agrees, upon request by
the US Borrower and at its expense, to furnish copies of such filings to the US
Borrower.

(d) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Second-Lien Collateral Agent
or any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.
Nothing contained in this Agreement shall be construed to make the Second-Lien
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any

 

12



--------------------------------------------------------------------------------

partnership, neither the Second-Lien Collateral Agent nor any other Secured
Party by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Second-Lien Collateral Agent
shall become the owner of Pledged Collateral consisting of a limited liability
company interest or a partnership interest pursuant hereto, this Agreement shall
not be construed as creating a partnership or joint venture among the
Second-Lien Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Second-Lien Collateral Agent and the Secured
Parties that:

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Second-Lien Collateral Agent, for the
ratable benefit of the Secured Parties (and, to the extent provided in
Section 6.01, for the equal and ratable benefit of the Existing Senior Note
Holders), the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement.

(b) Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been prepared by the Second-Lien Collateral
Agent based upon the information provided to the Second-Lien Collateral Agent
and the Secured Parties by the Grantors for filing in each governmental,
municipal or other office specified on Schedule IV hereof (or specified by
notice from the US Borrower to the Second-Lien Collateral Agent after the
Closing Date in the case of filings, recordings or registrations required by
Section 5.09 of the Credit Agreement), which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Collateral consisting of United States
Patents, Trademarks and Copyrights) that are necessary as of the Closing Date
(or after the Closing Date, in the case of filings, recordings or registrations
required by Section 5.09 of the Credit Agreement) to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Second-Lien Collateral Agent (for the ratable benefit
of the Secured Parties (and, to the extent provided in Section 6.01, for the
equal and ratable benefit of the Existing Senior Note Holders)) in respect of
all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements. Each Grantor represents and
warrants that, to the extent the Collateral consists of Intellectual Property, a
fully executed agreement in the form hereof or, alternatively, each applicable
short form security agreement in the form attached to the Credit Agreement as
Exhibits F-A1, F-A2

 

13



--------------------------------------------------------------------------------

and F-A3, and containing a description of all Collateral consisting of
Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights has been or
will be delivered to the Second-Lien Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Second-Lien Collateral Agent (for the ratable benefit of the Secured Parties
(and, to the extent provided in Section 6.01, for the equal and ratable benefit
of the Existing Senior Note Holders)) in respect of all Collateral consisting of
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of United States
federally registered Patents, Trademarks and Copyrights (and applications
therefor) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Collateral securing the payment and performance of the Obligations (and, to
the extent provided in Section 6.01, the Existing Senior Note Obligations),
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (iii) subject to the filings described in Section 3.02(b), a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or the
applicable short form security agreement) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Collateral, other than Liens securing the
Secured Obligations (as defined in the First-Lien Guarantee and Collateral
Agreement) and Permitted Liens.

(d) Schedule II correctly sets forth as of the Closing Date the percentage of
the issued and outstanding shares or units of each class of the Equity Interests
of the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.

(e) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other loss affecting creditors’ rights generally and general
principles of equity or at law.

 

14



--------------------------------------------------------------------------------

(f) Schedule V correctly sets forth as of the Closing Date (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the mailing address of each Grantor, (iv) the organizational
identification number, if any, issued by the jurisdiction of organization of
each Grantor, (v) the identity or type of organization of each Grantor and
(vi) the Federal Taxpayer Identification Number, if any, of each Grantor which
is a Specified Loan Party. The US Borrower agrees to update the information
required pursuant to the preceding sentence as provided in Sections 5.04(i) and
5.06 of the Credit Agreement.

(g) The Collateral is owned by the Grantors free and clear of any Lien, except
for Permitted Liens.

(h) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in Collateral to the extent such
creation or perfection would require (i) any filing other than a filing in the
United States of America, any state thereof and the District of Columbia or
(ii) other action under the laws of any jurisdiction other than the United
States of America, any state thereof and the District of Columbia.

(i) As of the Closing Date, no Grantor holds (i) any Commercial Tort Claims or
(ii) any interest in any Chattel Paper, in each case, in an amount in excess of
$10,000,000 individually, except as described in Schedule VI hereto.

(j) Each Grantor represents and warrants that (x) the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof and (y) all Domain
Names listed on Schedule III include all Domain Names in which such Grantor has
rights as of the date hereof that are material to the conduct of its business as
of the date hereof.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(h), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Second-Lien Collateral and the priority thereof against any Lien which
does not constitute a Permitted Lien.

(b) Subject to Section 3.02(h), each Grantor agrees, upon written request by the
Second-Lien Collateral Agent and at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Second-Lien Collateral Agent may from time to
time reasonably deem necessary to obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees

 

15



--------------------------------------------------------------------------------

and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
or continuation statements (including fixture filings) or other documents in
connection herewith or therewith.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so, the Second-Lien Collateral Agent may discharge
past due Taxes, assessments, charges, fees or Liens at any time levied or placed
on the Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement, and each Grantor jointly and
severally agrees to reimburse the Second-Lien Collateral Agent within 30 days
after demand for any reasonable payment made or any reasonable expense incurred
by the Second-Lien Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Second-Lien Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees or Liens and maintenance as set forth herein or in the other Loan
Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Second-Lien Collateral Agent
to enforce, the Security Interest in the Collateral, each Grantor agrees, in
each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral, in each case, subject to the terms of the
Intercreditor Agreement:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in excess of $10,000,000 individually, such Grantor shall forthwith
endorse, assign and deliver the same to the Second-Lien Collateral Agent,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Second-Lien Collateral Agent may from time to time
reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, such Grantor shall
forthwith endorse, assign and deliver the same to the Second-Lien Collateral
Agent, accompanied by such undated instruments of transfer or assignment duly
executed in blank as the Second-Lien Collateral Agent may from time to time
reasonably specify. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof and supplement any prior schedule so
delivered; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities and shall not in
and of itself result in any Default or Event of Default. Each certificate
representing an interest

 

16



--------------------------------------------------------------------------------

in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 3.01 shall be physically delivered to the
Second-Lien Collateral Agent in accordance with the terms of the Credit
Agreement and endorsed to the Second-Lien Collateral Agent or endorsed in blank.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in an amount in excess of $10,000,000
individually in any Electronic Chattel Paper or any “transferable record”, as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Second-Lien Collateral Agent thereof and, at the request of
the Second-Lien Collateral Agent, shall take such action as the Second-Lien
Collateral Agent may reasonably request to vest in the Second-Lien Collateral
Agent control under New York UCC Section 9-105 of such Electronic Chattel Paper
or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Second-Lien Collateral Agent agrees with such Grantor
that the Second-Lien Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Second-Lien Collateral Agent and so long as such
procedures will not result in the Second-Lien Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit in excess of $10,000,000 individually, now or hereafter issued
in favor of such Grantor, such Grantor shall notify the Second-Lien Collateral
Agent thereof and, at the reasonable request and option of the Second-Lien
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Second-Lien Collateral Agent, use
commercially reasonable efforts to either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the
Second-Lien Collateral Agent of the proceeds of any drawing under the letter of
credit or (ii) arrange for the Second-Lien Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Second-Lien Collateral
Agent agreeing, in each case, that the proceeds of any drawing under the letter
of credit are to be paid to the applicable Grantor unless an Event of Default
has occurred or is continuing.

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in excess of $10,000,000 individually,

 

17



--------------------------------------------------------------------------------

the Grantor shall notify the Second-Lien Collateral Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Second-Lien Collateral Agent, for the ratable benefit of the Secured
Parties (and, to the extent provided in Section 6.01, for the equal and ratable
benefit of the Existing Senior Note Holders), in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Second-Lien Collateral Agent.

(f) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $10,000,000 to secure
payment and performance of an Account, such Grantor shall promptly assign such
security interest to the Second-Lien Collateral Agent for the benefit of the
Secured Parties. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the Second-Lien Collateral Agent shall have given the
Grantors notice of its intent (subject to the terms of the Intercreditor
Agreement) to exercise its rights under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents and the Existing Senior Notes
Indenture and applicable law.

(b) The Second-Lien Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to each Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents, the Existing Senior Notes Indenture and
applicable law; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Collateral, shall be and
become part of the Pledged Collateral, and, if received by any Grantor, shall be
held in trust for the benefit of the Second-Lien Collateral Agent and the
Secured Parties (and, to the extent provided in Section 6.01, for the equal and
ratable

 

18



--------------------------------------------------------------------------------

benefit of the Existing Senior Note Holders) and shall be delivered (subject to
the terms of the Intercreditor Agreement) to the Second-Lien Collateral Agent in
the same form as so received (with any necessary endorsement reasonably
requested by the Second-Lien Collateral Agent) on or prior to the later to occur
of (i) 30 days following the receipt thereof and (ii) the earlier of the date of
the required delivery of the Pricing Certificate following the receipt of such
items and the date which is 45 days after the end of the most recently ended
fiscal quarter.

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, each Grantor agrees that it will not, and will use commercially
reasonable efforts to not permit any of its licensees to, do any act, or omit to
do any act, whereby any Patent that is material to the conduct of such Grantor’s
business may become invalidated or dedicated to the public.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, use commercially reasonable efforts to maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use.

(c) Except as could not reasonably be expected to have a Material Adverse Effect
(and subject to Section 7.15(a) hereof), each Grantor (either itself or through
its licensees or sublicensees) will, for each work covered by a material
Copyright, use commercially reasonable efforts to continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice as necessary to establish and preserve its rights under applicable
copyright laws.

(d) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, each Grantor will take all reasonable and necessary
steps that are consistent with the practice in any proceeding before the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States or in any other
country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(e) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the Collateral subject to the terms and conditions of this Agreement. At the
time of any required delivery of

 

19



--------------------------------------------------------------------------------

information pursuant to Section 5.04(i) of the Credit Agreement, the relevant
Grantor shall sign and deliver to the Second-Lien Collateral Agent an
appropriate Intellectual Property Security Agreement with respect to all
applicable U.S. federally registered (or application for U.S. federally
registered) After-Acquired Intellectual Property owned by it as of the last day
of applicable fiscal quarter, to the extent that such Intellectual Property is
not covered by any previous Intellectual Property Security Agreement so signed
and delivered by it.

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral. Subject to the terms of the Intercreditor
Agreement:

(a) Upon the occurrence and during the continuance of an Event of Default and
with notice to the US Borrower, the Second-Lien Collateral Agent, on behalf of
the Secured Parties (and, to the extent provided in Section 6.01, for the equal
and ratable benefit of the Existing Senior Note Holders), shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in its own
name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Second-Lien Collateral Agent. Upon the occurrence and during the continuance of
an Event of Default and with notice to the relevant Grantor, the Second-Lien
Collateral Agent shall at all times have the right to exchange the certificates
representing any Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Second-Lien Collateral Agent shall have notified the US Borrower in writing
of the suspension of their rights under paragraph (c) of Section 3.05, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (c) of
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Second-Lien Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
in trust for the benefit of the Second-Lien Collateral Agent, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Second-Lien Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Any and
all money and other property paid over to or received by the Second-Lien
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Second-Lien Collateral Agent in an account to be established by
the Second-Lien Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.03. After
all Events of Default have been cured or waived, the Second-Lien Collateral
Agent shall promptly repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (c) of
Section 3.05 and that remain in such account.

 

20



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default and
with notice to the US Borrower, all rights of any Grantor to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a) of Section 3.05, and the obligations of the Second-Lien Collateral
Agent under paragraph (b) of Section 3.05, shall cease, and all such rights
shall thereupon become vested in the Second-Lien Collateral Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided, however, that, unless otherwise directed
by the Required Second-Lien Lenders, the Second-Lien Collateral Agent shall have
the right from time to time following and during the continuance of an Event of
Default and the provision of the notice referred to above to permit the Grantors
to exercise such rights. To the extent the notice referred to in the first
sentence of this paragraph (c) has been given, after all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a) of Section 3.05,
and the Second-Lien Collateral Agent shall again have the obligations under
paragraph (b) of Section 3.05.

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the Second-Lien
Collateral Agent shall not be required to give any notice referred to in
Section 3.05 or this Section 4.01 in order to exercise any of its rights
described in said Sections, and the suspension of the rights of each of the
Grantors under said Sections shall be automatic upon the occurrence of such
Bankruptcy Default.

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default (but subject to the terms of
the Intercreditor Agreement), each Grantor agrees to deliver each item of
Collateral to the Second-Lien Collateral Agent on demand, and it is agreed that
the Second-Lien Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantor to the Second-Lien Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Second-Lien Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements), (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral without
breach of the peace, and subject to the terms of any related lease agreement, to
enter any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, and (c) generally, to exercise any and
all rights afforded to a secured party under the Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Second-Lien Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law and subject

 

21



--------------------------------------------------------------------------------

to the terms of the Intercreditor Agreement, to sell or otherwise dispose of all
or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange upon such commercially reasonable terms and
conditions as it may deem advisable, for cash, upon credit or for future
delivery as the Second-Lien Collateral Agent shall deem appropriate. The
Second-Lien Collateral Agent shall be authorized at any such sale (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Second-Lien Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Second-Lien Collateral Agent shall give each applicable Grantor 10 Business
Days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Second-Lien Collateral Agent’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Second-Lien Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Second-Lien
Collateral Agent may (in its sole and absolute discretion) determine. The
Second-Lien Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Second-Lien
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Second-Lien Collateral
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Second-Lien Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party (and, to the extent provided in
Section 6.01, any Existing Senior Note Holder) may bid for or purchase, free (to
the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party (and, to
the extent

 

22



--------------------------------------------------------------------------------

provided in Section 6.01, such Existing Senior Note Holder) from any Grantor as
a credit against the purchase price, and such Secured Party (and, to the extent
provided in Section 6.01, such Existing Senior Note Holder) may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Second-Lien Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Second-Lien Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
(and to the extent required by Section 6.01, the Existing Senior Note
Obligations) paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Second-Lien Collateral Agent may proceed by a suit
or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

Subject to the terms of the Intercreditor Agreement, each Grantor irrevocably
makes, constitutes and appoints the Second-Lien Collateral Agent (and all
officers, employees or agents designated by the Second-Lien Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
upon the occurrence and during the continuance of an Event of Default, of
making, settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required under the Credit Agreement or to pay any premium
in whole or part relating thereto, the Second-Lien Collateral Agent may, without
waiving or releasing any obligation or liability of any Grantor hereunder or any
Default or Event of Default, in its sole discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Second-Lien Collateral Agent deems advisable. All sums
disbursed by the Second-Lien Collateral Agent in connection with this paragraph,
including attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Second-Lien
Collateral Agent and shall be additional Obligations secured hereby.

SECTION 4.03. Application of Proceeds. If an Event of Default shall have
occurred and be continuing the Second-Lien Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral in accordance with the requirements of the Intercreditor Agreement.
Upon any sale of Collateral by the Second-Lien Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Second-Lien Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Second-Lien Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

23



--------------------------------------------------------------------------------

SECTION 4.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Second-Lien Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Second-Lien Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Second-Lien Collateral Agent an irrevocable (until the termination
of this Agreement), nonexclusive license, subject in all respects to any
existing licenses (exercisable without payment of royalty or other compensation
to the Grantors), to use, license or sublicense any of the Collateral consisting
of Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of such license by the Second-Lien Collateral Agent may be exercised, at the
option of the Second-Lien Collateral Agent but subject to the terms of the
Intercreditor Agreement, only upon the occurrence and during the continuation of
an Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Second-Lien Collateral Agent in accordance
herewith shall be binding upon each Grantor notwithstanding any subsequent cure
of an Event of Default.

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Second-Lien Collateral Agent if the
Second-Lien Collateral Agent were to attempt to dispose of all or any part of
the Pledged Collateral, and might also limit the extent to which or the manner
in which any subsequent transferee of any Pledged Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Second-Lien Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Second-Lien Collateral Agent may, with
respect to any sale of such Pledged Collateral, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the Second-Lien Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in

 

24



--------------------------------------------------------------------------------

prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Second-Lien Collateral Agent shall incur no responsibility or liability for
selling all or any part of the Pledged Collateral at a price that the
Second-Lien Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of purchasers (or a single purchaser) were approached. The provisions of this
Section 4.05 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Second-Lien Collateral Agent sells.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the US Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the US Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party (and, to
the extent provided in Section 6.01, any Existing Senior Note Holder), the US
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party (and, to the extent provided in
Section 6.01, to the Existing Senior Note Holders), and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the US
Borrower as provided in Section 5.01, the Contributing Guarantor shall indemnify
the Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 5.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 5.01 to the extent of such payment.

 

25



--------------------------------------------------------------------------------

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Loan Document Obligations (and, to
the extent Section 6.01 is applicable, the Existing Senior Note Obligations)
until the Termination Date; provided, that if any amount shall be paid to such
Grantor on account of such subrogation rights at any time prior to the
Termination Date, such amount shall be held in trust for the benefit of the
Secured Parties (and, to the extent provided in Section 6.01, for the equal and
ratable benefit of the Existing Senior Note Holders) and shall forthwith be paid
to the Second-Lien Collateral Agent to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 4.03. No
failure on the part of a Borrower or any Guarantor to make the payments required
by Sections 5.01 and 5.02 (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of its obligations hereunder.

ARTICLE VI

Equal and Ratable Provisions

SECTION 6.01. Equal and Ratable Security. This Agreement and the other Security
Documents (a) secure the Existing Senior Note Obligations equally and ratably
with all other Obligations to the extent (but only to the extent) required by
Section 1008 of the Existing Senior Notes Indenture, (b) shall be construed and
enforced accordingly and (c) shall be enforced in accordance with the terms of
the Intercreditor Agreement.

SECTION 6.02. Termination. This Article VI shall cease to apply if and when
(i) all of the Existing Senior Note Obligations have been fully satisfied and
discharged (including in accordance with Article XIII of the Existing Senior
Notes Indenture) or (ii) the Existing Senior Notes Indenture shall have been
amended such that the Existing Senior Note Obligations are no longer required to
be secured equally and ratably with the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the US Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in

 

26



--------------------------------------------------------------------------------

the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Second-Lien Lenders and shall survive the execution
and delivery of the Loan Documents and the making of any Second-Lien Loans,
regardless of any investigation made by any Second-Lien Lender or on their
behalf and notwithstanding that the Second-Lien Collateral Agent or any
Second-Lien Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until the Termination
Date.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Second-Lien Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Second-Lien
Collateral Agent, and thereafter shall be binding upon such Loan Party and the
Second-Lien Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Second-Lien
Collateral Agent and the other Secured Parties (and, to the extent provided in
Section 6.01, the Existing Senior Note Holders) and their respective successors
and permitted assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void), except as
contemplated or permitted by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Second-Lien Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.05. Second-Lien Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Second-Lien Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Second-Lien Collateral Agent and the other Indemnitees against, and hold each
Indemnitee harmless from, any and all costs, expenses (including reasonable
fees, out-of-pocket disbursements and other charges of one primary counsel, one
regulatory counsel and one local counsel to the Indemnitees (taken as a whole)
in each relevant jurisdiction; provided, however, that if (i) one or more
Indemnitees shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to

 

27



--------------------------------------------------------------------------------

those available to one or more other Indemnitees or (ii) the representation of
the Indemnitees (or any portion thereof) by the same counsel would be
inappropriate due to actual or potential differing interests between them, then
such expenses shall include the reasonable fees, out-of-pocket disbursements and
other charges of one separate counsel to such Indemnitees, taken as a whole, in
each relevant jurisdiction) and liabilities arising out of or in connection with
the execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, regardless of
whether any Indemnitee is a party thereto or whether initiated by a third party
or by a Loan Party or any Affiliate thereof; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
costs, expenses or liabilities (x) resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or material breach of its (or its
Related Parties’) obligations hereunder or (y) resulted from any dispute solely
among Indemnitees and not involving the Grantors or their respective Affiliates.
To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Second-Lien Security Documents. The
provisions of this Section 7.05 shall survive the Termination Date.

SECTION 7.06. Second-Lien Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Second-Lien Collateral Agent as the attorney-in-fact
of such Grantor for the purpose of, upon the occurrence and during the
continuance of an Event of Default and subject to the terms of the Intercreditor
Agreement, carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Second-Lien Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest; provided, however, that the
Second-Lien Collateral Agent shall not execute on behalf of Grantors any
application or other instrument to be submitted to the FCC. Without limiting the
generality of the foregoing, the Second-Lien Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
but subject to the terms of the Intercreditor Agreement, with full power of
substitution either in the Second-Lien Collateral Agent’s name or in the name of
such Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral, (d) to send verifications of Accounts to any
Account Debtor, (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating

 

28



--------------------------------------------------------------------------------

to all or any of the Collateral, (g) to notify, or to require any Grantor to
notify, Account Debtors to make payment directly to the Second-Lien Collateral
Agent, and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement in
accordance with its terms, as fully and completely as though the Second-Lien
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Second-Lien Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Second-Lien Collateral Agent, or to present or file any claim or notice, or to
take any action with respect to the Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby. The
Second-Lien Collateral Agent and the Secured Parties (and, to the extent
provided in Section 6.01, the Existing Senior Note Holders) shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, willful misconduct or
bad faith. The foregoing powers of attorney being coupled with an interest, are
irrevocable until the Security Interest shall have terminated in accordance with
the terms hereof.

SECTION 7.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF).

SECTION 7.08. Waivers; Amendment. (a) No failure or delay by the Second-Lien
Collateral Agent, the Administrative Agent or any Second-Lien Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver hereof or thereof, nor shall any single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Second-Lien Collateral Agent, the Administrative Agent and the Second-Lien
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.08, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Second-Lien Collateral Agent or any
Second-Lien Lender may have had notice or knowledge of such Default at the time.
Except as otherwise provided herein, no notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered

 

29



--------------------------------------------------------------------------------

into by the Second-Lien Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

(c) In no event shall the consent of any Existing Senior Note Holder be required
in connection with any amendment, amendment and restatement, supplement, waiver
or other modification of this Agreement.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY AND EACH EXISTING SENIOR NOTE HOLDER, BY ITS ACCEPTANCE OF THE BENEFITS
HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors and the Secured Parties (and, to the extent provided by Section 6.01,
the Existing Senior Note Holders), by their acceptance of the benefits of this
Agreement hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties and the Secured
Parties, by their acceptance of the benefits of this Agreement hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Loan Parties and
the Secured Parties (and, to the extent provided in Section 6.01, the Existing
Senior Note Holders), by their acceptance of the benefits of this Agreement
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Second-Lien Collateral Agent, the
Administrative Agent or any Second-Lien Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

(b) Each of the Loan Parties, the Secured Parties and, to the extent provided by
Section 6.01, the Existing Senior Note Holders, by their acceptance of the
benefits of this Agreement hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the Loan Parties,
the Secured Parties and, to the extent provided by Section 6.01, the Existing
Senior Note Holders, by their acceptance of the benefits of this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each of the Loan Parties, the Secured Parties and, to the extent provided by
Section 6.01, the Existing Senior Note Holders, by their acceptance of the
benefits of this Agreement hereby irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Second-Lien Collateral
Agent or the Grantors to serve process in any other manner permitted by law.

SECTION 7.14. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate on the Termination Date.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a subsidiary.

 

31



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Borrower or a
Grantor, or, upon the effectiveness of any written consent to the release of the
Security Interest granted hereby in any Collateral pursuant to Section 9.08 of
the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Second-Lien Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 7.14 shall be without recourse to or
representation or warranty by the Second-Lien Collateral Agent (other than any
representation and warranty that the Second-Lien Collateral Agent has the
authority to execute and deliver such documents) or any Secured Party, including
the Existing Senior Note Holders as provided by Section 6.01. Without limiting
the provisions of Section 7.05, the US Borrower shall reimburse the Second-Lien
Collateral Agent upon demand for all reasonable out-of-pocket costs and
expenses, including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.14.

(e) In the event that Rule 3-16 of Regulation S-X under the Securities Act is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) such subsidiary’s Equity Interests and/or other securities
issued by such subsidiary to secure the Obligations in excess of the amount then
pledged without the filing with the SEC (or any other Governmental Authority) of
separate financial statements of such subsidiary, then the Equity Interests
and/or other securities issued by such subsidiary will automatically be deemed
to be a part of the Collateral (and shall cease to be Excluded Collateral) for
the relevant Obligations but only to the extent necessary to not be subject to
any such financial statement requirement.

(f) At any time that the respective Grantor desires that the Second-Lien
Collateral Agent take any action described in preceding paragraph (d) above, it
shall, upon request of the Second-Lien Collateral Agent, deliver to the
Collateral Agent an officer’s certificate certifying that the release of the
respective Collateral is permitted pursuant to paragraph (a), (b) or (c). The
Second-Lien Collateral Agent shall have no liability whatsoever to any Secured
Party as the result of any release of Collateral by it as permitted (or which
the Second-Lien Collateral Agent in good faith believes to be permitted) by this
Section 7.14.

SECTION 7.15. FCC Compliance. (a) Notwithstanding anything to the contrary
contained herein or in any other agreement, instrument or document executed in
connection herewith, no party hereto shall take any actions hereunder that would
constitute or result in a transfer or assignment of any FCC License or a change
of control

 

32



--------------------------------------------------------------------------------

over such FCC License requiring the prior approval of the FCC without first
obtaining such prior approval of the FCC. In addition, the parties acknowledge
that the voting rights of the Pledged Stock shall remain with the relevant
Grantor thereof even upon the occurrence and during the continuance of an Event
of Default until the FCC shall have given its prior consent to the exercise of
stockholder rights by a purchaser at a public or private sale of such Pledged
Stock or the exercise of such rights by the Second-Lien Collateral Agent or by a
receiver, trustee, conservator or other agent duly appointed pursuant to
applicable law.

(b) If an Event of Default shall have occurred and is continuing, each Grantor
shall take any action which the Second-Lien Collateral Agent may reasonably
request in the exercise of its rights and remedies under this Agreement in order
to transfer or assign the Collateral to the Second-Lien Collateral Agent or to
such one or more third parties as the Second-Lien Collateral Agent may
designate, or to a combination of the foregoing. To enforce the provision of
this Section 7.15, the Second-Lien Collateral Agent is empowered to seek from
the FCC and any other Governmental Authority, to the extent required, consent to
or approval of any involuntary transfer of control of any entity whose
Collateral is subject to this Agreement for the purpose of seeking a bona fide
purchaser to whom control ultimately will be transferred. Each Grantor agrees to
cooperate with any such purchaser and with the Second-Lien Collateral Agent in
the preparation, execution and filing of any forms and providing any information
that may be necessary or helpful in obtaining the FCC’s consent to the
assignment to such purchaser of the Collateral. Each Grantor hereby agrees to
consent to any such voluntary or involuntary transfer after and during the
continuation of an Event of Default and, without limiting any rights of the
Second-Lien Collateral Agent under this Agreement, to authorize the Second-Lien
Collateral Agent to nominate a trustee or receiver to assume control of the
Collateral, subject only to required judicial, FCC or other consents required by
Governmental Authorities, in order to effectuate the transactions contemplated
by this Section 7.15. Such trustee or receiver shall have all the rights and
powers as provided to it by law or court order, or to the Second-Lien Collateral
Agent under this Agreement. Each Grantor shall cooperate fully in obtaining the
consent of the FCC and the approval or consent of each other Governmental
Authority required to effectuate the foregoing.

(c) Without limiting the obligations of any Grantor hereunder in any respect,
each Grantor further agrees that if such Grantor, upon or after the occurrence
(and during the continuance) of an Event of Default, should fail or refuse for
any reason whatsoever, without limitation, including any refusal to execute any
application necessary or appropriate to obtain any governmental consent
necessary or appropriate for the exercise of any right of the Second-Lien
Collateral Agent hereunder, such Grantor agrees that such application may be
executed on such Grantor’s behalf by the clerk of any court of competent
jurisdiction without notice to such Grantor pursuant to court order.

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, each Restricted Subsidiary (other than a Foreign Subsidiary, an
Excluded Subsidiary, or a Domestic Subsidiary that is a disregarded entity for
U.S. federal income tax purposes owned by a non-disregarded non-U.S. entity)
that was not in existence or not a subsidiary on the Closing Date is required to
enter into this Agreement

 

33



--------------------------------------------------------------------------------

as a Subsidiary Guarantor and a Grantor upon becoming such a subsidiary. Upon
execution and delivery by the Second-Lien Collateral Agent and such subsidiary
of a supplement in the form of Exhibit A hereto, such subsidiary shall become a
Subsidiary Guarantor and a Grantor hereunder with the same force and effect as
if originally named as a Subsidiary Guarantor and a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

SECTION 7.17. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, all rights of the Second-Lien Collateral Agent hereunder,
the Security Interest, the grant of a security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, or any other agreement or instrument (so long as the same are made in
accordance with the terms of Section 9.08 of the Credit Agreement), (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 7.18. Limitation on Second-Lien Collateral Agent’s Responsibilities with
Respect to Existing Senior Notes Holders. The obligations of the Second-Lien
Collateral Agent to the Existing Senior Note Holders and the Existing Senior
Note Trustee hereunder shall be limited as provided in the Intercreditor
Agreement.

SECTION 7.19. Effectiveness of Merger. Upon the consummation of the Merger, the
Company shall succeed to all the rights and obligations of Merger Sub under this
Agreement, without any further action by any Person.

SECTION 7.20. Intercreditor Agreement. (a) Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Second-Lien
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Second-Lien Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of March 29, 2007 (as
amended, restated, supplemented and/or otherwise modified from time to time in
accordance with the terms thereof, the “Intercreditor Agreement”), among
Broadcast Media Partners Holdings, Inc., Umbrella Acquisition, Inc., Univision
Communications Inc., Univision of Puerto Rico Inc., the other Grantors from time
to tie party thereto, Deutsche Bank AG New York Branch, in its capacity as the
initial First-Lien Collateral Agent thereunder, and Deutsche Bank AG New York
Branch, in its capacity as the initial Second-Lien Collateral Agent thereunder.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

34



--------------------------------------------------------------------------------

(b) To the extent any obligation of any Grantor hereunder or under any other
Second-Lien Security Document, including without limitation any obligation to
grant sole possession or control or deliver or assign property or funds to a
Collateral Agent or any other Person conflicts or is inconsistent with (or any
representation or warranty hereunder or under any other Second-Lien Security
Document would, if required to be true, conflict or be inconsistent with) the
obligations or requirements under a substantially similar provision of any
First-Lien Security Document, such obligations or requirements under the
First-Lien Security Documents shall control, and such Grantor shall not be
required to fulfill such obligations (or make such representations and
warranties) hereunder or under any Second-Lien Security Document, and shall be
deemed not to be in violation of this Agreement or any other Loan Document as a
result of its performance of the obligations or requirements of such First-Lien
Security Document. For the avoidance of doubt, the absence of any specific
reference to this Section 7.20 in any other provision of this Agreement or in
any Loan Document shall not be deemed to limit the generality of this
Section 7.20.

[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BROADCAST MEDIA PARTNERS HOLDINGS, INC. By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President UMBRELLA
ACQUISITION, INC. By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President UNIVISION OF
PUERTO RICO INC. By:  

 

Name:   Andrew W. Hobson Title:   Executive Vice President

 

UNIVISION COMMUNICATIONS INC. HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY
ASSUMES ALL PAYMENT AND PERFORMANCE OBLIGATIONS OF UMBRELLA ACQUISITION, INC.
UNDER THIS AGREEMENT. UNIVISION COMMUNICATIONS INC. By:  

 

Name:   Andrew W. Hobson Title:   Senior Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

THE UNIVISION NETWORK LIMITED PARTNERSHIP

By:

  Univision Communications Inc., its general partner   By:  

 

  Name:   Andrew W. Hobson   Title:   Senior Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

EDIMONSA CORPORATION

EL TRATO, INC.

FONOHITS MUSIC PUBLISHING, INC.

FONOMUSIC, INC.

FONOVISA, INC.

GALAVISION, INC.

HPN NUMBERS, INC.

KCYT-FM LICENSE CORP.

KECS-FM LICENSE CORP.

KESS-AM LICENSE CORP.

KESS-TV LICENSE CORP.

KHCK-FM LICENSE CORP.

KICI-AM LICENSE CORP.

KICI-FM LICENSE CORP.

KLSQ-AM LICENSE CORP.

KLVE-FM LICENSE CORP.

KMRT-AM LICENSE CORP.

KTNQ-AM LICENSE CORP.

LICENSE CORP. NO. 1

LICENSE CORP. NO. 2

MI CASA PUBLICATIONS, INC.

PTI HOLDINGS, INC.

SERVICIO DE INFORMACION PROGRAMATIVA, INC.

SPANISH COAST-TO-COAST LTD.

SUNSHINE ACQUISITION CORP.

T C TELEVISION, INC.

TELEFUTURA NETWORK

TELEFUTURA OF SAN FRANCISCO, INC.

TELEFUTURA ORLANDO INC.

TELEFUTURA TELEVISION GROUP, INC.

TICHENOR LICENSE CORPORATION

TMS LICENSE CALIFORNIA, INC.

UNIVISION HOME ENTERTAINMENT, INC.

UNIVISION INVESTMENTS, INC.

UNIVISION MANAGEMENT CO.

UNIVISION MUSIC, INC.

UNIVISION OF ATLANTA INC.

UNIVISION OF NEW JERSEY INC.

UNIVISION OF RALEIGH, INC.

UNIVISION ONLINE, INC.

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION PUERTO RICO STATION ACQUISITION COMPANY

UNIVISION PUERTO RICO STATION OPERATING COMPANY

UNIVISION PUERTO RICO STATION PRODUCTION COMPANY

UNIVISION RADIO CORPORATE SALES, INC.

UNIVISION RADIO FRESNO, INC.

UNIVISION RADIO GP, INC.

UNIVISION RADIO HOUSTON LICENSE CORPORATION

UNIVISION RADIO ILLINOIS, INC.

UNIVISION RADIO INVESTMENTS, INC.

UNIVISION RADIO LAS VEGAS, INC.

UNIVISION RADIO LICENSE CORPORATION

UNIVISION RADIO LOS ANGELES, INC.

UNIVISION RADIO MANAGEMENT COMPANY, INC.

UNIVISION RADIO NEW MEXICO, INC.

UNIVISION RADIO NEW YORK, INC.

UNIVISION RADIO PHOENIX, INC.

UNIVISION RADIO SACRAMENTO, INC.

UNIVISION RADIO SAN DIEGO, INC.

UNIVISION RADIO SAN FRANCISCO, INC.

UNIVISION RADIO TOWER COMPANY, INC.

UNIVISION TELEVISION GROUP, INC.

WADO RADIO, INC.

WADO-AM LICENSE CORP.

WLXX-AM LICENSE CORP.

WPAT-AM LICENSE CORP.

WQBA-AM LICENSE CORP.

WQBA-FM LICENSE CORP.

WURZBURG, INC.

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION RADIO, INC.

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

HBCI, LLC

UNIVISION RADIO FLORIDA, LLC

By:

  Univision Radio, Inc., its sole member  

By:

 

 

 

Name:

  Andrew W. Hobson  

Title:

  Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

TELEFUTURA SAN FRANCISCO LLC

By:

  Telefutura San Francisco, Inc., its sole member  

By:

 

 

 

Name:

  Andrew W. Hobson  

Title:

  Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION NEW YORK LLC

UNIVISION PHILADELPHIA LLC

By:

 

Univision of New Jersey Inc.,

its sole member

 

By:

 

 

 

Name:

  Andrew W. Hobson  

Title:

  Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DISA LLC

By:  

Univision Music, Inc.,

its member

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President By:  

DISA Holdco LLC,

its member

  By:  

Univision Communications Inc.,

its member

  By:  

 

  Name:   Andrew W. Hobson   Title:   Senior Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DISA LATIN PUBLISHING, LLC

By:

 

 

Name:

  Dave Palacio

Title:

  Manager

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

STATION WORKS, LLC

TELEFUTURA ALBUQUERQUE LLC

TELEFUTURA BAKERSFIELD LLC

TELEFUTURA BOSTON LLC

TELEFUTURA CHICAGO LLC

TELEFUTURA D.C. LLC

TELEFUTURA DALLAS LLC

TELEFUTURA FRESNO LLC

TELEFUTURA HOUSTON LLC

TELEFUTURA LOS ANGELES LLC

TELEFUTURA MIAMI LLC

TELEFUTURA SACRAMENTO LLC

TELEFUTURA SOUTHWEST LLC

TELEFUTURA TAMPA LLC

By:  

Telefutura Television Group, Inc.,

its sole member

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

TELEFUTURA PARTNERSHIP OF DOUGLAS

TELEFUTURA PARTNERSHIP OF FLAGSTAFF

TELEFUTURA PARTNERSHIP OF FLORESVILLE

TELEFUTURA PARTNERSHIP OF PHOENIX

TELEFUTURA PARTNERSHIP OF SAN ANTONIO

TELEFUTURA PARTNERSHIP OF TUCSON

By:  

Telefutura Television Group, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President By:  

Telefutura Southwest LLC,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION MUSIC LLC

By:  

Univision Music, Inc.,

its managing member

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION ATLANTA LLC

By:

 

Univision of Atlanta Inc.,

its sole member

 

By:

 

 

 

Name:

  Andrew W. Hobson  

Title:

  Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

WUVC LICENSE PARTNERSHIP G.P.

By:  

Univision of Raleigh, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President By:  

Univision Television Group, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

KAKW LICENSE PARTNERSHIP, L.P.

KUVN LICENSE PARTNERSHIP, L.P.

KWEX LICENSE PARTNERSHIP, L.P.

KXLN LICENSE PARTNERSHIP, L.P.

UVN TEXAS L.P.

By:  

Univision Television Group, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

KDTV LICENSE PARTNERSHIP, G.P.

KFTV LICENSE PARTNERSHIP, G.P.

KMEX LICENSE PARTNERSHIP, G.P.

KTVW LICENSE PARTNERSHIP, G.P.

KUVI LICENSE PARTNERSHIP, G.P.

KUVS LICENSE PARTNERSHIP, G.P.

WGBO LICENSE PARTNERSHIP, G.P.

WLTV LICENSE PARTNERSHIP, G.P.

WXTV LICENSE PARTNERSHIP, G.P.

By:  

Univision Television Group, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President By:  

PTI Holdings, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

WLII/WSUR LICENSE PARTNERSHIP, G.P.

By:  

Univision of Puerto Rico Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION RADIO BROADCASTING PUERTO RICO, L.P.

UNIVISION RADIO BROADCASTING TEXAS, L.P.

By:  

Univision Radio GP, Inc.,

its general partner

  By:  

 

  Name:   Andrew W. Hobson   Title:   Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION CLEVELAND LLC

By:

 

Univision Television Group, Inc.,

its sole member

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION TEXAS STATIONS LLC

By:

 

 

Name:

  Ray Rodriguez

Title:

  Manager

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION NETWORK PUERTO RICO     PRODUCTION LLC

By:

  The Univision Network Limited Partnership, its sole member  

By:

  Univision Communications Inc., its general partner    

By:

 

 

   

Name:

  Andrew W. Hobson    

Title:

  Senior Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

UNIVISION-EV HOLDINGS, LLC

By:

 

 

Name:

  Andrew W. Hobson

Title:

  Executive Vice President

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Second Lien Collateral Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to the

Second-Lien Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

Schedule II to the

Second-Lien Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity
Interests

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal

Amount

   Date of Note    Maturity Date



--------------------------------------------------------------------------------

Schedule III to the

Second-Lien Guarantee and

Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations

 

Title

   Reg. No.    Author

Pending U.S. Copyright Applications for Registration

 

Title

   Author    Class    Date Filed



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents

 

Patent No.

  

Issue Date

U.S. Patent Applications

 

Patent Application No.

  

Filing Date

 

III-2



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations

 

Mark

  

Reg. Date

  

Reg. No.

U.S. Trademark Applications

 

Mark

  

Filing Date

  

Application No.

 

III-3



--------------------------------------------------------------------------------

Schedule IV to the

Second-Lien Guarantee and

Collateral Agreement

UCC FILING OFFICES



--------------------------------------------------------------------------------

Schedule V to the

Second-Lien Guarantee and

Collateral Agreement

SCHEDULE V

UCC INFORMATION



--------------------------------------------------------------------------------

Schedule VI to the

Second-Lien Guarantee and

Collateral Agreement

SCHEDULE VI

COMMERCIAL TORT CLAIMS AND CHATTEL PAPER



--------------------------------------------------------------------------------

Exhibit A to the

First-Lien Guarantee and

Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the Second-Lien
Guarantee and Collateral Agreement dated as of March 29, 2007 (the “Guarantee
and Collateral Agreement”), among BROADCAST MEDIA PARTNERS HOLDINGS, INC., a
Delaware corporation (“Holdings”), UMBRELLA ACQUISITION, INC., a Delaware
corporation (“Merger Sub”) to be merged with and into UNIVISION COMMUNICATIONS
INC. (the “Company”), UNIVISION OF PUERTO RICO INC., a Delaware corporation and
each other subsidiary of the US Borrower (as defined in the Credit Agreement
referred to below) from time to time party thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, the US Borrower and Holdings are
referred to collectively herein as the “Grantors”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as second-lien collateral agent (in such capacity, the “Second-Lien
Collateral Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement dated as of March 29, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto (the “Lenders”), and Deutsche Bank AG New York
Branch, as administrative agent for the Lenders, as first-lien collateral agent
and as Second-Lien Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Second-Lien Guarantee and Collateral
Agreement in order to induce the Second-Lien Lenders to make Second-Lien Loans.
Section 7.16 of the Guarantee and Collateral Agreement provides that additional
Restricted Subsidiaries of the Borrowers may become Subsidiary Guarantors and
Grantors under the Second-Lien Guarantee and Collateral Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Guarantor
and a Grantor under the Second-Lien Guarantee and Collateral Agreement as
consideration for Loans previously made.



--------------------------------------------------------------------------------

Accordingly, the Second-Lien Collateral Agent and the New Subsidiary agree as
follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the Closing
Date were to the date hereof). In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Second-Lien Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties (and, to the
extent provided in Section 6.01 of the Guarantee and Collateral Agreement, for
the equal and ratable benefit of the Existing Senior Note Holders), their
successors and permitted assigns, a security interest in and lien on all of the
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference
to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Second-Lien
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Second-Lien Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary and the Second-Lien
Collateral Agent. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Intellectual Property now owned by the New Subsidiary and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Second-Lien Guarantee
and Collateral Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF).

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second-Lien Guarantee and Collateral Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Second-Lien Guarantee and Collateral Agreement) be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
in care of the Borrowers as provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Second-Lien Collateral
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Second-Lien Collateral Agent.

SECTION 10. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Second-Lien Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the Second-Lien Collateral
Agent hereunder are subject to the provisions of the Intercreditor Agreement,
dated as of March 29, 2007 (as amended, restated, supplemented and/or otherwise
modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”), among Broadcast Media Partners Holdings, Inc.,
Umbrella Acquisition, Inc., Univision Communications Inc., Univision of Puerto
Rico Inc., the other Grantors from time to time party thereto, Deutsche Bank AG
New York Branch, in its capacity as the initial First-Lien Collateral Agent
thereunder, and Deutsche Bank AG New York Branch, in its capacity as the initial
Second-Lien Collateral Agent thereunder. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Second-Lien Collateral Agent have
duly executed this Supplement to the Second-Lien Guarantee and Collateral
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY], by  

 

Name:   Title:   Address: Legal Name: Jurisdiction of Formation: DEUTSCHE BANK
AG NEW YORK BRANCH, as Second-Lien Collateral Agent, by  

 

Name:   Title:   by  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity

Interests

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal

Amount

  

Date of Note

  

Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule III to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

EXHIBIT E

to the Credit Agreement

FORM OF

NON-BANK CERTIFICATE

Reference is made to the Credit Agreement dated as of March [ ], 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Umbrella Acquisition, Inc., a
Delaware corporation, to be merged with and into Univision Communication Inc., a
Delaware corporation, and Univision of Puerto Rico Inc., a Delaware corporation,
the lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG
New York Branch, as administrative agent (in such capacity, the “Administrative
Agent”), as First-Lien Collateral Agent for the First-Lien Lenders and as
Second-Lien Collateral Agent for the Second-Lien Lenders (such terms and each
other capitalized term used but not defined herein having the meaning given it
in Article I of the Credit Agreement), Deutsche Bank Securities Inc. (“DBSI”)
and Banc of America Securities LLC, as Arrangers for the First-Lien Facilities,
DBSI and Credit Suisse, as Arrangers for the Second-Lien Facilities, Banc of
America Securities LLC, as documentation agent, and Credit Suisse, Cayman
Islands Branch, Wachovia Bank, National Association, The Royal Bank of Scotland
PLC and Lehman Brothers Inc., as joint syndication agents.
                                         (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 2.20(e) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants to the Borrowers that:

The Non-U.S. Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by note(s) in respect of which it is providing this
certificate.

The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code. In this regard, the Non-U.S. Lender further represents and warrants that:

(a) The Non-U.S. Lender is not a “10 percent shareholder” of the U.S. Borrower
for purposes of Section 881(c)(3)(B) of the Code.

(b) The Non-U.S. Lender is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:     Name:   Title:  

Date:                     , 20    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F-A1

to the Credit Agreement

FORM OF

FIRST-LIEN TRADEMARK SECURITY AGREEMENT

FIRST-LIEN TRADEMARK SECURITY AGREEMENT, dated as of [            ], 200[__]
(this “Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as First-Lien Collateral Agent (the “First-Lien Collateral Agent”) for
the First-Lien Secured Parties.

Reference is made to the First-Lien Guarantee and Collateral Agreement dated as
of March [ ], 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Umbrella
Acquisition, Inc., a Delaware corporation, to be merged with and into Univision
Communications Inc., a Delaware corporation, and Univision of Puerto Rico Inc.,
a Delaware corporation (the “Borrowers”), Broadcast Media Partners Holdings,
Inc., the subsidiaries of the Borrowers party thereto and the First-Lien
Collateral Agent. The Lenders have extended credit to the Borrowers subject to
the terms and conditions set forth in the Credit Agreement dated as of March [
], 2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Consistent with the
requirements of the Credit Agreement and pursuant to and in accordance with
Section 3.01(b) and Section 3.02(b) of the Security Agreement, the parties
hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the First-Lien
Collateral Agent, its successors and assigns, for the benefit of the First-Lien
Secured Parties (and, to the extent provided in Section 6.01 of the Security
Agreement, for the equal and ratable benefit of the Existing Senior Note
Holders), a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, and all extensions or renewals
thereof, including those listed on Schedule I and II (the “Trademarks”);

 

F-A1-1



--------------------------------------------------------------------------------

(b) all goodwill associated with or symbolized by the Trademarks;

(c) all assets, rights and interests that uniquely reflect or embody the
Trademarks;

(d) the right to sue third parties for past, present and future infringements of
any Trademark; and

(e) all proceeds of and rights associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the First-Lien
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the First-Lien Collateral Agent pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the First-Lien Collateral Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank]

 

F-A1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

By:

   

Name:

 

Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent,

By:

   

Name:

 

Title:

 

By:

   

Name:

 

Title:

 

 

F-A1-3



--------------------------------------------------------------------------------

Schedule I

Trademarks

 

Registered Owner

  

Mark

  

Registration

Number

  

Expiration

Date

                                            

Schedule II

Trademark Applications

 

Registered Owner

  

Mark

  

Registration

Number

  

Date

Filed

                                            

 

F-A1-4



--------------------------------------------------------------------------------

EXHIBIT F-A2

to the Credit Agreement

FORM OF

FIRST-LIEN PATENT SECURITY AGREEMENT

FIRST-LIEN PATENT SECURITY AGREEMENT, dated as of [            ], 200[    ]
(this “Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as First-Lien Collateral Agent (the “First-Lien Collateral Agent”) for
the First-Lien Secured Parties.

Reference is made to the First-Lien Guarantee and Collateral Agreement dated as
of March [ ], 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Umbrella
Acquisition, Inc., a Delaware corporation, to be merged with and into Univision
Communications Inc., a Delaware corporation, and Univision of Puerto Rico Inc.,
a Delaware corporation (the “Borrowers”), Broadcast Media Partners Holdings,
Inc., the subsidiaries of the Borrowers party thereto and the First-Lien
Collateral Agent. The Lenders have extended credit to the Borrowers subject to
the terms and conditions set forth in the Credit Agreement dated as of March [
], 2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Consistent with the
requirements of the Credit Agreement and pursuant to and in accordance with
Section 3.01(b) and Section 3.02(b) of the Security Agreement, the parties
hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the First-Lien
Collateral Agent, its successors and assigns, for the benefit of the First-Lien
Secured Parties (and, to the extent provided in Section 6.01 of the Security
Agreement, for the equal and ratable benefit of the Existing Senior Note
Holders), a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

(a) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office, including those listed on Schedule I
and II (the “Patents”);

(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and all inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein;

 

F-A2-1



--------------------------------------------------------------------------------

(c) the right to sue third parties for past, present and future infringements of
any Patent; and

(d) all proceeds of and any right associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the First-Lien
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the First-Lien Collateral Agent pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the First-Lien Collateral Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank]

 

F-A2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR], By:     Name:   Title:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent,

By:     Name:   Title:   By:     Name:   Title:  

 

F-A2-3



--------------------------------------------------------------------------------

Schedule I

Patents

 

Registered Owner

  

Type

  

Registration

Number

  

Expiration

Date

                                            

Schedule II

Patent Applications

 

Registered Owner

  

Type

  

Registration

Number

  

Date

Filed

                                            

 

F-A2-4



--------------------------------------------------------------------------------

EXHIBIT F-A3

to the Credit Agreement

FORM OF

FIRST-LIEN COPYRIGHT SECURITY AGREEMENT

FIRST-LIEN COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 200[__]
(this “Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as First-Lien Collateral Agent (the “First-Lien Collateral Agent”) for
the First-Lien Secured Parties.

Reference is made to the First-Lien Guarantee and Collateral Agreement dated as
of March [ ], 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Umbrella
Acquisition, Inc., a Delaware corporation, to be merged with and into Univision
Communications Inc., a Delaware corporation, and Univision of Puerto Rico Inc.,
a Delaware corporation (the “Borrowers”), Broadcast Media Partners Holdings,
Inc., the subsidiaries of the Borrowers party thereto and the First-Lien
Collateral Agent. The Lenders have extended credit to the Borrowers subject to
the terms and conditions set forth in the Credit Agreement dated as of March [
], 2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Consistent with the
requirements of the Credit Agreement and pursuant to and in accordance with
Section 3.01(b) and Section 3.02(b) of the Security Agreement, the parties
hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the First-Lien
Collateral Agent, its successors and assigns, for the benefit of the First-Lien
Secured Parties(and, to the extent provided in Section 6.01 of the Security
Agreement, for the equal and ratable benefit of the Existing Senior Note
Holders), a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):

(a) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise,

(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule I and II (the
“Copyrights”);

 

F-A3-1



--------------------------------------------------------------------------------

(c) the right to sue third parties for past, present and future infringements of
any copyright, and

(d) all proceeds of and rights associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the First-Lien
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the First-Lien Collateral Agent pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the First-Lien Collateral Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank]

 

F-A3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

By:

   

Name:

 

Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent,

By:

   

Name:

 

Title:

 

By:

   

Name:

 

Title:

 

 

F-A3-3



--------------------------------------------------------------------------------

Schedule I

Copyrights

 

Registered Owner

  

Title

  

Registration

Number

  

Expiration

Date

                                            

Schedule II

Copyright Applications

 

Registered Owner

  

Title

  

Registration

Number

  

Date

Filed

                                            

 

F-A3-4



--------------------------------------------------------------------------------

EXHIBIT F-B1

to the Credit Agreement

FORM OF

SECOND-LIEN TRADEMARK SECURITY AGREEMENT

SECOND-LIEN TRADEMARK SECURITY AGREEMENT, dated as of [                    ],
200[    ] (this “Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG
NEW YORK BRANCH, as Second-Lien Collateral Agent (the “Second-Lien Collateral
Agent”) for the Second-Lien Secured Parties.

Reference is made to the Second-Lien Guarantee and Collateral Agreement dated as
of March [ ], 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Umbrella
Acquisition, Inc., a Delaware corporation, to be merged with and into Univision
Communications Inc., a Delaware corporation, and Univision of Puerto Rico Inc.,
a Delaware corporation, Broadcast Media Partners Holdings, Inc., the other
subsidiaries of the US Borrower (as defined in the Credit Agreement referred to
below) party thereto and the Second-Lien Collateral Agent. The Lenders have
extended credit to the US Borrower subject to the terms and conditions set forth
in the Credit Agreement dated as of March [ ], 2007 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Consistent with the requirements of the Credit Agreement
and pursuant to and in accordance with Section 3.01(b) and Section 3.02(b) of
the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the Second-Lien
Collateral Agent, its successors and assigns, for the benefit of the Second-Lien
Secured Parties (and, to the extent provided in Section 6.01 of the Security
Agreement, for the equal and ratable benefit of the Existing Senior Note
Holders), a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, and all extensions or renewals
thereof, including those listed on Schedule I and II (the “Trademarks”);

 

F-B1-1



--------------------------------------------------------------------------------

(b) all goodwill associated with or symbolized by the Trademarks;

(c) all assets, rights and interests that uniquely reflect or embody the
Trademarks;

(d) the right to sue third parties for past, present and future infringements of
any Trademark; and

(e) all proceeds of and rights associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the Second-Lien
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Second-Lien Collateral Agent pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Second-Lien Collateral Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Second-Lien Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Second-Lien Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of March 29, 2007 (as amended, restated,
supplemented and/or otherwise modified from time to time in accordance with the
terms thereof, the “Intercreditor Agreement”), among Broadcast Media Partners
Holdings, Inc., Umbrella Acquisition, Inc., Univision Communications Inc.,
Univision of Puerto Rico Inc., the other Grantors from time to time party
thereto, Deutsche Bank AG New York Branch, in its capacity as the initial
First-Lien Collateral Agent thereunder, and Deutsche Bank AG New York Branch, in
its capacity as the initial Second-Lien Collateral Agent thereunder. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

[Remainder of this page intentionally left blank]

 

F-B1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

By:  

 

Name:   Title:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as Second-Lien Collateral Agent,

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

F-B1-3



--------------------------------------------------------------------------------

Schedule I

Trademarks

 

Registered Owner

 

Mark

 

Registration

Number

 

Expiration

Date

                             

Schedule II

Trademark Applications

 

Registered Owner

 

Mark

 

Registration

Number

 

Date

Filed

                             

 

F-B1-4



--------------------------------------------------------------------------------

EXHIBIT F-B2

to the Credit Agreement

FORM OF

SECOND-LIEN PATENT SECURITY AGREEMENT

SECOND-LIEN PATENT SECURITY AGREEMENT, dated as of [                    ],
200[    ] (this “Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG
NEW YORK BRANCH, as Second-Lien Collateral Agent (the “Second-Lien Collateral
Agent”) for the Second-Lien Secured Parties.

Reference is made to the Second-Lien Guarantee and Collateral Agreement dated as
of March [    ], 2007 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”), among
Umbrella Acquisition, Inc., a Delaware corporation, to be merged with and into
Univision Communications Inc., a Delaware corporation, and Univision of Puerto
Rico Inc., a Delaware corporation, Broadcast Media Partners Holdings, Inc., the
other subsidiaries of the US Borrower (as defined in the Credit Agreement below)
party thereto and the Second-Lien Collateral Agent. The Second-Lien Lenders have
extended credit to the US Borrower subject to the terms and conditions set forth
in the Credit Agreement dated as of March [    ], 2007 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Consistent with the requirements of the Credit Agreement
and pursuant to and in accordance with Section 3.01(b) and Section 3.02(b) of
the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the Second-Lien
Collateral Agent, its successors and assigns, for the benefit of the Second-Lien
Secured Parties (and, to the extent provided in Section 6.01 of the Security
Agreement, for the equal and ratable benefit of the Existing Senior Note
Holders), a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

(e) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office, including those listed on Schedule I
and II (the “Patents”);

 

F-B2-1



--------------------------------------------------------------------------------

(f) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and all inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein;

(g) the right to sue third parties for past, present and future infringements of
any Patent; and

(h) all proceeds of and any right associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the Second-Lien
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Second-Lien Collateral Agent pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Second-Lien Collateral Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Second-Lien Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Second-Lien Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of March 29, 2007 (as amended, restated,
supplemented and/or otherwise modified from time to time in accordance with the
terms thereof, the “Intercreditor Agreement”), among Broadcast Media Partners
Holdings, Inc., Umbrella Acquisition, Inc., Univision Communications Inc.,
Univision of Puerto Rico Inc., the other Grantors from time to time party
thereto, Deutsche Bank AG New York Branch, in its capacity as the initial
First-Lien Collateral Agent thereunder, and Deutsche Bank AG New York Branch, in
its capacity as the initial Second-Lien Collateral Agent thereunder. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

[Remainder of this page intentionally left blank]

 

F-B2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR], By:  

 

Name:   Title:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as Second-Lien Collateral Agent,

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

F-B2-3



--------------------------------------------------------------------------------

Schedule I

Patents

 

Registered Owner

 

Type

 

Registration

Number

 

Expiration

Date

                             

Schedule II

Patent Applications

 

Registered Owner

 

Type

 

Registration

Number

 

Date

Filed

                             

 

F-B2-4



--------------------------------------------------------------------------------

EXHIBIT F-B3

to the Credit Agreement

FORM OF

SECOND-LIEN COPYRIGHT SECURITY AGREEMENT

SECOND-LIEN COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 200[__]
(this “Agreement”), among [GRANTOR] (“Grantor”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as Second-Lien Collateral Agent (the “Second-Lien Collateral Agent”) for
the Second-Lien Secured Parties.

Reference is made to the Second-Lien Guarantee and Collateral Agreement dated as
of March [ ], 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Umbrella
Acquisition, Inc., a Delaware corporation, to be merged with and into Univision
Communications Inc., a Delaware corporation, and Univision of Puerto Rico Inc.,
a Delaware corporation, Broadcast Media Partners Holdings, Inc., the other
subsidiaries of the US Borrower (as defined in the Credit Agreement below) party
thereto and the Second-Lien Collateral Agent. The Second-Lien Lenders have
extended credit to the US Borrower subject to the terms and conditions set forth
in the Credit Agreement dated as of March [ ], 2007 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Consistent with the requirements of the Credit Agreement
and pursuant to and in accordance with Section 3.01(b) and Section 3.02(b) of
the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the Second-Lien
Collateral Agent, its successors and assigns, for the benefit of the Second-Lien
Secured Parties (and, to the extent provided in Section 6.01 of the Security
Agreement, for the equal and ratable benefit of the Existing Senior Note
Holders), a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor and wherever located or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):

(a) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise,

(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule I and II (the
“Copyrights”);

 

F-B3-1



--------------------------------------------------------------------------------

(c) the right to sue third parties for past, present and future infringements of
any copyright, and

(d) all proceeds of and rights associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the Second-Lien
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Second-Lien Collateral Agent pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Second-Lien Collateral Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Second-Lien Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Second-Lien Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of March 29, 2007 (as amended, restated,
supplemented and/or otherwise modified from time to time in accordance with the
terms thereof, the “Intercreditor Agreement”), among Broadcast Media Partners
Holdings, Inc., Umbrella Acquisition, Inc., Univision Communications Inc.,
Univision of Puerto Rico Inc., the other Grantors from time to time party
thereto, Deutsche Bank AG New York Branch, in its capacity as the initial
First-Lien Collateral Agent thereunder, and Deutsche Bank AG New York Branch, in
its capacity as the initial Second-Lien Collateral Agent thereunder. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

[Remainder of this page intentionally left blank]

 

F-B3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

By:

   

Name:

 

Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Second-Lien Collateral Agent,

By:

   

Name:

 

Title:

 

By:

   

Name:

 

Title:

 

 

F-B3-3



--------------------------------------------------------------------------------

EXHIBIT F-B3

to the Credit Agreement

Copyrights

 

Registered Owner

  

Title

  

Registration

Number

  

Expiration

Date

                                            

Schedule II

Copyright Applications

 

Registered Owner

  

Title

  

Registration

Number

  

Date

Filed

                                            

 

F-B3-1



--------------------------------------------------------------------------------

EXHIBIT G

to the Credit Agreement

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

 

G-1



--------------------------------------------------------------------------------

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of [            ],
20[    ], made by each of the undersigned (each, a “Party” and, together with
any entity that becomes a party to this Agreement pursuant to Section 8 hereof,
the “Parties”) and Deutsche Bank AG New York Branch, as Collateral Agent (as
defined below), for the benefit of the Senior Creditors (as defined below).
Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed to them in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Umbrella Acquisition, Inc. (to be merged with and into Univision
Communications Inc.) (“Merger Sub”), Univision of Puerto Rico Inc. (the
“Subsidiary Borrower” and, together with the US Borrower, the “Borrowers”), the
lenders party thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”), as
first-lien collateral agent for the First-Lien Secured Parties (in such
capacity, the “First-Lien Collateral Agent”) and as second-lien collateral agent
for the Second-Lien Secured Parties (in such capacity, the Second-Lien
Collateral Agent”), Deutsche Bank Securities Inc. (“DBSI”) and Banc of America
Securities LLC, as joint lead arrangers for the First-Lien Facilities, DBSI and
Credit Suisse, as joint lead arrangers for the Second-Lien Facilities, Banc of
America Securities LLC, as documentation agent, and Credit Suisse, Cayman
Islands Branch, Wachovia Bank, National Association, The Royal Bank of Scotland
PLC and Lehman Brothers Inc., as joint syndication agents, have entered into a
Credit Agreement, dated as of March 29, 2007 (as the same may be amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrowers and the issuance
of, and participation in, Letters of Credit for the respective accounts of the
Borrowers, all as contemplated therein (with the Lenders, the Administrative
Agent, the Issuing Banks, the First-Lien Collateral Agent and the Second-Lien
Collateral Agent being herein called the “Lender Creditors”);

WHEREAS, the US Borrower and/or one or more of its Restricted Subsidiaries may
at any time and from time to time enter into one or more Hedging Agreements (as
defined below) with one or more Hedge Creditors (as defined below);

WHEREAS, pursuant to the First-Lien Guarantee and Collateral Agreement and
Second-Lien Guarantee and Collateral Agreement, Broadcast Media Partners
Holdings, Inc. (“Holdings”) and each Subsidiary Guarantor have jointly and
severally guaranteed to the Secured Parties (as defined in each Guarantee and
Collateral Agreement) the payment when due of all Obligations (as defined in
each Guarantee and Collateral Agreement);

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that this Agreement be executed and delivered by the original
Parties hereto;



--------------------------------------------------------------------------------

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Collateral Agent
(for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Debt (as defined in Section 6 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness, to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness is subordinated, avoided or disallowed, in whole or in part, under
the Bankruptcy Code or other applicable federal, foreign, state or local law. In
the event of a proceeding, whether voluntary or involuntary, for insolvency,
liquidation, reorganization, dissolution, bankruptcy or other similar proceeding
pursuant to the Bankruptcy Code or other applicable federal, foreign, state or
local law (each, a “Bankruptcy Proceeding”), the Senior Indebtedness shall
include all interest accrued on the Senior Indebtedness, in accordance with and
at the rates specified in the Senior Indebtedness, both for periods before and
for periods after the commencement of any of such proceedings, even if the claim
for such interest is not allowed pursuant to the Bankruptcy Code or other
applicable law.

2. Each Party (as a lender of any Subordinated Debt) hereby agrees that until
all Senior Indebtedness has been repaid in full in cash:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 6 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 6 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness becomes
due (whether at stated maturity, by acceleration or otherwise), (ii) any Event
of Default under the Credit Agreement or any event of default under, and as
defined in, any other Senior Indebtedness (or the documentation governing the
same), then exists or would result from such payment on the Subordinated Debt
(including, without limitation, pursuant to Section 6.03 of the Credit
Agreement), or (iii) such Party receives any payment or prepayment of principal,
interest or any other amount, in whole or in part, of (or with respect to) the
Subordinated Debt in violation of the terms of the Credit Agreement or any other
Senior Indebtedness (or the documentation governing the same),

 

2



--------------------------------------------------------------------------------

then, and in any such event, any payment or distribution of any kind or
character, whether in cash, property or securities, which shall be payable or
deliverable with respect to any or all of the Subordinated Debt or which has
been received by any Party shall be held in trust by such Party for the benefit
of the Senior Creditors and shall forthwith be paid or delivered directly to the
Senior Creditors for application to the payment of the Senior Indebtedness
(after giving effect to the relative payment and security priorities of such
Senior Indebtedness), to the extent necessary to make payment in full in cash of
all sums due under the Senior Indebtedness remaining unpaid after giving effect
to any concurrent payment or distribution to the Senior Creditors. In any such
event, the Senior Creditors may, but shall not be obligated to, demand, claim
and collect any such payment or distribution that would, but for these
subordination provisions, be payable or deliverable with respect to the
Subordinated Debt. In the event of the occurrence of any event referred to in
subclauses (i), (ii) or (iii) of the second preceding sentence of this clause
(b) and until the Senior Indebtedness shall have been fully paid in cash and
satisfied and all of the Obligations of the US Borrower or any of its Restricted
Subsidiaries to the Senior Creditors have been performed in full, no payment of
any kind or character (whether in cash, property, securities or otherwise) shall
be made to or accepted by any Party in respect of the Subordinated Debt.
Notwithstanding anything to the contrary contained above, if one or more of the
events referred to in subclauses (i) through (iii) of the first sentence of this
clause (b) is in existence, the Required Senior Creditors may agree in writing
that payments may be made with respect to the Subordinated Debt which would
otherwise be prohibited pursuant to the provisions contained above, provided
that any such waiver shall be specifically limited to the respective payment or
payments which the Required Senior Creditors agree may be so paid to any Party
in respect of the Subordinated Debt.

(c) If such Party which is not a Loan Party shall acquire by indemnification,
subrogation or otherwise, any lien, estate, right or other interest in any of
the assets or properties of the US Borrower or any of its Restricted
Subsidiaries which is a Loan Party, that lien, estate, right or other interest
shall be subordinate in right of payment to the Senior Indebtedness and the lien
of the Senior Indebtedness as provided herein, and such Party hereby waives any
and all rights it may acquire by subrogation or otherwise to any lien of the
Senior Indebtedness or any portion thereof until such time as all Senior
Indebtedness has been repaid in full in cash.

(d) In any case commenced by or against the US Borrower or any of its Restricted
Subsidiaries under the Bankruptcy Code or any similar federal, foreign, state or
local statute (a “Reorganization Proceeding”), to the extent permitted by
applicable law, the Required Senior Creditors shall have the exclusive right to
exercise any voting rights in respect of the claims of such Party against the US
Borrower or any of its Restricted Subsidiaries.

(e) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by either Borrower, any other Loan Party
or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of either

 

3



--------------------------------------------------------------------------------

Borrower or such other Persons), the subordination provisions set forth herein
shall continue to be effective or be reinstated, as the case may be, all as
though such payment had not been made.

(f) After the occurrence and continuation of an Event of Default, such Party
shall not object to the entry of any order or orders approving any cash
collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(g) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

3. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that the US Borrower or any
of its Restricted Subsidiaries (other than the respective obligor or obligors
which are already Parties hereto) provides a guaranty or any security in support
of any Subordinated Debt, the Party which is the lender of the respective
Subordinated Debt will cause each such Person to become a Party hereto (if such
Person is not already a Party hereto) promptly after the date of the execution
and delivery of the respective guarantee or security documentation, provided
that any failure to comply with the foregoing requirements of this Section 3
will have no effect whatsoever on the subordination provisions contained herein
(which shall apply to all payments received with respect to any guarantee or
security for any Subordinated Debt, whether or not the Person furnishings such
guarantee or security is a Party hereto).

4. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Debt (unless promptly turned over to the
holders of Senior Indebtedness as contemplated by Section 2 above), to the
extent such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

5. In addition to the foregoing agreements, each Party hereby acknowledges and
agrees that (x) any Intercompany Debt (and any promissory notes or other
instruments evidencing same) may be pledged, and delivered for pledge, by the US
Borrower or any of its Restricted Subsidiaries pursuant to any Security Document
to which the US Borrower or the respective such Restricted Subsidiary is, or at
any time in the future becomes, a party and (y) with respect to all Intercompany
Debt so pledged, the Collateral Agent shall be entitled to exercise all rights
and remedies with respect to such Intercompany Debt to the maximum extent
provided in the various Security Documents (in accordance with the terms thereof
and subject to the requirements of applicable law).

6. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Collateral Agent” shall mean (i) prior to the First-Lien Loan Obligations
Termination Date, the First-Lien Collateral Agent, and (ii) thereafter, the
Second-Lien Collateral Agent.

 

4



--------------------------------------------------------------------------------

“First-Lien Loan Obligations Termination Date” shall mean the first date after
the Closing Date upon which all Commitments and Letters of Credit under the
Credit Agreement have been terminated (or, if Letters of Credit remain
outstanding, as to which an L/C Backstop exists) and all Loan Document
Obligations constituting First-Lien Obligations have been paid in full in cash.

“Enforcement Action” shall mean (i) any acceleration of all or any part of the
Subordinated Debt, (ii) any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the US Borrower or
any of its Restricted Subsidiaries to pay any amounts relating to any
Subordinated Debt, (iii) the exercising of any banker’s lien or rights of
set-off or recoupment, or (iv) the taking of any other enforcement action
against any asset or property of the US Borrower or its Restricted Subsidiaries.

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer of
mitigation of interest rate or currency risks either generally or under specific
contingencies.

“Hedge Creditor” shall have the meaning provided in the First-Lien Guarantee and
Collateral Agreement.

“Intercompany Debt” shall mean any indebtedness or other obligations, whether
now existing or hereinafter incurred, owed by the US Borrower or any Restricted
Subsidiary of the US Borrower to the US Borrower or any other Restricted
Subsidiary of the US Borrower.

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest, fees and other charges accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
in the governing documentation, whether or not such interest, fees and charges
are an allowed claim in such proceeding).

“Required Senior Creditors” shall mean (i) prior to the First-Lien Loan
Obligations Termination Date, the Required First-Lien Lenders and
(ii) thereafter, the Required Second-Lien Lenders.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors and the
Hedge Creditors.

 

5



--------------------------------------------------------------------------------

“Senior Indebtedness” shall mean:

(i) all Obligations (including, without limitation, Obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of each Loan Party (whether as obligor, guarantor or
otherwise) to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of or in connection with each Loan Document to which it is at
any time a party (including, without limitation, all such obligations and
liabilities of each Loan Party under the Credit Agreement (if a party thereto)
and under the Guarantee and Collateral Agreements (if a party thereto) or under
any other guarantee by it of obligations pursuant to the Credit Agreement) and
the due performance and compliance by each Loan Party with the terms of each
such Loan Document (all such obligations and liabilities under this clause (i),
except to the extent consisting of Secured Hedging Obligations, being herein
collectively called the “Loan Document Obligations”); and

(ii) all Obligations (including, without limitation, Obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of each Loan Party to the Hedge Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
Hedging Agreement with a Hedge Creditor (including, without limitation, all such
obligations and liabilities of such Loan Party under the Guarantee and
Collateral Agreements (if a party thereto) with respect thereto or under any
other guarantee by it of obligations pursuant to any such Hedging Agreement) and
the due performance and compliance by each Loan Party with the terms of each
such Hedging Agreement (all such obligations and liabilities under this clause
(ii) being herein collectively called the “Secured Hedging Obligations”).

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor at any
time outstanding); provided that the term “Subordinated Debt” shall not include
any Intercompany Debt which is (1) owed by any Person to the US Borrower,
(2) owed by any Person (other than the US Borrower) to the Subsidiary Borrower,
(3) owed by any Person that is not a Loan Party to any other Person or (4) owed
by any Loan Party (other than a Borrower) to any other Loan Party.

7. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof and security therefor) owed to it, and with respect to all
Subordinated Debt (including all guarantees thereof and security therefor) owing
by it.

8. It is understood and agreed that any Restricted Subsidiary of the US Borrower
that is required to execute a counterpart of this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance satisfactory to the Collateral
Agent) and delivering same to the Collateral Agent.

 

6



--------------------------------------------------------------------------------

9. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

10. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Collateral Agent or
the holders of Senior Indebtedness shall have the right to obtain specific
performance of the obligations of such defaulting Party, injunctive relief or
such other equitable relief as may be available.

11. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Credit Agreement.

12. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail.

13. No person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Debt shall have any rights under this Agreement.

14. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

15. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Collateral Agent.

16. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

17.(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (OTHER THAN THE CONFLICTS OF LAWS PRINCIPLES
THEREOF).

(b) Each of the Parties and the Senior Creditors, by their acceptance of the
benefits of this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in

 

7



--------------------------------------------------------------------------------

any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties and the
Senior Creditors, by their acceptance of the benefits of this Agreement hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Parties and the
Senior Creditors, by their acceptance of the benefits of this Agreement, agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the First-Lien Collateral Agent or any other Senior Creditor may otherwise have
to bring any action or proceeding relating to this Agreement against any Party
or its properties in the courts of any jurisdiction.

(c) Each of the Parties and the Senior Creditors, by their acceptance of the
benefits of this Agreement, hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the Parties and the Senior Creditors
by their acceptance of the benefits of this Agreement hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Each of the Parties and the Senior Creditors, by their acceptance of the
benefits of this Agreement, hereby irrevocably consents to service of process in
the manner provided for notices as provided above. Nothing in this Agreement
will affect the right of the Collateral Agent, the Senior Creditors or the
Parties to serve process in any other manner permitted by law.

(e) EACH PARTY HERETO (AND EACH OTHER SENIOR CREDITOR, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS CLAUSE (c).

18. This Agreement shall bind and inure to the benefit of the Collateral Agent,
the other Senior Creditors and each Party and their respective successors,
permitted transferees and assigns.

19. By acceptance of the benefits of this Agreement, each Senior Creditor
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder, (b) to
confirm that the Collateral Agent shall have

 

8



--------------------------------------------------------------------------------

the authority to act as the exclusive agent of such Senior Creditor for the
enforcement of any provisions of this Agreement against any Party or the
exercise of remedies hereunder, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement against any Party, to exercise any
remedy hereunder or to give any consents or approvals hereunder, except as
expressly provided in this Agreement and (d) to agree to be bound by the terms
of this Agreement.

20. Upon the consummation of the Merger, the Company shall succeed to all the
rights and obligations of Merger Sub under this Agreement, without any further
action by any Person.

21. Notwithstanding anything to the contrary contained herein, upon the
occurrence of the Termination Date, this Agreement shall terminate without any
further action by any Person.

*        *        *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

[NAMES OF RELEVANT PARTIES] By:  

 

Name:   Title:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent

and Second-Lien Collateral Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

to the Credit Agreement

FORM OF

INTERCREDITOR AGREEMENT

 

H-1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

dated as of

[                    ], 20[    ]

among

BROADCAST MEDIA PARTNERS HOLDINGS, INC.,

UMBRELLA ACQUISITION, INC.

(to be merged with and into UNIVISION COMMUNICATIONS INC.)

and

UNIVISION OF PUERTO RICO INC.,

as the Borrowers,

CERTAIN OTHER GRANTORS

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as First-Lien Collateral Agent

and Second-Lien Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page SECTION 1. Definitions.    2

1.1

   Defined Terms    2

1.2

   Terms Generally    11 SECTION 2. Priority of Liens.    12

2.1

   Subordination; Etc.    12

2.2

   Prohibition on Contesting Liens    13

2.3

   No New Liens    14

2.4

   Similar Liens and Agreements    14

2.5

   Discharge of First-Lien Obligations and Second-Lien Obligations    14 SECTION
3. Enforcement.    15

3.1

   Exercise of Remedies    15 SECTION 4. Payments.    17

4.1

   Application of Proceeds    17

4.2

   Payments Over    21 SECTION 5. Other Agreements.    21

5.1

   Releases    21

5.2

   Insurance    22

5.3

   Amendments to First-Lien Loan Documents and Second-Lien Documents    23

5.4

   Rights As Unsecured Creditors    24

5.5

   Bailee for Perfection    25

5.6

   When Discharge of First-Lien Obligations Deemed to Not Have Occurred    26
SECTION 6. Insolvency or Liquidation Proceedings.    26

6.1

   Finance and Sale Issues    26

6.2

   Relief from the Automatic Stay    27

6.3

   Adequate Protection    27

6.4

   No Waiver; Reorganization Securities    28

6.5

   Preference Issues    28

6.6

   Post-Petition Interest    29

6.7

   Waiver    29

6.8

   Limitations    29 SECTION 7. Reliance; Waivers; Etc.    30

7.1

   Reliance    30

7.2

   No Warranties or Liability    30

7.3

   No Waiver of Lien Priorities    31

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

          Page

7.4

   Waiver of Liability; Indemnity    32

7.5

   Obligations Unconditional    33 SECTION 8. Miscellaneous.    34

8.1

   Conflicts    34

8.2

   Effectiveness; Continuing Nature of this Agreement; Severability    34

8.3

   Amendments; Waivers    34

8.4

   Information Concerning Financial Condition of Holdings, the Borrowers and
their Subsidiaries    35

8.5

   Subrogation    35

8.6

   Application of Payments    36

8.7

   SUBMISSION TO JURISDICTION; WAIVERS    36

8.8

   Notices    37

8.9

   Further Assurances    37

8.10

   APPLICABLE LAW    37

8.11

   Binding on Successors and Assigns    37

8.12

   Specific Performance    37

8.13

   Headings    38

8.14

   Counterparts    38

8.15

   Authorization    38

8.16

   No Third Party Beneficiaries; Effect of Agreement    38

8.17

   Provisions Solely to Define Relative Rights    38

8.18

   Grantors; Additional Grantors    38

8.19

   Collateral Agent    39

8.20

   Limitation on Collateral Agent’s Responsibilities with Respect to Existing
Senior Notes Holders    39

8.21

   Effectiveness of Merger    41

 

(ii)



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of [                    ], 20[    ] is
entered into by and among BROADCAST MEDIA PARTNERS HOLDINGS, INC., a Delaware
corporation (“Holdings”), UMBRELLA ACQUISITION, INC., a Delaware corporation
(“Merger Sub”) to be merged with and into UNIVISION COMMUNICATIONS INC. (the
“Company”), UNIVISION OF PUERTO RICO INC., a Delaware corporation (“Subsidiary
Borrower” and together with the US Borrower, the “Borrowers” and each, a
“Borrower”), each other Grantor (as hereinafter defined) from time to time party
hereto, DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent
under the First-Lien Documents (as defined below) (together with its successors
and assigns in such capacity from time to time, the “First-Lien Collateral
Agent”), and DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral
agent under the Second-Lien Documents (as defined below) (together with its
successors and assigns in such capacity from time to time, the “Second-Lien
Collateral Agent”). Capitalized terms used herein but not otherwise defined
herein have the meanings set forth in Section 1 below.

RECITALS

WHEREAS, Holdings, the Borrowers, the First-Lien Lenders party thereto from time
to time, the Second-Lien Lenders party thereto from time to time, Deutsche Bank
AG New York Branch (“DBNY”), as administrative agent (in such capacity and
together with any successors and assigns in such capacity, the “Administrative
Agent”), the First-Lien Collateral Agent and the Second-Lien Collateral Agent
have entered into that certain Credit Agreement, dated as of March 29, 2007 (as
amended, restated, supplemented, modified and/or Refinanced from time to time,
the “Credit Agreement”), providing for the making of various term and revolving
loans to the Borrowers, and the issuance of, and participation in, letters of
credit for the respective accounts of the Borrowers, all as provided therein;

WHEREAS, it is a condition to the making of such loans and issuance of, and
participation in, such letters of credit that Holdings, the Borrower and the
other Grantors guarantee and secure the obligations arising under, and in
respect of, the Credit Agreement;

WHEREAS, it is a condition of the Existing Senior Notes Documents that the
US Borrower and the other Grantors (other than Holdings) secure the obligations
of the US Borrower under, and in respect of, the Existing Senior Notes, on an
equal and ratable basis pursuant to the Equal and Ratable Provision of the
Existing Senior Notes Documents;

WHEREAS, the obligations of Holdings, the Borrowers and the other Grantors under
the First-Lien Lender Documents will be secured by substantially all the assets
of Holdings, the Borrowers and the other Grantors pursuant to the terms of the
First-Lien Security Documents;

WHEREAS, the obligations of the US Borrower under the Existing Senior Notes
Documents will be secured by substantially all the assets of the Borrowers and
the other Grantors (other than Holdings) pursuant to the terms of the First-Lien
Security Documents;

 



--------------------------------------------------------------------------------

WHEREAS, the obligations of Holdings, the Borrowers and the other Grantors under
the Second-Lien Lender Documents will be secured by substantially all the assets
of Holdings, the Borrowers and the other Grantors, respectively, pursuant to the
terms of the Second-Lien Security Documents;

WHEREAS, the obligations of the US Borrower under the Existing Senior Notes
Documents will be secured by substantially all the assets of the Borrowers and
the other Grantors (other than Holdings) pursuant to the terms of the
Second-Lien Security Documents;

WHEREAS, the First-Lien Loan Documents and the Second-Lien Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral;

WHEREAS, in order to induce the First-Lien Collateral Agent and the First-Lien
Creditors to consent to the Grantors incurring the Second-Lien Lender
Obligations and to induce the First-Lien Creditors to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrowers
or any other Grantor, the Second-Lien Collateral Agent on behalf of the
Second-Lien Creditors (and each Second-Lien Creditor by its acceptance of the
benefits of the Second-Lien Security Documents) has agreed to the subordination,
intercreditor and other provisions set forth in this Agreement; and

WHEREAS, the Borrowers and the Grantors may, from time to time, incur additional
secured debt which Holdings, the Borrowers, the other Grantors and the
First-Lien Collateral Agent agree may, subject to the terms and conditions
hereof, share a first-priority security interest in the Collateral in accordance
with the First-Lien Documents in existence at the time of such incurrence;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, (i) save where provided in clause
(ii) below, capitalized terms have the meaning given to them in the Credit
Agreement, and (ii) the following terms shall have the following meanings:

“Administrative Agent” has the meaning set forth in the recitals hereto.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented and/or otherwise modified from time to time in accordance
with the terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Cap Amount” means $9,100,000,000.

“Cash Collateral” has the meaning set forth in Section 363(a) of the Bankruptcy
Code.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, now or hereafter acquired and wherever located and all
proceeds thereof constituting both First-Lien Collateral and Second-Lien
Collateral.

“Collateral Agent” means, as the context requires, collectively, the First-Lien
Collateral Agent and/or the Second-Lien Collateral Agent.

“Comparable Second-Lien Security Document” means, in relation to any Collateral
subject to any Lien created under any First-Lien Security Document, that
Second-Lien Security Document which creates a Lien on the same Collateral,
granted by the same Grantor.

“Credit Agreement” has the meaning set forth in the recitals hereto.

“Creditors” means, as the context requires, collectively, the First-Lien
Creditors and/or the Second-Lien Creditors.

“DBNY” has the meaning set forth in the recitals hereto.

“Discharge of Existing Senior Notes Obligations” means, except to the extent
otherwise provided in Section 5.6(b) hereof (and subject to Section 6.5 hereof),
(a) the satisfaction and discharge in full of the Existing Senior Notes
Obligations, including the redemption in full of all the Existing Senior Notes
(i) in accordance with the provisions of Article XI to the Existing Senior Notes
Indenture, (ii) in accordance with the provisions of Section 401 thereof or
(iii) as otherwise permitted by applicable law, (b) the legal defeasance and/or
covenant defeasance of the Existing Senior Notes in accordance with Article XIII
of the Existing Senior Notes Indenture or (c) the amendment of the Existing
Senior Notes Indenture such that the Equal and Ratable Provision is no longer
applicable.

“Discharge of First-Lien Lender Obligations” means, except to the extent
otherwise provided in Section 5.6(a) hereof (and subject to Section 6.5 hereof),
(i) the occurrence of the Discharge of First-Lien Loan Document Obligations and
(ii) (a) payment in full in cash of all Hedging Obligations (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding at the rate provided for in the respective Hedging Agreement, whether
or not such interest would be allowed in any such Insolvency or Liquidation
Proceeding and/or the provision of credit support reasonably acceptable to the
Hedge Creditor in respect thereof), and (b) the termination of all Hedging
Agreements.

 

3



--------------------------------------------------------------------------------

“Discharge of First-Lien Loan Document Obligations” means, except to the extent
otherwise provided in Section 5.6(a) hereof (and subject to Section 6.5 hereof),
(a) payment in full in cash of the First-Lien Loan Document Obligations
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding at the rate provided for in the respective First-Lien
Loan Documents, whether or not such interest would be allowed in any such
Insolvency or Liquidation Proceeding), (b) termination (without any prior demand
for payment thereunder having been made or, if made, with such demand having
been fully reimbursed in cash) or cash collateralization (in an amount and
manner, and on terms, satisfactory to the First-Lien Collateral Agent) of all
letters of credit issued by any First-Lien Creditor and (c) termination of all
other commitments of the First-Lien Lenders under the First-Lien Loan Documents.

“Discharge of First-Lien Obligations” means, except to the extent otherwise
provided in Section 5.6 hereof (and subject to Section 6.5 hereof), the
occurrence of (a) the Discharge of First-Lien Lender Obligations and (b) the
Discharge of Existing Senior Notes Obligations.

“Discharge of Second-Lien Lender Obligations” means payment in full in cash of
the Second-Lien Lender Obligations (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding at the rate provided
for in the respective Second-Lien Documents, whether or not such interest would
be allowed in any such Insolvency or Liquidation Proceeding).

“Discharge of Second-Lien Obligations” means the occurrence of (a) the Discharge
of Second-Lien Lender Obligations and (b) the Discharge of Existing Senior Notes
Obligations.

“Disposition” shall have the meaning set forth in Section 5.1(a)(ii) hereof.

“Equal and Ratable Provision” means the provisions of Section 1008 of the
Existing Senior Notes Indenture requiring (but only to the extent that such
provisions so require) that the Existing Senior Notes Obligations be “equally
and ratably” secured with the other First-Lien Obligations and/or the other
Second-Lien Obligations, as applicable.

“Existing Senior Notes” means, collectively, (i) the Company’s 7.85% Notes due
2011 in an initial aggregate principal amount equal to $500,000,000, (ii) the
Company’s 3.50% Senior Notes due 2007 in an initial aggregate principal amount
equal to $200,000,000 and (iii) the Company’s 3.875% Senior Notes due 2008 in an
initial aggregate principal amount equal to $250,000,000, as the same may be
amended, restated, modified, otherwise supplemented and/or (in the case of the
Notes described in clause (i)) Refinanced from time to time in accordance with
the terms hereof, thereof and the Credit Agreement.

“Existing Senior Notes Creditors” means Existing Senior Notes Holders and the
Existing Senior Notes Trustee.

 

4



--------------------------------------------------------------------------------

“Existing Senior Notes Documents” means the Existing Senior Notes, the Existing
Senior Notes Indenture and the Guarantees (as defined in the Existing Senior
Notes Indenture).

“Existing Senior Notes Holders” means the holders from time to time of the
Existing Senior Notes.

“Existing Senior Notes Indenture” means the Indenture dated as of July 18, 2001,
between the Company, as issuer, and the Existing Senior Notes Trustee, as
amended, restated, supplemented, modified and/or Refinanced from time to time in
accordance with the terms thereof, hereof and the Credit Agreement.

“Existing Senior Notes Obligations” means (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Existing Senior Notes, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(ii) all other monetary obligations of the Company owing to any of the Existing
Senior Notes Creditors under the Existing Senior Notes Documents, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other Obligations of the Company
owing to the Existing Senior Notes Creditors under or pursuant to the Existing
Senior Notes Documents, and (c) the due and punctual payment and performance of
all the obligations of each Guarantor (as defined in the Existing Senior Notes
Indenture) owing to the Existing Notes Creditors pursuant to the Existing Senior
Notes Documents, in each case whether outstanding on the date hereof or incurred
or arising from time to time after the date of this Agreement.

“Existing Senior Notes Trustee” means The Bank of New York, in its capacity as
trustee under the Existing Indenture, and its successors and assigns.

“First-Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, now or hereafter acquired and wherever located
and all proceeds thereof, with respect to which a Lien is granted (or purported
to be granted) as security for any First-Lien Obligations.

“First-Lien Collateral Agent” has the meaning set forth in the first paragraph
of this Agreement.

“First-Lien Creditors” means, at any relevant time and as the context may
require, the holders of First-Lien Obligations or First-Lien Lender Obligations
at such time, solely in their capacity as such, including, without limitation,
the First-Lien Collateral Agent and the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“First-Lien Documents” means and includes the First-Lien Loan Documents, the
Existing Senior Notes Documents and the Hedging Agreements entered into with one
or more Hedge Creditors.

“First-Lien Lender Document” means the First-Lien Loan Documents and the Hedging
Agreements entered into with one or more Hedge Creditors.

“First-Lien Lender Obligations” means (a) all First-Lien Loan Document
Obligations, and (b) all Hedging Obligations.

“First-Lien Lenders” means the “First-Lien Lenders” under, and as defined in,
the Credit Agreement; provided that the term “First-Lien Lender” shall in any
event include each letter of credit issuer and each swingline lender under the
Credit Agreement.

“First-Lien Loan Document Obligations” shall mean (a) the due and punctual
payment of (i) the principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the First-Lien Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrowers under the Credit Agreement in respect of
any letter of credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrowers to any of the First-Lien Creditors under the Credit Agreement
and each of the other First-Lien Loan Documents (other than, for avoidance of
doubt, Hedging Obligations), including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to the Credit Agreement and each
of the other First-Lien Loan Documents (excluding, for avoidance of doubt,
Hedging Obligations), and (c) the due and punctual payment and performance of
all the obligations of each other Grantor under or pursuant to this Agreement
and each of the other First-Lien Loan Documents (excluding, for avoidance of
doubt, Hedging Obligations), in each case whether outstanding on the date hereof
or incurred or arising from time to time after the date of this Agreement.

“First-Lien Loan Documents” means (i) the Credit Agreement (insofar as the
provisions thereof relate to or evidence the First-Lien Loan Document
Obligations), (ii) the First-Lien Security Documents and (iii) each of the other
agreements, documents and instruments providing for or evidencing any other
First-Lien Loan Document Obligation and any other document or instrument
executed or delivered at any time in connection with any First-Lien Loan
Document Obligation (including any intercreditor or joinder agreement among
holders of First-Lien Loan Document Obligations but excluding Hedging
Agreements), in each case, to the extent such are effective at the relevant
time, as each may be amended, modified, restated, supplemented, replaced and/or
Refinanced from time to time in accordance with the terms thereof and hereof.

 

6



--------------------------------------------------------------------------------

“First-Lien Loans” means all Loans, under, and as defined in, the Credit
Agreement (other than Second-Lien Loans).

“First-Lien Obligations” means, subject to the second succeeding sentence
herein, (i) all First-Lien Loan Document Obligations, (ii) all Existing Senior
Notes Obligations and (iii) all Hedging Obligations. “First-Lien Obligations”
shall in any event include: (a) all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding (and the
effect of provisions such as Section 502(b)(2) of the Bankruptcy Code), accrue)
on or after the commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant First-Lien Document, whether
or not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding, (b) any and all fees and expenses (including attorneys’
and/or financial consultants’ fees and expenses) incurred by the First-Lien
Collateral Agent, the Administrative Agent and the First-Lien Creditors on or
after the commencement of an Insolvency or Liquidation Proceeding, whether or
not the claim for fees and expenses is allowed under Section 506(b) of the
Bankruptcy Code or any other provision of the Bankruptcy Code or Bankruptcy Law
as a claim in such Insolvency or Liquidation Proceeding, and (c) all obligations
and liabilities of each Grantor under each First-Lien Document to which it is a
party which, but for the automatic stay under Section 362(a) of the Bankruptcy
Code, would become due. The First-Lien Obligations shall not include
(x) principal of First-Lien Loans or stated amounts of Letters of Credit in
excess of the Cap Amount as in effect at the time incurred or (y) any amount in
clauses (a) through (c) of the preceding sentence incurred in connection with
the enforcement of the excess amounts referred to in preceding clause
(x) (excluding, in either case, any such excess amounts representing the
capitalization of interest or fees or resulting from fluctuations in currency
values, which excess amounts shall be First-Lien Obligations). For avoidance of
doubt, it is understood and agreed that (I) any increase in the aggregate
principal amount of any First-Lien Loan or the stated amount of any Letter of
Credit (on a U.S. Dollar equivalent basis) after the date of incurrence or
issuance of such First-Lien Loan or Letter of Credit, as the case may be, as a
result of a fluctuation in the exchange rate of the currency in which a
First-Lien Loan or Letter of Credit is denominated, shall be ignored for
purposes of determining compliance with the Cap Amount in clause (x) of the
preceding sentence and (II) any such increase attributable to a currency
fluctuation shall be included as a First-Lien Obligation.

“First-Lien Security Documents” means (i) the First-Lien Security Documents
under, and as defined in, the Credit Agreement, and (ii) any other agreement,
document or instrument pursuant to which a Lien is granted (or purported to be
granted) securing any First-Lien Obligations or under which rights or remedies
with respect to such Liens are governed, as the same may be amended,
supplemented, restated, modified and/or Refinanced from time to time.

“First-Lien Shared Collateral” means First-Lien Collateral that constitutes
Shared Collateral.

“Grantors” means Holdings, the Borrowers and each of the other Subsidiary
Guarantors that have executed and delivered, or may from time to time hereafter
execute and deliver, a First-Lien Security Document or a Second-Lien Security
Document.

 

7



--------------------------------------------------------------------------------

“Hedge Creditor” means (i) each First-Lien Lender or any affiliate thereof (even
if the respective First-Lien Lender subsequently ceases to be a First-Lien
Lender under the Credit Agreement for any reason) party to a Hedging Agreement
with any Grantor and (ii) the respective successors and assigns of each such
First-Lien Lender, affiliate or other financial institution referred to in
clause (i) above.

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer of
mitigation of interest rate or currency risks either generally or under specific
contingencies.

“Hedging Obligations” means (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code (if applicable), would become due) and liabilities (including,
without limitation, indemnities, fees and interest thereon and all interest that
accrues on or after the commencement of any Insolvency or Liquidation Proceeding
at the rate provided for in the respective Hedging Agreement, whether or not a
claim for post-petition interest is allowed in any such Insolvency or
Liquidation Proceeding) of each Grantor owing to the Hedge Creditors, now
existing or hereafter incurred under, arising out of or in connection with each
Hedging Agreement (including all such obligations and indebtedness under any
guarantee to which each Grantor is a party) and (ii) the due performance and
compliance by each Grantor with the terms, conditions and agreements of each
Hedging Agreement with a Hedging Creditor.

“Holdings” has the meaning set forth in the recitals hereto.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, readjustment, composition,
reorganization or other similar case or proceeding with respect to any Grantor
or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of any Grantor whether
voluntary or involuntary and whether or not involving insolvency or proceedings
under the Bankruptcy Code or (d) any general assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“New Agent” shall have the meaning set forth in Section 5.6(a) hereof.

“Non-Shared Collateral” means any Collateral which, pursuant to the terms of
Section 1008 of the Existing Senior Notes Indenture, is not required to secure
the Existing Senior Notes Obligations on an equal and ratable basis pursuant to
the Equal and Ratable Provision (including, without limitation, any Collateral
pledged by Holdings pursuant to the Security Documents).

“Obligations” means any and all obligations (including guaranty obligations)
with respect to the payment and performance of (a) any principal of or interest
or premium on any

 

8



--------------------------------------------------------------------------------

indebtedness, including any reimbursement obligation in respect of any letter of
credit, or any other liability, including interest that accrues on or after the
commencement of any Insolvency or Liquidation Proceeding of any Grantor at the
rate provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such Insolvency or Liquidation
Proceeding, (b) any fees (including attorneys’ and/or financial consultants’
fees and expenses), indemnification obligations, expense reimbursement
obligations or other liabilities payable under the documentation governing any
indebtedness (including, without limitation, all such fees, obligations and
liabilities incurred on or after the commencement of any Insolvency or
Liquidation Proceeding, and the retaking, holding, selling or otherwise
disposing of or realizing on the Collateral), (c) any obligation to post cash
collateral in respect of letters of credit or any other obligations, and (d) all
performance obligations under the documentation governing any indebtedness, and
shall in any event include all obligations and liabilities of each Grantor
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code
(if applicable), would become due.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Collateral” means (a) the “Pledged Collateral” under, and as defined
in, the First-Lien Guarantee and Collateral Agreement and the Second-Lien
Guarantee and Collateral Agreement, respectively, and (b) any other Collateral
in the possession of the First-Lien Collateral Agent (or its agents or bailees),
to the extent that possession thereof is taken to perfect a Lien thereon under
the Uniform Commercial Code or other applicable local law.

“Post-Petition Financing” has the meaning set forth in Section 6.1 hereof.

“Pro Rata Share” has the meaning provided in Section 4.1(c) hereof.

“Recovery” has the meaning set forth in Section 6.5 hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Remedial Action” has the meaning set forth in Section 5.1(a)(i) hereof.

“Representative” has the meaning set forth in Section 4.1(c) hereof.

“Required First-Lien Creditors” means (i) at all times prior to the occurrence
of the Discharge of First-Lien Loan Document Obligations, (x) the Required
First-Lien Lenders, or (y) to the extent required by the Credit Agreement, the
First-Lien Lenders so required thereby or (z) in the case of any Event of
Default arising as a result of a breach of Section 6.10 of the Credit Agreement,
the Required Revolving Lenders, but solely with respect to the Revolving Credit
Facility, (ii) at all times after the occurrence of the Discharge of First-Lien
Loan Document Obligations and prior to the Discharge of the First-Lien Lender
Obligations, the holders of at least the majority of the then outstanding
Hedging Obligations (determined by the First-Lien

 

9



--------------------------------------------------------------------------------

Collateral Agent in such reasonable manner as is acceptable to it) and (iii) at
all times after the Discharge of the First-Lien Lender Obligations, the Existing
Senior Notes Trustee acting at the direction of Existing Senior Notes Holders
holding at least a majority of the aggregate principal amount of Existing Senior
Notes Obligations outstanding from time to time.

“Required Second-Lien Creditors” means (i) at all times prior to the occurrence
of the Discharge of Second-Lien Lender Obligations, the Required Second-Lien
Lenders (or, to the extent required by the Credit Agreement, the Second-Lien
Lenders so required thereby) and (ii) at all times after the Discharge of the
Second-Lien Lender Obligations, the Existing Senior Notes Trustee acting at the
direction of Existing Senior Notes Holders holding at least a majority of the
aggregate principal amount of Existing Senior Notes Obligations outstanding from
time to time.

“Second-Lien Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted) as security for any Second-Lien Obligations.

“Second-Lien Collateral Agent” has the meaning set forth in the first paragraph
of this Agreement.

“Second-Lien Creditors” means, at any relevant time, the holders of Second-Lien
Obligations at such time, solely in their capacity as such, including, without
limitation, the Second-Lien Collateral Agent but excluding the Administrative
Agent.

“Second-Lien Documents” means and includes the Second-Lien Loan Documents and
the Existing Senior Notes Documents.

“Second-Lien Lender Obligations” means (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Second-Lien Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations of the US Borrower owing to any of the Second-Lien
Creditors under the Credit Agreement and each of the other Second-Lien Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
Obligations of the US Borrower owing to the Second-Lien Creditors under or
pursuant to the Credit Agreement and each of the other Second-Lien Loan
Documents, and (c) the due and punctual payment and performance of all the
obligations of each other Grantor owing to the Second-Lien Creditors pursuant to
this Agreement and each of the other Second-Lien Loan Documents, in each case
whether outstanding on the date hereof or incurred or arising from time to time
after the date of this Agreement.

“Second-Lien Loan Documents” means (i) the Credit Agreement (insofar as the
provisions thereof relate to or evidence the Second-Lien Lender Obligations),
(ii) the Second-Lien Security Documents, and (iii) each of the other agreements,
documents and

 

10



--------------------------------------------------------------------------------

instruments providing for or evidencing any other Second-Lien Lender Obligation,
and any other document or instrument executed or delivered at any time in
connection with any Second-Lien Lender Obligation, as the same may be amended,
restated, modified and/or otherwise supplemented from time to time in accordance
with the terms hereof, thereof and the Credit Agreement.

“Second-Lien Obligations” means (i) all Second-Lien Lender Obligations and
(ii) all Existing Senior Notes Obligations. “Second-Lien Obligations” shall in
any event include: (a) all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding (and the effect of
provisions such as Section 502(b)(2) of the Bankruptcy Code), accrue) on or
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant Second-Lien Document whether or not the claim
for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding, (b) any and all fees and expenses (including attorneys’ and/or
financial consultants’ fees and expenses) incurred by the Second-Lien Collateral
Agent and the Second-Lien Creditors on or after the commencement of an
Insolvency or Liquidation Proceeding, whether or not the claim for fees and
expenses is allowed under Section 506(b) of the Bankruptcy Code or any other
provision of the Bankruptcy Code or Bankruptcy Law as a claim in such Insolvency
or Liquidation Proceeding, and (c) all obligations and liabilities of each
Grantor under each Second-Lien Document to which it is a party which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code (if applicable),
would become due.

“Second-Lien Security Documents” means (i) the Second-Lien Security Documents
under, and as defined in, the Credit Agreement and (ii) any other agreement,
document, mortgage or instrument pursuant to which a Lien is granted (or
purported to be granted) securing any Second-Lien Obligations or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, thereof and the Credit Agreement.

“Second-Lien Shared Collateral” means Second-Lien Collateral that constitutes
Shared Collateral.

“Security Documents” means, as the context requires or collectively, the
First-Lien Security Documents and/or the Second-Lien Security Documents.

“Shared Collateral” means all Collateral other than Non-Shared Collateral.

“Subsidiary Guarantors” means each Subsidiary of the US Borrower which enters
into a guaranty of any First-Lien Obligations or Second-Lien Obligations.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words

 

11



--------------------------------------------------------------------------------

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Exhibits or Sections shall be construed to refer to
Exhibits or Sections of this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) terms defined in the UCC but not otherwise
defined herein shall have the same meanings herein as are assigned thereto in
the UCC, (g) reference to any law means such law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect on the date hereof,
including rules, regulations, enforcement procedures and any interpretations
promulgated thereunder, and (h) references to Sections or clauses shall refer to
those portions of this Agreement, and any references to a clause shall, unless
otherwise identified, refer to the appropriate clause within the same Section in
which such reference occurs.

SECTION 2. Priority of Liens.

2.1 Subordination; Etc. (a) Notwithstanding the date, manner or order of grant,
creation, attachment or perfection of any Liens securing the Second-Lien
Obligations granted on the Shared Collateral or of any Liens securing the
First-Lien Obligations granted on the Shared Collateral and notwithstanding any
provision of the UCC, or any applicable law or the Second-Lien Documents or any
other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First-Lien Obligations and/or Second-Lien Obligations),
the Second-Lien Collateral Agent, on behalf of itself and the other Second-Lien
Creditors, and each other Second-Lien Creditor (by its acceptance of the
benefits of the Second-Lien Documents) hereby agrees that: (a) any Lien on the
Shared Collateral securing any First-Lien Obligations now or hereafter held by
or on behalf of the First-Lien Collateral Agent or any First-Lien Creditor or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law or court order, subrogation or otherwise,
shall be senior in all respects and prior to any Lien on the Shared Collateral
securing any of the Second-Lien Obligations; and (b) any Lien on the Shared
Collateral now or hereafter held by or on behalf of the Second-Lien Collateral
Agent, any Second-Lien Creditor or any agent or trustee therefor regardless of
how acquired, whether by grant, possession, statute, operation of law or court
order, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any First-Lien Obligations. All
Liens on the Shared Collateral securing any First-Lien Obligations shall be and
remain senior in all respects and prior to all Liens on the Shared Collateral
securing any Second-Lien Obligations for all purposes, whether or not such Liens
securing any First-Lien Obligations are subordinated to any Lien securing any
other obligation of Holdings, any Borrower, any other Grantor or any other
Person. The parties hereto acknowledge and agree that it is their intent that
the First-Lien Obligations (and the

 

12



--------------------------------------------------------------------------------

security therefor) constitute a separate and distinct class (and separate and
distinct claims) from the Second-Lien Obligations (and the security therefor).

(b) Notwithstanding the date, manner or order of grant, creation, attachment or
perfection of any Liens securing the Second-Lien Lender Obligations granted on
the Non-Shared Collateral or of any Liens securing the First-Lien Lender
Obligations granted on the Non-Shared Collateral and notwithstanding any
provision of the UCC, or any applicable law or the Second-Lien Documents or any
other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First-Lien Lender Obligations and/or Second-Lien Lender
Obligations), the Second-Lien Collateral Agent, on behalf of itself and the
other Second-Lien Creditors, and each other Second-Lien Creditor (by its
acceptance of the benefits of the Second-Lien Lender Documents) hereby agrees
that: (a) any Lien on the Non-Shared Collateral securing any First-Lien Lender
Obligations now or hereafter held by or on behalf of the First-Lien Collateral
Agent or any First-Lien Creditor or any agent or trustee therefor, regardless of
how acquired, whether by grant, possession, statute, operation of law or court
order, subrogation or otherwise, shall be senior in all respects and prior to
any Lien on the Non-Shared Collateral securing any of the Second-Lien Lender
Obligations; and (b) any Lien on the Non-Shared Collateral now or hereafter held
by or on behalf of the Second-Lien Collateral Agent, any Second-Lien Creditor or
any agent or trustee therefor regardless of how acquired, whether by grant,
possession, statute, operation of law or court order, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Non-Shared
Collateral securing any First-Lien Lender Obligations. All Liens on the
Non-Shared Collateral securing any First-Lien Lender Obligations shall be and
remain senior in all respects and prior to all Liens on the Non-Shared
Collateral securing any Second-Lien Lender Obligations for all purposes, whether
or not such Liens securing any First-Lien Lender Obligations are subordinated to
any Lien securing any other obligation of Holdings, any Borrower, any other
Grantor or any other Person. The parties hereto acknowledge and agree that it is
their intent that the First-Lien Lender Obligations (and the security therefor)
constitute a separate and distinct class (and separate and distinct claims) from
the Second-Lien Lender Obligations (and the security therefor).

2.2 Prohibition on Contesting Liens. Each of the Second-Lien Collateral Agent,
for itself and on behalf of each Second-Lien Creditor, each other Second-Lien
Creditor (by its acceptance of the benefits of the Second-Lien Documents), the
First-Lien Collateral Agent, for itself and on behalf of each First-Lien
Creditor and each other First-Lien Creditor (by its acceptance of the benefits
of the First-Lien Documents), agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the validity or
enforceability of any Security Document or any Obligation thereunder, (ii) the
validity, perfection, priority or enforceability of the Liens, mortgages,
assignments and security interests granted pursuant to the Security Documents
with respect to the First-Lien Obligations or (iii) the relative rights and
duties of the holders of the First-Lien Obligations and the Second-Lien
Obligations granted and/or established in this Agreement or any other Security
Document with respect to such Liens, mortgages, assignments, and security
interests; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of the First-Lien Collateral Agent or any First-Lien
Creditor to enforce this Agreement, including the priority of the Liens securing
the First-Lien Obligations as provided in Section 2.1 hereof.

 

13



--------------------------------------------------------------------------------

2.3 No New Liens. So long as the Discharge of First-Lien Obligations has not
occurred, the parties hereto agree that neither Holdings nor the Borrowers
shall, and shall not permit any other Grantor to, grant or permit any additional
Liens, or take any action to perfect any additional Liens, on any asset or
property to secure any Second-Lien Obligation unless it has also granted a Lien
on such asset or property to secure the First-Lien Obligations (but, in the case
of First-Lien Obligations constituting Existing Senior Notes Obligations, only
to the extent required by the Equal and Ratable Provision) and has taken all
actions to perfect such Liens with the level of priority set forth in this
Agreement. To the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights and remedies available to the
First-Lien Collateral Agent and/or the other First-Lien Creditors, the
Second-Lien Collateral Agent, on behalf of itself and the other Second-Lien
Creditors, and each other Second-Lien Creditor (by its acceptance of the
benefits of the Second-Lien Documents), agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2 hereof.

2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Second-Lien Collateral not be more expansive than the
First-Lien Collateral. In furtherance of the foregoing and of Section 8.9
hereof, the Second-Lien Collateral Agent and the other Second-Lien Creditors
agree, subject to the other provisions of this Agreement:

(i) upon request by the First-Lien Collateral Agent, to cooperate in good faith
(and to direct their counsel to cooperate in good faith) from time to time in
order to determine the specific items included in the Second-Lien Collateral and
the steps taken to perfect the Liens thereon and the identity of the respective
parties obligated under the Second-Lien Documents; and

(ii) that the guarantees for the First-Lien Lender Obligations and the
Second-Lien Lender Obligations shall be substantially in the same form.

2.5 Discharge of First-Lien Obligations and Second-Lien Obligations. (a) The
parties hereto agree that (i) the Existing Senior Notes Obligations and the
other First-Lien Obligations are, and will be, equally and ratably secured with
each other by the Liens on the First-Lien Shared Collateral and (ii) the
Existing Senior Notes Obligations and the other Second-Lien Obligations are, and
will be, equally and ratably secured with each other by the Liens on the
Second-Lien Shared Collateral, in each case solely to the extent required by the
Equal and Ratable Provisions of the Existing Senior Notes Documents.

(b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the First-Lien Shared Collateral
securing the Existing Senior Notes Obligations other than equally and ratably
with the First-Lien Lender Obligations pursuant to Equal and Ratable Provisions
of the Existing Senior Notes Documents, (ii) result in the Second-Lien Shared
Collateral securing the Existing Senior Notes Obligations other than equally and
ratably with the Second-Lien Lender Obligations pursuant to Equal and Ratable
Provisions of the Existing Senior Notes Documents, (iii) modify or affect the
rights of the Existing Senior Notes Holders to receive their Pro Rata Share of
any proceeds of any collection or sale of First-Lien Shared Collateral pursuant
to Section 4.1(a) hereof and (iv)

 

14



--------------------------------------------------------------------------------

modify or affect the rights of the Existing Senior Notes Holders to receive
their Pro Rata Share of any proceeds of any collection or sale of Second-Lien
Shared Collateral pursuant to Section 4.1(a) hereof.

SECTION 3. Enforcement.

3.1 Exercise of Remedies. (a) The provisions of this clause (a) are subject to
clause (f) below in this Section 3.1. So long as the Discharge of First-Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against Holdings, the Borrowers or any other
Grantor: (i) the Second-Lien Collateral Agent and the other Second-Lien
Creditors will not exercise or seek to exercise any rights or remedies
(including setoff, voting or other proxy rights) with respect to any Collateral
(including, without limitation, the exercise of any right under any lockbox
agreement, control account agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Second-Lien Collateral Agent or
any Second-Lien Creditor is a party) or institute or commence, or join with any
Person in commencing, any action or proceeding with respect to such rights or
remedies (including any action of foreclosure, enforcement, collection or
execution and any Insolvency or Liquidation Proceeding (other than as expressly
permitted by the terms of the Credit Agreement)), and will not contest, protest
or object to any foreclosure proceeding or action brought by the First-Lien
Collateral Agent or any other exercise by the First-Lien Collateral Agent of any
rights and remedies relating to the Collateral under the First-Lien Documents or
otherwise, or object to the forbearance by the First-Lien Collateral Agent or
the other First-Lien Creditors from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral; and (ii) the First-Lien Collateral Agent shall have the
exclusive right, and the Required First-Lien Creditors shall have the exclusive
right to instruct the First-Lien Collateral Agent, to enforce rights, exercise
remedies (including set-off and the right to credit bid their debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or the consent of the
Second-Lien Collateral Agent or any other Second-Lien Creditor, all as though
the Second-Lien Obligations did not exist; provided, that (A) in any Insolvency
or Liquidation Proceeding commenced by or against Holdings, a Borrower or any
other Grantor, the Second-Lien Collateral Agent may file a claim or statement of
interest with respect to the Second-Lien Obligations, (B) the Second-Lien
Collateral Agent may take any action (not adverse to the prior Liens on the
Collateral securing the First-Lien Obligations, or the rights of the First-Lien
Collateral Agent or the other First-Lien Creditors to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the Collateral in
accordance with the terms of this Agreement, (C) the Second-Lien Creditors shall
be entitled to file any necessary responsive or defensive pleading in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Second-Lien Creditors, including any claim secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement, (D) the Second-Lien
Creditors may file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement and (E) the Second-Lien Creditors may vote on any plan of
reorganization, file any proof of claim, make other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement

 

15



--------------------------------------------------------------------------------

with respect to the Second-Lien Obligations and the Collateral. In exercising
rights and remedies with respect to the Collateral, the First-Lien Collateral
Agent (acting under the instructions of the Required First-Lien Creditors) may
enforce the provisions of the First-Lien Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) The Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Collateral, unless and until the
Discharge of First-Lien Obligations has occurred (or, in the case of Non-Shared
Collateral, unless and until the Discharge of First-Lien Lender Obligations has
occurred). Without limiting the generality of the foregoing, (i) unless and
until the Discharge of First-Lien Obligations has occurred, the sole right of
the Second-Lien Collateral Agent and the other Second-Lien Creditors with
respect to the Shared Collateral is to hold a Lien on the Shared Collateral
pursuant to the Second-Lien Security Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of the First-Lien Obligations has occurred in accordance with the
terms of the Second-Lien Documents and applicable law and (ii) unless and until
the Discharge of First-Lien Lender Obligations has occurred, the sole right of
the Second-Lien Collateral Agent and the other Second-Lien Creditors with
respect to the Non-Shared Collateral is to hold a Lien on the Non-Shared
Collateral pursuant to the Second-Lien Security Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of the First-Lien Lender Obligations has occurred in
accordance with the terms of the Second-Lien Documents and applicable law.

(c) The Second-Lien Collateral Agent, for itself and on behalf of the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Documents), (i) agrees that the Second-Lien
Collateral Agent and the other Second-Lien Creditors will not take any action
that would hinder, delay, limit or prohibit any exercise of remedies under the
First-Lien Loan Documents, including any collection, sale, lease, exchange,
transfer or other disposition of the Collateral, whether by foreclosure or
otherwise, or that would limit, invalidate, avoid or set aside any Lien or
Security Document or subordinate the priority of the First-Lien Obligations to
the Second-Lien Obligations or grant the Liens securing the Second-Lien
Obligations equal ranking to the Liens securing the First-Lien Obligations and
(ii) hereby waives any and all rights it or the Second-Lien Creditors may have
as a junior lien creditor or otherwise (whether arising under the UCC or under
any other law) to object to the manner in which the First-Lien Collateral Agent
or the other First-Lien Creditors seek to enforce or collect the First-Lien
Obligations or the Liens granted in any of the First-Lien Collateral, regardless
of whether any action or failure to act by or on behalf of the First-Lien
Collateral Agent or First-Lien Creditors is adverse to the interest of the
Second-Lien Creditors.

 

16



--------------------------------------------------------------------------------

(d) The Second-Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second-Lien Security
Documents or any other Second-Lien Document shall be deemed to restrict in any
way the rights and remedies of the First-Lien Collateral Agent or the other
First-Lien Creditors with respect to the Collateral as set forth in this
Agreement and the First-Lien Documents.

(e) The Second-Lien Collateral Agent, for itself and on behalf of the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Documents) agrees that the Second-Lien
Collateral Agent and the other Second-Lien Creditors will not, without the prior
written consent of the Required First-Lien Lenders (or the First-Lien Collateral
Agent at their direction or with their consent), issue any payment blockage or
similar notice with respect to any First-Lien Obligations before the Discharge
of First-Lien Obligations has occurred.

(f) Notwithstanding anything to the contrary in preceding clauses (a) through
(e) of this Section 3.1, at any time while a payment default exists with respect
to any Second-Lien Lender Obligations following the final maturity of the
Second-Lien Lender Obligations, or the acceleration by the relevant Second-Lien
Lenders of the maturity of any then outstanding Second-Lien Lender Obligations,
and in either case so long as 180 days have elapsed after notice thereof (and
requesting that enforcement action be taken with respect to the Collateral) has
been received by the First-Lien Collateral Agent and so long as the respective
payment default shall not have been cured or waived (or the respective
acceleration rescinded), the Second-Lien Collateral Agent, for itself and on
behalf of the Second-Lien Lenders, but only if the First-Lien Collateral Agent
or the First-Lien Creditors are not pursuing enforcement proceedings, or
exercising any of their rights and remedies, with respect to all or any portion
of the Collateral in a commercially reasonable manner (with any determination of
which Collateral to proceed against, and in what order, to be made by the
First-Lien Collateral Agent acting on the instructions of the First-Lien
Creditors in their reasonable judgment), may enforce the Liens on Collateral
granted pursuant to the Second-Lien Security Documents, provided that (x) any
Collateral or any proceeds of Collateral received by the Second-Lien Collateral
Agent or Second-Lien Lender, as the case may be, in connection with the
enforcement of such Lien shall be applied in accordance with Section 4 hereof
and (y) the First-Lien Collateral Agent may at any time take over such
enforcement proceedings, provided that the First-Lien Collateral Agent pursues
enforcement proceedings with respect to the Collateral in a commercially
reasonably manner, with any determination of which Collateral to proceed
against, and in what order, to be made by the First-Lien Collateral Agent in its
reasonable judgment, and provided further that the Second-Lien Collateral Agent
or Second-Lien Lenders, as the case may be, shall only be able to recoup (from
amounts realized by the First-Lien Collateral Agent) in any enforcement
proceeding with respect to the Collateral (whether initiated by the First-Lien
Collateral Agent or taken over by it as contemplated above) any expenses
incurred by the Second-Lien Collateral Agent in accordance with the priorities
set forth in Section 4 hereof.

SECTION 4. Payments.

4.1 Application of Proceeds. (a) Any proceeds of any Shared Collateral pursuant
to the enforcement of any Security Document or the exercise of any remedial
provision

 

17



--------------------------------------------------------------------------------

thereunder, together with all other proceeds received by any Creditor (including
all funds received in respect of post-petition interest or fees and expenses) as
a result of any such enforcement or the exercise of any such remedial provision
or as a result of any distribution of or in respect of any Shared Collateral
(whether or not expressly characterized as such) upon or in any Insolvency or
Liquidation Proceeding with respect to any Grantor, or the application of any
Shared Collateral (or proceeds thereof) to the payment thereof, shall be applied
by the First-Lien Collateral Agent (or, after the Discharge of the First-Lien
Obligations, the Second Lien Collateral Agent):

(i) first, to the payment of all costs and expenses incurred by the First-Lien
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other First-Lien Document or any of the
First-Lien Obligations, including all court costs and the fees and expenses of
its agents and legal counsel as provided in the First-Lien Documents, the
repayment of all advances made by the First-Lien Collateral Agent hereunder or
under any other First-Lien Document on behalf of any Grantor and any other costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other First-Lien Document;

(ii) second, an amount equal to the remaining outstanding First-Lien Obligations
shall be paid to the First-Lien Creditors as provided in Section 4.1(e) hereof,
with each First-Lien Creditor receiving an amount equal to its remaining
outstanding First-Lien Obligations or, if the proceeds are insufficient to pay
in full all such remaining First-Lien Obligations, its Pro Rata Share of the
amount remaining to be distributed.

(iii) third, to the payment of all costs and expenses incurred by the
Second-Lien Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Second-Lien Document or
any of the Second-Lien Obligations, including all court costs and the fees and
expenses of its agents and legal counsel as provided in the Second-Lien
Documents, the repayment of all advances made by the Second-Lien Collateral
Agent hereunder or under any other Second-Lien Document on behalf of any Grantor
and any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Second-Lien Document;

(iv) fourth, an amount equal to the remaining outstanding Second-Lien
Obligations shall be paid to the Second-Lien Creditors as provided in
Section 4.1(e) hereof, with each Second-Lien Creditor receiving an amount equal
to its remaining outstanding Second-Lien Obligations or, if the proceeds are
insufficient to pay in full all such remaining Second-Lien Obligations, its Pro
Rata Share of the amount remaining to be distributed; and

(v) fifth, to the relevant Grantor or, to the extent directed by such Grantor or
a court of competent jurisdiction, to whomever may be lawfully entitled to
receive the then remaining amount to be distributed.

(b) Any proceeds of any Non-Shared Collateral pursuant to the enforcement of any
Security Document or the exercise of any remedial provision thereunder, together
with all

 

18



--------------------------------------------------------------------------------

other proceeds received by any Creditor (including all funds received in respect
of post-petition interest or fees and expenses) as a result of any such
enforcement or the exercise of any such remedial provision or as a result of any
distribution of or in respect of any Non-Shared Collateral (whether or not
expressly characterized as such) upon or in any Insolvency or Liquidation
Proceeding with respect to any Grantor, or the application of any Non-Shared
Collateral (or proceeds thereof) to the payment thereof, shall be applied by the
First-Lien Collateral Agent (or, after the Discharge of the First-Lien
Obligations, the Second Lien Collateral Agent):

(i) first, to the payment of all costs and expenses incurred by the First-Lien
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other First-Lien Lender Document or any of
the First-Lien Lender Obligations, including all court costs and the fees and
expenses of its agents and legal counsel as provided under the First-Lien
Documents, the repayment of all advances made by the First-Lien Collateral Agent
hereunder or under any other First-Lien Lender Document on behalf of any Grantor
and any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other First-Lien Lender Document;

(ii) second, an amount equal to the remaining outstanding First-Lien Lender
Obligations shall be paid to the First-Lien Creditors (other than the Existing
Senior Notes Creditors) as provided in Section 4.1(e), with each such First-Lien
Creditor receiving an amount equal to its remaining outstanding First-Lien
Lender Obligations or, if the proceeds are insufficient to pay in full all such
remaining First-Lien Lender Obligations, its Pro Rata Share of the amount
remaining to be distributed.

(iii) third, to the payment of all costs and expenses incurred by the
Second-Lien Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Second-Lien Lender
Document or any of the Second-Lien Lender Obligations, including all court costs
and the fees and expenses of its agents and legal counsel as provided under the
Second-Lien Lender Documents, the repayment of all advances made by the
Second-Lien Collateral Agent hereunder or under any other Second-Lien Lender
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Second-Lien Lender Document;

(iv) fourth, an amount equal to the remaining outstanding Second-Lien Lender
Obligations shall be paid to the Second-Lien Creditors (other than the Existing
Senior Notes Creditors) as provided in Section 4.1(e) hereof, with each such
Second-Lien Creditor receiving an amount equal to its remaining outstanding
Second-Lien Lender Obligations or, if the proceeds are insufficient to pay in
full all such remaining Second-Lien Lender Obligations, its Pro Rata Share of
the amount remaining to be distributed; and

(v) fifth, to the relevant Grantor or, to the extent directed by such Grantor or
a court of competent jurisdiction, to whomever may be lawfully entitled to
receive the then remaining amount to be distributed.

 

19



--------------------------------------------------------------------------------

(c) For purposes of this Section 4.1, (x) “Pro Rata Share” shall mean when
calculating a Creditor’s portion of any remaining distribution or amount in
respect of a given type of Obligation owed to such Creditor, that amount
(expressed as a percentage) equal to a fraction the numerator of which is the
then unpaid principal amount of the remaining Obligations of such type owing to
such Creditor and the denominator of which is the then outstanding principal
amount of all remaining Obligations of such type and (y) each reference to
“Obligations” and “First-Lien Obligations” of a given Creditor shall also
include the portion of the face amount of each letter of credit issued by such
Creditor which has not been funded by the relevant First-Lien Lenders pursuant
to the terms of the Credit Agreement.

(d) Each of the First-Lien Creditors, by their acceptance of the benefits hereof
and of the other First-Lien Security Documents, agrees and acknowledges that if
the First-Lien Creditors receive a distribution on account of undrawn amounts
with respect to letters of credit issued under the Credit Agreement, such
amounts shall be paid to the Administrative Agent under the Credit Agreement and
held by it, for the benefit of the issuing bank of such letters of credit and
the First-Lien Lenders holding participation interests in such letters of
credit, as cash collateral for the repayment of First-Lien Loan Document
Obligations owing to such issuing banks and First-Lien Lenders. If any amounts
are held as cash collateral pursuant to the immediately preceding sentence, then
upon the termination of all outstanding letters of credit under the Credit
Agreement, and after the application of all such cash collateral to the
repayment of all Obligations owing to the First-Lien Lenders after giving effect
to the termination of all such letters of credit, if there remains any excess
cash, such excess cash shall be returned by the Administrative Agent to the
First-Lien Collateral Agent for distribution in accordance with Section 4.1(a)
or (b), as applicable.

(e) All payments required to be made hereunder shall be made (x) if to the
Lenders, to the Administrative Agent for the account of the relevant Lenders,
(y) if to the Hedge Creditors, to the trustee, paying agent or other similar
representative (each, a “Representative”) for the Hedge Creditors or, in the
absence of such a Representative, directly to the Hedge Creditors, and (z) if to
the Existing Senior Notes Holders, to the Existing Senior Notes Trustee for the
account of the relevant Existing Senior Notes Holders.

(f) For purposes of applying payments received in accordance with this
Section 4.1, each Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent, (ii) the Representative or, in the absence of such a
Representative, upon the Hedge Creditors, and (iii) the Existing Senior Notes
Trustee, for a determination of the outstanding Obligations owed to the Lenders,
the Hedge Creditors or the Existing Senior Notes Holders, as the case may be.

(g) If at any time any moneys collected or received by the Collateral Agent
pursuant to this Agreement are distributable pursuant to paragraph (f) above to
the Existing Senior Notes Trustee, and if the Existing Senior Notes Trustee
shall notify the Collateral Agent in writing that no provision is made under the
Existing Senior Notes Indenture for the application by the Existing Senior Notes
Trustee of such moneys (whether because the Existing Senior Notes Indenture does
not effectively provide that amounts are due and payable or otherwise) and that
the Existing Senior Notes Indenture does not effectively provide for the receipt
and the holding by the Existing Senior Notes Trustee of such moneys pending the
application thereof, then the Collateral Agent, after receipt of such moneys
pending the application thereof, and receipt of

 

20



--------------------------------------------------------------------------------

such notification, shall at the direction of the Existing Senior Notes Trustee,
invest such amounts in Cash Equivalents (as defined in the Credit Agreement)
maturing within 90 days after they are acquired by the Collateral Agent or, in
the absence of such direction, hold such moneys uninvested and shall hold all
such amounts so distributable and all such investments and the net proceeds
thereof in trust solely for the Existing Senior Notes Trustee (in its capacity
as trustee) and for no other purpose until such time as the Existing Senior
Notes Trustee shall request in writing the delivery thereof by the Collateral
Agent for application pursuant to the Existing Senior Notes Indenture. The
Collateral Agent shall not be responsible for any diminution in funds resulting
from any such investment or any liquidation or any liquidation thereof prior to
maturity.

4.2 Payments Over. Until such time as the Discharge of First-Lien Obligations
has occurred, any Collateral or proceeds thereof (together with assets or
proceeds subject to Liens referred to in the final sentence of Section 2.3
hereof) (or any distribution in respect of the Collateral, whether or not
expressly characterized as such) received by the Second-Lien Collateral Agent or
any other Second-Lien Creditors in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral or otherwise that is
inconsistent with this Agreement shall be segregated and held in trust and
forthwith paid over to the First-Lien Collateral Agent for the benefit of the
relevant First-Lien Creditors in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First-Lien Collateral Agent is hereby authorized to make any such endorsements
as agent for the Second-Lien Collateral Agent or any such other Second-Lien
Creditors. This authorization is coupled with an interest and is irrevocable
until such time as this Agreement is terminated in accordance with its terms.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If, in connection with:

(ii) the exercise of the First-Lien Collateral Agent’s remedies in respect of
the Collateral provided for in Section 3.1 hereof, including any sale, lease,
exchange, transfer or other disposition of any such Collateral (any of the
foregoing, a “Remedial Action”);

(iii) any sale, lease, exchange, transfer or other disposition (any of the
foregoing, a “Disposition”) of any Collateral permitted under the terms of the
First-Lien Loan Documents (whether or not an “event of default” thereunder or
under any Second-Lien Document has occurred and is continuing); or

(iv) any agreement (not contravening the First-Lien Loan Documents) between the
First-Lien Collateral Agent and Holdings, any Borrower or any other Grantor
(x) to release the First-Lien Collateral Agent’s Lien on any portion of the
Collateral (other than in connection with, or in anticipation of, a Discharge of
First-Lien Loan Document Obligations or a Discharge of First-Lien Obligations)
or (y) to release any Grantor from its obligations under its guaranty of the
First-Lien Lender Obligations (other than in connection with, or in anticipation
of, a Discharge of First-Lien Loan Document Obligations or a Discharge of
First-Lien Obligations);

 

21



--------------------------------------------------------------------------------

there occurs the release by the First-Lien Collateral Agent, acting on its own
or at the direction of the Required First-Lien Creditors, of any of its Liens on
any part of the Collateral, or of any Grantor from its obligations under its
guaranty of the First-Lien Lender Obligations, then the Liens, if any, of the
Second-Lien Collateral Agent, for itself and for the benefit of the Second-Lien
Creditors, on such Collateral, and the obligations of such Grantor under its
guaranty of the Second-Lien Obligations, shall be automatically, unconditionally
and simultaneously released, and the Second-Lien Collateral Agent, for itself or
on behalf of any such Second-Lien Creditors, promptly shall execute and deliver
to the First-Lien Collateral Agent or such Grantor such termination statements,
releases and other documents as the First-Lien Collateral Agent or such Grantor
may request to effectively confirm such release; provided, however, that if an
“event of default” then exists under the Credit Agreement and the Discharge of
First-Lien Obligations occurs concurrently with any such release, the
Second-Lien Collateral Agent (on behalf of the Second-Lien Creditors) shall be
entitled to receive the residual cash or cash equivalents (if any) remaining
after giving effect to such release and the Discharge of the First-Lien
Obligations.

(b) Until the Discharge of First-Lien Obligations occurs, the Second-Lien
Collateral Agent, for itself and on behalf of the Second-Lien Creditors, hereby
irrevocably constitutes and appoints the First-Lien Collateral Agent and any
officer or agent of the First-Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second-Lien Collateral Agent
or such other Second-Lien Creditor or in the First-Lien Collateral Agent’s own
name, from time to time in the First-Lien Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Section 5.1,
including any endorsements or other instruments of transfer or release.

(c) If, prior to the Discharge of First-Lien Obligations, a subordination of the
First-Lien Collateral Agent’s Lien on any Collateral is permitted (or in good
faith believed by the First-Lien Collateral Agent to be permitted) under the
First-Lien Documents to another Lien permitted under the First-Lien Documents (a
“Priority Lien”), then the First-Lien Collateral Agent is authorized to execute
and deliver a subordination agreement with respect thereto in form and substance
satisfactory to it, and the Second-Lien Collateral Agent, for itself and on
behalf of the Second-Lien Creditors, shall promptly execute and deliver to the
First-Lien Collateral Agent or the relevant Grantor an identical subordination
agreement subordinating the Liens of the Second-Lien Collateral Agent for the
benefit of the Second-Lien Creditors to such Priority Lien.

5.2 Insurance. Unless and until the Discharge of First-Lien Obligations has
occurred, the First-Lien Collateral Agent (acting at the direction of the
Required First-Lien Creditors) shall have the sole and exclusive right, subject
to the rights of the Grantors under the First-Lien Documents, to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Subject to the rights

 

22



--------------------------------------------------------------------------------

of the Grantors under the First-Lien Loan Documents and the Second-Lien Loan
Documents, all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) in respect of the Collateral
shall be applied as provided in the Credit Agreement or, if such proceeds or
award are received in connection with an enforcement action taken under any
Security Document, as provided in Section 4 hereof. If the Second-Lien
Collateral Agent or any other Second-Lien Creditors shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the
First-Lien Collateral Agent in accordance with the terms of Section 4.2 of this
Agreement.

5.3 Amendments to First-Lien Loan Documents and Second-Lien Documents.

(a) The First-Lien Loan Document Obligations may be Refinanced and the
First-Lien Loan Documents may be amended, restated, supplemented, replaced or
otherwise modified in accordance with their terms or in connection with any such
Refinancing, in each case, without notice to, or the consent of, the Second-Lien
Collateral Agent or the other Second-Lien Creditors, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that any such amendment, supplement, replacement, modification of the First-Lien
Loan Documents or Refinancing of First-Lien Loan Document Obligations shall not,
without the consent of the Second-Lien Collateral Agent:

(1) increase the maximum aggregate principal amount of the First-Lien Loans and
stated amount of Letters of Credit thereunder to an amount which, when added to
the aggregate principal amount of any Post-Petition Financing permitted pursuant
to Section 6.1, would exceed the Cap Amount (it being understood and agreed that
any increase in the aggregate principal amount of any Loan or the stated amount
of any Letter of Credit (on a U.S. Dollar equivalent basis) after the date of
incurrence or issuance of such Loan or Letter of Credit, as the case may be, as
a result of a fluctuation in the exchange rate of the currency in which a Loan
or Letter of Credit is denominated, shall be ignored for purposes of determining
compliance with the Cap Amount); or

(2) except as provided in preceding clause (1) and Section 6.1, increase the
aggregate principal amount of Secured Indebtedness that may be incurred under
the Credit Agreement (as in effect on the date hereof) that is subject to a Lien
that is prior to the Lien securing the Second-Lien Lender Obligations in favor
of the Second-Lien Collateral Agent.

(b) Without the prior written consent of the First-Lien Collateral Agent (acting
at the direction of the Required First-Lien Creditors), no Second-Lien Document
may be amended, restated, supplemented or otherwise modified or entered into to
the extent such amendment, restatement, supplement or modification, or the terms
of any new Second-Lien Document, would contravene the provisions of this
Agreement, the Credit Agreement or any other First-Lien Document. Each of
Holdings, each Borrower, each other Grantor and the Second-Lien Collateral Agent
agrees that each Second-Lien Security Document shall include the following
language (or language to similar effect approved by the First-Lien Collateral
Agent):

 

23



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second-Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second-Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
March 29, 2007 (as amended, restated, supplemented and/or otherwise modified
from time to time in accordance with the terms thereof, the “Intercreditor
Agreement”), among Broadcast Media Partners Holdings, Inc., Umbrella
Acquisition, Inc., Univision Communications Inc., Univision of Puerto Rico Inc.,
the other Grantors from time to time party thereto, Deutsche Bank AG New York
Branch, in its capacity as the initial First-Lien Collateral Agent thereunder,
and Deutsche Bank AG New York Branch, in its capacity as the initial Second-Lien
Collateral Agent thereunder. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

In addition, each of Holdings, each Borrower, each other Grantor and the
Second-Lien Collateral Agent agree that each Second-Lien Security Document
covering any Collateral constituting real property shall contain such other
language as the First-Lien Collateral Agent may reasonably request to reflect
the subordination of such Second-Lien Security Document to the First-Lien
Security Document covering such Collateral.

(c) In the event the First-Lien Collateral Agent or the other First-Lien
Creditors and the relevant Grantor(s) enter into any amendment, waiver or
consent in respect of any of the First-Lien Security Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First-Lien Security Document or changing in any manner
the rights of the First-Lien Collateral Agent, the other First-Lien Creditors,
Holdings, any Borrower or any other Grantor thereunder, then such amendment,
waiver or consent shall apply automatically to any comparable provision of the
Comparable Second-Lien Security Document without the consent of the Second-Lien
Collateral Agent or the other Second-Lien Creditors and without any action by
the Second-Lien Collateral Agent, any Borrower or any other Grantor, provided,
that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Second-Lien Security Documents,
except to the extent that a release of such Lien is permitted by Section 5.1 of
this Agreement, (ii) imposing additional duties on the Second-Lien Collateral
Agent without its consent, or (iii) permitting other liens on the Collateral not
permitted under the terms of the Second-Lien Documents, Section 5.03 or
Section 6 hereof and (B) notice of such amendment, waiver or consent shall have
been given to the Second-Lien Collateral Agent (although the failure to give any
such notice shall in no way affect the effectiveness of any such amendment,
waiver or consent).

5.4 Rights As Unsecured Creditors. Except as otherwise set forth in this
Agreement, the Second-Lien Collateral Agent and the other Second-Lien Creditors
may exercise rights and remedies as unsecured creditors against Holdings, any
Borrower or any other Grantor that has guaranteed the Second-Lien Obligations in
accordance with the terms of the Second-Lien Documents and applicable law.
Except as otherwise set forth in this Agreement, nothing in this Agreement shall
prohibit the receipt by the Second-Lien Collateral Agent or any other

 

24



--------------------------------------------------------------------------------

Second-Lien Creditor of the required payments of interest and principal on the
Second-Lien Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Second-Lien Collateral Agent or any other
Second-Lien Creditor of rights or remedies as a secured creditor (including
set-off) or enforcement in contravention of this Agreement of any Lien held by
any of them. In the event the Second-Lien Collateral Agent or any other
Second-Lien Creditor becomes a judgment lien creditor in respect of Collateral
as a result of its enforcement of its rights as an unsecured creditor, such
judgment lien shall be subordinated to the Liens securing First-Lien Obligations
on the same basis as the other Liens securing the Second-Lien Obligations are so
subordinated to such First-Lien Obligations under this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
First-Lien Collateral Agent or the other First-Lien Creditors may have with
respect to the First-Lien Collateral.

 

5.5 Bailee for Perfection.

(a) The First-Lien Collateral Agent agrees to acquire and acknowledges it holds
the Pledged Collateral or other Collateral in its possession or control (or in
the possession or control of its agents or bailees) on behalf of itself and the
Second-Lien Collateral Agent and any assignee solely for the purpose of
perfecting the security interest granted under the First-Lien Security Documents
and the Second-Lien Security Documents, subject to the terms and conditions of
this Section 5.5.

(b) Until the Discharge of First-Lien Obligations has occurred, the First-Lien
Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First-Lien Loan Documents as if the Liens of
the Second-Lien Collateral Agent under the Second-Lien Security Documents did
not exist. The rights of the Second-Lien Collateral Agent shall at all times be
subject to the terms of this Agreement and to the First-Lien Collateral Agent’s
rights under the First-Lien Loan Documents.

(c) The First-Lien Collateral Agent shall have no obligation whatsoever to the
First-Lien Creditors and the Second-Lien Collateral Agent or any Second-Lien
Creditor to assure that the Pledged Collateral is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 5.5. The duties or responsibilities of the First-Lien
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.5.

(d) The First-Lien Collateral Agent shall not have by reason of the First-Lien
Security Documents, the Second-Lien Security Documents, this Agreement, any
other document or under the Trust Indenture Act of 1939, as amended, any
fiduciary relationship in respect of, or a fiduciary obligation or duty to, the
First-Lien Creditors, the Second-Lien Collateral Agent or any other Second-Lien
Creditor.

(e) Upon the Discharge of the First-Lien Obligations, the First-Lien Collateral
Agent shall deliver the remaining Pledged Collateral (if any) (or proceeds
thereof) together with any necessary endorsements, first, to the Second-Lien
Collateral Agent, if any Second-Lien Obligations remain outstanding, and second,
to the relevant Borrower or the relevant Grantor if no First-Lien Obligations or
Second-Lien Obligations remain outstanding (in each case, so as to

 

25



--------------------------------------------------------------------------------

allow such Person to obtain control of such Pledged Collateral). The First-Lien
Collateral Agent further agrees to take all other action reasonably requested by
such Person in connection with such Person’s obtaining a first-priority interest
in the Collateral or as a court of competent jurisdiction may otherwise direct.

5.6 When Discharge of First-Lien Obligations Deemed to Not Have Occurred. (a) If
at any time after the Discharge of First-Lien Loan Document Obligations has
occurred, one or more of the Borrowers immediately thereafter enters into any
Refinancing of any First-Lien Loan Document evidencing a First-Lien Loan
Document Obligation which Refinancing is permitted hereby, then such Discharge
of First-Lien Loan Document Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement, and the obligations under such
Refinancing First-Lien Loan Document shall automatically be treated as
First-Lien Loan Document Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the first-lien collateral agent under such
First-Lien Loan Documents shall be the First-Lien Collateral Agent for all
purposes of this Agreement. Upon receipt of a notice stating that each Borrower
has entered into a new First-Lien Loan Document (which notice shall include the
identity of the new agent, such agent, the “New Agent”), the Second-Lien
Collateral Agent shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Borrowers or such
New Agent may reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement.

(b) If at any time after the Discharge of Existing Senior Notes Obligations has
occurred, one or more of the Borrowers immediately thereafter enters into any
Refinancing of any Existing Senior Notes Document which is permitted hereby and
by the terms of the Credit Agreement, then such Discharge of Existing Senior
Notes Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement, and the obligations under such Refinancing Existing
Senior Notes Documents shall automatically be treated as Existing Senior Notes
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. If Holdings, any Borrower or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the First-Lien
Collateral Agent (acting at the direction of the Required First-Lien Creditors)
shall desire to permit the use of Cash Collateral on which the First-Lien
Collateral Agent or any other creditor of Holdings, such Borrower or any other
Grantor has a Lien or to permit Holdings, such Borrower or any other Grantor to
obtain financing (including on a priming basis), whether from the First-Lien
Creditors or any other third party under Section 362, 363 or 364 of the
Bankruptcy Code or any other Bankruptcy Law (each, a “Post-Petition Financing”),
then the Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, and each other Second-Lien Creditor (by its acceptance of the
benefits of the Second-Lien Documents), agrees that it will not oppose or raise
any objection to or contest (or join with or support any third party opposing,
objecting to or contesting), such use of Cash Collateral or Post-Petition
Financing (including with respect to any

 

26



--------------------------------------------------------------------------------

carve-out for professionals approved in connection therewith) and will not
request adequate protection or any other relief in connection therewith (except
as expressly agreed in writing by the First-Lien Collateral Agent or to the
extent permitted by Section 6.3 hereof), so long as the aggregate principal
amount of such Post-Petition Financing, when added to the aggregate principal
amount of First-Lien Loan Document Obligations, does not exceed the sum of the
Cap Amount (it being understood that any “roll up” or Refinancing of the
First-Lien Loan Document Obligations shall not be deemed to reduce the amount of
Post-Petition Financing permitted hereby) and, to the extent the Liens securing
the First-Lien Obligations are subordinated to or pari passu with such
Post-Petition Financing, the Liens of the Second-Lien Creditors on the
Collateral shall be deemed to be subordinated, without any further action on the
part of any person or entity, to the Liens securing such Post-Petition Financing
(and all Obligations relating thereto), and the Liens securing the Second-Lien
Obligations shall have the same priority with respect to the Collateral relative
to the Liens securing the First-Lien Obligations as if such Post-Petition
Financing had not occurred.

6.2 Relief from the Automatic Stay. Until the Discharge of First-Lien
Obligations has occurred, the Second-Lien Collateral Agent, on behalf of itself
and the other Second-Lien Creditors, and each other Second-Lien Creditor (by its
acceptance of the benefits of the Second-Lien Documents), agrees that none of
them shall seek relief, pursuant to Section 362(d) of the Bankruptcy Code or
otherwise, from the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral, without the prior written consent of the First-Lien Collateral
Agent, unless their motion for adequate protection permitted under Section 6.3
hereof has been denied by the bankruptcy court having jurisdiction over the
Insolvency or Liquidation Proceeding.

6.3 Adequate Protection. The Second-Lien Collateral Agent, on behalf of itself
and the other Second-Lien Creditors, and each other Second-Lien Creditor (by its
acceptance of the benefits of the Second-Lien Documents), agrees that none of
them shall (i) oppose, object to or contest (or join with or support any third
party opposing, objecting to or contesting) (a) any request by the First-Lien
Collateral Agent or the other First-Lien Creditors for adequate protection in
any Insolvency or Liquidation Proceeding (or any granting of such request) or
(b) any objection by the First-Lien Collateral Agent or the other First-Lien
Creditors to any motion, relief, action or proceeding based on the First-Lien
Collateral Agent or the other First-Lien Creditors claiming a lack of adequate
protection or (ii) seek or accept any form of adequate protection under any of
Sections 362, 363 and/or 364 of the Bankruptcy Code with respect to the
Collateral except that, if the First-Lien Collateral Agent or the First-Lien
Creditors are granted adequate protection in the form of replacement Liens on
the Grantors’ assets, the Second-Lien Creditors or the Second-Lien Collateral
Agent on their behalf may seek or request adequate protection in the form of a
replacement Lien on the same assets of the Grantors as awarded to the First-Lien
Creditors, which Lien, however, will be subordinated to the Liens securing the
First-Lien Obligations (including any replacement Liens granted in respect of
the First-Lien Obligations) and any Post-Petition Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second-Lien
Obligations are so subordinated to the First-Lien Obligations under this
Agreement.

 

27



--------------------------------------------------------------------------------

6.4 No Waiver; Reorganization Securities. (a) Nothing contained herein shall
prohibit or in any way limit the First-Lien Collateral Agent or any First-Lien
Creditor from objecting on any basis in any Insolvency or Liquidation Proceeding
or otherwise to any action taken by the Second-Lien Collateral Agent or any
other Second-Lien Creditor, including the seeking by the Second-Lien Collateral
Agent or any other Second-Lien Creditor of adequate protection or the assertion
by the Second-Lien Collateral Agent or any other Second-Lien Creditors of any of
its rights and remedies under the Second-Lien Documents or otherwise.

(b) In any Insolvency or Liquidation Proceeding, neither the Second-Lien
Collateral Agent nor any other Second-Lien Creditor shall (i) oppose, object to,
or vote against any plan of reorganization or disclosure statement, or join with
or support any third party in doing so, to the extent the terms of such plan or
disclosure statement comply with the following clause (ii) and are otherwise
consistent with the rights of the First-Lien Creditors under this Agreement or
(ii) support or vote for any plan of reorganization or disclosure statement of
any Grantor unless (x) such plan provides for the payment in full in cash of all
First-Lien Obligations (including all post-petition interest, fees and expenses
as provided in Section 6.6 hereof) on the effective date of such plan of
reorganization, or (y) such plan provides on account of the First-Lien
Obligations for the retention by the First-Lien Collateral Agent, for the
benefit of the First-Lien Creditors, of the Liens on the Collateral securing the
First-Lien Obligations, and on all proceeds thereof, and such plan also provides
that any Liens retained by, or granted to, the Second-Lien Collateral Agent are
only on assets or property securing the First-Lien Obligations and shall have
the same relative priority with respect to the Collateral or other assets or
property, respectively, as provided in this Agreement with respect to the
Collateral. If, in any Insolvency or Liquidation Proceeding, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a plan of reorganization or similar
dispositive restructuring plan, both on account of First-Lien Obligations and on
account of Second-Lien Obligations, then, to the extent the debt obligations
distributed on account of the First-Lien Obligations and on account of the
Second-Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

6.5 Preference Issues. If any First-Lien Creditor is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of Holdings, either Borrower or any other Grantor any amount (a
“Recovery”), then the First-Lien Obligations shall be reinstated to the extent
of such Recovery and the First-Lien Creditors shall be entitled to a
reinstatement of First-Lien Obligations with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any
amounts received by the Second-Lien Collateral Agent or any Second-Lien Creditor
on account of the Second-Lien Obligations after the termination of this
Agreement shall, in the event of a reinstatement of this Agreement pursuant to
this Section 6.5, be held in trust for and paid over to the First-Lien
Collateral Agent for the benefit of the First-Lien Creditors, for application to
the reinstated First-Lien Obligations. This Section 6.5 shall survive
termination of this Agreement.

 

28



--------------------------------------------------------------------------------

6.6 Post-Petition Interest.

(a) Neither the Second-Lien Collateral Agent nor any other Second-Lien Creditor
shall oppose or seek to challenge any claim by the First-Lien Collateral Agent
or any other First-Lien Creditor for allowance in any Insolvency or Liquidation
Proceeding of First-Lien Obligations consisting of post-petition interest, fees
or expenses. Regardless of whether any such claim for post-petition interest,
fees or expenses is allowed or allowable, and without limiting the generality of
the other provisions of this Agreement, this Agreement expressly is intended to
include and does include the “rule of explicitness” in that this Agreement
expressly entitles the First-Lien Creditors, and is intended to provide the
First-Lien Creditors with the right, to receive payment of all post-petition
interest, fees or expenses through distributions made pursuant to the provisions
of this Agreement even though such interest, fees and expenses are not allowed
or allowable against the bankruptcy estate of a Borrower or any other Grantor
under Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any
other provision of the Bankruptcy Code or any other Bankruptcy Law.

(b) Neither the First-Lien Collateral Agent nor any other First-Lien Creditor
shall oppose or seek to challenge any claim by the Second-Lien Collateral Agent
or any other Second-Lien Creditor for allowance in any Insolvency or Liquidation
Proceeding of Second-Lien Obligations consisting of post-petition interest, fees
or expenses so long as the First-Lien Creditors are accruing and receiving
post-petition interest, fees or expenses and then only to the extent of the
value of the Lien of the Second-Lien Collateral Agent on behalf of the
Second-Lien Creditors on the Collateral (after taking into account the value of
the Lien of the First-Lien Collateral Agent on behalf of the First-Lien
Creditors on the Collateral); provided, however, neither the Second-Lien
Collateral Agent nor the Second-Lien Creditors shall request or receive cash
payments of post-petition interest, fees or expenses during the pendency of any
Insolvency or Liquidation Proceeding.

(c) Without limiting the foregoing, it is the intention of the parties hereto
that (and to the maximum extent permitted by law the parties hereto agree that)
the First-Lien Obligations (and the security therefor) constitute a separate and
distinct class (and separate and distinct claims) from the Second-Lien
Obligations (and the security therefor).

6.7 Waiver. The Second-Lien Collateral Agent, for itself and on behalf of the
other Second-Lien Creditors, waives any claim it may hereafter have against any
First-Lien Creditor arising out of the election by any First-Lien Creditor of
the application to the claims of any First-Lien Creditor of Section 1111(b)(2)
of the Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition
Financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Insolvency or Liquidation Proceeding.

6.8 Limitations. So long as the Discharge of First-Lien Obligations has not
occurred, without the express written consent of the First-Lien Collateral
Agent, none of the Second-Lien Creditors shall (or shall join with or support
any third party making, opposing, objecting or contesting, as the case may be),
in any Insolvency or Liquidation Proceeding involving any Grantor, (i) make an
election under Section 1111(b)(2) of the Bankruptcy Code, (ii) oppose, object to
or contest the determination of the extent of any Liens held by any of the

 

29



--------------------------------------------------------------------------------

First-Lien Creditors or the value of any claims of First-Lien Creditors under
Section 506(a) of the Bankruptcy Code or (iii) oppose, object to or contest the
payment to the First-Lien Creditors of interest, fees or expenses under
Section 506(b) of the Bankruptcy Code.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
First-Lien Collateral Agent, on behalf of itself and the First-Lien Lenders and
the Hedge Creditors under the First-Lien Documents, acknowledges that it and
such First-Lien Creditors have, independently and without reliance on the
Second-Lien Collateral Agent or any other Second-Lien Creditors, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such First-Lien Documents and be bound by
the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under any such First-Lien Document
or this Agreement. The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Lenders, acknowledges that it and the other Second-Lien Lenders
have, independently and without reliance on the First-Lien Collateral Agent or
any other First-Lien Creditor, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into each
of the Second-Lien Lender Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the Second-Lien Lender Documents or this Agreement.

7.2 No Warranties or Liability. The First-Lien Collateral Agent, on behalf of
itself and the First-Lien Lenders and Hedge Creditors under the First-Lien
Documents, acknowledges and agrees that each of the Second-Lien Collateral Agent
and the other Second-Lien Creditors have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the
Second-Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The Second-Lien Creditors will be entitled to
manage and supervise their respective loans, notes and extensions of credit
under the Second-Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Second-Lien
Collateral Agent, on behalf of itself and the Second-Lien Lenders, acknowledges
and agrees that each of the First-Lien Collateral Agent and the First-Lien
Lenders and Hedge Creditors have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First-Lien Lender
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The First-Lien Creditors will be entitled to manage and supervise
their respective loans, notes and extensions of credit under their respective
First-Lien Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Second-Lien Collateral Agent and the
other Second-Lien Creditors shall have no duty to the First-Lien Collateral
Agent or any of the other First-Lien Creditors, and the First-Lien Collateral
Agent and the other First-Lien Creditors shall have no duty to the Second-Lien
Collateral Agent or any of the Second-Lien Creditors, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any of Holdings, either
Borrower or any other Grantor (including under the First-Lien Documents and the
Second-Lien Documents), regardless of any knowledge thereof which they may have
or be charged with.

 

30



--------------------------------------------------------------------------------

7.3 No Waiver of Lien Priorities.

(a) No right of the First-Lien Creditors, the First-Lien Collateral Agent or any
of them to enforce any provision of this Agreement or any First-Lien Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any of Holdings, any Borrower or any other Grantor or by any
act or failure to act by any First-Lien Creditor or the First-Lien Collateral
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First-Lien Documents or any of the
Second-Lien Documents, regardless of any knowledge thereof which the First-Lien
Collateral Agent or the First-Lien Creditors, or any of them, may have or be
otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to Section 5.3(a) and the rights of Holdings, the Borrowers and the
other Grantors under the First-Lien Documents), the First-Lien Creditors, the
First-Lien Collateral Agent and any of them may, at any time and from time to
time in accordance with the First-Lien Documents and/or applicable law, without
the consent of, or notice to, the Second-Lien Collateral Agent or any other
Second-Lien Creditor, without incurring any liabilities to the Second-Lien
Collateral Agent or any other Second-Lien Creditor and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Second-Lien
Collateral Agent or any Second-Lien Creditors is affected, impaired or
extinguished thereby) do any one or more of the following:

(i) make loans and advances to any Grantor or issue, guaranty or obtain letters
of credit for account of any Grantor or otherwise extend credit to any Grantor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii) change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First-Lien Obligations or any Lien on any First-Lien Collateral or guaranty
thereof or any liability of any of Holdings, any Borrower or any other Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the First-Lien Obligations, without any
restriction as to the amount, tenor or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify or supplement in any manner
any Liens held by the First-Lien Collateral Agent or any of the First-Lien
Creditors, the First-Lien Obligations or any of the First-Lien Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First-Lien Collateral
or any liability of any of Holdings, any Borrower or any other Grantor to the
First-Lien Creditors or the First-Lien Collateral Agent, or any liability
incurred directly or indirectly in respect thereof;

(iv) settle or compromise any First-Lien Obligation or any other liability of
any of Holdings, any Borrower or any other Grantor or any security

 

31



--------------------------------------------------------------------------------

therefor or any liability incurred directly or indirectly in respect thereof and
apply any sums by whomsoever paid and however realized to any liability
(including the First-Lien Obligations) in any manner or order;

(v) exercise or delay in or refrain from exercising any right or remedy against
any of Holdings any Borrower or any other Grantor or any other Person or with
respect to any security, elect any remedy and otherwise deal freely with
Holdings, such Borrower, any other Grantor or any First-Lien Collateral and any
security and any guarantor or any liability of any of Holdings, any Borrower or
any other Grantor to the First-Lien Creditors or any liability incurred directly
or indirectly in respect thereof; and

(vi) release or discharge any First-Lien Obligation or any guaranty thereof or
any agreement or obligation of any Grantor or any other person or entity with
respect thereto.

(c) The Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, and each other Second-Lien Creditor (by its acceptance of the
benefits of the Second-Lien Documents), agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.

7.4 Waiver of Liability; Indemnity.

(a) The Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, also agrees that the First-Lien Creditors and the First-Lien
Collateral Agent shall have no liability to the Second-Lien Collateral Agent or
any other Second-Lien Creditors, and the Second-Lien Collateral Agent, on behalf
of itself and the Second-Lien Creditors, hereby waives any claim against any
First-Lien Creditor or the First-Lien Collateral Agent, arising out of any and
all actions which the First-Lien Creditors or the First-Lien Collateral Agent
may take or permit or omit to take with respect to: (i) the First-Lien Documents
(including, without limitation, any failure to perfect or obtain perfected
security interests in the First-Lien Collateral), (ii) the collection of the
First-Lien Obligations or (iii) the foreclosure upon, or sale, liquidation or
other disposition of, any First-Lien Collateral. The Second-Lien Collateral
Agent, on behalf of itself and the Second-Lien Creditors, agrees that the
First-Lien Creditors and the First-Lien Collateral Agent have no duty, express
or implied, fiduciary or otherwise, to them in respect of the maintenance or
preservation of the First-Lien Collateral, the First-Lien Obligations or
otherwise. Neither the First-Lien Collateral Agent nor any other First-Lien
Creditor nor any of their respective directors, officers, employees or agents
will be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, or will be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Holdings, any
Borrower or any other Grantor or upon the request of the Second-Lien Collateral
Agent, any other holder of Second-Lien Obligations or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof. Without limiting the foregoing, each Second-Lien Creditor by accepting
the benefits of the Second-Lien Security Documents

 

32



--------------------------------------------------------------------------------

agrees that neither the First-Lien Collateral Agent nor any other First-Lien
Creditor (in directing the First-Lien Collateral Agent to take any action with
respect to the Collateral) shall have any duty or obligation to realize first
upon any type of Collateral or to sell, dispose of or otherwise liquidate all or
any portion of the Collateral in any manner, including as a result of the
application of the principles of marshaling or otherwise, that would maximize
the return to any class of Creditors holding Obligations of any type (whether
First-Lien Obligations or Second-Lien Obligations), notwithstanding that the
order and timing of any such realization, sale, disposition or liquidation may
affect the amount of proceeds actually received by such class of Creditors from
such realization, sale, disposition or liquidation.

(b) With respect to its share of the Obligations, Deutsche Bank AG New York
Branch (“Bank”) shall have and may exercise the same rights and powers hereunder
as, and shall be subject to the same obligations and liabilities as and to the
extent set forth herein for, any other Creditor, all as if Bank were not the
First-Lien Collateral Agent or the Second-Lien Collateral Agent. The term
“Creditors” or any similar term shall, unless the context clearly otherwise
indicates, include Bank in its individual capacity as a Creditor. Bank and its
affiliates may lend money to, and generally engage in any kind of business with,
the Grantors or any of their Affiliates as if Bank were not acting as the
First-Lien Collateral Agent or Second- Lien Collateral Agent and without any
duty to account therefor to any other Creditor.

7.5 Obligations Unconditional. All rights, interests, agreements and obligations
of the First-Lien Collateral Agent and the other First-Lien Creditors and the
Second-Lien Collateral Agent and the other Second-Lien Creditors, respectively,
hereunder (including the Lien priorities established hereby) shall remain in
full force and effect (subject to Section 5.3 and the rights of Holdings, the
Borrowers and the other Grantors under the First-Lien Documents and the
Second-Lien Documents) irrespective of:

(a) any lack of validity or enforceability of any First-Lien Document or any
Second-Lien Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First-Lien Obligations or Second-Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any
First-Lien Document or any Second-Lien Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First-Lien
Obligations or Second-Lien Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
Holdings, any Borrower or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, Holdings, any Borrower or any other Grantor in respect of
the First-Lien Obligations, or of the Second-Lien Collateral

 

33



--------------------------------------------------------------------------------

Agent or any Second-Lien Creditor in respect of this Agreement (other than the
Discharge of the First-Lien Obligations and the Discharge of the Second-Lien
Obligations).

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First-Lien Documents or the Second-Lien
Documents, the provisions of this Agreement shall govern and control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. (a) This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First-Lien
Creditors may continue, at any time and without notice to the Second-Lien
Collateral Agent or any other Second-Lien Creditor, to extend credit and other
financial accommodations and lend monies to or for the benefit of Holdings, a
Borrower or any other Grantor constituting First-Lien Obligations in reliance
hereon. The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, hereby waives any right it may have under applicable law
to revoke this Agreement or any of the provisions of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Without limiting the generality of the
foregoing, this Agreement is intended to constitute and shall be deemed to
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code and is intended to be and shall be interpreted to be
enforceable to the maximum extent permitted pursuant to applicable nonbankruptcy
law. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Borrower or any other Grantor shall include Holdings, such Borrower or such
Grantor as debtor and debtor-in-possession and any receiver or trustee for
Holdings, either Borrower or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding. This Agreement shall terminate and be of
no further force and effect, (i) with respect to the Second-Lien Lenders and the
Second-Lien Lender Obligations, upon the Discharge of the Second-Lien Lender
Obligations, (ii) with respect to the First-Lien Lenders, the Hedge Creditors
and the First-Lien Lender Obligations, upon the date of the Discharge of
First-Lien Lender Obligations, (iii) with respect to the Existing Senior Notes
Trustee, the Existing Senior Notes Holders and the Existing Senior Notes
Obligations, upon the Discharge of Existing Senior Notes Obligations, in each
case subject to the rights of such Creditors under Section 6.5, (iv) with
respect to the Second-Lien Collateral Agent, upon the Discharge of the
Second-Lien Obligations and (v) with respect to the First-Lien Collateral Agent,
upon the Discharge of the First-Lien Obligations.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second-Lien Collateral Agent or the
First-Lien Collateral Agent shall be made unless the same shall be in writing
signed on behalf of each party hereto; provided that (x) the First-Lien
Collateral Agent may, without the written consent of any other Creditor, agree
to modifications of this Agreement for the purpose of securing additional
extensions of credit (including pursuant to the Credit Agreement or any
Refinancing or extension

 

34



--------------------------------------------------------------------------------

thereof) and adding new creditors as “First-Lien Creditors” and “Creditors”
hereunder, so long as such extensions (and resulting additions) do not otherwise
give rise to a violation of the express terms of the Credit Agreement or
Section 5.3(a), and (y) additional Grantors may be added as parties hereto in
accordance with the provisions of Section 8.18 of this Agreement. Each waiver of
the terms of this Agreement, if any, shall be a waiver only with respect to the
specific instance involved and shall not impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding the foregoing, no Grantor shall
have any right to consent to or approve any amendment, modification or waiver of
any provision of this Agreement except to the extent its rights, interests,
liabilities or privileges are directly affected.

8.4 Information Concerning Financial Condition of Holdings, the Borrowers and
their Subsidiaries. The First-Lien Collateral Agent and the First-Lien
Creditors, on the one hand, and the Second-Lien Collateral Agent and the other
Second-Lien Creditors, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of Holdings, each Borrower
and their respective Subsidiaries and all endorsers and/or guarantors of the
First-Lien Obligations or the Second-Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First-Lien Obligations
or the Second-Lien Obligations. The First-Lien Collateral Agent and the other
First-Lien Creditors shall have no duty to advise the Second-Lien Collateral
Agent or any other Second-Lien Creditor of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the First-Lien Collateral Agent or any of the other First-Lien Creditors, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to the Second-Lien Collateral Agent or any other
Second-Lien Creditor, it or they shall be under no obligation (w) to make, and
the First-Lien Collateral Agent and the other First-Lien Creditors shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. Subject to the Discharge of First-Lien Obligations, with
respect to the value of any payments or distributions in cash, property or other
assets that the Second-Lien Creditors or Second-Lien Collateral Agent pay over
to the First-Lien Collateral Agent or any of the other First-Lien Creditors
under the terms of this Agreement, the Second-Lien Creditors and the Second-Lien
Collateral Agent shall be subrogated to the rights of the First-Lien Collateral
Agent and such other First-Lien Creditors; provided that, the Second-Lien
Collateral Agent, on behalf of itself and the Second-Lien Creditors, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of First-Lien Obligations
has occurred. Each of Holdings, each Borrower and each other Grantor
acknowledges and agrees that, the value of any payments or distributions in
cash, property or other assets received by the Second-Lien Collateral Agent or
the other Second-Lien Creditors and paid over to the First-Lien Collateral Agent
or the other First-Lien Creditors pursuant to, and applied in accordance with,
this Agreement, shall not relieve or reduce any of the Obligations owed by a
Borrower or any other Grantor under the Second-Lien Documents.

 

35



--------------------------------------------------------------------------------

8.6 Application of Payments. All payments received by the First-Lien Collateral
Agent or the other First-Lien Creditors may be applied, reversed and reapplied,
in whole or in part, to such part of the First-Lien Obligations as the
First-Lien Creditors, in their sole discretion, deem appropriate. The
Second-Lien Collateral Agent, on behalf of itself and the Second-Lien Creditors,
assents to any extension or postponement of the time of payment of the
First-Lien Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security which
may at any time secure any part of the First-Lien Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

8.7 SUBMISSION TO JURISDICTION; WAIVERS. (a) THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(b) THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH EACH MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 8.7(a) HEREOF.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

 

36



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE FIRST-LIEN
DOCUMENTS AND THE SECOND-LIEN CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.8 Notices. All notices to the Second-Lien Creditors and the First-Lien
Creditors permitted or required under this Agreement may be sent to the
Second-Lien Collateral Agent and the First-Lien Collateral Agent, respectively.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, electronically mailed or sent by courier service or U.S. mail
and shall be deemed to have been given when delivered in person or by courier
service, upon receipt of electronic mail or four Business Days after deposit in
the U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

8.9 Further Assurances. Each of the First-Lien Collateral Agent, on behalf of
itself and the First-Lien Creditors under the First-Lien Documents, the
Second-Lien Collateral Agent, on behalf of itself and the Second-Lien Creditors,
Holdings, each Borrower and each other Grantor, agrees that each of them shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as the First-Lien Collateral
Agent or the Second-Lien Collateral Agent may reasonably request to effectuate
the terms of and the lien priorities contemplated by this Agreement. Each
First-Lien Creditor, by its acceptance of the benefits of the First-Lien
Documents, agrees to be bound by the agreements herein made by it and the
First-Lien Collateral Agent, on its behalf. Each Second-Lien Creditor, by its
acceptance of the benefits of the Second-Lien Documents, agrees to be bound by
the agreements herein made by it and the Second-Lien Collateral Agent, on its
behalf.

8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon
First-Lien Collateral Agent, the other First-Lien Creditors, the Second-Lien
Collateral Agent, the other Second-Lien Creditors and their respective
successors and assigns.

8.12 Specific Performance. Each of the First-Lien Collateral Agent and the
Second-Lien Collateral Agent may demand specific performance of this Agreement.
Each of the First-Lien Collateral Agent, on behalf of itself and the First-Lien
Creditors under the First-Lien Documents, and the Second-Lien Collateral Agent,
on behalf of itself and the Second-Lien Creditors, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and

 

37



--------------------------------------------------------------------------------

any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the First-Lien Collateral
Agent or the Second-Lien Collateral Agent, as the case may be.

8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each Second-Lien Creditor,
by its acceptance of the benefits of the Second-Lien Documents, agrees to be
bound by the agreements made herein.

8.16 No Third Party Beneficiaries; Effect of Agreement. This Agreement and the
rights and benefits hereof shall inure to the benefit of each of the parties
hereto and its respective successors and assigns and shall inure to the benefit
of each of the First-Lien Creditors and the Second-Lien Creditors. Other than
the Existing Senior Notes Holders and the Existing Senior Notes Trustee, no
Person other than those party hereto shall have or be entitled to assert rights
or benefits hereunder. Nothing in this Agreement shall impair, as between each
of the Grantors and the First-Lien Collateral Agent and the First-Lien
Creditors, on the one hand, and each of the Grantors and the Second-Lien
Collateral and the Second-Lien Creditors, on the other hand, the obligations of
each Grantor to pay principal, interest, fees and other amounts as provided in
the First-Lien Documents and the Second-Lien Documents, respectively.

8.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Creditors on the one hand and the Second-Lien Creditors
on the other hand. None of Holdings, either Borrower, any other Grantor or any
other creditor thereof shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of a Borrower or any
other Grantor, which are absolute and unconditional, to pay the First-Lien
Obligations and the Second-Lien Obligations as and when the same shall become
due and payable in accordance with the terms of the First-Lien Documents and the
Second-Lien Documents, respectively.

8.18 Grantors; Additional Grantors. It is understood and agreed that Holdings,
each Borrower and each other Grantor on the date of this Agreement shall
constitute the original Grantors party hereto. The original Grantors hereby
covenant and agree to cause each Subsidiary of the US Borrower which becomes a
Subsidiary Guarantor after the date hereof to become a party hereto (as a
Grantor) by executing delivering a counterpart hereof to the First-

 

38



--------------------------------------------------------------------------------

Lien Collateral Agent or by executing and delivering an assumption agreement in
form and substance reasonably satisfactory to the First-Lien Collateral Agent
within the time frames set forth in the Credit Agreement. The parties hereto
further agree that, notwithstanding any failure to take the actions required by
the immediately preceding sentence, each Person which becomes a Subsidiary
Guarantor at any time (and any security granted by any such Person) shall be
subject to the provisions hereof as fully as if same constituted a Grantor party
hereto and had complied with the requirements of the immediately preceding
sentence.

8.19 Collateral Agent. The Collateral Agent will hold in accordance with this
Agreement all items of the Collateral for the benefit of the First-Lien
Creditors and Second-Lien Creditors. By accepting the benefits of this
Agreement, each First-Lien Creditor and Second-Lien Creditor acknowledges and
agrees that the obligations of the Collateral Agent as holder of the Collateral
and interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Collateral Agent shall act hereunder on the terms and conditions set forth in
Article VIII of the Credit Agreement, the terms of which shall be deemed
incorporated herein by reference as fully as if the same were set forth herein
in their entirety. Notwithstanding anything to the contrary contained in
Section 8.3 of this Agreement, this Section 8.19, and the duties and obligations
of the Collateral Agent set forth in this Section 8.19, may not be amended or
modified without the consent of the Collateral Agent.

8.20 Limitation on Collateral Agent’s Responsibilities with Respect to Existing
Senior Notes Holders. (a) The obligations of the First-Lien Collateral Agent to
the Existing Senior Notes Holders and the Existing Senior Notes Trustee
hereunder shall be limited solely to (i) holding the First-Lien Shared
Collateral for the ratable benefit of the Existing Senior Notes Holders and the
Existing Senior Notes Trustee for so long as (A) any Existing Senior Notes
Obligations remain outstanding, (B) the Equal and Ratable Provision is in effect
and (C) any Existing Senior Notes Obligations are secured by such First-Lien
Shared Collateral, (ii) subject to the instructions of the Required First-Lien
Creditors, enforcing the rights of the Existing Senior Notes Holders in their
capacities as First-Lien Creditors in respect of First-Lien Shared Collateral
and (iii) subject to Section 4.1 hereof, distributing any proceeds received by
the First-Lien Collateral Agent from the sale, collection or realization of the
First-Lien Shared Collateral to the Existing Senior Notes Holders and the
Existing Senior Notes Trustee in respect of the Existing Senior Notes
Obligations in accordance with the terms of this Agreement. Neither the Existing
Senior Notes Holders nor the Existing Senior Notes Trustee shall be entitled to
exercise (or direct the First-Lien Collateral Agent to exercise) any rights or
remedies hereunder with respect to the Existing Senior Notes Obligations,
including without limitation the right to receive any payments, enforce the Lien
on First-Lien Shared Collateral, request any action, institute proceedings, give
any instructions, make any election, make collections, sell or otherwise
foreclose on any portion of the First-Lien Shared Collateral or execute any
amendment, supplement, or acknowledgment hereof. This Agreement shall not create
any liability of the First-Lien Collateral Agent or the First-Lien Creditors to
the Existing Senior Notes Holders or to the Existing Senior Notes Trustee by
reason of actions taken with respect to the creation, perfection or continuation
of the Lien on First-Lien Shared Collateral, actions with respect to the
occurrence of an Event of Default (under, and as defined in, the Credit
Agreement or the Existing Senior Notes Documents), actions with respect to the
foreclosure upon, sale,

 

39



--------------------------------------------------------------------------------

release, or depreciation of, or failure to realize upon, any of the First-Lien
Shared Collateral or action with respect to the collection of any claim for all
or any part of the Existing Senior Notes Obligations, guarantor or any other
party or the valuation, use or protection of the First-Lien Shared Collateral.
By acceptance of the benefits under this Agreement and the other First-Lien
Secured Documents, the Existing Senior Notes Holders and the Existing Senior
Notes Trustee will be deemed to have acknowledged and agreed that the provisions
of the preceding sentence are intended to induce the First-Lien Lenders to
permit such Persons to be First-Lien Creditors under this Agreement and certain
of the other First-Lien Security Documents and are being relied upon by the
First-Lien Lenders as consideration therefor.

(b) The obligations of the Second-Lien Collateral Agent to the Existing Senior
Notes Holders and the Existing Senior Notes Trustee hereunder shall be limited
solely to (i) holding the Second-Lien Shared Collateral for the ratable benefit
of the Existing Senior Notes Holders and the Existing Senior Notes Trustee for
so long as (A) any Existing Senior Notes Obligations remain outstanding, (B) the
Equal and Ratable Provision is in effect and (C) any Existing Senior Notes
Obligations are secured by such Second-Lien Shared Collateral, (ii) subject to
the instructions of the Required Second-Lien Creditors, enforcing the rights of
the Existing Senior Notes Holders in their capacities as Second-Lien Creditors
in respect of Second-Lien Shared Collateral and (iii) subject to Section 4.1
hereof, distributing any proceeds received by the Second-Lien Collateral Agent
from the sale, collection or realization of the Second-Lien Shared Collateral to
the Existing Senior Notes Holders and the Existing Senior Notes Trustee in
respect of the Existing Senior Notes Obligations in accordance with the terms of
this Agreement. Neither the Existing Senior Notes Holders nor the Existing
Senior Notes Trustee shall be entitled to exercise (or direct the Second-Lien
Collateral Agent to exercise) any rights or remedies hereunder with respect to
the Existing Senior Notes Obligations, including without limitation the right to
receive any payments, enforce the Lien on Second-Lien Shared Collateral, request
any action, institute proceedings, give any instructions, make any election,
make collections, sell or otherwise foreclose on any portion of the Second-Lien
Shared Collateral or execute any amendment, supplement, or acknowledgment
hereof. This Agreement shall not create any liability of the Second-Lien
Collateral Agent or the Second-Lien Creditors to the Existing Senior Notes
Holders or to the Existing Senior Notes Trustee by reason of actions taken with
respect to the creation, perfection or continuation of the Lien on Second-Lien
Shared Collateral, actions with respect to the occurrence of an Event of Default
(under, and as defined in, the Credit Agreement or the Existing Senior Notes
Documents), actions with respect to the foreclosure upon, sale, release, or
depreciation of, or failure to realize upon, any of the Second-Lien Shared
Collateral or action with respect to the collection of any claim for all or any
part of the Existing Senior Notes Obligations, guarantor or any other party or
the valuation, use or protection of the Second-Lien Shared Collateral. By
acceptance of the benefits under this Agreement and the other Second-Lien
Secured Documents, the Existing Senior Notes Holders and the Existing Senior
Notes Trustee will be deemed to have acknowledged and agreed that the provisions
of the preceding sentence are intended to induce the Second-Lien Lenders to
permit such Persons to be Second-Lien Creditors under this Agreement and certain
of the other Second-Lien Security Documents and are being relied upon by the
Second-Lien Lenders as consideration therefor.

(b) The Collateral Agent shall not be required to ascertain or inquire as to the
performance by the US Borrower, or any other Person of the Existing Senior Notes
Obligations.

 

40



--------------------------------------------------------------------------------

(c) The Collateral Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible for the gross negligence or
wilful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or willful misconduct.

(d) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
(under, and as defined in, the Credit Agreement or the Existing Senior Notes
Documents) unless and until the Collateral Agent shall have received a notice of
such an Event of Default or a notice from any Grantor, the Existing Senior Notes
Trustee or any Creditor to the Collateral Agent in its capacity as Collateral
Agent indicating that such an Event of Default has occurred. The Collateral
Agent shall have no obligation either prior to or after receiving such notice to
inquire whether such an Event of Default has, in fact, occurred and shall be
entitled to rely conclusively, and shall be fully protected in so relying, on
any notice so furnished to it.

8.21 Effectiveness of Merger. Upon the consummation of the Merger, the Company
shall succeed to all the rights and obligations of Merger Sub under this
Agreement, without any further action by any Person.

* * *

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

  First-Lien Collateral Agent Notice Address:  

DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as First-Lien Collateral Agent

60 Wall Street     New York, New York 10005   By:  

 

Telephone: (212) 250-[            ]   Name:   Telecopier: (212) 797-5692  
Title:   Attention: [                    ]       By:  

 

  Name:     Title:     Second-Lien Collateral Agent Notice Address:  

DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as Second-Lien Collateral
Agent

60 Wall Street     New York, New York 10005   By:  

 

Telephone: (212) 250-[            ]   Name:   Telecopier: (212) 797-5692  
Title:   Attention: [                    ]       By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Notice Address:   UNIVISION OF PUERTO RICO INC.     By:  

 

    Name:       Title:       UMBRELLA ACQUISITION, INC.     By:  

 

    Name:       Title:   UNIVISION COMMUNICATIONS, INC. HEREBY ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY ASSUMES ALL OBLIGATIONS OF UMBRELLA ACQUISITION,
INC. UNDER THIS AGREEMENT     UNIVISION COMMUNICATIONS INC.     By:  

 

    Name:       Title:           [OTHER GRANTORS]     By:  

 

    Name:       Title:  